EXHIBIT 10.1
AMENDMENT AND RESTATEMENT AGREEMENT
dated as of JUNE 30, 20161
among
VML US FINANCE LLC,
as Borrower,
GUARANTORS PARTY HERETO,
LENDERS PARTY HERETO
and
BANK OF CHINA LIMITED, MACAU BRANCH,
as Administrative Agent and Collateral Agent

--------------------------------------------------------------------------------

 
BANK OF CHINA LIMITED, MACAU BRANCH, INDUSTRIAL AND COMMERCIAL
BANK OF CHINA (MACAU) LIMITED, BANK OF AMERICA, N.A., BANK OF
COMMUNICATIONS CO., LTD. MACAU BRANCH, BARCLAYS BANK PLC and
GOLDMAN SACHS BANK USA,
as New Initial Term Loan Global Coordinators and New Initial Term Loan Lead
Arrangers,


OVERSEA-CHINESE BANKING CORPORATION LIMITED and UNITED OVERSEAS
BANK LIMITED,
as New Initial Term Loan Senior Managers,


SUMITOMO MITSUI BANKING CORPORATION, BNP PARIBAS HONG KONG
BRANCH, WING LUNG BANK LTD., MACAU BRANCH, BANCO NACIONAL,
ULTRAMARINO, S.A., DBS BANK LTD., THE BANK OF NOVA SCOTIA, CITIBANK,
N.A., HONG KONG BRANCH, TAI FUNG BANK LIMITED, FIRST COMMERCIAL
BANK MACAU BRANCH, BANK SINOPAC COMPANY LIMITED, MACAU BRANCH
and E.SUN COMMERCIAL BANK, LTD., HONG KONG BRANCH
as New Initial Term Loan Managers
 

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

1 Conformed version reflecting amendments on or prior to the 2016 Restatement
Date.

--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT AGREEMENT dated as of June 30, 2016 (this
“Amendment”), among VML US FINANCE LLC, a Delaware limited liability company
(the “Borrower”), VENETIAN MACAU LIMITED, a Macau corporation (the “Company”),
the other GUARANTORS party hereto, the LENDERS party hereto and BANK OF CHINA
LIMITED, MACAU BRANCH, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) under the Amended and Restated Credit Agreement, dated
as of March 31, 2014 (as amended by the 2015 Joinder Agreement and as otherwise
amended prior to the date hereof, the “2014 Credit Agreement”), among the
Borrower, the Company, the Lenders party thereto from time to time and the
agents, arrangers, coordinators and bookrunners party thereto.
A.          Pursuant to the 2014 Credit Agreement, the Lenders have extended
credit to the Borrower in an approximate aggregate amount equal to
$5,386,828,593, consisting of (i) the Dollar Equivalent (such capitalized term
and other capitalized terms used in these recitals have the meanings given in
Section 1 below) of $2,386,828,592.94 initial aggregate principal amount of
Extended Initial Term Loans (as defined in the 2014 Credit Agreement) (the
“Existing Extended Initial Term Loans”), (ii) the Dollar Equivalent of
$1,000,000,000 initial aggregate principal amount of Series A New Term Loans
(the “Series A New Term Loans” and, together with the Existing Extended Initial
Term Loans, the “Existing Term Loans”) and (iii) up to  $2,000,000,000 aggregate
principal amount of Revolving Loan Commitments (as defined in the 2014 Credit
Agreement), in each case as of the 2014 Restatement Date.
B.          The Borrower has requested that the 2014 Credit Agreement be amended
and restated in the form of the Second Amended and Restated Credit Agreement
attached hereto as Annex A (the 2014 Credit Agreement, as so amended and
restated, being referred to as the “Amended Credit Agreement”) to modify the
terms and conditions of the 2014 Credit Agreement to, among other things, allow
the Borrower to (a) extend the final maturity and the scheduled amortization
payment dates of the Existing Term Loans of the existing Lenders consenting
hereto, (b) provide additional term loans under the Amended Credit Agreement in
an aggregate principal amount equal to the Dollar Equivalent of $1,000,000,000
and (c)  make certain other changes to the 2014 Credit Agreement.
C.          Upon the 2016 Restatement Date, the outstanding Existing Term Loans
of each Lender that consents to this Amendment (each an “Extending Initial Term
Lender”) by executing and delivering to the Administrative Agent (or its
counsel), on or prior to 5:00 p.m., Hong Kong time, on June 30, 2016 (the
“Delivery Time”), a signature page to this Amendment will be converted into
Extended Initial Term Loans (each Lender with an outstanding Existing Term Loan
that does not so consent being referred to herein as a “Declining Initial Term
Lender”).
Accordingly, the parties hereto hereby agree as follows:
2

--------------------------------------------------------------------------------

SECTION 1.          Defined Terms.  All capitalized terms used but not defined
herein shall have the meanings given to them in the Amended Credit Agreement. 
As used in this Amendment, the following term has the meaning specified below:
“Authorized Officer” means, relative to any Loan Party, those of its officers,
directors, attorneys, general partners or managing members (as applicable) or
those of the officers of the general partners or managing members (as
applicable) whose signatures and incumbency shall have been certified to the
Administrative Agent, the Lenders and the Issuing Lenders pursuant to
Section 7(b) hereof.
SECTION 2.          Amendment and Restatement of the 2014 Credit Agreement;
Execution of the Amendment.  (a) Effective as of the 2016 Restatement Date, the
2014 Credit Agreement is hereby amended and restated in the form of Annex A
hereto, showing additions in blue with underline, deletions in red with
strikethrough and relocations in green with underline or strikethrough, as
applicable.  The Administrative Agent is hereby directed and authorized to date
the Amended Credit Agreement as of the 2016 Restatement Date.
(b)          Effective as of the 2016 Restatement Date, (x) the exhibits set
forth as Exhibits A‑1, A-2, A-3, B-1, B-2, B-3, C-2, C-3, D-1, D-2, E-4, E-12,
E-13, E-14-I, E-14-II, E-14-III, E-14-IV, H-1, H-2, L-1, L-2, P, Q, R, U, V and
W in the instrument delivered pursuant to Section 7(j) of this Amendment
(collectively, the “Amended Exhibits”) shall be inserted into the exhibits to
the Amended Credit Agreement and replace the existing Exhibits A‑1, A-2, A-3,
B-1, B-2, B-3, C-2, C-3, D-1, D-2, E-4, E-12, E-13, E-14-I, E-14-II, E-14-III,
E-14-IV, H-1, H-2, L-1, L-2, P, Q, R, U, V and W, respectively, and (y) the
exhibits E-1-I, E-1-II, E-1-III, E-3-I, E-3-II, E-5, E-6-I, E-6-II, E-6-III,
E-7, E-8, E-9, E-10-I, E-10-II, E-11, E-15, O and T to the 2014 Credit
Agreement, each as in effect immediately prior to the 2016 Restatement Date,
shall continue to be the exhibits E-1-I, E-1-II, E-1-III, E-3-I, E-3-II, E-5,
E-6-I, E-6-II, E-6-III, E-7, E-8, E-9, E-10-I, E-10-II, E-11 (broken out as
E-11-I, E-11-II and E-11-III), E-15, O and T, respectively, to the Amended
Credit Agreement.
(c)          Effective as of the 2016 Restatement Date, (x) the schedules set
forth as Schedules 1A, 1B, 1C, 1D, 2.1, 5.2, 5.5, 5.13, 5.16B, 5.17B, 7.1, 7.2,
7.3, 7.5, 7.7, 7.10(ii), 7.10(xix) and 10.9 in the instrument delivered pursuant
to Section 7(j) of this Amendment (collectively, the “Amended Schedules”) shall
be inserted into the schedules to the Amended Credit Agreement and replace the
existing Schedules 1A, 1B, 1C, 1D, 2.1, 5.2, 5.5, 5.13, 5.16B, 5.17B, 7.1, 7.2,
7.3, 7.5, 7.7, 7.10(ii), 7.10(xix) and 10.9, respectively and (y) the schedules
set forth as Schedules 1E and 1F in the instrument delivered pursuant to Section
7(j) of this Amendment (collectively, the “New Schedules”) shall be inserted
into the schedules to the Amended Credit Agreement.
(d)          Bank of China Limited, Macau Branch is hereby directed by the
undersigned Lenders to enter into, in the relevant capacity as Administrative
Agent or Collateral Agent, as applicable, the Loan Documents set forth in clause
(b) of Section 7  and Section 9 hereof and to take such other actions as may be
necessary or reasonably requested by the Loan Parties to give effect to the
transactions contemplated by this Amendment, the Amended Credit Agreement and
such other Loan Documents.  The undersigned Lenders further consent to (and
direct the Administrative Agent and the Collateral Agent, as applicable, to
consent to, on behalf
3

--------------------------------------------------------------------------------

of the Secured Parties) the termination of or entry into (or the amendment to or
amendment and restatement or reaffirmation of) any Loan Document by the
Administrative Agent or the Collateral Agent, as applicable, deemed necessary or
reasonably requested by the Loan Parties to release, perfect or continue the
perfection (with the applicable priority) of the liens securing the Obligations.
SECTION 3.          Existing Term Loans.  Subject to the terms and conditions
set forth herein and in the Amended Credit Agreement, as of the 2016 Restatement
Date, each Extending Initial Term Lender agrees that its Existing Term Loan will
be modified to become an Extended Initial Term Loan of like outstanding
principal amount and in the same currency.  The Existing Term Loans of each
Declining Initial Term Lender shall remain outstanding as Non-Extended Initial
Term Loans.  The Interest Periods and Adjusted Eurodollar Rates or HIBOR Rates,
as applicable, in effect for the Existing Term Loans immediately prior to the
2016 Restatement Date shall remain in effect for the Non-Extended Initial Term
Loans and the Extended Initial Term Loans resulting from the effectiveness of
this Amendment on the 2016 Restatement Date, notwithstanding any contrary
provision of Section 2.2 of the 2014 Credit Agreement or the Amended Credit
Agreement.
SECTION 4.          New Initial Term Loans.  (a) Each Person that submits a
signature page hereto as a New Initial Term Lender (the “New Initial Term
Lenders”) hereby agrees to provide its respective commitment as set forth on
Schedule A annexed hereto (the “New Initial Term Commitments”) to make a term
loan on the 2016 Restatement Date in the amount of such New Initial Term
Commitment (the “New Initial Term Loans”), on the terms and subject to the
conditions set forth in this Amendment and the Amended Credit Agreement. As of
the 2016 Restatement Date, each New Initial Term Lender, to the extent not
already a Lender, will become a Lender under the Amended Credit Agreement.
(b)          Each New Initial Term Lender (i) confirms that it has received a
copy of the Amended Credit Agreement and the other Loan Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Amended Credit Agreement and the other Loan Documents; (iii) appoints
and authorizes Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Amended Credit Agreement and the other
Loan Documents as are delegated to Administrative Agent, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Amended Credit Agreement are required to be performed by it
as a Lender.
SECTION 5.          Fees.  (a) The Borrower agrees to pay to the Administrative
Agent, on the 2016 Restatement Date,  for the account of each Extending Initial
Term Lender that transmits its executed counterpart of this Amendment,
indicating its consent hereto, to the Administrative Agent on or prior to the
Delivery Time (a “Consenting Extending Initial Term Lender”), an extension fee
in an amount equal to 0.50% of the aggregate principal amount of the
4

--------------------------------------------------------------------------------

Existing Term Loans which will constitute Extended Initial Term Loans, held by
such Extending Initial Term Lender as of the 2016 Restatement Date.
(b)          Borrower agrees to pay to the Administrative Agent, on the 2016
Restatement Date, for the account of each New Initial Term Lender, an upfront
fee in the amount set forth opposite the name of such New Initial Term Lender on
Schedule B annexed hereto.
(c)          Borrower agrees to pay to the Administrative Agent, on the 2016
Restatement Date, for the account of each Consenting Extending Initial Term
Lender that is also a New Initial Term Lender, an additional fee in the amount
set forth opposite the name of such Lender on Schedule C annexed hereto.
SECTION 6.          Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of the Company and the Borrower
represents and warrants to each of the other parties hereto, that: (a) the
representations and warranties set forth in Section 5 of the Amended Credit
Agreement and the other Loan Documents are true, correct and complete in all
material respects on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true, correct and complete in all material respects as of such
earlier date and (b) after giving effect to this Amendment, no Event of Default
or Potential Event of Default has occurred and is continuing.
SECTION 7.          Conditions to the Occurrence of the 2016 Restatement Date. 
The Amended Credit Agreement shall become effective as of the first date (the
“2016 Restatement Date”) that each of the following conditions have been
satisfied:
(a)          This Amendment has become effective pursuant to Section 9 below.
(b)          Delivery to the Collateral Agent of (i) the amendment to or
modification of each of the Foreign Security Agreements set forth on Schedule D
hereto (as in effect immediately prior to the 2016 Restatement Date) and (ii)
each of the Foreign Security Agreements set forth on Schedule E hereto, in each
case, dated on or before the 2016 Restatement Date, duly executed and delivered
by an Authorized Officer of the applicable Loan Party and, to the extent
required, notarized, stamped and in appropriate form for filing with the
government of Macau SAR.
(c)          The Administrative Agent shall have received, with respect to each
Loan Party, (i) copies of the Organizational Documents of such Person, certified
by the Secretary of State or functional equivalent of its jurisdiction of
organization if such certification is generally available dated a recent date
prior to the 2016 Restatement Date and in each other case, by such Person’s
secretary or assistant secretary, including the Usufruct Agreements in respect
of the Loan Parties organized under the laws of Macau SAR, to the extent
applicable; (ii) signature and incumbency certificates of the officers of such
Person executing the Loan Documents being executed on or prior to the 2016
Restatement Date to which it is a party; (iii) resolutions of the Shareholders
General Meeting and Declarations from the Directors or resolutions of the Board
of Directors or sole member, as applicable, of such Person approving and
authorizing the execution, delivery and performance of this Amendment and the
other Loan Documents being executed or
5

--------------------------------------------------------------------------------

amended or amended and restated on or prior to the 2016 Restatement Date to
which it is a party, certified as of the 2016 Restatement Date by its secretary
or an assistant secretary as being in full force and effect without modification
or amendment; and (iv) to the extent available, a good standing certificate from
its jurisdiction of organization and a certificate or other evidence of good
standing as to payment of any applicable franchise or similar taxes from the
appropriate taxing authority of such jurisdiction, or, in the case of each Macau
corporation, certificates issued by each of the Macau Companies Registry, the
Courts of Macau SAR and the Tax Department of Macau SAR (together with an
English translation) confirming that such Person exists and that no bankruptcy
or other proceedings customarily covered by such certificates have been filed
against such Person and such Person is in good standing as to payment of any
taxes levied by the Tax Department of Macau SAR, each dated a recent date prior
to the 2016 Restatement Date.
(d)          The Administrative Agent shall have received copies of written
opinions of (i) Simpson Thacher & Bartlett LLP, counsel for the Loan Parties,
and (ii) Sá Carneiro & Pinheiro Torres, Macau counsel for the Loan Parties, each
in form and substance reasonably satisfactory to the Administrative Agent, the
Arrangers and their respective counsel, dated as of the 2016 Restatement Date
and setting forth substantially the matters in the opinions designated in
Exhibits H‑1 and H‑2 of the Amended Exhibits, respectively, and as to such other
matters as the Administrative Agent or any Arranger may reasonably request.  The
Company hereby acknowledges and confirms that it has requested such counsel to
deliver such opinions to the Lenders.
(e)          The Borrower shall have paid (or irrevocably directed the
Administrative Agent to pay) to the Arrangers and the Administrative Agent, for
distribution (as appropriate) to the Lenders, the fees payable on the 2016
Restatement Date referred to in Section 5 hereof and subsection 2.3 of the
Amended Credit Agreement and all other costs, expenses and fees owing to any
Arranger or any Agent.
(f)          The Lenders shall have received a Financial Condition Certificate
from the Company dated the 2016 Restatement Date, substantially in the form of
Exhibit C-3 of the Amended Exhibits and with appropriate attachments and
otherwise reasonably satisfactory to the Arrangers and the Administrative Agent,
demonstrating that, after giving effect to the transactions contemplated by this
Amendment and the other Loan Documents, the Loan Parties taken as a whole will
be Solvent.
(g)          The government of Macau SAR shall have approved the entry by the
Company into this Amendment and the Amended Credit Agreement or, if such
approval has not been granted, the Arrangers and the Borrower shall have
reasonably agreed to any amendments necessary to receive such approval and,
after giving effect to any such amendments, this Amendment and the Amended
Credit Agreement shall be in form and substance reasonably satisfactory to the
Arrangers and the Borrower.
(h)          The Administrative Agent shall have received a letter from
Corporate Services Company or any other Person reasonably satisfactory to the
Arrangers consenting to, or confirming, its appointment by each Loan Party in
each case in form and substance acceptable to
6

--------------------------------------------------------------------------------

the Arrangers, as each such Person’s agent to receive service of process in New
York, New York.
(i)          The Administrative Agent shall have received all Term Loan Notes
requested by New Initial Term Lenders (which requests, if any, shall have been
made at least five Business Days prior to the 2016 Restatement Date) executed by
the Borrower.
(j)          Each Amended Exhibit, Amended Schedule and New Schedule shall have
been agreed between all of the Arrangers and the Borrower, as evidenced by an
instrument executed by the Administrative Agent and the Borrower and attaching
the agreed form of each such Exhibit and Schedule.
SECTION 8.          Reaffirmation.  Each of the Borrower and the Guarantors, by
its signature below, hereby (a) confirms (except as contemplated by Section
10(e) below) its respective guarantees, pledges and grants of security
interests, as applicable, under each of the Loan Documents (as amended, amended
and restated or entered into as contemplated hereby) to which it is a party, and
agrees that, notwithstanding the effectiveness of this Amendment or the Amended
Credit Agreement, such guarantees, pledges and grants of security interests
shall continue to be in full force and effect and shall continue to accrue to
the benefit of the Lenders and the Secured Parties and (b) confirms that all of
the representations and warranties made by it contained in the Amended Credit
Agreement and each of the other Loan Documents (as amended, amended and restated
or entered into as contemplated hereby) are true, correct and complete in all
material respects on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true, correct and complete in all material respects as of such
earlier date.
SECTION 9.          Effectiveness of this Amendment. The Administrative Agent is
hereby directed and authorized to date this Amendment, and this Amendment shall
become effective on such date (the “2016 Amendment Agreement Effective Date”),
upon receipt by the Administrative Agent (or its counsel) of counterparts of
this Amendment that, when taken together, bear the signatures of (i) the
Borrower, (ii) the Guarantors, (iii) the Requisite Lenders, (iv) the
Administrative Agent, (v) the Collateral Agent, (vi) each Extending Initial Term
Lender and (vii) each New Initial Term Lender.
SECTION 10.        Effect of Restatement.  (a)           The Amended Credit
Agreement shall, except as otherwise expressly set forth therein, supersede the
2014 Credit Agreement from and after the 2016 Restatement Date with respect to
the transactions under the Amended Credit Agreement and with respect to the Term
Loans outstanding under the 2014 Credit Agreement as of the 2016 Restatement
Date.  All references in the other Loan Documents to the 2014 Credit Agreement
shall be deemed to refer without further amendment to the Amended Credit
Agreement.
(b)          Except as expressly provided herein or in the Amended Credit
Agreement, neither this Amendment nor the effectiveness of the Amended Credit
Agreement shall extinguish the Obligations for the payment of money outstanding
under the 2014 Credit Agreement or discharge or release the lien or priority of
any Loan Document or any other security therefor or any guarantee thereof, and
the liens and security interests in favor of the Collateral Agent for the
7

--------------------------------------------------------------------------------

benefit of the Secured Parties securing payment of the Obligations are in all
respects continuing and in full force and effect with respect to all
Obligations.  Nothing herein contained shall be construed as a substitution or
novation, or a payment and reborrowing, or a termination, of the Obligations
outstanding under the 2014 Credit Agreement or instruments guaranteeing or
securing the same, which shall remain in full force and effect, except as
modified hereby or by instruments executed concurrently herewith.  Except as
expressly provided herein (including, without limitation Section 10(e) below) or
in the Amended Credit Agreement, nothing in this Amendment, the Amended Credit
Agreement or any other document contemplated hereby or thereby shall be
construed as a release or other discharge of the Borrower under the 2014 Credit
Agreement or the Borrower or any other Loan Party under any Loan Document from
any of its obligations and liabilities thereunder, and such obligations are in
all respects continuing with only the terms being modified as provided in this
Amendment and in the Amended Credit Agreement.
(c)          The 2014 Credit Agreement and each of the other Loan Documents
shall remain in full force and effect, until and except as modified hereby. 
This Amendment shall constitute a Loan Document for all purposes of the 2014
Credit Agreement and the Amended Credit Agreement.
(d)          Notwithstanding anything to the contrary in the Amended Credit
Agreement, on and after the 2016 Restatement Date, none of the Loan Parties
shall be required to renew, amend or otherwise maintain effectiveness of, or be
in compliance with the terms and conditions of, the Gaming Concession Consent or
the Land Concessions Consent or (to the extent they imply the effectiveness of
the Gaming Concession Consent or the Land Concessions Consent) the Land Security
Assignment between the Collateral Agent and the Company or the Land Security
Assignment between the Collateral Agent and the Cotai Subsidiary.
(e)          On or prior to the 2016 Restatement Date, (i) the Collateral Agent
shall deliver to the Borrower the original Livranças and Livranças Side Letter
under (and as defined in) the 2014 Credit  Agreement, marked “cancelled”, and
(ii) each Power of Attorney executed (and as defined) under the 2015 Joinder
Agreement shall be revoked and terminated.
SECTION 11.        Notices.  All notices hereunder shall be given in accordance
with the provisions of Section 10.9 of the Amended Credit Agreement.
SECTION 12.        Applicable Law.  (a) ANY AND ALL RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER RESULTING FROM THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT
THAT MAY BE EXERCISED AGAINST, OR ENFORCED BY, THE MACAU SAR SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF MACAU
SAR.
(b) EXCEPT AS SET OUT IN (a) ABOVE, THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING
8

--------------------------------------------------------------------------------

SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.
SECTION 13.       Jurisdiction.   (a) EACH PARTY TO THIS AGREEMENT IRREVOCABLY
ACCEPTS GENERALLY AND UNCONDITIONALLY THAT ALL JUDICIAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE
OBLIGATIONS THEREUNDER, BROUGHT BY OR AGAINST THE MACAU SAR ARE SUBJECT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE COURTS OF MACAU SAR.
(b) EXCEPT AS SET OUT IN (a) ABOVE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
LOAN PARTY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT (OTHER THAN THE CONSENTS), OR ANY OF THE OBLIGATIONS THEREUNDER, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK OR ANY COMPETENT COURT OF MACAU SAR.  BY EXECUTING
AND DELIVERING THIS AMENDMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SUBSECTION 10.9 OF THE AMENDED CREDIT AGREEMENT OR TO SUCH
PERSON’S AGENT FOR SERVICE OF PROCESS SET FORTH IN SUBSECTION 10.18B OF THE
AMENDED CREDIT AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; (E) AGREES THAT LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION; AND
(F) AGREES THAT THE PROVISIONS OF THIS SECTION 13 RELATING TO JURISDICTION AND
VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER
NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
SECTION 14.        Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent and the Arrangers for their reasonable and documented
out-of-pocket expenses incurred in connection with this Amendment, including the
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent and the Arrangers.
SECTION 15.        Counterparts.  This Amendment may be executed in counterparts
and by different parties hereto on different counterparts, each of which shall
9

--------------------------------------------------------------------------------

constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9 hereof. 
Delivery of an executed signature page to this Amendment by facsimile or other
electronic method of transmission shall be effective as delivery of a manually
signed counterpart of this Amendment.
SECTION 16.        Headings.  Section headings used herein are for convenience
of reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
SECTION 17.        Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AMENDMENT
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AMENDMENT.  The scope of this waiver is intended to be all-encompassing of
any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims.  Each party
hereto acknowledges that this waiver is a material inducement to enter into a
business relationship, that each has already relied on this waiver in entering
into this Amendment and that each will continue to rely on this waiver in their
related future dealings.  Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  In the
event of litigation, this Amendment may be filed as a written consent to a trial
by the court.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 

  VML US FINANCE LLC, as Borrower          
 
By:
/s/ Chum Kwan Lock Grant       Name: Chum Kwan Lock Grant       Title: Borrower
Designated Officer          

 
 
 
[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------



  VENETIAN MACAU LIMITED          
 
By:
/s/ Chum Kwan Lock Grant       Name: Chum Kwan Lock Grant       Title: Director
         

  VENETIAN COTAI LIMITED          
 
By:
/s/ Chum Kwan Lock Grant       Name: Chum Kwan Lock Grant       Title: Director
         

  VENETIAN ORIENT LIMITED          
 
By:
/s/ Chum Kwan Lock Grant       Name: Chum Kwan Lock Grant       Title: Director
         


 
[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------



 
BANK OF CHINA LIMITED, MACAU
   BRANCH, as Administrative Agent, Collateral
   Agent, Swing Line Lender, Issuing Lender and
   a Lender
         
 
By:
/s/ Wong Iao Kun       Name:  Wong Iao Kun      
Title:  Deputy Director of Credit
Administration Department
       

 




[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------

 
ANNEX A
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
DATED AS OF AUGUST 31, 2016
among
VML US FINANCE LLC,
as the Borrower,
VENETIAN MACAU LIMITED,
as the Company,
THE LENDERS LISTED HEREIN,
as Lenders,
GOLDMAN SACHS (ASIA) L.L.C.,
BARCLAYS BANK PLC, BANCO NACIONAL ULTRAMARINO, S.A.,
BANK OF AMERICA, N.A., BANK OF CHINA LIMITED, MACAU BRANCH,
BNP PARIBAS HONG KONG BRANCH, CITIGROUP GLOBAL MARKETS ASIA
LIMITED, CITIBANK, N.A., HONG KONG BRANCH, CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, DBS BANK LTD., INDUSTRIAL AND
COMMERCIAL BANK OF CHINA (MACAU) LIMITED, OVERSEA‑CHINESE
BANKING CORPORATION LIMITED, SUMITOMO MITSUI BANKING
CORPORATION and UNITED OVERSEAS BANK LIMITED,
as 2014 Facilities Global Coordinators, Co-Syndication Agents and Bookrunners,
 
THE BANK OF NOVA SCOTIA and
WING LUNG BANK LTD., MACAU BRANCH,
as 2014 Facilities Lead Arrangers,
CREDIT INDUSTRIEL ET COMMERCIAL, SINGAPORE BRANCH,
as 2014 Facilities Senior Manager,
NOVO BANCO ÁSIA, S.A. and TAI FUNG BANK LIMITED,
as 2014 Facilities Managers,
BANK OF CHINA LIMITED, MACAU BRANCH, INDUSTRIAL AND COMMERCIAL
BANK OF CHINA (MACAU) LIMITED, BANK OF AMERICA, N.A., BANK OF
COMMUNICATIONS CO., LTD. MACAU BRANCH, BARCLAYS BANK PLC and
GOLDMAN SACHS BANK USA,
as New Initial Term Loan Global Coordinators and New Initial Term Loan Lead
Arrangers,


OVERSEA-CHINESE BANKING CORPORATION LIMITED and UNITED OVERSEAS BANK LIMITED,
as New Initial Term Loan Senior Managers,

--------------------------------------------------------------------------------

 
 
 
 
SUMITOMO MITSUI BANKING CORPORATION, BNP PARIBAS HONG KONG
BRANCH, WING LUNG BANK LTD., MACAU BRANCH, BANCO NACIONAL,
ULTRAMARINO, S.A., DBS BANK LTD., THE BANK OF NOVA SCOTIA, CITIBANK,
N.A., HONG KONG BRANCH, TAI FUNG BANK LIMITED, FIRST COMMERCIAL
BANK MACAU BRANCH, BANK SINOPAC COMPANY LIMITED, MACAU BRANCH
and E.SUN COMMERCIAL BANK, LTD., HONG KONG BRANCH,
as New Initial Term Loan Managers
and
BANK OF CHINA LIMITED, MACAU BRANCH,
as Administrative Agent
 

--------------------------------------------------------------------------------

Table of Contents

    Page      
Section 1.
Definitions
2      
1.1
Certain Defined Terms
2
1.2
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement
67
1.3
Other Definitional Provisions and Rules of Construction
67
1.4
Exchange Rates
68      
Section 2.
Amounts and Terms of Commitments and Loans
68      
2.1
Commitments; Making of Loans; the Register; Notes
68
2.2
Interest on the Loans
73
2.3
Fees
77
2.4
Repayments, Prepayments and Reductions in Commitments; General Provisions
Regarding Payments
78
2.5
Use of Proceeds
86
2.6
Special Provisions Governing Eurodollar Rate Loans and HIBOR Rate Loans
87
2.7
Increased Costs; Capital Adequacy; Taxes
90
2.8
Obligation of Lenders to Mitigate; Replacement of Lenders
94
2.9
Incremental Facilities
95
2.10
Swing Line Loans
97
2.11
Refinancing Amendments
99
2.12
Defaulting Lender
100
2.13
Removal of Defaulting Lender
101     102
Section 3.
Letters of Credit
      102
3.1
Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein
 
3.2
Letter of Credit Fees
102
3.3
Drawings and Reimbursement of Amounts Paid Under Letters of Credit
105
3.4
Obligations Absolute
106
3.5
Indemnification; Nature of Issuing Lenders’ Duties
108
3.6
Increased Costs and Taxes Relating to Letters of Credit
109     110
Section 4.
Conditions to Credit Extensions
      111
4.1
Conditions to the Occurrence of the 2016 Restatement Date
 
4.2
Additional Conditions to Loans on or after the 2014 Restatement Date
111
4.3
Conditions to Letters of Credit
111     112
Section 5.
Representations and Warranties
113

 
i

--------------------------------------------------------------------------------

 
5.1
Organization, Powers, Qualification, Good Standing, Business and Subsidiaries
113
5.2
Authorization of Borrowing, etc.
114
5.3
Financial Condition and Financial Plan
115
5.4
No Material Adverse Change; No Default
115
5.5
Title to Properties; Liens; Real Property
116
5.6
Litigation; Adverse Facts
117
5.7
Payment of Taxes
117
5.8
Performance of Agreements; Materially Adverse Agreements; Material Contracts
118
5.9
Governmental Regulation
118
5.10
Securities Activities
118
5.11
Employee Benefit Plans
119
5.12
No Fees or Commissions
119
5.13
Environmental Protection
120
5.14
Employee Matters; Acts of God
120
5.15
Solvency
121
5.16
Matters Relating to Collateral
121
5.17
Sufficiency of Interests, Project Documents and Permits
122
5.18
Excluded Subsidiaries
122
5.19
Accuracy of Information
122
5.20
Leasehold Title to the Sites
123
5.21
Specified Proceedings
123
5.22
Gaming Uses
123      
Section 6.
Affirmative Covenants
124      
6.1
Financial Statements and Other Reports
124
6.2
Corporate Existence, etc.
130
6.3
Payment of Taxes and Claims; Tax Consolidation
130
6.4
Maintenance of Properties; Insurance; Application of Net Loss Proceeds
131
6.5
Inspection; Lender Meeting
132
6.6
Compliance with Laws, etc.; Permits
132
6.7
Environmental Covenant
132
6.8
Material Contracts
135
6.9
Discharge of Liens
135
6.10
Further Assurances
136
6.11
Future Subsidiaries or Restricted Subsidiaries
139
6.12
[Reserved]
140
6.13
[Reserved]
141
6.14
Actions Regarding Certain Excluded Subsidiaries
141
6.15
Intercompany Contribution Agreement
142      
Section 7.
Borrower’s Negative Covenants
142      
7.1
Indebtedness
142
7.2
Liens and Related Matters
145

 
ii

--------------------------------------------------------------------------------

 
7.3
Investments; Joint Ventures; Formation of Subsidiaries
147
7.4
Contingent Obligations
151
7.5
Restricted Payments
152
7.6
Financial Covenants
154
7.7
Restriction on Fundamental Changes; Asset Sales and Acquisitions
154
7.8
Sales and Lease-Backs
158
7.9
[Reserved]
159
7.10
Transactions with Shareholders and Affiliates
159
7.11
Disposal of Subsidiary Stock
162
7.12
Conduct of Business
162
7.13
Certain Restrictions on Amending Certain Documents
163
7.14
[Reserved]
164
7.15
Casino and Gaming Restrictions
164
7.16
Fiscal Year
165
7.17
Excluded Subsidiaries
165
7.18
Horizontal Properties
167      
Section 8.
Events of Default
168      
8.1
Failure to Make Payments When Due
168
8.2
Default under Other Indebtedness or Contingent Obligations
168
8.3
Breach of Certain Covenants
168
8.4
Breach of Warranty
169
8.5
Other Defaults Under Loan Documents
169
8.6
Involuntary Bankruptcy; Appointment of Receiver, etc.
169
8.7
Voluntary Bankruptcy; Appointment of Receiver, etc.
169
8.8
Judgments and Attachments
170
8.9
Dissolution
170
8.10
Employee Benefit Plans
170
8.11
Change of Control
170
8.12
Failure of Loan Documents; Repudiation of Obligations
170
8.13
Default Under or Termination of Project Documents
171
8.14
Default Under or Termination of Permits
172
8.15
[Reserved]
172
8.16
Conforming Parent L/C
172
8.17
Expropriation; Change in Law
172
8.18
Loss of Concessions
173
8.19
Loss of Performance Bond or Guaranty
175
8.20
Loss of Leasehold Title
175      
Section 9.
Agents and Arrangers
176      
9.1
Appointment
176
9.2
Powers and Duties; General Immunity
177
9.3
Representations and Warranties; No Responsibility for Appraisal of Credit
Worthiness
180
9.4
Right to Indemnity
180

 
iii

--------------------------------------------------------------------------------

 
9.5
Successor Administrative Agent and Swing Line Lender
180
9.6
Collateral Documents and Guaranty
181
9.7
Intercreditor Agreements
182
9.8
[Reserved]
183
9.9
The Co-Syndication Agents
183      
Section 10.
Miscellaneous
183      
10.1
Assignments and Participations in Loans
183
10.2
Expenses
191
10.3
Indemnity
192
10.4
Set-Off; Security Interest in Deposit Accounts
193
10.5
Ratable Sharing
193
10.6
Amendments and Waivers
194
10.7
Borrower’s Obligations
196
10.8
Independence of Covenants
197
10.9
Notices
197
10.10
Survival of Representations, Warranties and Agreements
198
10.11
Failure or Indulgence Not Waiver; Remedies Cumulative
198
10.12
Marshalling; Payments Set Aside
199
10.13
Severability
199
10.14
Obligations Several; Independent Nature of Lenders’ Rights
199
10.15
Headings
199
10.16
Applicable Law
199
10.17
Successors and Assigns
200
10.18
Consent to Jurisdiction and Service of Process
200
10.19
Waiver of Jury Trial
201
10.20
Confidentiality
202
10.21
Usury Savings Clause
203
10.22
Counterparts; Effectiveness
203
10.23
USA Patriot Act
203
10.24
Electronic Execution of Assignments
204
10.25
Judgment Currency
204
10.26
English
205
10.27
Gaming Authorities
205
10.28
No Fiduciary Duty
205


 
iv

--------------------------------------------------------------------------------

SCHEDULES
1A
Permitted Banks
1B
Closing Date FX Rates
1C
Restatement Date FX Rates
1D
Immaterial Subsidiaries
1E
2015 Joinder Date FX Rates
1F
2016 Restatement Date FX Rates
2.1
Lenders’ Commitments, Pro Rata Shares
5.1A
Form and Jurisdiction of Organization
5.1C
Ownership of the Company
5.1D
Subsidiaries of the Company
5.2
Governmental Consents
5.5
Property and Material Leases
5.6
Litigation
5.7
Taxes
5.8
Material Contracts
5.11
Employee Benefit Plans
5.13
Environmental Matters
5.16B
Required Recordations
5.17B
Permits
5.18
Excluded Subsidiaries that Own or Lease Assets Material to the Business and
Operation of the Company
7.1
Existing Indebtedness
7.2
Existing Liens
7.3
Existing Investments
7.5
Permitted Repayments
7.7
Existing Leases
7.10(ii)
Management Agreement Terms
7.10(xix)
Affiliate Transactions
7.10(xxiv)
FX Rates of Exchange
7.17
Terms of Gaming Contracts
10.9
Addresses for Notices

 

 
v

--------------------------------------------------------------------------------



EXHIBITS
A-1
Form of Term Loan Note
A-2
Form of Revolving Note
A-3
Form of Swing Line Note
B-1
Form of Borrowing Notice
B-2
Form of Issuance Notice
B-3
Form of Conversion/Continuation Notice
C-1
[Reserved]
C-2
Form of Compliance Certificate
C-3
Form of Financial Condition Certificate
D-1
Form of Assignment Agreement
D-2
Form of Joinder Agreement
E-1-I
Form of Floating Charge (Company)
E-1-II
Form of Floating Charge (Cotai Subsidiary)
E-1-III
Form of Floating Charge (VOL)
E-2
[Reserved]
E-3-I
Form of Macau Collateral Account Agreement (Borrower)
E-3-II
Form of Macau Collateral Account Agreement (Loan Parties)
E-4
Form of Deposit Account Control Agreement
E-5
Form of Pledge Over Intellectual Property Rights
E-6-I
Form of Mortgage (Company and Cotai Subsidiary)
E-6-II
Form of Mortgage (Cotai Subsidiary)
E-6- III
Form of Mortgage (VOL)
E-7
Form of Pledge Over Gaming Equipment and Utensils
E-8
Form of Assignment of Insurances
E-9
Form of Assignment of Reinsurances
E-10-I
Form of Assignment of Rights (Company)
E-10-II
Form of Assignment of Rights (Other Loan Party)
E-11-I
Form of Land Security Assignment (Company)
E-11-II
Form of Land Security Assignment (Cotai Subsidiary)
E-11-III
Form of Land Security Assignment (VOL)
E-12
Form of Livranças (Promissory Notes)
E-13
Form of Livranças Side Letter
E-14-I
Form of Power of Attorney (Company)
E-14-II
Form of Power of Attorney (Cotai Subsidiary)
E-14-III
Form of Power of Attorney (Cotai Subsidiary)
E-14-IV
Form of Power of Attorney (VOL)
E-15
Form of Hong Kong Collateral Account Agreement
F
[Reserved]
G
[Reserved]
H-1
Form of Opinion of Simpson Thacher & Bartlett LLP
H-2
Form of Opinion of Sá Carneiro & Pinheiro Torres
H-3
[Reserved]
H-4
[Reserved]
I
[Reserved]
J
[Reserved]

 
vi

--------------------------------------------------------------------------------

 
K-1
[Reserved]
K-2
[Reserved]
L-1
Form of Subordination Agreement
L-2
Form of Subordinated Promissory Note
M
[Reserved]
N
[Reserved]
O
Insurance Requirements
P
Cotai Plan
Q
Schedule of Security Filings
R
Form of Subordination, Non-Disturbance and Attornment Agreement
S
[Reserved]
T
Outline of Auction Mechanics
U
Form of Auction Certificate
V
Form of First Lien Intercreditor Agreement
W
Form of Second Lien Intercreditor Agreement
X
[Reserved]















vii

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated as of August 31, 2016
and entered into by and among VML US FINANCE LLC, a Delaware limited liability
company (the “Borrower”), VENETIAN MACAU LIMITED, a Macau corporation (the
“Company”), THE LENDERS PARTY HERETO FROM TIME TO TIME, BANK OF CHINA LIMITED,
MACAU BRANCH (“BOC”), as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), GOLDMAN SACHS (ASIA) L.L.C. (“GSA”), BARCLAYS BANK
PLC (“Barclays”), BANCO NACIONAL ULTRAMARINO, S.A. (“BNU”), BANK OF AMERICA,
N.A. (“BofAML”), BOC, BNP PARIBAS HONG KONG BRANCH (“BNPP”), CITIGROUP GLOBAL
MARKETS ASIA LIMITED (“CGMAL”), CITIBANK, N.A., HONG KONG BRANCH (“Citi N.A.”
and, together with CGMAL, “Citi”), CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
(“CA-CIB”), DBS BANK LTD. (“DBS”), INDUSTRIAL AND COMMERCIAL BANK OF CHINA
(MACAU) LIMITED (“ICBC Macau”), OVERSEA-CHINESE BANKING CORPORATION LIMITED
(“OCBC”), SUMITOMO MITSUI BANKING CORPORATION (“SMBC”) and UNITED OVERSEAS BANK
LIMITED (“UOB”), as global coordinators and bookrunners for the 2014 Facilities
(in such capacity, the “2014 Facilities Global Coordinators”) and as
co-syndication agents for the Lenders in respect of the 2014 Facilities (in such
capacity, the “Co-Syndication Agents”), THE BANK OF NOVA SCOTIA (“Scotiabank”)
and WING LUNG BANK LTD., MACAU BRANCH (“Wing Lung”), as lead arrangers for the
2014 Facilities (in such capacity, the “2014 Facilities Lead Arrangers”, and
together with the 2014 Facilities Global Coordinators, the “2014 Facilities
Arrangers”), CREDIT INDUSTRIEL ET COMMERCIAL, SINGAPORE BRANCH, as senior
manager for the 2014 Facilities (in such capacity, the “2014 Facilities Senior
Manager”), NOVO BANCO ÁSIA, S.A. and TAI FUNG BANK LIMITED (“Tai Fung”), as
managers for the 2014 Facilities (in such capacity, the “2014 Facilities
Managers”), BOC, ICBC Macau, BofAML, BANK OF COMMUNICATIONS CO., LTD. MACAU
BRANCH (“BOCC”), Barclays and GOLDMAN SACHS BANK USA (“GSB”), as global
coordinators for the New Initial Term Loans (in such capacity, the “New Initial
Term Loan Global Coordinators” and together with the 2014 Facilities Global
Coordinators, the “Global Coordinators”), BOC, ICBC Macau, BofAML, BOCC,
Barclays and GSB, as lead arrangers for the New Initial Term Loans (in such
capacity, the “New Initial Term Loan Lead Arrangers”, and together with the New
Initial Term Loan Global Coordinators, the “New Initial Term Loan Arrangers”),
OCBC and UOB, as senior managers for the New Initial Term Loans (in such
capacity, the “New Initial Term Loan Senior Managers” and together with the 2014
Facilities Senior Manager, the “Senior Managers”), SMBC, BNPP, Wing Lung, BNU,
DBS, Scotiabank, Citi N.A., Tai Fung and FIRST COMMERCIAL BANK MACAU BRANCH, as
managers for the New Initial Term Loans (in such capacity, the “New Initial Term
Loan Managers” and together with the 2014 Facilities Managers, the “Managers”).
R E C I T A L S
WHEREAS, the Borrower, the Company, the lenders party thereto, the
Administrative Agent, the Collateral Agent and certain other parties party
thereto are party to the 2014 Credit

--------------------------------------------------------------------------------

Agreement (such capitalized term and other capitalized terms used in these
recitals have the meanings given in subsection 1.1 of this Agreement), under
which the Lenders (as defined therein) agreed to extend certain credit
facilities to the Borrower, in an approximate aggregate amount equal to
$5,386,828,593, consisting of (i) the Dollar Equivalent of $2,386,828,592.94
initial aggregate principal amount of Existing Extended Initial Term Loans (as
defined in the 2016 Amendment Agreement), (ii) the Dollar Equivalent of
$1,000,000,000 initial aggregate principal amount of Series A New Term Loans and
(ii) up to $2,000,000,000 aggregate principal amount of Revolving Loan
Commitments, in each case as of the 2014 Restatement Date; and
WHEREAS, pursuant to the 2016 Amendment Agreement, the Borrower, the Guarantors,
the Requisite Lenders, the Lenders providing Extended Initial Term Loans, the
New Initial Term Loan Lenders, the Administrative Agent and the Collateral Agent
have agreed to amend and restate the 2014 Credit Agreement in the form hereof
to, among other things, (i) extend the final maturity and the scheduled
amortization payment dates of the Existing Term Loans of the existing Lenders
consenting to the 2016 Amendment Agreement, (ii) provide the New Initial Term
Loans in an aggregate principal amount equal to the Dollar Equivalent of
$1,000,000,000 and (iii) make certain other changes hereto.
NOW, THEREFORE, the parties hereto agree as follows:
Section 1.          Definitions.
1.1          Certain Defined Terms.
The following terms used in this Agreement shall have the following meanings:
“2011 Credit Agreement” means that certain Credit Agreement, dated as of
September 21, 2011, as amended to the 2014 Restatement Date (without giving
effect to the 2014 Amendment Agreement pursuant hereto), among the Borrower, the
Company, BOC, as administrative agent, GSA, Goldman Sachs Lending Partners LLC,
BofAML, BOC, Barclays Capital, BNPP, Citi, Commerzbank AG, CA-CIB, Credit Suisse
Securities (USA) LLC, Credit Suisse AG, Singapore Branch, ICBC Macau, ING
Capital L.L.C., ING Bank N.V., Singapore Branch, SMBC, UBS Securities LLC and
UOB, as global coordinators, co-syndication agents and bookrunners, BNU, DBS,
OCBC, Scotiabank and Wing Lung, as lead arrangers, and the financial
institutions from time to time party thereto.
“2014 Amendment Agreement” means the Amendment and Restatement Agreement, dated
as of March 25, 2014, among the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.
“2014 Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of March 31, 2014, as amended to the 2016 Restatement Date
(including pursuant to the 2015 Joinder Agreement, but without giving effect to
the 2016 Amendment Agreement pursuant hereto), among the Borrower, the Company,
BOC, as administrative agent, GSA, Barclays, BNU, BofAML, BOC, BNPP, CGMAL, Citi
N.A., CA-CIB, DBS, ICBC Macau, OCBC, SMBC and UOB, as global coordinators and
bookrunners and as co-syndication agents, Scotiabank and Wing Lung, as lead
arrangers, Credit Industriel et Commercial, Singapore Branch, as senior manager,
and Novo Banco Ásia, S.A. (formerly known as Banco Espirito Santo do Oriente,
2

--------------------------------------------------------------------------------

S.A.) and Tai Fung Bank Limited, as managers, and the financial institutions
from time to time party thereto.
“2014 Facilities” means, collectively, the “Initial Term Loans” under the 2014
Credit Agreement and the Revolving Credit Facility.
“2014 Facilities Arrangers” is defined in the preamble.
“2014 Facilities Global Coordinators” is defined in the preamble.
“2014 Facilities Lead Arrangers” is defined in the preamble.
“2014 Facilities Managers” is defined in the preamble.
“2014 Facilities Senior Manager” is defined in the preamble.
“2014 Restatement Date” means March 31, 2014.
“2014 Restatement Date FX Rates” means the Exchange Rates for Dollars, HK
Dollars and Patacas set forth on Schedule 1C utilized to determine the Revolving
Loan Commitment of the Revolving Loan HK Dollar Lenders and the Revolving Loan
Pataca Lenders.
“2014 Restatement Date Revolving Loan” is defined in subsection 2.1A(ii).
“2014 Restatement Date Revolving Loan Commitment” means the commitment of a
Lender to make 2014 Restatement Date Revolving Loans to the Borrower pursuant to
subsection 2.1A(ii).
“2014 Restatement Date Revolving Loan Exposure” means, with respect to any
Lender as of any date of determination (a) prior to the Revolving Loan
Commitment Termination Date, that Lender’s 2014 Restatement Date Revolving Loan
Commitment and the aggregate outstanding principal amount of the 2014
Restatement Date Revolving Loans made by that Lender, and (b) after the
Revolving Loan Commitment Termination Date, the aggregate outstanding principal
amount of the 2014 Restatement Date Revolving Loans of that Lender; provided
that for purposes of the foregoing clauses (a) and (b), the 2014 Restatement
Date Revolving Loan Commitment and 2014 Restatement Date Revolving Loans of each
Revolving Loan HK Dollar Lender and each Revolving Loan Pataca Lender shall be
expressed in Dollars using the applicable 2014 Restatement Date FX Rate.
“2015 Joinder Date FX Rates” means the Exchange Rates for Dollars, HK Dollars
and Patacas set forth on Schedule 1E utilized to determine the Non-Extended
Initial Term Loans of the Term Loan HK Dollar Lenders and the Term Loan Pataca
Lenders that constituted “Series A New Term Loans” under the 2014 Credit
Agreement.
“2015 Joinder Agreement” means that certain Joinder Agreement, dated as of April
10, 2015, by and among GSA, Goldman Sachs Bank USA, Barclays, BNU, Scotiabank,
BofAML, BOC, ICBC Macau, China Construction Bank Corporation Macau Branch, Bank
of
3

--------------------------------------------------------------------------------

Communications Co., Ltd. Macau Branch, SMBC, OCBC, Wing Lung, DBS, UOB, Citi
N.A., and BNPP, the Borrower, and BOC, as administrative agent.
“2015 Reaffirmation of Guaranty” means that certain Reaffirmation of Guaranty,
dated as of April 22, 2015, made by the Company, VOL and the Cotai Subsidiary.
“2016 Amendment Agreement” means the Amendment and Restatement Agreement, dated
as of June 30, 2016, among the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.
“2016 Amendment Agreement Effective Date” as defined in the 2016 Amendment
Agreement.
“2016 Restatement Date” as defined in the 2016 Amendment Agreement.
“2016 Restatement Date FX Rates” means the Exchange Rates for Dollars, HK
Dollars and Patacas set forth on Schedule 1F utilized to determine the Extended
Initial Term Loans and the New Initial Term Loans of the Term Loan HK Dollar
Lenders and the Term Loan Pataca Lenders.
“Additional Development Excluded Subsidiaries” means Excluded Subsidiaries of
the Company that, directly or indirectly, own or are intended to own the
Additional Developments, including the Net Casino Cash Flow generated at the
Excluded Casino located therein.
“Additional Developments” means any casino hotel resorts, retail complexes,
stand-alone casinos, stand-alone hotels, apart-hotels or condominiums or any
other development or project developed on properties not located within any
Site, which developments will be owned, operated and maintained (other than any
portion thereof (which may be the entirety of the development in the case of a
stand-alone casino) comprising a casino or gaming area, which shall be operated
by the Company) by Additional Development Excluded Subsidiaries and/or other
Persons that are not Loan Parties (with all costs and liabilities related to
such sites (other than the specific liabilities permitted to be incurred by the
Company in connection with its operation of the associated Excluded Casino as
set forth in subsection 6.14) to be borne exclusively by the Additional
Development Excluded Subsidiaries and/or such other Persons with no recourse to
the Loan Parties except as otherwise permitted by subsection 7.3).
“Adjusted Eurodollar Rate” means, for any Interest Period, an interest rate per
annum equal to the rate per annum obtained by dividing (and rounding upwards, if
necessary, to the nearest 1/100 of 1%) (a)(i) the rate per annum equal to the
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any other person which takes over the administration of that rate)
for deposits in Dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by ICE Benchmark Administration
Limited as an authorized vendor for the purpose of displaying such rates) (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 A.M. (London time)
two London Business Days before the first day of such Interest Period or (ii) in
the event the rate referenced in the preceding clause (i) is not available, the
arithmetic mean of the rates per annum (rounded to the nearest 1/100 of 1%) (as
supplied to the Administrative Agent at its request) quoted by the Reference
Banks to leading banks in the
4

--------------------------------------------------------------------------------

London interbank market for deposits in Dollars (for delivery on the first day
of the relevant period) with maturities comparable to such period as of
approximately 11:00 A.M. (London time) two London Business Days before the first
day of such Interest Period (provided that if any Reference Bank does not notify
such a rate to the Administrative Agent for any relevant period, the Adjusted
Eurodollar Rate for such period shall be determined on the basis of the rates
notified by the other Reference Banks so long as there is at least one Reference
Bank providing such a rate), by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period. At the Borrower’s
request, the Administrative Agent will provide the Borrower with identifying
information with respect to the page, service or quotations so employed.
“Administrative Agent” is defined in the preamble and also means and includes
any successor Administrative Agent appointed pursuant to subsection 9.5.
“Affected Lender” is defined in subsection 2.6C.
“Affected Loans” is defined in subsection 2.6C.
“Affiliate” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, that Person (excluding, however, any trustee under, or any
committee with responsibility for administering, any Pension Plan). With respect
to any Lender, Approved Fund, or Issuing Lender, a Person shall be deemed to be
“controlled by” another Person if such other Person possesses, directly or
indirectly, power to vote 51% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors, managing
general partners or managers, as the case may be. With respect to all other
Persons, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as applied to
any such other Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise; provided, however, that so long as no other Person or group of
Persons beneficially owns a majority of voting securities of such Person, the
beneficial owner of 20% or more of the voting Securities of a Person shall be
deemed to have control.
“Agent” means, individually, each of the Administrative Agent, each
Co-Syndication Agent, the Collateral Agent and each Arranger, and “Agents” means
the Administrative Agent, the Co-Syndication Agents, the Collateral Agent and
the Arrangers, collectively.
“Agent’s Fee Letter” means the fee letter, dated on or prior to the 2014
Restatement Date, among the Administrative Agent, the Collateral Agent and the
Borrower.
“Aggregate Amounts Due” is defined in subsection 10.5.
“Agreement” means, on any date, this Amended and Restated Credit Agreement dated
as of the date referred to in the preamble and as it may thereafter be amended,
supplemented, amended and restated or otherwise modified from time to time and
in effect on such date.
“AH Transfer” is defined in subsection 7.10(xxiii).
5

--------------------------------------------------------------------------------

“Alternate HK Dollar Rate” means, with respect to any period, the displayed HK
Dollar Interest Settlement Rates appearing under the heading “HONG KONG
INTERBANK OFFERED RATES (HK DOLLAR)” on the Reuters Screen RDF HKABHIBOR Page
with respect to overnight HK Dollar transactions, as published by Reuters as the
Hong Kong Association of Banks Interest Settlement Rate for overnight deposits
in HK Dollars, for each day (or, if such day is not a Business Day, for the next
preceding Business Day) during such period.
“Amendment Agreements” means the 2014 Amendment Agreement and the 2016 Amendment
Agreement.
“Anti-Bribery and Conflict of Interest Laws” means any applicable anti-bribery
law, anticorruption law, conflict of interest law, or any other law, rule or
regulation of similar purpose and scope.
“Applicable Margin” means:
(1)  With respect to Initial Term Loans, the applicable percentage set forth
below corresponding to the relevant Consolidated Leverage Ratio:
Consolidated
Leverage Ratio
Applicable Margin For
Base Rate Term Loans
Applicable Margin For
Eurodollar Rate/HIBOR
Rate Term Loans
Greater than 2.5:1.0
1.125%
2.125%
Greater than 2.25:1.0
but less than or equal
to 2.5:1.0
1.000%
2.000%
Greater than 2.0:1.0
but less than or equal
to 2.25:1.0
0.875%
1.875%
Greater than 1.75:1.0
but less than or equal
to 2.0:1.0
0.750%
1.750%
Greater than 1.5:1.0
but less than or equal
to 1.75:1.0
0.625%
1.625%
Greater than 1.25:1.0
but less than or equal
to 1.50:1.0
0.500%
1.500%
Greater than 1.0:1.0
but less than or equal
to 1.25:1.0
0.375%
1.375%
Less than or equal
to 1.0:1.0
0.250%
1.250%


 
6

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Applicable Margin in respect of any Other
Loans that are term loans shall be the applicable percentages per annum provided
pursuant to the relevant Refinancing Amendment and the other documents governing
such Other Loans.
(2)   With respect to Revolving Loans (including Swing Line Loans), the
applicable percentage set forth below corresponding to the relevant Consolidated
Leverage Ratio:
Consolidated
Leverage Ratio
Applicable Margin For
Base Rate Revolving Loans
Applicable Margin For
Eurodollar Rate/HIBOR
Rate Revolving Loans
Greater than 2.5:1.0
1.125%
2.125%
Greater than 2.25:1.0
but less than or equal to 2.5:1.0
1.000%
2.000%
Greater than 2.0:1.0
but less than or equal to 2.25:1.0
0.875%
1.875%
Greater than 1.75:1.0
but less than or equal to 2.0:1.0
0.750%
1.750%
Greater than 1.5:1.0
but less than or equal to 1.75:1.0
0.625%
1.625%
Greater than 1.25:1.0
but less than or equal to 1.50:1.0
0.500%
1.500%
 
Greater than 1.0:1.0
but less than or equal to 1.25:1.0
0.375%
1.375%
Less than or equal to 1.0:1.0
0.250%
1.250%



The Consolidated Leverage Ratio used to compute the Applicable Margins as set
forth in clauses (1) and (2) above shall be the Consolidated Leverage Ratio set
forth in the Compliance Certificate most recently delivered by the Borrower to
the Administrative Agent. Changes in the Applicable Margins as set forth in such
clauses resulting from a change in the Consolidated Leverage Ratio shall become
effective upon delivery by the Borrower to the Administrative Agent of a new
Compliance Certificate pursuant to subsection 6.1(iv). If the Borrower fails to
deliver a Compliance Certificate within the time period for such delivery set
forth in subsection 6.1(iv) (the last day of such period, the “Delivery Date”),
the Applicable Margin from and including each day subsequent to the Delivery
Date but not including the date the Borrower delivers to the Administrative
Agent such Compliance Certificate shall equal the
7

--------------------------------------------------------------------------------

highest Applicable Margin set forth above and from the date the Borrower
delivers such Compliance Certificate to and including the next Delivery Date,
the Applicable Margin shall be based on the Consolidated Leverage Ratio set
forth in such Compliance Certificate.
“Applicable Threshold Price” means with respect to any Offer, the lowest
calculated purchase price (as calculated by the Auction Manager in consultation
with the Eligible Affiliate Purchaser) for the Term Loans, for such Offer that
will allow an Eligible Affiliate Purchaser to purchase the relevant Maximum
Offer Amount at prices not greater than the applicable Maximum Purchase Price
nor less than the applicable Minimum Purchase Price (as such terms are defined
in the applicable Offer Documents in respect of such Offer) per $1,000 stated
principal amount for such Term Loans.
“Applied Amount” is defined in subsection 2.4B(iv)(b).
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to Arrangers, Agents, Lenders or
Issuing Lenders by means of electronic communications pursuant to subsection
10.9B.
“Approved Fund” means (i) a fund, trust or other entity that invests in bank
loans or (ii) relative to any Lender, any other fund, trust or other entity that
invests in bank loans in the ordinary course of business and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Arrangers” means, collectively, the 2014 Facilities Arrangers and the New
Initial Term Loan Arrangers.
“Asset Sale” means the sale by any Loan Party to any Person of (a) any of the
stock of any of such Person’s direct Subsidiaries, (b) substantially all of the
assets of any division or line of business of any Loan Party, or (c) any other
assets (whether tangible or intangible) of any Loan Party (other than
(i) inventory or goods sold in the ordinary course of business; (ii) sales,
transfers or other dispositions permitted by subsections 7.7 (ii), (iii), (iv),
(v), (vi), (vii), (ix), (x), (xi), (xii), (xiii), (xiv), (xvii), (xxi), (xxii)
or (xxv); or (iii) any other assets to the extent that the aggregate fair market
value of such assets sold by all Loan Parties during any Fiscal Year is less
than or equal to $5,000,000).
“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit D-1 annexed hereto, and solely for the purposes of assignments to any
Eligible Affiliate Purchaser pursuant to and in accordance with subsection
10.1I, an Auction Assignment Agreement.
“Assignment Effective Date” is defined in subsection 10.1B(ii).
“Assignment of Insurances” means each Assignment of Insurances, substantially in
the form of Exhibit E-8, executed by any Loan Party in favor of the Collateral
Agent.
8

--------------------------------------------------------------------------------

“Assignment of Reinsurances” means each Assignment of Reinsurances,
substantially in the form of Exhibit E-9, executed by each applicable insurer in
favor of the Collateral Agent.
“Assignment of Rights” means each Assignment of Rights, substantially in the
form of Exhibit E-10-I or E-10-II, as the case may be, executed by any Loan
Party in favor of the Collateral Agent.
“Auction Assignment Agreement” means, with respect to any assignment by a Lender
to an Eligible Affiliate Purchaser pursuant to subsection 10.1I, an Auction
Assignment Agreement in the form reasonably acceptable to Borrower supplied by
the Auction Manager to the Lenders at the time the applicable Offer Document is
posted to the Lenders on IntraLinks/IntraAgency or another substantially
equivalent website.
“Auction Certificate” is defined in subsection 10.1I(i).
“Auction Loan Purchase” means any purchase of any Term Loans by an Eligible
Affiliate Purchaser, together with the simultaneous cancellation of such Term
Loans, in each case pursuant to and in accordance with the terms of subsection
10.1I.
“Auction Manager” means, with respect to any Auction Loan Purchase pursuant to
and in accordance with the terms and conditions of Section 10.1I, any of the
Arrangers or Agents (as selected by the Company) in its capacity as sub-agent
and auction manager for Administrative Agent pursuant to subsection 9.2F.
“Auction Purchase Effective Date” is defined in subsection 10.1I(vi).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Barclays” is defined in the preamble.
“Basel II” means the “International Convergence of Capital Measurements and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004, in the form existing on the date of this
Agreement.
“Basel III” means the bank capital and liquidity standards released by the Basel
Committee in December 2010, any subsequent standards or guidelines that
supplement, clarify, or are ancillary or related thereto and any successor
thereof set forth by the Basel Committee, or as implemented by a Lender’s
prudential supervisory authority.
“Basel Committee” means The Basel Committee on Banking Regulations and
Supervisory Practices.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the rate
which is 1/2 of 1% in excess of the Federal Funds Effective Rate and (c) the
rate which is 1% in excess of the Adjusted Eurodollar Rate for a one-month
Interest Period.
9

--------------------------------------------------------------------------------

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.
“BNPP” is defined in the preamble.
“BNU” is defined in the preamble.
“BOC” is defined in the preamble.
“BofAML” is defined in the preamble.
“Borrower” is defined in the preamble.
“Borrowing Notice” means a notice substantially in the form of Exhibit B-1
annexed hereto delivered by the Borrower to the Administrative Agent pursuant to
subsection 2.1B with respect to a proposed borrowing.
“Business Day” means (a) for all purposes other than as covered by clause (b)
below, any day (it being understood that where the context is unclear, such day
shall be determined based on Eastern time) excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of New York, Singapore,
Macau SAR or Hong Kong, or is a day on which banking institutions located in any
such state, such country or such special administrative region are authorized or
required by law or other governmental action to close, (b) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted
Eurodollar Rate or any Eurodollar Rate Loans, any day that is a Business Day
described in clause (a) above and that is also a day for trading by and between
banks in Dollar deposits in the London interbank market, and (c) with respect to
all notices, determinations, fundings and payments in connection with the HIBOR
Rate or any HIBOR Rate Loans, any day that is a Business Day described in
clause (a) above and that is also a day for trading by and between banks in HK
Dollar deposits in the Hong Kong interbank market.
“CA-CIB” is defined in the preamble.
“Capital Improvement” means any new component, or expansion of any existing
component, of any Project, whether owned by the Company, an Excluded Subsidiary,
a Restricted Subsidiary or any other Person, that is designated by the Company
to be a Capital Improvement by providing written notice of such designation to
the Administrative Agent, provided no portion of any Project not owned by the
Company or a Restricted Subsidiary can be a Capital Improvement unless the
Administrative Agent shall have received reasonably satisfactory evidence that a
reciprocal easement arrangement reasonably satisfactory in form and substance to
the Administrative Agent shall have been entered into between the owner of such
portion and the owners of the other portions of the applicable Project.
“Capital Lease” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person. For purposes of this Agreement and each other Loan Document, the amount
of a Person’s obligation under a Capital Lease shall be the capitalized amount
thereof, determined in accordance with GAAP, and the stated maturity
10

--------------------------------------------------------------------------------

thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be terminated
by the lessee without payment of a premium or a penalty; provided that any
obligations of a Person under a lease (whether existing now or entered into in
the future) that is not (or would not be) required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP as
in effect on the date hereof shall not be treated as Capital Lease as a result
of (x) the adoption of changes in GAAP after such date or (y) changes in the
application of GAAP after such date.
“Cash” means money, currency or a credit balance (in each case denominated in
Dollars) in a Deposit Account.
“Cash Equivalents” means (a) Dollars, HK Dollars and Patacas, (b) (i) direct
obligations of the United States (including obligations issued or held in
book-entry form on the books of the Department of the Treasury of the United
States) or obligations fully guaranteed by the United States, (ii) obligations,
debentures, notes or other evidence of indebtedness issued or guaranteed by any
other agency or instrumentality of the United States, (iii) interest-bearing
demand or time deposits (which may be represented by certificates of deposit)
issued by banks having general obligations rated (on the date of acquisition
thereof) at least “A” or the equivalent with a “stable” outlook by S&P, Moody’s
or Fitch (together with their respective successors and with any other
nationally recognized credit rating agency if neither of such corporations is
then currently rating the pertinent obligations, a “Rating Agency”) or, if not
so rated, secured at all times, in the manner and to the extent provided by law,
by collateral security in clause (i) or (ii) of this definition, of a market
value of no less than the amount of monies so invested, (iv) commercial paper
rated (on the date of acquisition thereof) at least “A-1” or “P-1” or the
equivalent with a “stable” outlook by any Rating Agency issued by any Person,
(v) repurchase obligations for underlying securities of the types described in
clause (i) or (ii) above, entered into with any commercial bank or any other
financial institution having long-term unsecured debt securities rated (on the
date of acquisition thereof) at least “A” or “A2” or the equivalent with a
“stable” outlook by any Rating Agency in connection with which such underlying
securities are held in trust or by a third-party custodian, (vi) guaranteed
investment contracts of any financial institution which has a long-term debt
rated (on the date of acquisition thereof) at least “A” or “A2” or the
equivalent with a “stable” outlook by any Rating Agency, (vii) obligations
(including both taxable and non-taxable municipal securities) issued or
guaranteed by, and any other obligations the interest on which is excluded from
income for Federal income tax purposes issued by, any state of the United States
or District of Columbia or the Commonwealth of Puerto Rico or any political
subdivision, agency, authority or instrumentality thereof, which issuer or
guarantor has (A) a short-term debt rated (on the date of acquisition thereof)
at least “A-1” or “P-1” or the equivalent with a “stable” outlook by any Rating
Agency and (B) a long-term debt rated (on the date of acquisition thereof) at
least “A” or “A2” or the equivalent with a “stable” outlook by any Rating
Agency, (viii) investment contracts of any financial institution either
(A) fully secured by (1) direct obligations of the United States,
(2) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States or (3) securities or receipts evidencing
ownership interest in obligations or special portions thereof described in
clause (1) or (2), in each case guaranteed as full faith and credit obligations
of the United States, having a market value at least equal to 102% of the amount
deposited thereunder, or (B) with long-term debt rated (on the date of
acquisition thereof) at least “A” or “A2” or the equivalent with, as of the
January 31 or June 30 next preceding any date of determination, a
11

--------------------------------------------------------------------------------

“stable” outlook by any Rating Agency and short-term debt rated (on the date of
acquisition thereof) at least “A-1” or “P-1” or the equivalent with a “stable”
outlook by any Rating Agency, (ix) a contract or investment agreement with a
provider or guarantor (A) which provider or guarantor is rated (on the date of
acquisition thereof) at least “A” or “A2” or the equivalent with a “stable”
outlook by any Rating Agency (provided that if a guarantor is a party to the
rating, the guaranty must be unconditional and must be confirmed in writing
prior to any assignment by the provider to any subsidiary of such guarantor),
(B) providing that monies invested shall be payable to the Administrative Agent
without condition (other than notice) and without brokerage fee or other
penalty, upon not more than two Business Days’ notice for application when and
as required or permitted under the Collateral Documents, and (C) stating that
such contract or agreement is unconditional, expressly disclaiming any right of
setoff and providing for immediate termination in the event of insolvency of the
provider and termination upon demand of the Administrative Agent (which demand
shall only be made at the direction of the Borrower) after any payment or other
covenant default by the provider, or (x) any debt instruments of any Person
which instruments are rated (on the date of acquisition thereof) at least “A,”
“A2,” “A-1” or “P-1” or the equivalent with a “stable” outlook by any Rating
Agency, provided that in each case of clauses (i) through (x), such investments
are denominated in Dollars, HK Dollars or Patacas, as applicable, and maturing
not more than 13 months from the date of acquisition thereof; (c) investments in
any money market fund which is rated (on the date of acquisition thereof) at
least “A” or “A2” or the equivalent with a “stable” outlook by any Rating
Agency; (d) investments in mutual funds sponsored by any securities
broker-dealer of recognized national standing having an investment policy that
requires substantially all the invested assets of such fund to be invested in
investments described in any one or more of the foregoing clauses and having a
rating (on the date of acquisition thereof) of at least “A” or “A2” or the
equivalent with a “stable” outlook by any Rating Agency; (e) demand or time
deposits or money market mutual funds issued by any bank or other institution
listed on Schedule 1A; (f) instruments equivalent to those referred to in
clauses (b), (c) and (d) above denominated in HK Dollars and Patacas comparable
in credit quality and customarily used by multinational companies with
operations in Macau and Hong Kong for cash management purposes; (g) short-term
investments denominated in HK Dollars or Patacas approved by the Administrative
Agent in its reasonable discretion; (h) demand or time deposits or money market
mutual funds issued by any bank or other institution that is reasonably
acceptable to the Administrative Agent; or (i) loans to, deposits with or
investments in Sands FinCo where, not later than ten Business Days after the
date that such loans, deposits and/or investments are made, the Borrower
delivers to the Administrative Agent details of such loans, deposits and/or
investments.
“Casinos” means the Four Seasons Macao Casino, the Sands Macao Casino, the
Venetian Macao Casino and the VOL Casino.
“Casino Operation Land Concession Contract” means, for any gaming area in an
Other Resort Project, the land concession contract covering the Site on which
such Other Resort Project is located (or is planned to be located).
“CGMAL” is defined in the preamble.
“Change in Law” means (a) the adoption of any law, treaty, order, policy, rule
or regulation after the date of this Agreement by any Governmental
Instrumentality, (b) any change
12

--------------------------------------------------------------------------------

in any law, treaty, order, policy, rule or regulation or in the interpretation,
administration or application thereof by any Governmental Instrumentality after
the date of this Agreement or (c) compliance by a Lender (or any of its
Affiliates) with any guideline, request or directive issued or made after the
date hereof by any Governmental Instrumentality (whether or not having the force
of law). It is understood and agreed that (i) the Dodd–Frank Wall Street Reform
and Consumer Protection Act (Pub. L. 111-203, H.R. 4173), all guidelines and
directives in connection therewith and any compliance by a Lender with any
request or directive relating thereto, shall, for the purposes of this
Agreement, be deemed to be adopted subsequent to the date hereof and (ii) for
the purposes of subsection 2.7B, all requests, rules, guidelines or directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority), or the United States financial regulatory authorities, in each case
pursuant to Basel III, shall be, in each case, deemed to be a “Change in Law”
regardless of the date adopted, issued, promulgated or implemented; provided
that, the implementation of, application of or compliance with Basel II or any
other law or regulation which implements Basel II (whether such implementation,
application or compliance is by a government, regulator, Lenders, Agents or any
of their respective Affiliates, but, for the avoidance of doubt, excluding the
implementation, application or compliance with any standards or guidelines set
forth in Basel III that may be an update of Basel II) shall not be deemed a
“Change in Law”.
“Change of Control” means (i) any sale, pledge or other transfer of Securities
whereby (a) SCL ceases to own (either directly or indirectly) at least 50.1% of
the common equity interests of the Company; provided that if SCL ceases to be
listed on the Hong Kong Stock Exchange or otherwise ceases to be a publicly
listed company, “Change of Control” shall also mean any sale, pledge or other
transfer of Securities whereby the Parent and/or its Affiliates cease to own,
directly or indirectly, in the aggregate at least 35% of the voting Securities
of SCL; or (b) except as with respect to mergers or consolidations into the
Company permitted by Section 7.7(vii), the Company ceases to own directly or
indirectly 100% of the equity Securities of the Borrower and each Restricted
Subsidiary (subject to applicable usufruct agreements and mandatory minority
shareholder requirements in accordance with Legal Requirements of Macau SAR); or
(ii) a “Change of Control” (or similar term), as defined in any other instrument
evidencing Indebtedness of any Loan Party or any of their respective Restricted
Subsidiaries in excess of $100,000,000, shall occur.
“Citi” is defined in the preamble.
“Citi N.A.” is defined in the preamble.
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Non-Extended Initial Term Loans, (b) Lenders having
Extended Initial Term Loans, (c) Lenders having New Initial Term Loans,
(d) Lenders having 2014 Restatement Date Revolving Exposure (including the Swing
Line Lender), (e) Lenders having New Revolving Exposure, (f) Lenders having New
Term Loan Exposure of each applicable Series and (g) Lenders having Other Loans
Exposure, (ii) with respect to Loans, each of the following classes of Loans:
(a) Non-Extended Initial Term Loans, (b) Extended Initial Term Loans, (c) New
Initial Term Loans, (d) 2014 Restatement Date Revolving Loans (including Swing
Line
13

--------------------------------------------------------------------------------

Loans), (e) each Series of New Term Loans, (f) each Series of New Revolving
Loans and (g) Other Loans.
“Closing Date” means November 15, 2011, the date on which all conditions set
forth in subsection 4.1 of the 2011 Credit Agreement were satisfied.
“Closing Date FX Rates” means the Exchange Rates for Dollars, HK Dollars and
Patacas set forth on Schedule 1B utilized to determine the Non-Extended Initial
Term Loans of the Term Loan HK Dollar Lenders and the Term Loan Pataca Lenders
that constituted “Extended Initial Term Loans” under the 2014 Credit Agreement.
“Code” means the Internal Revenue Code of 1986, as amended to the date hereof
and from time to time hereafter, and any successor statute.
“Collateral” means all real and personal property which is subject or is
intended to become subject to the security interests or Liens granted by any of
the Collateral Documents as security for the Obligations.
“Collateral Account Agreements” means the US Collateral Account Agreement, the
Macau Collateral Account Agreements, the Hong Kong Collateral Account
Agreements, and any other collateral account agreement or charge over accounts
granting any one or more of the Secured Parties a security interest in any
account.
“Collateral Agency Agreement” means the Collateral Agency Agreement, dated as of
the Closing Date, among the Administrative Agent, the Collateral Agent and the
Concession Guarantor.
“Collateral Agent” means BOC, in its capacity as Collateral Agent under the
Collateral Agency Agreement, and any successor Collateral Agent appointed
pursuant to the terms of the Collateral Agency Agreement.
“Collateral Documents” means the Security Agreement, the Foreign Security
Agreements, the Contract Consents, the 2015 Reaffirmation of Guaranty, any
account control agreements entered into with the relevant Financial Institution
pursuant to Section 5.14 of the Security Agreement or otherwise, and all other
instruments or documents (other than the Gaming Concession Consent and the Land
Concessions Consent) delivered by a Loan Party pursuant to any of the Loan
Documents in order to grant to the Collateral Agent, on behalf of the Secured
Parties, a Lien (or to perfect such Lien) on any Collateral as security for the
Obligations.
“Commercial Letter of Credit” means any letter of credit, bank guaranty or
similar instrument issued for the purpose of providing the financing payment
mechanism in connection with the purchase of any materials, goods or services by
the Company or any other Loan Party in the ordinary course of business of the
Company or any other Loan Party.
“Commitment” means any Revolving Loan Commitment or New Term Loan Commitment,
and “Commitments” means such commitments of all Lenders in the aggregate.
14

--------------------------------------------------------------------------------

“Commitment Termination Event” means (a) the occurrence of any Event of Default
with regard to any Loan Party described in subsection 8.6 or 8.7 or (b) the
occurrence and continuance of any other Event of Default and either (i) the
declaration of all or any portion of the Loans to be due and payable, or
(ii) the giving of notice by the Administrative Agent, acting at the direction
of the Requisite Lenders, to the Borrower that the Commitments have been
terminated.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” is defined in the preamble.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-2 annexed hereto delivered to the Administrative Agent and the Lenders
by the Borrower pursuant to subsection 6.1(iv).
“Concession Guarantor” means BNU, in its capacity as guarantor pursuant to the
Land Concession Guaranty regarding the Land Concession Contracts and the Gaming
Concession Guaranty.
“Confidential Information Memorandum” means the Confidential Information
Memorandum dated December 2013, provided to the “Coordinating Arrangers”.
“Conforming Parent L/C” means an unconditional, direct pay letter of credit
which (a) is obtained by Parent or one of its Affiliates (but not a Loan Party),
(b) either (i) has an expiration date of not less than twenty-four months or
(ii) has an expiration date of not less than twelve months with an automatic
extension of one twelve month period unless the issuer of such letter of credit
gives the Administrative Agent not less than sixty days prior written notice
that it will not renew the letter of credit for such successive term, (c) either
(i) is irrevocable or (ii) provides that the issuer will deliver not less than
sixty days prior written notice to the Administrative Agent of its intention to
revoke such letter of credit, (d) is issued by a financial institution
acceptable to the Administrative Agent in its reasonable judgment and (e) is
otherwise in form and substance acceptable to the Administrative Agent in its
reasonable judgment, provided that any such letter of credit shall only qualify
as a Conforming Parent L/C if it states that it may be drawn upon by the
Administrative Agent and applied in accordance with the terms of this Agreement
upon the occurrence of any Conforming Parent L/C Draw Event, and
provided further that neither the Company nor any other Loan Party shall have
any obligations (contingent or otherwise) in respect of any such letter of
credit or any reimbursement agreement applicable thereto.
“Conforming Parent L/C Draw Event” means, during the time that the Conforming
Parent L/C remains in full force and effect, the occurrence of any of the
following (a) an Event of Default (which is continuing as of the date of drawing
under such Conforming Parent L/C and has not been waived) set forth in
subsection 8.1, 8.2, 8.6, 8.7 or 8.13 or resulting from a breach of any of the
covenants set forth in subsection 7.6; (b) if such Conforming Parent L/C has a
maturity of less than twenty-four months, either (x) the Administrative Agent’s
receipt of notice from the issuer of the Conforming Parent L/C that such issuer
will not renew the Conforming
15

--------------------------------------------------------------------------------

Parent L/C or (y) the date that is five days prior to the expiration of the
Conforming Parent L/C if the Administrative Agent has not received evidence of
the renewal thereof, provided that the Administrative Agent may not draw down on
the Conforming Parent L/C under such circumstances if and only if Parent or its
Affiliates substitute cash equity in the Company in an amount equal to the face
amount of the Conforming Parent L/C in lieu of the Conforming Parent L/C on or
before the date that is five days prior to the expiration thereof (such equity
to be substituted for the withdrawn Conforming Parent L/C in the calculation of
Consolidated Adjusted EBITDA); or (c) the Administrative Agent’s receipt of
notice from the issuer of the Conforming Parent L/C that such issuer intends to
revoke, terminate or cancel the Conforming Parent L/C, provided that the
Administrative Agent may not draw down on the Conforming Parent L/C under such
circumstances if and only if Parent or its Affiliates substitute cash equity in
the Company in an amount equal to the face amount of the Conforming Parent L/C
in lieu of the Conforming Parent L/C on or before the date that is five days
prior to the revocation, termination or cancellation thereof (such equity to be
substituted for the withdrawn Conforming Parent L/C in the calculation of
Consolidated Adjusted EBITDA).
“Consolidated Adjusted EBITDA” means, for any period, the sum of the amounts
(without duplication) for such period of (a) Consolidated Net Income,
(b) Consolidated Interest Expense, (c) capitalized interest and non-cash
interest to the extent deducted in calculating Consolidated Net Income,
(d) provision for federal, state, local and foreign income or complementary tax,
franchise tax and state and similar taxes imposed in lieu of income taxes, in
each case, to the extent deducted in calculating Consolidated Net Income,
(e) total depreciation expense, to the extent deducted in calculating
Consolidated Net Income, (f) total amortization expense (including amortization
of the land premium paid pursuant to the Land Concession Contract), to the
extent deducted in calculating Consolidated Net Income, (g) non-recurring
charges and expenses taken in such period, of up to $15,000,000 in the aggregate
in any Fiscal Year, with unused amounts within such cap being usable in
succeeding periods, (h) corporate expense incurred in such period of up to
$10,000,000 in the aggregate in any Fiscal Year, (i) non-recurring expenses of
up to $10,000,000 in the aggregate in any Fiscal Year in connection with the
financing transactions contemplated herein, (j) total pre-opening and
development expenses, to the extent deducted in calculating Consolidated Net
Income consistent with the reported line item on the Company’s financial
statements, (k) royalty payments to the Company’s Affiliates under certain
intercompany intellectual property agreements to the extent that such payments
are made as a Restricted Payment pursuant to subsection 7.5 and deducted in
calculating Consolidated Net Income, (l) other non-cash items (including
non-cash corporate expenses) reducing Consolidated Net Income and (m) the amount
of any impairment loss (gain) on property and equipment, less other non-cash
items increasing Consolidated Net Income, all of the foregoing as determined on
a consolidated basis for the Loan Parties in conformity with GAAP. Any equity
contributions made by the Parent or any of its Affiliates (other than the
Company or any other Loan Party) to the Borrower and/or proceeds of Shareholder
Subordinated Indebtedness incurred by the Borrower and/or the face amount of any
Conforming Parent L/C delivered to the Administrative Agent for the benefit of
the Lenders during any quarter and during a period of fifteen days following
such quarter, in an aggregate amount for such cash equity contributions,
proceeds and face amounts of Conforming Parent L/Cs, may at the written election
of the Borrower be included in Consolidated Adjusted EBITDA for such quarter
solely for purposes of calculations under subsection 7.6; provided that the
Borrower may not include such cash equity contributions, proceeds or the face
amount of the Conforming Parent L/C, or
16

--------------------------------------------------------------------------------

any combination thereof, in Consolidated Adjusted EBITDA (a) if any Conforming
Parent L/C Draw Event or any Event of Default or Potential Event of Default has
occurred and is continuing at the time such cash contribution is made or such
Conforming Parent L/C is provided to the Administrative Agent (other than,
during the 15-day period following the end of the relevant Fiscal Quarter, an
Event of Default or Potential Event of Default caused by a breach of
subsection 7.6) or (b) in any event, after two consecutive Fiscal Quarters,
unless, following any exercise of such election to include any such common
equity contributions, proceeds and/or face amount of any Conforming Parent L/C
in Consolidated Adjusted EBITDA, the Borrower has thereafter been in compliance
with subsection 7.6 on a rolling four quarter basis occurring after such
election (without giving effect to any previous cash contributions, proceeds or
Conforming Parent L/C) for at least one Fiscal Quarter (any such cash equity
contribution so included in the calculation of Consolidated Adjusted EBITDA, a
“Specified Equity Contribution”). Any loans repaid with the proceeds of a
Specified Equity Contribution in the same Fiscal Quarter or four-Fiscal-Quarter
period, as the case may be, in which such cash contribution or proceeds is
counted as Consolidated Adjusted EBITDA (or cash contributed to replace the face
amount of any Conforming Parent L/C) shall not be deemed to have been repaid for
purposes of determining compliance with subsections 7.6A or 7.6B. To the extent
an Excluded Subsidiary is converted to a Restricted Subsidiary during any
relevant period, Consolidated Adjusted EBITDA shall include the Consolidated
Adjusted EBITDA of such Restricted Subsidiary on a pro forma basis since the
beginning of such relevant period.
“Consolidated Capital Expenditures” means, for any period, the sum of (a) the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of the Company) by the Company and
each other Loan Party during that period that, in conformity with GAAP, are
included in additions to “property, plant or equipment” or comparable items
reflected in the consolidated statement of cash flows of the Company and each
other Loan Party plus (b) to the extent not covered by clause (a) of this
definition, any expenditures by the Company or any other Loan Party during that
period to acquire (by purchase or otherwise) the business, property or fixed
assets of any Person, or the stock or other evidence of beneficial ownership of
any Person that, as a result of such acquisition, becomes a Restricted
Subsidiary; provided, that expenditures made with Net Loss Proceeds not required
to be applied to prepay Loans pursuant to Section 2.4 or, so long as no
Potential Event of Default or Event of Default shall have occurred and be
continuing at the time of such expenditure or shall otherwise result therefrom,
made with the proceeds of equity contributions to the Company from the Parent or
SCL shall not be included in Consolidated Capital Expenditures.
“Consolidated Interest Coverage Ratio” means, as of any Quarterly Date, the
ratio computed for the period consisting of the Fiscal Quarter as to which such
Quarterly Date relates and each of the three immediately preceding full Fiscal
Quarters of (a) Consolidated Adjusted EBITDA (for all such Fiscal Quarters) to
(b) the sum (for all such Fiscal Quarters or annualized as set forth in the next
sentence) of, without duplication, (i) Consolidated Net Interest Expense and
(ii) capitalized interest to the extent paid in cash during such period. For all
periods prior to the Fiscal Quarter ending December 31, 2014, Consolidated Net
Interest Expense shall be annualized and calculated on the basis of one, two or
three full Fiscal Quarters, as applicable, multiplied by 4, 2 or 4/3
respectively.
17

--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
but excluding (x) capitalized interest, (y) payment-in-kind interest and (z)
additional amounts payable by the Borrower pursuant to subsection 2.7B of this
Agreement) of the Company and each other Loan Party on a consolidated basis with
respect to all outstanding Indebtedness of the Company and each other Loan Party
(other than non-cash interest on Permitted Subordinated Indebtedness), including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Hedging
Agreements, but excluding, however, amortization of debt issuance costs and
deferred financing fees including any amounts referred to in subsection 2.3
payable to the Agents or Lenders, and any fees and expenses payable to the
Agents or Lenders in connection with this Agreement and the Amendment
Agreements, in each case, on or prior to the 2016 Restatement Date. To the
extent an Excluded Subsidiary is converted to a Restricted Subsidiary during any
relevant period, Consolidated Interest Expense shall include the Consolidated
Interest Expense of such Restricted Subsidiary on a pro forma basis since the
beginning of such relevant period. For purposes of the foregoing, interest
expense of the Company and the other Loan Parties shall be determined after
giving effect to any net payments made (including any financing costs calculated
in accordance with GAAP) or received by such Persons with respect to Hedging
Agreements, including the effect of any interest rate cap obtained by such
Person.
“Consolidated Interest Income” means, in any period, total interest income of
the Company and the Loan Parties on a consolidated basis on any Cash, Cash
Equivalents or other investments. To the extent an Excluded Subsidiary is
converted to a Restricted Subsidiary during any relevant period, Consolidated
Interest Income shall include the Consolidated Interest Income of such
Restricted Subsidiary on a pro forma basis since the beginning of such relevant
period.
“Consolidated Leverage Ratio” means, as of any date, the ratio of
(a) Consolidated Total Debt outstanding on such date to (b) Consolidated
Adjusted EBITDA computed for the period consisting of, if such date is a
Quarterly Date, the Fiscal Quarter ending on such date and each of the three
immediately preceding Fiscal Quarters, or if such date is not a Quarterly Date,
the four full Fiscal Quarters most recently ended.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and each other Loan Party on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP and before any
reduction in respect of preferred stock dividends; provided that there shall be
excluded, without duplication, (a) the income (or loss) of any Person (other
than a Restricted Subsidiary), except to the extent of the amount of dividends
or other distributions actually paid to the Company or any other Loan Party by
such Person during such period (but net of any applicable taxes payable in
connection therewith), (b) the income (or loss) of any Person accrued prior to
the date it is merged into or consolidated with the Company or any other Loan
Party or that Person’s assets are acquired by the Company or any other Loan
Party, (c) any after-tax gains or losses attributable to (i) Asset Sales,
(ii) returned surplus assets of any Pension Plan or (iii) the disposition of any
Securities or the extinguishment of any Indebtedness of any Loan Party, (d) all
income (or loss) generated by an Excluded Casino, (e) the effect of non-cash
accounting adjustments resulting from a change in the tax status of a
flow-through tax entity to a “C-corporation” or other entity taxed similarly,
(f) any net extraordinary gains or net extraordinary losses, (g) amortization or
charges associated
18

--------------------------------------------------------------------------------

with any refinancing, (h) any premiums, costs, amortization and charges
associated with (x) the incurrence of the Facilities and (y) any amendments,
modifications or supplements to any agreement relating to Indebtedness
(including the Loan Documents), including (A) any costs or expenses paid to the
Agents, the Lenders or their respective Affiliates pursuant to the terms hereof
and (B) any costs and expenses incurred in connection with the transactions
contemplated by the Amendment Agreements, (i) additional amounts payable by the
Borrower pursuant to subsection 2.7B of this Agreement and (j) any compensation
charge or expenses realized or resulting from stock option plans, employee
benefit plans or post-employment benefit plans, or grants or sales of stock,
stock appreciation or similar rights, stock options, restricted stock, preferred
stock or other rights; provided, further, that no effect shall be given to any
non-cash minority interest in any Loan Party permitted hereunder for purposes of
computing Consolidated Net Income.
“Consolidated Net Interest Expense” means, for any period, Consolidated Interest
Expense after deducting any Consolidated Interest Income for such period.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Company and each other
Loan Party (other than any Shareholder Subordinated Indebtedness and
Indebtedness and the guarantees thereof incurred pursuant to
subsection 7.1(xiii)), determined on a consolidated basis in accordance with
GAAP.
“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(b) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(c) under Hedging Agreements. Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (i) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (ii) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (i) or (ii)
of this sentence, the primary purpose or intent thereof is as described in the
preceding sentence. The amount of any Contingent Obligation shall be equal to
the amount of the obligation so guaranteed or otherwise supported or, if less,
the amount to which such Contingent Obligation is specifically limited.
Notwithstanding the foregoing, Contingent Obligations shall not include any
surety bonds for claims underlying mechanics liens and any reimbursement
obligations with respect thereto so long as such reimbursement obligations are
not then due or are promptly paid when due.
19

--------------------------------------------------------------------------------

“Contract Consents” means the consents, executed by the applicable Loan Party
and third party, to the collateral assignment by the Loan Parties of the
Material Contracts (other than the Gaming Concession Contract, any Land
Concession Contract, or any Site 3 Agreement), as required by the terms of the
Loan Documents, substantially in the form of Schedule B to the Assignment of
Rights or otherwise in form and substance reasonably satisfactory to the
Administrative Agent, provided that with respect to each hotel management
agreement and franchise agreement (that is a Material Contract) with a Person
that is not an Affiliate of the Borrower, SCL or the Parent, the Contract
Consent shall also be executed by the Administrative Agent and shall contain
“non-disturbance” provisions for the benefit of the manager that are reasonably
satisfactory to the Administrative Agent.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.
“Conversion/Continuation Notice” means a notice substantially in the form of
Exhibit B-3 annexed hereto delivered to the Administrative Agent pursuant to
subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.
“Co-Syndication Agents” is defined in the preamble.
“Cotai” means the area of reclaimed land between the islands of Taipa and
Coloane in Macau SAR.
“Cotai Plan” means the plan for the development of the Cotai Strip submitted to
Macau SAR, the form of which as of the Closing Date is set forth in the diagram
attached as Exhibit P showing the approximate placement of the land parcels
along the Cotai Strip as designated by Macau SAR, as such Plan may be modified
in a non-material manner from time to time upon notice of any such modification
to the Administrative Agent.
“Cotai Strip” means the land located at Cotai in Macau SAR.
“Cotai Strip Infrastructure Project” means the construction (at the Cotai
Subsidiary’s cost) (but not ownership, as Macau SAR will own such
infrastructure) by the Company or the Cotai Subsidiary of certain public
infrastructure (and related reclamation) at or adjacent to the Cotai Strip to
support the development of the Cotai Strip.
“Cotai Subsidiary” means Venetian Cotai Limited, a Macau corporation.
“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred or Other
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Loans or Commitments (including any
successive Credit Agreement Refinancing Indebtedness, any Other Loans and Other
20

--------------------------------------------------------------------------------

Commitments, any New Term Loan Commitments, New Term Loans, New Revolving Loan
Commitments and New Revolving Loans) (“Refinanced Debt”); provided that (i) such
exchanging, extending, renewing, replacing or refinancing Indebtedness is in an
original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt except by an amount equal to (x) interest
(including interest paid-in-kind or otherwise compounding the principal amount
of such Indebtedness) and premium (including tender premium) plus (y) upfront
fees and original issue discount, if any, plus (z) other fees and expenses or
other amounts paid, in each case with respect to or in connection with such
exchanging, extending, renewing, replacing or refinancing Indebtedness, (ii)
such Indebtedness has a maturity equal to or later than, and, except in the case
of revolving loans, a weighted average life to maturity equal to or greater
than, the Refinanced Debt at the time of such refinancing, and (iii) unless such
Credit Agreement Refinancing Indebtedness is incurred solely by means of
extending or renewing the existing Refinanced Debt without resulting in any net
proceeds, such Refinanced Debt (other than any contingent obligations not then
due and owing) shall be repaid, defeased or satisfied and discharged, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained.
“Credit Extension” means, as the context may require, (a) the making of a Loan
by a Lender or (b) the issuance of any Letter of Credit, or the extension of any
expiration date of any existing Letter of Credit, by the Issuing Lender of such
Letter of Credit.
“DBS” is defined in the preamble.
“Default Excess” means, with respect to any Funds Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Funds Defaulting
Lenders (including such Funds Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Funds Defaulting Lender.
“Default Period” means, (x) with respect to any Funds Defaulting Lender, the
period commencing on the date that such Lender became a Funds Defaulting Lender
and ending on the earliest of: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application (in accordance with subsection 2.12)
of any voluntary or mandatory prepayments of the Loans in accordance with the
terms of subsection 2.4B(i) or subsection 2.4B(iii) or by a combination thereof)
or such Defaulting Lender shall have paid all amounts due from it under
subsection 9.4, as the case may be, and (b) such Defaulting Lender shall have
delivered to Borrower and Administrative Agent a written reaffirmation of its
intention to honor its obligations hereunder with respect to its Commitments,
and (iii) the date on which Borrower, Administrative Agent and Requisite Lenders
waive all failures of such Defaulting Lender to fund or make payments required
hereunder in writing; and (y) with respect to any Insolvency Defaulting Lender,
the period commencing on the date such Lender became an Insolvency Defaulting
Lender and ending on the earliest of the following dates: (i) the date on which
all Commitments are cancelled or terminated and/or the Obligations are declared
or
21

--------------------------------------------------------------------------------

become immediately due and payable and (ii) the date that such Defaulting Lender
ceases to hold any portion of the Loans or Commitments.
“Defaulted Loan” means any Revolving Loan or Term Loan or portion of any
unreimbursed payment under subsection 2.10D or 3.3C not made by any Lender when
required thereunder.
“Defaulting Lender” means any Funds Defaulting Lender or Insolvency Defaulting
Lender.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent either (i) pursuant to Section 1.4 using
the Exchange Rate at the time in effect under the provisions of such Section 1.4
or, (ii) if explicitly specified herein, using the applicable 2014 Restatement
Date FX Rate, 2015 Joinder Date FX Rate, 2016 Restatement Date FX Rate or
Closing Date FX Rate.
“Dollars”, “USD” and the sign “$” mean the lawful money of the United States.
“Easement” means any easement appurtenant, easement in gross, license agreement
or other right running for the benefit of any Loan Party, any Project, or
appurtenant to any Site which benefits or burdens a Project.
“Eligible Affiliate Purchaser” means the Borrower or any of its Affiliates.
“Eligible Assignee” means (a) (i) a commercial bank organized under the laws of
the United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(iii) a finance company, insurance company, bank or other financial institution
or fund that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business; and (iv) any other
Person, other than a natural Person, which is an “accredited investor” (as
defined in Regulation D under the Securities Act) which (other than an Eligible
Affiliate Purchaser) extends credit or buys loans in the ordinary course
including insurance companies, mutual funds and lease financing companies;
(b) any Approved Fund; (c) any Lender and any Affiliate of any Lender; and
(d) an Eligible Affiliate Purchaser; it being understood that (x) any Loan Party
may acquire up to 20% of then outstanding Term Loans by assignment or otherwise
and (y) any Affiliate of the Company (but not the Borrower, the Company or any
of its Restricted Subsidiaries) may acquire up to 20% of then outstanding Term
Loans by assignment or otherwise (in each case, exclusive of any Term Loans
acquired by the Borrower or its Affiliates pursuant to subsection 10.1I and, in
the case of clause (y), exclusive of any Term Loans acquired on the 2014
Restatement Date or the 2016 Restatement Date pursuant to subsection 10.6D);
provided that (in the case of clauses (i), (ii) and (iii) below) so long as no
Event of Default shall have occurred and be continuing, no (i) Person that owns
or operates a casino or other gaming
22

--------------------------------------------------------------------------------

operation located in Singapore, Macau SAR, the United Kingdom or the States of
Nevada, New Jersey, Pennsylvania or Michigan or any other jurisdiction in which
Parent or any of its Subsidiaries has obtained or applied for a gaming license
(or is an Affiliate of such a Person) (provided that a passive investment
constituting less than 10% of the common stock of any such casino or other
gaming operation shall not constitute ownership thereof for the purposes of this
definition), (ii) Person that owns or operates a trade show, convention,
exhibition or conference center in Singapore, Macau SAR, the United Kingdom or
Las Vegas or Clark County, Nevada, or the States of New Jersey, Pennsylvania or
Michigan, or any other jurisdiction in which the Parent or any of its
Subsidiaries owns, operates or is developing a convention, trade show,
conference center or exhibition facility (or an Affiliate of such a Person)
(provided that a passive investment constituting less than 10% of the common
stock of any such casino or trade show, convention, exhibition and conference
center facility shall not constitute ownership for the purpose of this
definition), (iii) union pension fund (provided that any intermingled fund or
managed account which has as part of its assets under management the assets of a
union pension fund shall not be disqualified from being an Eligible Assignee
hereunder so long as the manager of such fund is not controlled by a union or a
union does not own 10% or more of the assets of such fund), or (iv) Defaulting
Lender shall be an Eligible Assignee (but, for the avoidance of doubt, any
Affiliates of such Defaulting Lender that are not themselves Defaulting Lenders
shall be Eligible Assignees), and provided further that no Person denied an
approval or a license, or found unsuitable under the Nevada Gaming Laws or any
other applicable gaming laws applicable to Lenders shall be an Eligible
Assignee. Notwithstanding the foregoing, clauses (i) and (ii) of the proviso of
the immediately preceding sentence shall not apply to the Arrangers; provided,
however, that in the event that the Borrower determines that any such Lender and
its Affiliates have investments of not less than, in the aggregate, 25% of (a)
the voting Securities (or any Securities that are convertible into voting
Securities) of any single casino or gaming operation in the case of clause (i),
(b) the voting Securities (or any Securities that are convertible into voting
Securities) of any single casino or trade show, convention, exhibition or
conference center in the case of clause (ii) or (c) the assets of any single
union pension fund in the case of clause (iii), then the Borrower may notify
such Lender in writing of such determination (together with reasonable evidence
supporting such determination) and thereafter, so long as the same remains the
case, such Lender and its Affiliates shall cease to be Eligible Assignees for
the purpose of any future assignments of any Loans or Commitments; provided that
(x) such Lender and its Affiliates may continue to maintain their Loans and
Commitments as of the date of receipt of such notice from the Borrower and (y)
such Lender and its Affiliates may continue to assign such Loans and Commitments
to each other. Notwithstanding the foregoing, the Borrower may in its sole and
absolute discretion waive the restrictions set forth in clauses (i), (ii) and
(iii) of the proviso of the sentence preceding the immediately preceding
sentence, and/or the restrictions set forth in the immediately preceding
sentence, as to any Person that would otherwise be an Eligible Assignee by
notifying the Administrative Agent in writing of such waiver.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is maintained or contributed to by the Company or
any of its Subsidiaries or any of their respective ERISA Affiliates.
“Enforcement Notice” is defined in Section 8.
23

--------------------------------------------------------------------------------

“Environmental Assessment” means, collectively (i) the Environmental Assessment
(VML), (ii) the Environmental Assessment (VOL), and (iii) any future
Environmental Assessments or Equator Principles Review Reports prepared pursuant
to the terms of this Agreement.
“Environmental Assessment (VML)” means (i) that certain Environmental Assessment
dated as of December 2005 and (ii) that certain Equator Principles Review Report
dated as of December 2005, each prepared by ERM in respect of the Projects other
than the VOL Casino Hotel Resort Project, the Cotai Strip Infrastructure Project
and Other Resort Projects.
“Environmental Assessment (VOL)” means (i) that certain Environmental Audit
Report dated as of December 4, 2009 and (ii) that certain Equator Principles
Analysis Report dated as of December 11, 2009, each prepared by ERM in respect
of the VOL Casino Hotel Resort Project.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Instrumentality or any
other Person, arising (a) pursuant to or in connection with any actual or
alleged violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (c) in
connection with any actual or alleged damage, injury, threat or harm to natural
resources or the environment.
“Environmental Laws” means any and all applicable current or future statutes,
ordinances, orders, rules, regulations, binding guidance documents, judgments,
Permits, international and transnational treaties or legislation (including
without limitation, the Equator Principles (as the same exist as of the date of
this Agreement (subject to subsection 6.7A(ii)) and any other such treaties or
legislation identified as applicable in the Environmental Assessment), or any
other applicable requirements of any Government Instrumentalities relating to
(a) environmental matters, including those relating to any Hazardous
Environmental Activity, (b) the generation, use, storage, transportation or
disposal of Hazardous Materials, or (c) occupational safety and health or
industrial hygiene, in any manner applicable to the Company or any of its
Subsidiaries or any of their Properties, including without limitation Macau
Environmental Law (Law No. 2/91/M), Law on Aquatic Property (Law No. 6/86M), the
Regulation on Noise Pollution Control (Decree Law No. 54/94/M), Regulation on
Control of and Reduction on Use of Chemicals that would affect the Ozone Layer
(Decree Law No. 62/95), Regulations on Approval for List of Ozone-Depletion
Chemical Materials (Dispatch No. 78/GM/95), Regulation on Water Supply and
Discharge in Macau (Decree Law No. 46/96/M), Regulation on Marine Pollution
(Decree Law No. 35/97/M), General Regulation regarding Public Areas
(Administrative Regulation No. 28/2004), Regulation on Solid Waste and Hygiene
in Macau City, Designation of an Environmental Protection Zone on Coloane Island
(Decree Law No. 33/81/M), Regulation on Protection of Building, Landscape and
Cultural Property (Decree Law No. 56/84/M), Regulation on Prevention of
Pollution Criminal (Macau Criminal Code approved by Decree Law No. 58/95/M),
Regime of Tobacco Prevention and Control (Law No. 5/2011), each as amended or
supplemented, any analogous present or future state or local statutes, laws, and
any regulations promulgated pursuant to any of the foregoing.
24

--------------------------------------------------------------------------------

“Environmental Mitigation Plan” means (i) that certain Environmental Mitigation
Plan prepared by ERM, dated as of December 2005, and a part of the Environmental
Assessment (VML), and (ii) that certain Environmental Management Plan prepared
by ERM, dated as of November 11, 2009 and a part of the Environmental Assessment
(VOL).
“Equator Principles” means those certain principles and standards (including the
preamble, materials incorporated by reference and exhibits thereto) voluntarily
adopted by certain banks and other financial institutions, all as set forth more
fully at www.equator-principles.com/principles.shtml, as the same exist on the
date of this Agreement, including without limitation, the following IFC
guidelines, policies and handbooks: Environmental, Health, and Safety General
Guidelines (April 30, 2007) and Environmental, Health, and Safety Guidelines for
Tourism and Hospitality Development (April 30, 2007), to the extent properly
determined to be applicable to the Project by an Environmental Assessment.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member. Any former ERISA Affiliate of the
Company or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of the Company or such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Company or such Subsidiary and with respect to liabilities arising after such
period for which Company or such Subsidiary could be liable under the Code or
ERISA.
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by the Company or any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (f) the imposition of liability on
the Company or any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application
25

--------------------------------------------------------------------------------

of Section 4212(c) of ERISA; (g) the withdrawal of the Company or any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by the Company or any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which could give rise to the imposition
on the Company or any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (i) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against the Company or any
of its Subsidiaries or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan; (j) receipt from the PBGC of notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Code) to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Code; or (k) the
conditions for imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA with respect to any Pension Plan.
“ERM” means Environmental Resources Management.
“Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Adjusted Eurodollar Rate as provided in subsection 2.2A.
“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Loans comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
eurocurrency liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate is determined) having a term equal to such Interest Period.
“Event of Default” is defined in Section 8.
“Event of Loss” means, with respect to any Collateral (whether a tangible or
intangible asset, or real or personal property), any of the following: (a) any
loss, destruction or damage of such property or asset; (b) any actual
condemnation, seizure or taking by exercise of the power of eminent domain or
otherwise of such property or asset, or confiscation of such property or asset
or the requisition of the use of such property or asset; or (c) any settlement
in lieu of clause (b) above.
“Excess Asset Sale Proceeds” is defined in subsection 2.4B(iii)(a).
26

--------------------------------------------------------------------------------

“Excess Loss Proceeds” is defined in subsection 2.4B(iii)(b).
“Excess Termination Proceeds” is defined in subsection 2.4B(iii)(c).
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Exchange Rate” means the best spot rate of exchange available to the
Administrative Agent using commercially reasonable efforts as between any two
currencies on a particular date, which determination shall be conclusive absent
manifest error; provided that upon the request of the Company, the
Administrative Agent will provide the Company with appropriate documentation
demonstrating the exchange rates received by the Administrative Agent with
respect to the applicable transaction; and provided, further, however, that with
respect to the calculation of outstanding amounts (including with respect to
funding or repayment) under Swingline Loans and Letters of Credit denominated in
HK Dollars or Patacas, the reference Exchange Rate shall be determined as
follows: (a) with respect to HK Dollars, the appropriate forward
HKD/USD spot rate determined by the Administrative Agent (acting reasonably),
which determination shall be conclusive absent manifest error, and (b) with
respect to Patacas, the appropriate forward MOP/HKD spot rate determined by the
Administrative Agent (acting reasonably), which determination shall be
conclusive absent manifest error. For example, assume that on a determination
date the two-day HKD/USD forward spot rate determined by the Administrative
Agent is 7.7823, and the two-day MOP/HKD forward spot rate determined by the
Administrative Agent for that date shows MOP/HKD at 1.030. Thus the applicable
reference rate for MOP/USD would be calculated to be 7.7823 x 1.0300 = 8.0158.
“Excluded Bank Accounts” means segregated bank accounts of the Company into
which only revenue associated with the operation of the Excluded Casinos by the
Company on behalf of the applicable Excluded Subsidiaries is deposited.
“Excluded Casino” means the casino or gaming area in, or to be developed in any
Additional Development or in the development or project on Site 3 (if such
project or development is not owned by a Loan Party), which casino or gaming
area, subject to the terms and conditions set forth herein, will be owned and/or
operated by the Company.
“Excluded Casino Interest” means, prior to the time any Additional Development
becomes an asset of a Loan Party in accordance with the terms hereof or during
the time a development or project on Site 3 is owned by a Person other than a
Loan Party, the interest of any Loan Party in the applicable Excluded Casino,
the gaming assets located therein and, to the extent deposited in Excluded Bank
Accounts, the Net Casino Cash Flow therefrom.
“Excluded Subsidiary” means (i) Cotai Strip Lot 7 & 8 Development Limited, Cotai
Ferry Company Limited, Venetian Travel Limited, Venetian Retail Limited,
Venetian Cotai Hotel Management Limited, Sands Venetian Security Limited and
Cotai Strip Lot 2 Apart Hotel (Macau) Limited, each a Macau corporation,
(ii) Zhuhai Cotai Logistics Hotel Services Co., Ltd. and Zhuhai Cotai
Information Services Outsourcing Co., Ltd., each a wholly foreign owned
enterprise company organized under the laws of the People’s Republic of China,
(iii) Venetian Macao Finance Company, a Cayman Islands company, (iv) V-HK,
(v) the Additional
27

--------------------------------------------------------------------------------

Development Excluded Subsidiaries, if any, for so long as such Subsidiaries have
not been designated as Restricted Subsidiaries pursuant to the terms hereof,
(vi) any Subsidiary that is designated as an Excluded Subsidiary by the Company
as provided in the next sentence, and (vii) any Subsidiary of an Excluded
Subsidiary. So long as such designation would not result in a Potential Event of
Default or Event of Default occurring and continuing, the Company may designate
any Subsidiary (including any Subsidiary acquired or formed after the date
hereof) to be an Excluded Subsidiary by providing written notice of such
designation to the Administrative Agent; provided that neither such Subsidiary
nor any of its Subsidiaries may (i) own any capital stock or Indebtedness of, or
own or hold any Lien on any property or assets of any kind of, the Company or
any Restricted Subsidiary of the Company that is not a Subsidiary of the
Subsidiary to be so designated, (ii) except as contemplated by this Agreement,
participate, or be expected to participate, in any material respect, in the
development, construction, operation or maintenance of any Project (other than
(a) Capital Improvements and (b) any apartment, “apart hotel” or “complementary
accommodations” tower component of any Project) or (iii) possess any material
license, franchise or right used in connection with the ownership or operation
of any Project (other than the Projects and components thereof covered by the
foregoing clauses (a) and (b) and other than (x) the ownership, use or
possession of any trademark, license or similar right that does not restrict the
use of such trademark, license or similar right by the Loan Parties and
(y) derivative gaming or other rights under any Gaming License (including under
the Gaming Sub-Concession Agreement)).
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (A) Taxes imposed
on or measured by its overall net income or branch profits (however denominated,
and including (for the avoidance of doubt) any backup withholding in respect
thereof under Section 3406 of the Code or any similar provision of state, local
or foreign law), and franchise (and similar) Taxes imposed on it (in lieu of net
income Taxes), in each case imposed on the Administrative Agent or any Lender as
a result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Instrumentality imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising from the Administrative Agent’s or such
Lender’s having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document), (B) any
taxes that would not have been imposed but for such Lender’s failure to
28

--------------------------------------------------------------------------------

comply with the requirements of subsection 2.7C(vii), (C) any withholding taxes
imposed on amounts payable to a Lender at the time such Lender becomes a party
to this Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Included Taxes pursuant to subsection 2.7C(i) of
this Agreement or (D) any taxes imposed under FATCA.
“Existing Term Loans” is defined in subsection 2.1.A(i)(a).
“Expiration Time” with respect to any Offer, as defined in the applicable Offer
Documents.
“Extended Initial Term Loans” means the term loans made to the Borrower pursuant
to the 2014 Credit Agreement, the 2015 Joinder Agreement or hereunder that are
designated as “Extended Initial Term Loans” pursuant to the 2016 Amendment
Agreement.
“Extended Initial Term Loan Maturity Date” is defined in subsection 2.4A(ii).
“Facilities” means the Term Loan Facility, the Revolving Credit Facility, any
New Term Loan Facility and any New Revolving Loan Facility.
“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), or any Treasury regulations
promulgated thereunder or official administrative interpretations thereof and
any agreements entered into pursuant to Section 1471(b)(1) of the Code.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.
“FF&E Deposit Loans” means any Loans the proceeds of which are applied to fund
advances or deposits with respect to assets that later become Specified FF&E.
“FF&E Documents” means the credit agreement or other similar document governing
any FF&E Facility, and any intercreditor agreement related to any FF&E Facility.
“FF&E Facility” means any credit facility, vendor financing, mortgage financing,
purchase money obligation, capital lease or similar arrangement incurred to
finance or refinance Specified FF&E pursuant to subsection 7.1(xi), (xvi) or
7.1(xviii)(c).
29

--------------------------------------------------------------------------------

“Financial Institution” means, collectively (i) any financial institution listed
on Schedule 1A, in its capacity as “Financial Institution” under a US Collateral
Account Agreement, any Hong Kong Collateral Account Agreement and any Macau
Collateral Account Agreement and (ii) any other financial institution from time
to time party to a Collateral Account Agreement.
“Financial Plan” is defined in subsection 6.1(xiii).
“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement substantially in the form of Exhibit V among the Administrative Agent
and one or more Senior Representatives for holders of Permitted Pari Passu
Secured Refinancing Debt, with such modifications thereto as the Administrative
Agent may reasonably agree.
“First Priority” means, with respect to any Lien created in any Collateral
pursuant to any Collateral Document, that such Lien is the only Lien (other than
Permitted Liens, which Liens are not senior to, or pari passu with the Liens in
favor of the Secured Parties unless specifically permitted to have a higher or
same priority in the definition of Permitted Liens or which are given such
priority by operation of law) to which such Collateral is subject.
“First Sale” is defined in subsection 7.10(xxiii).
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower ending on December 31 of
each calendar year.
“Fitch” means Fitch, Inc., or any successor thereto, and if such Person shall
for any reason no longer perform the function of a securities rating agency,
Fitch shall be deemed to refer to any other rating agency designated by the
Borrower with the written consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed).
“Floating Charge” means each Floating Charge, substantially in the form of
Exhibit E-1-I, Exhibit E-1-II or Exhibit E-1-III, as applicable, executed by the
applicable Loan Party in favor of the Collateral Agent.
“Foreign Corrupt Practices Act”means the Foreign Corrupt Practices Act of 1977
(15 U.S.C. §§ 78dd-1, et seq.), as amended.
“Foreign Security Agreements” means each Mortgage, each Land Security
Assignment, each Assignment of Rights, the Pledge Over Gaming Equipment and
Utensils, each Macau Collateral Account Agreement, each Assignment of
Insurances, each Pledge over Intellectual Property Rights, each Power of
Attorney, the Livranças, the Livranças Side Letter, each Floating Charge, each
Hong Kong Collateral Account Agreement and all other instruments or documents
(other than the Gaming Concession Consent and the Land Concessions Consent)
governed by the laws of a jurisdiction other than the United States or any
subdivision thereof, delivered by a Loan Party pursuant to any of the Loan
Documents in order to grant to the Collateral Agent, on behalf of the Secured
Parties, a Lien (or to perfect such Lien) on any Collateral as security for the
Obligations.
30

--------------------------------------------------------------------------------

“Four Seasons Macao Casino” means the operation and maintenance by the Company
of gaming areas located within the Four Seasons Macao Resort Project and the
purchase of associated gaming machines, utensils and equipment.
“Four Seasons Macao Mall” means the ownership, operation and maintenance by the
Cotai Subsidiary of a retail complex as part of the Four Seasons Macao Resort
Project.
“Four Seasons Macao Operation, Maintenance and Management Agreement” means the
operation, maintenance and management agreements (together with all related and
associated agreements), entered into between the Cotai Subsidiary and Four
Seasons Hotels and Resorts, Inc. or an Affiliate thereof or another hotel
management company reasonably satisfactory to the Administrative Agent, which
provides for the operation, maintenance and management of the Four Seasons Macao
Resort Project (excluding the Four Seasons Macao Casino, the Four Seasons Macao
Mall and the Four Seasons cabaret) by Four Seasons Hotels and Resorts, Inc. or
an Affiliate thereof, or such other hotel management company.
“Four Seasons Macao Overall Project” means the Four Seasons Macao Casino, the
Four Seasons Macao Resort Project, and the Four Seasons Macao Mall; other than
any such component that has been sold in a Permitted Asset Disposition pursuant
to the terms hereof.
“Four Seasons Macao Resort Project” means the ownership, operation and
maintenance by the Cotai Subsidiary of a luxury hotel complex (which may include
“complementary accommodations” or “apart hotels”) operated and maintained by
Four Seasons Hotels and Resorts, Inc. or an Affiliate thereof (or another
comparable hotel management company reasonably satisfactory to the
Administrative Agent) located on Site 2 together with the associated park being
developed in connection therewith, which Site 2 is leased to the Cotai
Subsidiary (except for Unit D (as defined in the Venetian Macao Land Concession
Contract)) pursuant to the Venetian Macao Land Concession Contract.
“Funding Date” means the date of the funding of a Loan or the issuance of a
Letter of Credit.
“Funds Defaulting Lender” means any Lender who (i) defaults in its obligation to
fund any Loan or its portion of any unreimbursed payment under subsection 2.10D,
subsection 3.1C or subsection 3.3C, (ii) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement, that it does
not intend to comply with its obligation to fund any Loan or its portion of any
unreimbursed payment under subsection 2.10D, subsection 3.1C or subsection 3.3C
or its Pro Rata Share of any payment under subsection 9.4, (iii) has failed to
confirm that it will comply with its obligation to fund any Loan or its portion
of any unreimbursed payment under subsection 2.10D, subsection 3.1C or
subsection 3.3C or its Pro Rata Share of any payment under subsection 9.4 within
three Business Days after written request for such confirmation from
Administrative Agent (which request may only be made after all conditions to
funding have been satisfied); provided that such Lender shall cease to be a
Funds Defaulting Lender pursuant to this clause (iii) upon receipt of such
confirmation by Administrative Agent, or (iv) has failed to pay to
Administrative Agent or any other Lender any amount (other than its portion of
any Revolving Loan or amounts required to be paid under subsection 2.10D,
subsection 3.1C, subsection 3.3C or subsection 9.4 or any other amount that is
31

--------------------------------------------------------------------------------

de minimis) due under any Loan Document within three Business Days of the date
due, unless, in the case of clauses (i), (ii), (iii) and (iv) above, (A) failure
to pay is caused by (x) administrative or technical error; or (y) a material
disruption to those payment or communication systems or to those financial
markets which are, in each case, required to operate in order for payments to be
made in connection with such Loan, which disruption is not caused by and is
beyond the control of such Lender and, in case of each of the foregoing clauses
(x) and (y), such failure to pay is not remedied within five (5) Business Days;
or (B) such amount is the subject of a good faith dispute.
“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles in the United States
set forth in opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession in the United States.
“Galaxy” means Galaxy Casino Company Limited.
“Gaming Concession Consent” means the Agreement relating to security (with the
exclusion of land concession and immovable property), dated as of November 14,
2011, among the government of Macau SAR, the Company and the Collateral Agent in
respect of the Gaming Sub-Concession Contract, as amended, supplemented or
otherwise modified from time to time.
“Gaming Concession Contract” means the collective reference to (i) the Gaming
Sub-Concession Contract; (ii) the Supplements to Gaming Sub-Concession Contract;
and (iii) any other amendments or supplements to the Gaming Sub-Concession
Contract and/or the Supplements to Gaming Sub-Concession Contract.
“Gaming Concession Guaranty” means that certain Guaranty, dated as of
December 18, 2002, by BNU in favor of the Company regarding its payment
obligations under the Gaming Sub-Concession Contract.
“Gaming License” means every license, franchise or other authorization of the
Company to own, lease, operate or otherwise conduct gaming activities (including
the operation of “casinos”, “gaming areas” and “gaming spaces”) in Macau,
including all such licenses and authorizations granted pursuant to the Gaming
Concession Contract, and other applicable US, Macanese, or other federal, state,
foreign or local laws.
“Gaming Sub-Concession Contract” means that certain sub-concession contract,
dated December 19, 2002 (together with all amendments, supplements,
modifications and all other ancillary agreements and documents related thereto),
between Galaxy and the Company.
“Global Coordinators” is defined in the preamble.
“Governmental Acts” is defined in subsection 3.5A.
“Governmental Instrumentality” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental,
32

--------------------------------------------------------------------------------

quasi-governmental, judicial, regulatory, public or statutory instrumentality,
authority, body, agency, bureau or entity, (including any Macau governmental
official acting under authority of the Macau SAR, any zoning authority, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority, the Macau Gaming Authority or any other applicable
gaming authorities) or any arbitrator with authority to bind a party at law.
“Government Officials” include (i) an employee, officer or representative of, or
any person otherwise acting in an official capacity for or on behalf of (a) a
national government, political subdivision thereof, or local jurisdiction
therein; (b) an instrumentality, board, commission, court, or agency, whether
civilian or military, of any of the above, however constituted; (c) a
government-owned/government-controlled association, organization, business or
enterprise; or (d) a political party; (ii) a legislative, administrative, or
judicial official, regardless of whether elected or appointed; (iii) an officer
of, or individual who holds a position in, a political party; (iv) a candidate
for political office; (v) an individual who holds any other official,
ceremonial, or other appointed or inherited position with a government or any of
its agencies; or (vi) an officer or employee of a supra-national organization
(e.g., the World Bank, the United Nations, the International Monetary Fund, the
Organization for Economic Co-operation and Development).
“GSA” is defined in the preamble.
“GSB” is defined in the preamble.
“Guarantor” means the Company and each other Loan Party other than the Borrower.
“Guaranty” means the Guaranty, dated as of the Closing Date, by each Guarantor
in favor of the Administrative Agent.
“Hazardous Environmental Activity” means any past, current, proposed or
threatened activity, event or occurrence at the Properties (a) involving any
Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing, or (b) that has or would reasonably be expected to have
a significant adverse effect on natural resources or the environment.
“Hazardous Materials” means (a) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to human health or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (b) any oil, petroleum, petroleum fraction or
petroleum derived substance; (c) any drilling fluids, produced waters and
33

--------------------------------------------------------------------------------

other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (d) any flammable substances or
explosives; (e) any radioactive materials; (f) any asbestos-containing
materials; (g) urea formaldehyde foam insulation; (h) electrical equipment which
contains any oil or dielectric fluid containing polychlorinated biphenyls;
(i) pesticides; and (j) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Instrumentality or
which may or could pose a hazard to the health of the owners, occupants or any
Persons in the vicinity of any Property or to the indoor or outdoor environment.
“Hedging Agreements” means (a) currency exchange or interest rate swap
agreements, currency exchange or interest rate cap agreements and currency
exchange or interest rate collar agreements and (b) other agreements or
arrangements designed to protect against fluctuations in currency exchange or
interest rates.
“HIBOR Rate” means, for any Interest Rate Determination Date with respect to an
Interest Period for a HIBOR Rate Loan, (a) the applicable rate “displayed at or
about 11:00 a.m. on the first day of each such Interest Period on page HKABHIBOR
of the Thomson Reuters Services (or such other successor page as determined by
the Administrative Agent for the purpose of displaying the averaged Hong Kong
inter-bank Hong Kong Dollar deposits offered rates of leading banks) (the
“Screen Rate”) for the same duration as the relevant Interest Period (or, if the
periods are not the same, such period, if any, as the Administrative Agent
determines to be substantially the same);” or (b) (if no such rate is available
for HK Dollars or for the Interest Period for that HIBOR Rate Loan) the
arithmetic mean of the rates per annum (rounded to the nearest 1/100 of 1%) as
supplied to the Administrative Agent at its request quoted by the Reference
Banks to leading banks in the Hong Kong interbank market, at or about 11:00 a.m.
(Hong Kong time) on such Interest Rate Determination Date for the offering of
deposits in HK Dollars for a period comparable to the Interest Period for that
HIBOR Rate Loan; provided that if any Reference Bank does not notify such a rate
to the Administrative Agent for any relevant period, the HIBOR Rate for such
period shall be determined on the basis of the rates notified by the other
Reference Banks so long as there is at least one Reference Bank providing such a
rate.
“HIBOR Rate Loans” means Loans bearing interest at rates determined by reference
to the HIBOR Rate as provided in subsection 2.2A.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“HK Dollars” means the lawful currency of the Hong Kong Special Administrative
Region of the People’s Republic of China.
“HKD Livrança” means that certain promissory note substantially in the form of
Exhibit E-12, regarding the HK Dollar Loans executed by the Borrower, and
endorsed by each Guarantor, in favor of the Collateral Agent.
34

--------------------------------------------------------------------------------

“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.
“Hong Kong Collateral Account Agreements” means the Collateral Account
Agreement(s), to be entered into among any Loan Party and the Administrative
Agent, in substantially the form of Exhibit E-15.
“Hong Kong Stock Exchange” means the Stock Exchange of Hong Kong Limited.
“ICBC Macau” is defined in the preamble.
“IFC” means the World Bank and International Finance Corporation.
“IFRS” means International Financial Reporting Standards as adopted by the
International Accounting Standards Board.
“Immaterial Subsidiaries” means any Subsidiary that (a) did not, as of the last
day of the Fiscal Quarter of the Company most recently ended, have revenues
representing in excess of 2.0% of total revenues or hold more than 2.0% of the
tangible assets of the Company and the Subsidiaries on a consolidated basis as
of such date, and (b) taken together with all Immaterial Subsidiaries as of such
date, did not have revenues representing in excess of 5.0% of total revenues or
hold more than 5.0% of the tangible assets of the Company and the Subsidiaries
on a consolidated basis as of such date; provided that the Company may elect in
its sole discretion to exclude as an Immaterial Subsidiary any Subsidiary that
would otherwise meet the definition thereof.  Each Immaterial Subsidiary as of
the 2014 Restatement Date shall be set forth in Schedule 1D, and the Company
shall update such Schedule from time to time after the 2014 Restatement Date as
necessary to reflect all Immaterial Subsidiaries at such time (the selection of
Subsidiaries to be added to or removed from such Schedule to be made as the
Company may determine).
“Included Taxes” is defined in subsection 2.7C(i).
“Increased Amount Date” is defined in subsection 2.9A.
“Indebtedness”, as applied to any Person, means (a) all indebtedness for
borrowed money, (b) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (c) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (d) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA and trade payables and
accruals incurred in the ordinary course of business), and (e) all indebtedness
secured by any Lien on any property or asset owned or held and under contracts
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person.
Obligations under Hedging Agreements constitute Contingent Obligations and not
Indebtedness. Additionally, Indebtedness shall not include (i) any amount of the
liability in respect of an operating lease that at such time would not be
required to be capitalized and reflected as a liability on the balance sheet in
accordance with GAAP, or (ii) any surety bonds for claims underlying mechanics
liens and any reimbursement obligations with respect thereto so
35

--------------------------------------------------------------------------------

long as such reimbursement obligations are not then due, or are promptly paid
when due, or (iii) any indebtedness that has been either satisfied or discharged
or defeased through covenant defeasance or legal defeasance, or (iv) for
purposes of determining compliance with the covenants set forth in
subsection 7.6 and for purposes of determining the Applicable Margin pursuant to
clauses (1), (2) and (3) of the definition thereof only, Indebtedness permitted
by subsection 7.1(xiii) and subsection 7.1(xvii), or (v) Indebtedness
which would otherwise arise from the capitalization of “payment-in-kind”
interest that is capitalized (excluding any portion paid in cash (including by
way of contemporaneous borrowings or set-off or netting against any such
contemporaneous borrowings)) in accordance with the terms of the applicable debt
instrument (and for the avoidance of doubt, the principal amount of any
Indebtedness incurred (including by way of contemporaneous borrowings or set-off
or netting against any such contemporaneous borrowings) to pay any such interest
shall not be excluded from Indebtedness pursuant to this clause (v)), or (vi)
any completion guaranties, keepwell agreements or any similar arrangements that
are customary or “market standard” in project or construction financing,
including fraud and environmental indemnities.
“Indemnified Liabilities” is defined in subsection 10.3A.
“Indemnified Taxes” means all Taxes imposed on or with respect to or measured by
any payment by or on account of any obligation of any Loan Party hereunder or
under any other Loan Document other than (a) Excluded Taxes and (b) Other Taxes.
“Indemnitees” is defined in subsection 10.3A.
“Initial Term Loan” means a Non-Extended Initial Term Loan, an Extended Initial
Term Loan or a New Initial Term Loan, as applicable.
“Initial Term Loan Exposure” means, with respect to any Lender as of any date of
determination, the outstanding principal amount of the Initial Term Loans made
by that Lender; provided that, for purposes of the foregoing, the Initial Term
Loans of each Term Loan HK Dollar Lender and each Term Loan Pataca Lender shall
be expressed in Dollars using the applicable 2015 Joinder Date FX Rate, 2016
Restatement Date FX Rate or Closing Date FX Rate.
“Initial Term Loan Maturity Date” means the Non-Extended Initial Term Loan
Maturity Date, the Extended Initial Term Loan Maturity Date or the New Initial
Term Loan Maturity Date, as applicable.
“Insolvency Defaulting Lender” means any Lender which (i) has been (or any
direct or indirect parent of such Lender becomes) adjudicated as, or determined
by any Governmental Instrumentality having regulatory authority over such Person
or its assets to be, insolvent, (ii) becomes (or any direct or indirect parent
of such Lender becomes) the subject of an insolvency, bankruptcy, dissolution,
liquidation or reorganization proceeding, or (iii) becomes (or any direct or
indirect parent of such Lender becomes) the subject of an appointment of a
receiver, intervenor, conservator, trustee, custodian, administrator, assignee
for the benefit of creditors generally or similar reason under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; provided that (A) in the case of
36

--------------------------------------------------------------------------------

(i), (ii) and (iii), all other than by way of an Undisclosed Administration; and
(B) a Lender shall not be an Insolvency Defaulting Lender solely by virtue of
the ownership or acquisition by a Governmental Instrumentality of any equity
Securities in such Lender or a parent company thereof.
“Insurance Requirements” means all material terms of any insurance policy
required pursuant hereto.
“Intercompany Contribution Agreement” means the Contribution Agreement, dated as
of the Closing Date, among the Loan Parties, as it may be amended from time to
time to include additional Restricted Subsidiaries of the Company.
“Interest Payment Date” means (a) with respect to any Loan that is a Base Rate
Loan, each Quarterly Date, and (b) with respect to any Loan that is a Eurodollar
Rate Loan or a HIBOR Rate Loan, the last day of each Interest Period applicable
to such Loan; provided, however, that (i) “Interest Payment Date” for any
six-month Interest Period shall be both (x) the date three months after the
first day of such Interest Period and (y) the last day of such Interest Period,
and (ii) in the case of any Interest Period that extends beyond a Quarterly
Date, “Interest Payment Date” shall also include such Quarterly Date.
“Interest Period” is defined in subsection 2.2B.
“Interest Rate Determination Date” means, with respect to any Interest Period,
(a) for Eurodollar Rate Loans, two London Business Days prior to the first day
of such Interest Period, and (b) with respect to HIBOR Rate Loans, the first day
of such Interest Period.
“Investment” means, relative to any Person, (a) any direct or indirect purchase
or other acquisition by such Person of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary), (b) any direct or
indirect purchase or other acquisition for value, by such Person from any
Person, of any equity Securities of any Person, or (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by such Person to any other Person,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business other than Hedging Agreements required or permitted
hereunder to hedge against fluctuations of interest rates or currency exchange
risk. The amount of any Investment shall be the original cost of such Investment
plus the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment less all returns of principal or equity thereon.
“IP License” means the Intellectual Property License Agreement, dated as of the
Closing Date, among SCL IP Holdings, LLC, a limited liability company organized
and existing under the laws of the State of Nevada, VOL, the Cotai Subsidiary,
the Company and V-HK.
“Issuance Notice” means a notice substantially in the form of Exhibit B-2
annexed hereto delivered by the Borrower to the Administrative Agent pursuant to
subsection 3.1B(i) with respect to the proposed issuance of a Letter of Credit.
37

--------------------------------------------------------------------------------

“Issuing Lender” means BOC, in its capacity as Issuing Lender or any other
Lender which agrees to issue a Letter of Credit, determined as provided in
subsection 3.1B(ii).
“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit D-2, delivered pursuant to the terms of subsection 2.9.
“Joint Venture” means a joint venture, partnership or other similar arrangement
entered into on terms reasonably satisfactory to the Administrative Agent,
whether in corporate, partnership, limited liability company or other legal
form; provided that in no event shall any Subsidiary of any Person be considered
to be a Joint Venture to which such Person is a party.
“Judgment Currency” is defined in subsection 10.25.
“Judgment Currency Conversion Date” is defined in subsection 10.25.
“Land Concessions Consent” means the Agreement relating to security under land
concession contracts, dated as of November 14, 2011, among the government of
Macau SAR, the Company, the Cotai Subsidiary and the Collateral Agent, with
regard to each of the Sands Macao Land Concession Contract and the Venetian
Macao Land Concession Contract.
“Land Concession Contract” means the Sands Macao Land Concession Contract, the
Venetian Macao Land Concession Contract, the VOL Land Concession Contract and
any other land concession contract held by any Loan Party (including, for so
long as a Loan Party is obligated thereunder, each Casino Operation Land
Concession Contract).
“Land Concession Guaranty” means any guaranty by a third party required by the
government of Macau SAR pursuant to the terms of any Land Concession Contract.
“Land Security Assignment” means each Land Security Assignment, substantially in
the form of Exhibit E-11-I, Exhibit E-11-II or Exhibit E-11-III hereto, as the
case may be, executed by any Loan Party in favor of the Collateral Agent.
“Lead Arrangers” means, collectively, the 2014 Facilities Lead Arrangers and the
New Initial Term Loan Lead Arrangers.
“Legal Requirements” means all laws, statutes, orders, decrees, injunctions,
licenses, permits, approvals, agreements and regulations of any Governmental
Instrumentality having jurisdiction over the matter in question, including the
Macau Gaming Law and the requirements of the Gaming Concession Contract and each
Land Concession Contract.
“Lender” means, without duplication, (i) each financial institution that is a
“Term Loan Lender” under and as defined in the 2014 Credit Agreement as of the
date hereof, (ii) each financial institution listed on the signature pages of
the 2016 Amendment Agreement, (iii) each Revolving Loan Lender and (iv) any
other Person that becomes a party hereto pursuant to an Assignment Agreement or
a Joinder Agreement; provided that the term “Lenders”, when used in the context
of a particular Commitment, shall mean Lenders having that Commitment; provided,
further that in no event shall any Affiliate of the Company that has acquired
Term Loans by assignment or otherwise be a Lender for the purposes of voting on,
or giving consent in respect
38

--------------------------------------------------------------------------------

of, any amendments, waivers, or other modifications to this Agreement (including
pursuant to subsection 10.6) or any other Loan Document or for giving any
direction or instruction to the Administrative Agent or Collateral Agent
pursuant to this Agreement or any other Loan Document and all Term Loans and
Commitments held thereby shall be disregarded for purposes of calculating
whether the Requisite Lender consent, direction or otherwise has been received;
provided further that any such Affiliate of the Company shall retain the right
to vote, and give or withhold its consent, in respect of any amendments, waivers
or other modifications referred to in subsections 10.6A(i), 10.6A(iii) and
10.6A(iv) solely to the extent that any such amendment, waiver or other
modification would treat the Loans and Commitments held by such Affiliate of the
Company in a manner that is less favorable in any non de-minimis respect to such
Affiliate of the Company than the proposed treatment of similar Loans and
Commitments held by Lenders that are not Affiliates of the Company.
“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by the Issuing Lenders for the
account of the Company or any other Loan Party pursuant to subsection 3.1.
“Letter of Credit Usage” means, as at any date of determination, the sum of
(a) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (b) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not yet reimbursed by the Borrower (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to subsection 3.3B).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement or any lease in the
nature thereof).
“Livranças Side Letter” means that certain side letter substantially in the form
of Exhibit E-13, executed by the Borrower, and endorsed by each Guarantor, in
favor of the Collateral Agent.
“Livranças” means the USD Livrança, HKD Livrança and the MOP Livrança.
“Loan” or “Loans” means one or more of the Initial Term Loans, any New Term
Loans, the 2014 Restatement Date Revolving Loans, any New Revolving Loans, any
Other Loans or the Swing Line Loans or any combination thereof.
“Loan Documents” means this Agreement, the Amendment Agreements, the Notes, any
applications for, or reimbursement agreements or other documents or certificates
executed by the Borrower in favor of an Issuing Lender relating to the Letters
of Credit, the Guaranty, each Rate/FX Protection Agreement, the Collateral
Documents, the Agent’s Fee Letter and each other agreement that expressly states
by its terms that it is a Loan Document; provided, however for the purposes of
Section 5, subsections 8.1, 8.4, 8.5 and subsection 10.6, Rate/FX Protection
Agreements shall not be considered to be a Loan Document.
39

--------------------------------------------------------------------------------

“Loan Party” means the Company, the Borrower, and each Restricted Subsidiary
other than the Borrower which is a party to the Guaranty and each Restricted
Subsidiary (other than the Borrower) which hereafter executes and delivers a
supplement to the Guaranty and the Security Agreement in accordance with
subsection 6.11A, and “Loan Parties” means all such Persons, collectively.
“London Business Day” means any day, excluding Saturday, Sunday and any day
which is a legal holiday under the laws of England, or is a day on which banking
institutions located in England are authorized or required by law or other
governmental action to close, that is also a day for trading by and between
banks in Dollar deposits in the London interbank market.
“Macau Collateral Account Agreements” means each Pledge Over Onshore Accounts,
substantially in the form of Exhibit E-3-I or E-3-II hereto, as the case may be,
executed by any Loan Party in favor of the Collateral Agent.
“Macau Gaming Authority” means the Gambling Inspection and Coordination Bureau
(or Direcção de Inspecção e Coordenação de Jogos).
“Macau Gaming Law” means the Law No. 16-/2001, as amended from time to time, and
Administrative Regulation No 26/2001, as amended from time to time, and other
laws promulgated by any Governmental Instrumentality of the Macau SAR and
applying to gaming operations in the Macau SAR.
“Macau SAR” means the Macau Special Administrative Region of the People’s
Republic of China.
“Managers” is defined in the preamble.
“Margin Stock” is defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Market Disruption Event” is defined in subsection 2.6F.
“Market Disruption Lenders” is defined in subsection 2.6F.
“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the Loan
Parties, taken as a whole, (b) the material impairment of the ability of any
Loan Party to observe or perform the Obligations, or of the Administrative Agent
or the Lenders to enforce the Obligations or any of their respective rights or
remedies under the Loan Documents or (c) the material impairment of the ability
of the Company to observe and perform its obligations under the Gaming
Concession Contract. For the avoidance of doubt, any material adverse effect
related solely to Site 3 (including the loss of the land concession in respect
of Site 3) shall not be a Material Adverse Effect for purposes of this Agreement
or any other Loan Document unless such material adverse effect also results in a
material adverse effect of the type described in the foregoing clause (a)
(assuming for this purpose that Site 3 and any assets and operations thereon are
not properties, assets or operations of the Loan Parties) or otherwise causes a
material adverse effect described in the foregoing clauses (b) and (c).
40

--------------------------------------------------------------------------------

“Material Contract” means (a) the Land Concession Contracts, the Gaming
Concession Contract and the IP License, (b) the Four Seasons Macao Operation,
Maintenance and Management Agreement, the St. Regis Hotel Management Agreement,
and the Sheraton Management Agreement and any replacements of or successors
thereto and (c) any other Project Document (other than the Project Documents
referenced in clauses (a) and (b) above) to which the Company or any of its
Restricted Subsidiaries are a party (other than the Loan Documents) for which
breach, nonperformance, cancellation or failure to renew would reasonably be
expected to have a Material Adverse Effect.
“Maturity Date” means any Term Loan Maturity Date or the Revolving Loan Maturity
Date, as applicable.
“Maximum Offer Amount” means with respect to any Offer Document, the aggregate
stated principal amount of Term Loans that an Eligible Affiliate Purchaser is
willing to purchase, as specified in such Offer Document.
“MNPI” is defined in subsection 10.1I(iii).
“Moody’s” means Moody’s Investor Services, Inc., or any successor thereto, and
if such Person shall for any reason no longer perform the function of a
securities rating agency, Moody’s shall be deemed to refer to any other rating
agency designated by the Borrower with the written consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed).
“MOP Livrança” means that certain promissory note substantially in the form of
Exhibit E-12, regarding the MOP-denominated Loans executed by the Borrower, and
endorsed by each Guarantor, in favor of the Collateral Agent.
“Mortgage” means each Mortgage, substantially in the form of Exhibit E-6-I,
Exhibit E-6-II or Exhibit E-6-III, as applicable, executed by the applicable
Loan Party in favor of the Collateral Agent.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“Net Asset Sale Proceeds” means the aggregate cash proceeds received by the
Company or any other Loan Party in respect of any Asset Sale, net of (a) the
direct costs relating to such Asset Sale (including legal, accounting and
investment banking fees and expenses, employee severance and termination costs,
any trade payables or similar liabilities related to the assets sold and
required to be paid by the seller as a result thereof and sales, finders’ or
broker’s commission), and any relocation expenses incurred as a result thereof
and taxes paid or payable as result thereof (including any such taxes paid or
payable by any Loan Party), (b) amounts required to be applied to the repayment
of Indebtedness secured by a Lien (or amounts permitted by the terms of such
Indebtedness to be otherwise reinvested in other assets of such Loan Party to
the extent so reinvested) which is prior to the Liens, if any, of Lenders under
the Collateral Documents on the asset or assets (including Specified FF&E) that
are the subject of such Asset Sale, (c) any reserve for adjustment in respect of
the sale price of such asset or assets or any liabilities associated with the
asset disposed of in such Asset Sale and the deduction of appropriate amounts
provided by the seller as a reserve in accordance with GAAP against any
41

--------------------------------------------------------------------------------

liabilities associated with the assets disposed of in the Asset Sale and
retained by the Company or any other Loan Party, and (d) in the case of Asset
Sales permitted pursuant to subsection 7.7 (xxiii) only, any amounts required to
be paid as purchase consideration to a party providing a substantially
simultaneous financing for the purchase of such assets intended to be sold.
“Net Casino Cash Flow” means, with respect to any Additional Development or
development on Site 3 (if such development is not owned by a Loan Party), the
total cash flow from the operation of the associated Excluded Casinos, net of
(i) all costs and other expenses associated with the ownership, operation or
maintenance and (ii) applicable taxes, premiums and other liabilities of the
Loan Parties, in each case, in respect of the associated Excluded Casino.
“Net Loss Proceeds” means the aggregate cash proceeds received by the Company or
any other Loan Party in respect of any Event of Loss, including insurance
proceeds from condemnation awards or damages awarded by any judgment, net of the
direct costs in recovery of such Net Loss Proceeds (including legal, accounting,
appraisal and insurance adjuster fees and expenses) and any taxes paid or
payable as a result thereof (including any such taxes paid or payable by an
owner of the Company or any other Loan Party) and amounts required to be applied
to the repayment of any Indebtedness secured by a Lien (or amounts permitted or
required by the terms of such Indebtedness to be otherwise reinvested in other
assets of the Company or such Restricted Subsidiary to the extent so reinvested)
which is prior to the Liens, if any, of Lenders under the Collateral Documents
on the asset or assets (including Specified FF&E) that are the subject of the
Event of Loss. Notwithstanding the foregoing, (i) all proceeds of so-called
“liquidated damages” and “business interruption” insurance policies, and
(ii) proceeds of up to $5,000,000 per Fiscal Year, shall not be Net Loss
Proceeds.
“Net Proceeds” is defined in subsection 2.4B(iii)(d).
“Net Proceeds Amount” is defined in subsection 2.4B(iii)(e).
“Net Termination Proceeds” means the aggregate cash proceeds received by the
Company or any other Loan Party in respect of any termination payment pursuant
to the Gaming Concession Contract, or any Land Concession Contract, net of the
direct costs in recovery of such Net Termination Proceeds and any taxes paid or
payable as a result thereof (including any such taxes paid or payable by an
owner of the Company or any other Loan Party) and any reserves required in
accordance with GAAP or by Macau SAR or any Governmental Instrumentality of
Macau SAR against liabilities associated with such termination.
“New Initial Term Commitments” as defined in the 2016 Amendment Agreement.
“New Initial Term Loan Arrangers” is defined in the preamble.
“New Initial Term Loan Global Coordinators” is defined in the preamble
“New Initial Term Loan Lead Arrangers” is defined in the preamble.
“New Initial Term Loan Lender” means each Term Loan Dollar Lender, Term Loan HK
Dollar Lender and Term Loan Pataca Lender making a New Initial Term Loan.
42

--------------------------------------------------------------------------------

“New Initial Term Loan Managers” is defined in the preamble.
“New Initial Term Loan Maturity Date” is defined in subsection 2.4A(ii).
 “New Initial Term Loan Senior Manager” is defined in the preamble.
 “New Initial Term Loans” as defined in the 2016 Amendment Agreement.
“New Revolving Exposure” means with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Revolving Loans of
such Lender.
“New Revolving Loan Commitments” as defined in subsection 2.9A.
“New Revolving Loan Lender” as defined in subsection 2.9A.
“New Revolving Loans” as defined in subsection 2.9C.
“New Term Loan Commitments” is defined in subsection 2.9A.
“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.
“New Term Loan Facility” is defined in subsection 2.9B.
“New Term Loan Lender” is defined in subsection 2.9A.
“New Term Loan Maturity Date” means the date that New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.
“New Term Loans” is defined in subsection 2.9D.
“Non-Extended Initial Term Loans” means the term loans made to the Borrower
pursuant to the 2014 Credit Agreement and the 2015 Joinder Agreement that are
outstanding immediately prior to the 2016 Restatement Date and are not Extended
Initial Term Loans.
“Non-Extended Initial Term Loan Maturity Date” means (a) with respect to the
Non-Extended Initial Term Loans that constituted “Extended Initial Term Loans”
under the 2014 Credit Agreement, March 31, 2020 and (b) with respect to the
Non-Extended Initial Term Loans that constituted “Series A New Term Loans” under
the 2014 Credit Agreement, March 30, 2021.
“Non-Recourse Financing” means Indebtedness (a) for which none of the Loan
Parties provides credit support (other than credit comprising the Excluded
Casino Interest in accordance with the terms of subsection 7.17B(ii)) pursuant
to any undertaking, agreement or instrument that would constitute Indebtedness,
or is directly or indirectly liable (in each case, other than as permitted
pursuant to subsections 7.3 and 7.17B(ii)), (b) no default with respect to which
(including any rights that the holders thereof may have to take enforcement
action against an Excluded Subsidiary) would permit (upon notice, lapse of time
or both) any holder of any other Indebtedness (other than Indebtedness
hereunder) of any Loan Party to declare a default on such
43

--------------------------------------------------------------------------------

other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity, and (c) in connection with which the agent or
other representative of the lenders under such Non-Recourse Financing has
entered into an intercreditor, standstill, or similar agreement, reasonably
satisfactory in form and substance to the Administrative Agent.
“Notes” means one or more of the Term Loan Notes, Revolving Notes, Swing Line
Notes, notes evidencing New Term Loans, notes evidencing New Revolving Loans or
any combination thereof.
“Obligation Currency” is defined in Section 10.25.
“Obligations” means (a) all loans, advances, debts, liabilities and obligations
owed by the Borrower and any other Loan Party under this Agreement or any other
Loan Document to any Secured Party (or in the case of a Rate/FX Protection
Agreement, an Affiliate of a Secured Party) of every kind and description
(whether or not evidenced by any note or instrument and whether or not for the
payment of money), direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, including all interest (including
post-petition interest in any proceeding under Title 11, U.S. Code or any
similar federal or state law for the relief of debtors, or any similar law for
the relief of debtors applicable under the laws of China, Macau SAR, Hong Kong
or the Cayman Islands), fees, expenses, principal, premium, if any,
indemnification or otherwise; (b) any and all sums advanced or payable by the
Collateral Agent in order to preserve the Collateral or preserve any Secured
Party’s security interest in the Collateral in connection with exercising any
right under the Collateral Documents or the Assignment of Reinsurances; and
(c) in the event of any proceeding for the collection or enforcement of the
Obligations after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
any Agent of its rights under the Collateral Documents or the Assignment of
Reinsurances, together with reasonable attorneys’ fees and court costs.
Notwithstanding the foregoing, in no event shall “Obligations” include Excluded
Swap Obligations.
“OCBC” is defined in the preamble.
“Occupation Certificate” means the Licenças de Ocupação - Utilização issued by
Macau SAR pursuant to applicable Legal Requirements for any Project.
“Offer” is defined in subsection 10.1I(ii).
“Offer Document” means the offer document setting forth one or more Offers, with
accompanying annexes setting forth the outline of auction mechanics (on terms
substantially the same as those set forth in Exhibit T, with such changes as may
be approved by the Auction Manager), and the form of sale offer for Lenders to
submit their bids, posted on IntraLinks/IntraAgency or another substantially
equivalent website by the Administrative Agent to the Lenders, as such Offer
Document may be amended or modified from time to time pursuant to and in
accordance with the terms and conditions of subsection 10.1I.
“Officers’ Certificate” means, as applied to any corporation or other legal
entity, a certificate executed on behalf of such Person by its chairman of the
board (if an officer), director
44

--------------------------------------------------------------------------------

or its president or one of its vice presidents or by its general counsel or
secretary or by its chief financial officer, Senior Vice President-Finance, Vice
President-Finance, or its treasurer (in their capacity as such officer) or by an
authorized attorney or other authorized signatory.
“Official Bulletin” means the Official Bulletin of the Government of Macao SAR.
“On-Site Cash” means amounts held in cash at the Site for each Project or
amounts held in cash at the Casinos in connection with and necessary for the
ordinary course operations of the Casinos related to such Project, in each case,
as reasonably certified by the Company, which amounts shall not exceed in the
aggregate, for all such Projects and Casinos, $350,000,000; provided that the
foregoing limit may be increased with the consent of the Administrative Agent
(such consent not to be unreasonably withheld) either (x) concurrently with any
increase in the size of gaming areas or number of tables within a Project or (y)
whenever the Company believes such an increase is advisable (including as a
result of any legal requirements).
“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.
“Operative Documents” means the Loan Documents, the FF&E Documents, if any, and
the Project Documents.
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation and its bylaws or articles of
association, (b) with respect to any limited partnership, its certificate of
limited partnership and its partnership agreement, (c) with respect to any
general partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles or certificate of organization and its operating
agreement and (e) with respect to any other entity, its equivalent
organizational, governing documents including, in the case of any Macau entity,
its Usufruct Agreements.
“Other Commitments” means one or more Classes of Loan commitments hereunder that
result from a Refinancing Amendment.
“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment.
“Other Loans Exposure” means with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Other Loans of such
Lender.
“Other Resort Projects” means the design, development, construction, ownership,
start-up and operation and maintenance of casino hotel resorts on Sites 3, 7
and/or 8 by a Person that is either (x) the Cotai Subsidiary or another Loan
Party or (y) not a Loan Party (and that may be an Excluded Subsidiary), without
any credit support from the Loan Parties other than as permitted by
subsection 6.14, 7.3, 7.10(x) or 7.17.
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise, transfer, sales, property, intangible, mortgage recording or
similar Taxes arising from any payment made hereunder or under any other Loan
Document or from the execution,
45

--------------------------------------------------------------------------------

registration, delivery or enforcement of, consummation or administration of,
from the receipt or perfection of security interest under, or otherwise with
respect to, the Loan Documents (but excluding any Excluded Taxes).
“Parent” means Las Vegas Sands Corp., a Nevada corporation.
“Pari Passu Indebtedness” is defined in subsection 2.4B(iii)(a).
“Participant Register” is defined in subsection 10.1D.
“Patacas” or “MOP” means the lawful currency of Macau SAR.
“Patriot Act” is defined in subsection 5.9.
“Payment and Funding Office” means (a) the office of the Administrative Agent
located at Bank of China Building, Avenida Doutor Mario Soares, Macau, or
(b) such other office of the Administrative Agent or of a third party or
sub-agent, as appropriate, as may from time to time hereafter be designated as
such in a written notice delivered by the Administrative Agent to the Borrower
and each Lender.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.
“Percentage” means, as the context may require, any Lender’s RL Percentage or TL
Percentage.
“Permits” means all material authorizations, consents, decrees, permits,
waivers, privileges, approvals from and filings with all Governmental
Instrumentalities necessary for the operation of the Projects (other than the
Cotai Strip Infrastructure Project) in accordance with the Project Documents and
any other material building, construction, land use, environmental or other
material permit, license, franchise, approval, consent and authorization
(including approvals required under the Gaming Concession Contract, the Land
Concession Contracts or Environmental Laws) required for or in connection with
the ownership, use, occupation and operation of any Project (other than the
Cotai Strip Infrastructure Project) and the transactions provided for in this
Agreement and the other Operative Documents; provided, for the avoidance of
doubt, that “Permit” shall not include the Gaming Concession Consent or the Land
Concessions Consent.
“Permitted Asset Dispositions” means the sale of the assets comprising, or the
equity interests in any entity whose sole asset (other than assets which are not
reasonably necessary for the ownership or operation of the casino or gaming area
portion or hotel portion of any Project) consists of, the Venetian Macao Mall,
the Venetian Macao Convention Center, the Four Seasons Macao Mall, the Four
Seasons Macao Resort Project, the St. Regis Hotel and/or any other Project (or
interest in any Site or any improvements or other assets related thereto) or
portion thereof (including the complementary accommodations at the Four Seasons
Macao Resort Project, the St. Regis Hotel or any similar complementary
accommodations at any other Project
46

--------------------------------------------------------------------------------

to the extent permitted by the government of Macau SAR), other than the casino
and gaming area portion of any Project and the hotel portion of any Project.
“Permitted Bond Issuance” is defined in subsection 7.1(xx).
“Permitted Bond Ratable Share” means, at any date, the percentage equivalent of
a fraction (i) the numerator of which is the then outstanding principal amount
of Permitted Bonds, Permitted Pari Passu Secured Refinancing Debt, and other
secured loans or notes incurred pursuant to subsections 7.1(xx) and 7.1 (xxi)
and (ii) the denominator of which is the sum of the numerator plus the then
outstanding principal amount of the Term Loans.
“Permitted Bonds” is defined in subsection 7.1(xx).
“Permitted Equity Sale” means any sale or transfer of equity interests
(including equity interests that are issued upon conversion or exchange of
securities which are convertible into or exchangeable for such equity interests)
in SCL.
“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred by the Loan Parties in the form of one or more series of secured notes
or secured loans, in each case, secured by liens having priority junior to the
Liens granted by the Loan Parties pursuant to the Loan Documents; provided that
(i) such Indebtedness is secured by the Collateral on a junior priority basis
with the Obligations and, unless otherwise agreed to by the Administrative Agent
in its reasonable discretion, is not secured by any property or assets of any
Loan Party other than the Collateral, (ii) such Indebtedness complies with the
proviso in the definition of Credit Agreement Refinancing Indebtedness, and
(iii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of the Second Lien Intercreditor Agreement or another intercreditor agreement in
customary form, under then current market conditions and reasonably satisfactory
to the Administrative Agent and amendments to the Collateral Agency Agreement
and the Collateral Documents as may be reasonably requested by the Company in
order to facilitate such an issuance of second priority secured notes or loans
shall have been made, execution and delivery of which shall be conditioned upon
receipt of the Collateral Agent of such certifications, opinions of counsel and
other confirmations as the Collateral Agent may reasonably request. Permitted
Junior Secured Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.
“Permitted Liens” means the following types of Liens (excluding any such Lien
imposed pursuant to Section 430(k) of the Code or by Section 303(k) of ERISA):
(i)          Liens granted in favor of the Secured Parties and the holders of
Indebtedness (and their representatives) incurred pursuant to a Permitted Bond
Issuance pursuant to the Collateral Documents and the Assignment of
Reinsurances;
(ii)          Liens existing on the 2016 Restatement Date and described in
Schedule 7.2 annexed hereto;
47

--------------------------------------------------------------------------------

(iii)          Liens for Taxes, assessments or governmental charges or claims
the payment of which is not, at the time, required by subsection 6.3 and which
may be prior to the Liens granted in favor of the Secured Parties;
(iv)          statutory Liens of landlords, statutory Liens of banks and rights
of set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business or in connection with the development,
construction or operation of a Project or Other Resort Project (a) for amounts
not yet overdue, (b) for amounts that are overdue and that (in the case of any
such amounts overdue for a period in excess of 5 days) are being contested in
good faith by appropriate proceedings, so long as (1) such reserves or other
appropriate provisions, if any, as shall be required by GAAP, shall have been
made for any such contested amounts, and (2) in the case of a Lien with respect
to any portion of the Collateral, such contest proceedings conclusively operate
to stay the sale of any portion of the Collateral on account of such Lien or
(c) with respect to Liens of mechanics, repairmen, workmen and materialmen, if
such Lien arises in the ordinary course of business or in the development,
construction or operation of a Project, the Company has bonded such Lien within
a reasonable time after becoming aware of the existence thereof and which may be
prior to the Liens granted in favor of the Secured Parties;
(v)          Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money), incurred in the
ordinary course of business or in connection with the development, construction
or operation of a Project or Other Resort Project (a) for amounts not yet
overdue, (b) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of five days) are being contested in good
faith by appropriate proceedings, so long as (1) such reserves or other
appropriate provisions, if any, as may be required by GAAP, shall have been made
for any such contested amounts and (2) in the case of a Lien with respect to any
portion of the Collateral, such contest proceedings conclusively operate to stay
the sale of any portion of the Collateral on account of such Lien or (c) with
respect to Liens of mechanics, repairmen, workmen and materialmen, if such Lien
arises in the ordinary course of business or in the development, construction or
operation of a Project, the Company has bonded such Lien within a reasonable
time after becoming aware of the existence thereof (or with respect to which the
Company has obtained a title insurance endorsement insuring against losses
arising therewith) and which may be prior to the Liens granted in favor of the
Secured Parties;
(vi)         any attachment or judgment not constituting an Event of Default
under subsection 8.8 and which may be prior to the Liens granted in favor of the
Secured Parties;
(vii)        easements, rights-of-way, avigational servitudes, restrictions,
encroachments, and other defects or irregularities in title and other similar
charges or encumbrances, in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of the Company or any
other Loan Party or result in a material diminution in the value of any
Collateral as security for the Obligations and which may be prior to the Liens
granted in favor of the Secured Parties;
48

--------------------------------------------------------------------------------

(viii)       leases permitted under subsection 7.7(vi) and (ix) and any
leasehold mortgage in favor of any party financing the lessee under any lease
permitted under subsection 7.7(vi), provided that none of the Loan Parties is
liable for the payment of any principal of, or interest, premiums or fees on,
such financing and which may be prior to the Liens granted in favor of the
Secured Parties;
(ix)          Liens on Excluded Casino Interests and/or the associated Net
Casino Cash Flow granted by any Loan Party at the request of the applicable
Additional Development Excluded Subsidiary or owner of the development on Site 3
in connection with a Non-Recourse Financing and which may be prior to, or free
and clear of, the Liens granted in favor of the Secured Parties;
(x)           Liens arising from filing UCC financing statements or the Macanese
equivalent relating solely to leases permitted by this Agreement;
(xi)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods and which may be prior to the Liens granted in favor of the
Secured Parties;
(xii)         licenses of patents, trademarks, copyrights and other intellectual
property rights granted by the Company or any other Loan Party in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of the business of the Company or such Restricted Subsidiary and which
may be prior to the Liens granted in favor of the Secured Parties;
(xiii)        Liens incurred in connection with Hedging Agreements in respect of
any Indebtedness;
(xiv)       Liens on Specified FF&E securing obligations in respect of a FF&E
Facility permitted to be incurred hereunder (including any mortgage, deed of
trust, or similar encumbrance, granted pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, on real property
as may be necessary under applicable law to create a Lien on Specified FF&E that
may constitute a “fixture” appended to such real property) and which may be
prior to, or free and clear of, the Liens granted in favor of the Secured
Parties;
(xv)        Liens securing Indebtedness permitted pursuant to
subsections 7.1(ix), 7.1(xi), 7.1(xvi), 7.1(xvii) and clauses (b) and (c) of
subsection 7.1(xviii) and which may be prior to, or free and clear of, the Liens
granted in favor of the Secured Parties;
(xvi)       Liens on property of a Person existing at the time such Person
became a Restricted Subsidiary, is merged into or consolidated with or into, or
wound up into, the Company or any other Loan Party; provided that such Liens
were in existence prior to the consummation of, and were not entered into in
contemplation of, such acquisition, merger or consolidation or winding up and do
not extend to any other assets other than those of the Person acquired by,
merged into or consolidated with one of the Company or such Restricted
Subsidiary;
49

--------------------------------------------------------------------------------

(xvii)      Liens to secure a stay of process in proceedings to enforce a
contested liability, or required in connection with the institution of legal
proceedings or in connection with any other order or decree in any such
proceeding or in connection with any contest of any tax or other governmental
charge, or deposits with a governmental agency entitling a Loan Party to
maintain self-insurance or to participate in other specified insurance
arrangements or any attachment or judgment Lien not constituting an Event of
Default under subsection 8.8 and which may be prior to the Liens granted in
favor of the Secured Parties;
(xviii)     leases or subleases, licenses or sublicenses or other types of
occupancy agreements granted to third parties in accordance with any applicable
terms of this Agreement and the Collateral Documents and not interfering in any
material respect with the ordinary conduct of the business of a Borrower or any
of its Restricted Subsidiaries and which may be prior to the Liens granted in
favor of the Secured Parties;
(xix)        any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property and which may be prior to the Liens granted in favor of the Secured
Parties;
(xx)         Liens on property existing at the time of acquisition thereof by
the Company or any other Loan Party; provided that such Liens were in existence
prior to the consummation of, and were not entered into in contemplation of,
such acquisition and do not extend to any other assets other than those so
acquired;
(xxi)        Liens on the interests of any Loan Party in any Land Concession
Contract and the Property interest granted thereunder (and any balances,
accounts or deposits with BNU), granted in favor of the Concession Guarantor
and/or other guarantors of payments under the Land Concession Contracts or the
Gaming Concession Contract (or to the Collateral Agent on behalf of the
Concession Guarantor and/or such other guarantors) securing obligations in an
aggregate amount of no more than $200,000,000 at any one time pursuant to the
Collateral Documents or pursuant to other documentation reasonably satisfactory
in form and substance to the Collateral Agent;
(xxii)       Liens on the Collateral junior in priority to the Liens created by
the Collateral Documents pursuant to an intercreditor agreement entered into as
contemplated by subsection 7.1(xix);
(xxiii)      Liens on the Collateral that are pari passu with the Liens created
by the Collateral Documents pursuant to an intercreditor agreement entered into
as contemplated by subsection 7.1(xx);
(xxiv)      any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;
(xxv)       Liens solely on any cash earnest money deposits made by any Loan
Party in connection with any letter of intent or purchase agreement permitted
hereunder;
(xxvi)      Liens in favor of Financial Institutions under (and as provided in)
the Collateral Account Agreements;
50

--------------------------------------------------------------------------------

(xxvii)     Liens securing Permitted Junior Secured Refinancing Debt, Permitted
Pari Passu Secured Refinancing Debt and Other Loans;
(xxviii)    Liens required pursuant to clause (b) of the proviso of subsection
7.7(viii), clause (b) of subsection 7.10(xxiii) and the proviso of the
definition of Capital Improvement;
(xxix)      Liens incurred in connection with the exchange of property with a
governmental agency or adjoining property owner, or any other similar
transaction with respect to any Site in accordance with the terms of subsection
7.7(xviii);
(xxx)       Liens created by or contemplated under the documents governing the
use, management and operation of “apart-hotels”, “complementary accommodations”
or apartments;
(xxxi)      other Liens securing Indebtedness or other obligations in an
aggregate amount not to exceed $25,000,000 at any one time outstanding; and
(xxxii)     Liens created in the ordinary course of business in favor of any
bank or other financial institution over the credit balance of any bank account
of any Loan Party held at such bank or financial institution, as the case may
be.
“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and, unless otherwise agreed to by the Administrative Agent in its
reasonable discretion, is not secured by any property or assets of the Loan
Parties other than the Collateral, (ii) such Indebtedness complies with the
proviso in the definition of Credit Agreement Refinancing Indebtedness and (iii)
a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to or acceded to the First Lien Intercreditor Agreement;
provided that, the parties to the First Lien Intercreditor Agreement may agree
to amendments to the First Lien Intercreditor Agreement to accommodate any such
holder of Indebtedness; provided further that in the event that any such holder
of Indebtedness does not so agree to become a party or accede to the First Lien
Intercreditor Agreement, the Administrative Agent may enter into an amendment to
the First Lien Intercreditor Agreement or the Collateral Agency Agreement or
enter into another intercreditor agreement in customary form under then current
market conditions, in each case in form and substance reasonably satisfactory to
the Administrative Agent. Permitted Pari Passu Secured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Company or any Loan Party (a) for which no installment of principal matures
earlier than twelve months after the latest Term Loan Maturity Date, (b) except
in the case of Shareholder Subordinated Indebtedness (which shall be evidenced
by a promissory note substantially in the form of Exhibit L-2), pursuant to
documentation containing redemption and other prepayment events, interest rates,
maturities, amortization schedules, covenants, events of default, remedies,
acceleration rights and other material terms that are on market terms (as
determined by the Company in good faith) or otherwise reasonably satisfactory
(i) if the amount of such Indebtedness is less than $400,000,000, to the
Administrative Agent (which shall have the
51

--------------------------------------------------------------------------------

option, but not the requirement, to seek the opinion of the Lenders) and (ii) if
the amount of such Indebtedness is equal to or greater than $400,000,000, to the
Requisite Lenders and (c) that has been subordinated (including, without
limitation, with respect to payments of principal and interest) by the lender
thereof pursuant to a subordination agreement in substantially the form of
Exhibit L-1 or Exhibit L-2, as applicable, as such subordination agreement may
be modified or replaced at the request of such lender and the Company; provided
that, if either the Administrative Agent or Collateral Agent determines, acting
reasonably, that the proposed terms of such modified or replaced subordination
agreement are different in any material respect to the terms set forth in
Exhibit L-1, then the Administrative Agent shall have approved such materially
different terms in the subordination agreement.
“Permitted Unsecured Indebtedness” means any unsecured Indebtedness of the
Company or any Guarantor (a) for which no installment of principal matures
earlier than twelve months after the latest Term Loan Maturity Date, (b) in
support of which no Liens are granted, whether on any Collateral or any other
assets of any Loan Party, and (c) for which the payment of principal and
interest is pari passu in right of payment to the Obligations pursuant to
documentation containing redemption and other prepayment events, maturities,
amortization schedules, covenants, events of default, remedies, acceleration
rights and other material terms reasonably satisfactory to the Administrative
Agent.
“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrower in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness is not secured by any property or assets of
the Loan Parties and (ii) such Indebtedness complies with the proviso to the
definition of Credit Agreement Refinancing Indebtedness. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
“Person” means natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint
stock companies, Joint Ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and governments (whether federal, state or local, domestic or
foreign, and including political subdivisions thereof) and agencies or other
administrative or regulatory bodies thereof.
“Pledge Over Gaming Equipment and Utensils” means that certain Pledge Over
Gaming Equipment and Utensils substantially in the form of Exhibit E-7, executed
by the Company in favor of the Collateral Agent.
“Pledge Over Intellectual Property Rights” means each Pledge Over Intellectual
Property Rights, substantially in the form of Exhibit E-5, executed by any Loan
Party in favor of the Collateral Agent.
“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.
52

--------------------------------------------------------------------------------

“Power of Attorney” means each power of attorney substantially in the form of
Exhibit E-14-I, Exhibit E-14-II, Exhibit E-14-III or Exhibit E-14-IV, as
applicable, executed by the applicable Loan Party in favor of the Collateral
Agent.
“Prepayment Account” means a deposit account established and maintained by the
Administrative Agent at the Payment and Funding Office in the name of the
Borrower, and under the control of the Administrative Agent, into which certain
amounts required to be used to prepay Loans pursuant to the terms hereof may be
temporarily deposited, together with any potential breakage costs associated
with such prepayments.
“Primary Gaming Concession Contract” means the concession contract for the
operation of games of chance and other games in casinos in Macau SAR, dated
June 26, 2002, between Macau SAR and Galaxy.
“Prime Rate” means (i) with respect to Loans denominated in U.S. Dollars, the
rate that the Administrative Agent announces from its New York office from time
to time as its Dollar prime lending rate and (ii) with respect to Loans
denominated in HK Dollars or Patacas, the rate that the Administrative Agent
announces from its Hong Kong office from time to time as its HK Dollar generally
applicable prime lending rate, in each case as in effect from time to time. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer. The Administrative Agent or any
other Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.
“Proceedings” is defined in subsection 6.1(x).
“Process Agent” is defined in subsection 10.18B.
“Project Documents” means, collectively, the Gaming Concession Contract, the
Land Concession Contracts and the contracts and other arrangements entered into
from time to time between a Loan Party and any third party (other than the Loan
Documents and any FF&E Documents) for performance of services or sale of goods
in connection with the management, operation or maintenance of any Project, as
the same may be amended, from time to time subject to the terms and conditions
of subsection 7.13 of this Agreement.
“Projects” means the Four Seasons Macao Overall Project, the Venetian Macao
Overall Project, the Sands Macao Podium Expansion Project, the Cotai Strip
Infrastructure Project and the VOL Casino Hotel Resort Project.
“Properties” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by any Loan Party relating to the Projects (other than
the Cotai Strip Infrastructure Project).
“Pro Rata Share” means (a) with respect to all payments, computations and other
matters relating to the Non-Extended Initial Term Loans that constituted
“Extended Initial Term Loans” under the 2014 Credit Agreement of any Lender, the
percentage obtained by dividing (i) such Non-Extended Initial Term Loans of that
Lender by (ii) the aggregate amount of such Non-Extended Initial Term Loans of
all Lenders, (b) with respect to all payments, computations and other matters
relating to the Non-Extended Initial Term Loans that constituted “Series A
53

--------------------------------------------------------------------------------

New Term Loans” under the 2014 Credit Agreement of any Lender, the percentage
obtained by dividing (i) such Non-Extended Initial Term Loans of that Lender by
(ii) the aggregate amount of such Non-Extended Initial Term Loans of all
Lenders, (c) with respect to all payments, computations and other matters
relating to the Extended Initial Term Loans of any Lender, the percentage
obtained by dividing (i) the Extended Initial Term Loans of that Lender by (ii)
the aggregate Extended Initial Term Loans of all Lenders, (d) with respect to
all payments, computations and other matters relating to the New Initial Term
Loans of any Lender, the percentage obtained by dividing (i) the New Initial
Term Loans of that Lender by (ii) the aggregate New Initial Term Loans of all
Lenders, (e) with respect to all payments, computations and other matters
relating to the Revolving Loan Commitment or the Revolving Loans of any Lender
or any Letters of Credit issued or participations therein purchased by any
Lender, the percentage obtained by dividing (i) the Revolving Loan Exposure of
that Lender by (ii) the aggregate Revolving Loan Exposure of all Lenders,
(f) with respect to all payments, computations, and other matters relating to
New Term Loan Commitments or New Term Loans of a particular Series, the
percentage obtained by dividing (i) the New Term Loan Exposure of that Lender
with respect to that Series by (ii) the aggregate New Term Loan Exposure of all
Lenders with respect to that Series, (g) with respect to all payments,
computations, and other matters relating to New Revolving Loan Commitments or
New Revolving Loans of a particular Series, the percentage obtained by dividing
(i) the New Revolving Loan Exposure of that Lender with respect to that Series
by (ii) the aggregate New Revolving Loan Exposure of all Lenders with respect to
that Series, and (h) for all other purposes with respect to each Lender, the
percentage obtained by dividing (i) the sum of the Initial Term Loan Exposure of
that Lender plus the 2014 Restatement Date Revolving Loan Exposure of that
Lender plus the sum of the New Term Loan Exposure plus the New Revolving Loan
Exposure of that Lender by (ii) the sum of the aggregate Initial Term Loan
Exposure of all Lenders plus the aggregate 2014 Restatement Date Revolving Loan
Exposure of all Lenders plus the aggregate New Term Loan Exposure of all Lenders
plus the aggregate New Revolving Loan Exposure of all Lenders, in any such case
as the applicable percentage may be adjusted by assignments permitted pursuant
to subsection 10.1. The Pro Rata Share of each Lender as of the 2016 Restatement
Date for purposes of each of clauses (a), (b), (c), (d), (e) and (h) of the
preceding sentence is set forth opposite the name of that Lender in Schedule 2.1
annexed hereto.
“Quarterly Date” means March 31, June 30, September 30 and December 31.
“Rate/FX Protection Agreement” means, collectively, (i) any Hedging Agreement
entered into by the Company or any other Loan Party under which the counterparty
of such Hedging Agreement is (or at the time such Hedging Agreement was entered
into, was) a Lender, an Agent, or an Affiliate of an Agent or a Lender or (ii)
any unsecured Hedging Agreement entered into by the Company or any other Loan
Party; provided that, in the case of each of the foregoing clauses (i) and (ii),
such Hedging Agreement relates to (a) interest rate risk with respect to
Indebtedness or (b) any currency exchange risk.
“Rating Agency” is defined in the definition of “Cash Equivalents”.
“Recalculation Date” means each of the following: (a) the first Business Day of
each calendar month; (b) each date of issuance of a Letter of Credit denominated
in HK Dollars or Patacas; (c) each date of an amendment of any such Letter of
Credit having the effect of
54

--------------------------------------------------------------------------------

increasing the amount thereof; (d) each date of any payment by the Issuing
Lender under any such Letter of Credit; (e) the date of any payment or
conversion of any Loan denominated in HK Dollars or Patacas; and (f) the date
any Revolving Loans are made to repay Refunded Swing Line Loans.
“Reference Banks” means, in relation to (i) the Adjusted Eurodollar Rate, the
principal London offices of Barclays, BNPP, Citi and BofAML or such other
Lender(s) that are Lenders as of the date hereof and the date of its appointment
hereunder that may be appointed by the Administrative Agent in consultation with
the Borrower; provided that any such other Lender(s) so appointed provides
quotes in the London interbank market for Dollar deposits in the ordinary course
of business for the offering of Dollar deposits as of the date of such
appointment, and (ii) the HIBOR Rate, the principal office in Hong Kong of BNPP,
Citi and BofAML or such other Lender(s) that are Lenders as of the date hereof
and the date of its appointment hereunder that may be appointed by the
Administrative Agent in consultation with the Borrower; provided that any such
other Lender(s) so appointed provide quotes for HK Dollar deposits in its
ordinary course of business for the offering of HK Dollar deposits as of the
date of such appointment.
“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Company, (c) the Administrative
Agent and (d) each lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with subsection 2.11.
“Refinancing Fees” means with respect to any extension, refinancing, defeasance,
renewal, replacement, substitution, refunding, repurchase, repayment or
redemption of Indebtedness, or any tender for or call of Indebtedness, any
reasonable fees, expenses, premiums, make-whole payments, and accrued and unpaid
interest refinanced or paid or incurred in connection therewith.
“Refunded Swing Line Loans” is defined in subsection 2.10D.
“Register” is defined in subsection 2.1D(i).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
notes issued in a dollar-for-dollar exchange therefor pursuant to an exchange
offer registered with the SEC.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Reimbursement Date” is defined in subsection 3.3B.
“Related Parties” means: (a) Family Members (defined below); (b) directors of
the Parent and employees of the Parent who are senior managers or officers of
the Parent or any of its Affiliates; (c) any Person who receives an interest in
the Parent from any individual
55

--------------------------------------------------------------------------------

referenced in clauses (a)-(b) in a gratuitous transfer, whether by gift, bequest
or otherwise, to the extent of such interest; (d) the estate of any individual
referenced in clauses (a)-(c); (e) a trust for the benefit of one or more of the
individuals referenced in clauses (a)-(c); and/or (f) an entity owned or
controlled, directly or indirectly, by one or more of the individuals, estates
or trusts referenced in clauses (a)-(e). For the purpose of this paragraph, a
“Family Member” shall include: (a) Sheldon G. Adelson; (b) Dr. Miriam Adelson;
(c) any sibling of either of the foregoing; (d) any issue of any one or more of
the individuals referenced in the preceding clauses (a)-(c); and (e) the spouse
or issue of the spouse of one or more of the individuals referenced in the
preceding clauses (a)-(d).
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.
“Requisite Class Lenders” means, at any time of determination, (i) for the
Lenders holding Non-Extended Initial Term Loans that constituted “Extended
Initial Term Loans” under the 2014 Credit Agreement, Lenders holding more than
50% of the aggregate amount of such Non-Extended Initial Term Loans of all
Lenders; (ii) for the Lenders holding Non-Extended Initial Term Loans that
constituted “Series A New Term Loans” under the 2014 Credit Agreement, Lenders
holding more than 50% of the aggregate amount of such Non-Extended Initial Term
Loans of all Lenders; (iii) for the Lenders holding Extended Initial Term Loans,
Lenders holding more than 50% of the aggregate Extended Initial Term Loans of
all Lenders; (iv) for the Lenders holding New Initial Term Loans, Lenders
holding more than 50% of the aggregate New Initial Term Loans of all Lenders;
(v) for the Lenders having 2014  Restatement Date Revolving Loan Exposure,
Lenders holding more than 50% of the aggregate 2014 Restatement Date Revolving
Loan Exposure of all Lenders; (vi) for Lenders holding New Term Loans, Lenders
holding more than 50% of the aggregate New Term Loan Exposure of all Lenders;
and (vii) for the Lenders having New Revolving Loan Exposure with respect to any
Series of New Revolving Loans, Lenders holding more than 50% of the aggregate
New Revolving Loan Exposure of that Series.
“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate outstanding principal amount of all Loans and unused amount of the
Commitments of all Lenders; provided that (i) the unused Revolving Loan
Commitment of, and the portion of the Revolving Loan Exposure and Term Loan
Exposure held or deemed held by any Defaulting Lender and (ii) the portion of
the Term Loan Exposure held or deemed held by the Company or any Affiliate of
the Company shall be excluded for all purposes of making a determination of
Requisite Lenders.
“Restricted Party” is defined in subsection 2.5E.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of equity Securities of the
Company now or hereafter outstanding, except a dividend or distribution payable
solely in shares of that class of equity Securities to the holders of that class
(or the accretion of such dividends or distribution), (b) any
56

--------------------------------------------------------------------------------

redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of equity
Securities of the Company now or hereafter outstanding, (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of equity Securities of the Company
now or hereafter outstanding, and (d) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to Permitted Subordinated Indebtedness.
“Restricted Subsidiary” means VOL, the Cotai Subsidiary, and each other
Subsidiary of the Company (other than the Borrower) that is not an Excluded
Subsidiary or an Immaterial Subsidiary, whether existing on the 2016 Restatement
Date or subsequently formed or acquired.
“Revolving Credit Facility” is defined in subsection 2.1A(ii).
“Revolving Loan Commitment” means the 2014 Restatement Date Revolving Loan
Commitments and any New Revolving Loan Commitments, and “Revolving Loan
Commitments” means such commitments of all the Lenders in the aggregate.
“Revolving Loan Commitment Amount” means, with respect to the 2014 Restatement
Date Revolving Loan Commitments, up to $2,000,000,000 (as set forth on Schedule
2.1), as such amount may be reduced pursuant to the terms of this Agreement.
“Revolving Loan Commitment Termination Date” means the earlier of (a) the
occurrence of a Commitment Termination Event or (b) the date that is one month
prior to the Revolving Loan Maturity Date.
“Revolving Loan Dollar Lender” means a Lender that has a Revolving Loan
Commitment denominated in Dollars, as set forth on Schedule 2.1 (as may be
modified pursuant to any transaction in accordance with subsection 2.9).
Notwithstanding anything to the contrary in this Agreement, no Revolving Loan
Dollar Lender shall be obligated to fund Revolving Loans (i) in an aggregate
amount exceeding the amount set forth for such Revolving Loan Dollar Lender on
Schedule 2.1 and (ii) in any currency other than Dollars.
“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination (a) prior to the Revolving Loan Commitment Termination Date, that
Lender’s Revolving Loan Commitment and the aggregate outstanding principal
amount of the Revolving Loans made by that Lender, (b) after the Revolving Loan
Commitment Termination Date, the aggregate outstanding principal amount of the
Revolving Loans of that Lender, and (c) in the case of the Swing Line Lender,
the aggregate outstanding principal amount of all Swing Line Loans (net of any
repayments thereof with Revolving Loans by other Lenders); provided that for
purposes of the foregoing clauses (a), (b) and (c), the Revolving Loan
Commitment and Revolving Loans of each Revolving Loan HK Dollar Lender and each
Revolving Loan Pataca Lender shall be expressed in Dollars using the applicable
2014 Restatement Date FX Rate.
“Revolving Loan HK Dollar Lender” means a Lender that has a Revolving Loan
Commitment denominated in HK Dollars, as set forth on Schedule 2.1 (as may be
modified pursuant to any transaction in accordance with subsection 2.9).
Notwithstanding anything to the
57

--------------------------------------------------------------------------------

contrary in this Agreement, no Revolving Loan HK Dollar Lender shall be
obligated to fund Revolving Loans (i) in an aggregate amount exceeding the
amount set forth for such Revolving Loan HK Dollar Lender on Schedule 2.1 and
(ii) in any currency other than HK Dollars.
“Revolving Loan Lender” means each Revolving Loan Dollar Lender, Revolving Loan
HK Dollar Lender and Revolving Loan Pataca Lender.
“Revolving Loan Maturity Date” means the sixth anniversary of the 2014
Restatement Date.
“Revolving Loan Pataca Lender” means a Lender that has a Revolving Loan
Commitment denominated in Patacas, as set forth on Schedule 2.1 (as may be
modified pursuant to any transaction in accordance with subsection 2.9).
Notwithstanding anything to the contrary in this Agreement, no Revolving Loan
Pataca Lender shall be obligated to fund Revolving Loans (i) in an aggregate
amount exceeding the amount set forth for such Revolving Loan Pataca Lender on
Schedule 2.1 and (ii) in any currency other than Patacas.
“Revolving Loans” means the 2014 Restatement Date Revolving Loans and any New
Revolving Loans.
“Revolving Note” means a promissory note of the Borrower payable to any
Revolving Loan Lender, substantially in the form of Exhibit A-2 hereto (as such
promissory note may be amended, endorsed or otherwise modified from time to
time), evidencing the aggregate Indebtedness of the Borrower to such Revolving
Loan Lender resulting from outstanding Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.
“RL Percentage” means, relative to any Lender, the applicable percentage (based
on the aggregate Revolving Loan Commitment of such Lender expressed in Dollars
using the 2014 Restatement Date FX Rates) relating to Revolving Loans set forth
opposite its name on Schedule 2.1 hereto (as may be modified pursuant to any
transaction in accordance with subsection 2.9) under the Revolving Loan
Commitment column or set forth in an Assignment Agreement under the Revolving
Loan Commitment column, as such percentage may be adjusted from time to time
pursuant to Assignment Agreements executed by such Lender and its assignee
Lender and delivered pursuant to subsection 10.1B or by cancellations and
terminations of Revolving Loan Commitments in accordance with this Agreement. A
Lender shall not have any Revolving Loan Commitment if its percentage under the
Revolving Loan Commitment column is zero.
“Sands FinCo” means the Subsidiary of the Parent which the Borrower has
designated to the Administrative Agent as “Sands FinCo”.
“Sands Macao Casino” means the Company’s existing casino hotel and entertainment
complex located on the Sands Macao Site.
“Sands Macao Land Concession Contract” means the land concession contract, as
published in the Official Bulletin on December 10, 2003, between Macau SAR and
the Company and as amended as published in the Official Bulletin on April 23,
2008 (as amended,
58

--------------------------------------------------------------------------------

supplemented or otherwise modified) pursuant to which Macau SAR has leased
certain land in Macau SAR to the Company, and on which the Sands Macao Casino
and Sands Macao Podium Expansion Project are located.
“Sands Macao Podium Expansion Project” means the ownership, operation and
maintenance by the Company of the expansion of the Sands Macao Casino, including
the expansion of the “podium” (together with certain related project and
maintenance capital expenditures) on the Sands Macao Site and the hotel rooms
and/or restaurants; other than any portion of such Project that has been sold in
a Permitted Asset Disposition pursuant to the terms hereof.
“Sands Macao Site” means the land near the Macau Hong Kong Ferry Terminal which
is leased to the Company pursuant to the Sands Macao Land Concession Contract.
“SCL” means Sands China Ltd., a Cayman Islands corporation.
“Scotiabank” is defined in the preamble.
“SEC” means the Securities and Exchange Commission, or any Governmental
Instrumentality succeeding to any of its principal functions.
“Second Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement substantially in the form of Exhibit W, among the Administrative
Agent, the Collateral Agent and one or more Senior Representatives for holders
of Permitted Junior Secured Refinancing Debt, with such modifications thereto as
the Administrative Agent and Collateral Agent may reasonably agree.
“Section 951(a) Income” means income includable in the gross income of the
Parent (or any member of the consolidated group of which the Parent is the
common parent) for U.S. federal income tax purposes pursuant to Section 951(a)
of the Code, as a result of the operations of the Company and its Subsidiaries
after December 31, 2013; provided that any such income includable in the gross
income of the Parent (or any member of the consolidated group of which the
Parent is the common parent) that is attributable to the operations of any
Excluded Subsidiaries (unless cash distributions in an amount equal to such
income are received by the Company or any other Loan Party from such Excluded
Subsidiary solely for purposes of making Tax Distributions) shall not constitute
Section 951(a) Income.
“Secured Parties” means, collectively, the Lenders, each Issuing Lender, the
Agents, each counterparty to a Rate/FX Protection Agreement that is (or at the
time such Rate/FX Protection Agreement was entered into, was) a Lender or an
Agent or an Affiliate thereof entered into by any Loan Party.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
59

--------------------------------------------------------------------------------

certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means the Security Agreement, dated as of the Closing Date,
among the Borrower, each Guarantor and the Collateral Agent.
“Senior Managers” is defined in the preamble.
“Senior Representative” means, with respect to any Series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Series” is defined in Section 2.9B.
“Series A New Term Loans” means, the Term Loans made pursuant to the 2015
Joinder Agreement.
“Settlement Confirmation” is defined in subsection 10.1B(i).
“Settlement Service” is defined in subsection 10.1C.
“Shared Services Agreement” means that certain Shared Services Agreement dated
as of November 8, 2009 among the Parent and SCL, as amended on November 9, 2010,
renewed on December 21, 2011 and amended on November 5, 2013.
“Shareholder Subordinated Indebtedness” means Permitted Subordinated
Indebtedness held by Parent or any of its Affiliates or Related Parties (other
than a Loan Party) that has a maturity date after the latest Term Loan Maturity
Date, that does not pay any cash interest, that does not bind the obligor(s)
thereon by the provisions of any covenants other than customary affirmative
covenants, and that does not contain any cross-default provisions to any other
Indebtedness of such obligor(s).
“Sheraton Hotel” means the hotel and mixed use towers (designated as towers
“6A&B”) on Site 5 & 6 that is Sheraton branded.
“Sheraton Hotel Management Agreement” means the operation, maintenance and
management agreements (together with all related and associated agreements),
entered into between VOL and Starwood Asian Pacific Hotels & Resorts Pte. Ltd.
or another hotel management company reasonably satisfactory to the
Administrative Agent, which provides for the operation, maintenance and
management of the Sheraton Hotel by Starwood Asian Pacific Hotels & Resorts Pte.
Ltd. or an Affiliate thereof, or such other hotel management company.
60

--------------------------------------------------------------------------------

“Site” means any of Site 1, Site 2, Site 3, Site 5 & 6, Site 7, Site 8, or the
Sands Macao Site, as any such Site may be modified in a non-material manner in
accordance with the Cotai Plan.
“Site 1” means the real property designated as such on the Cotai Plan, on which
the Venetian Macao Overall Project has been and continues to be developed.
“Site 2” means the real property designated as such on the Cotai Plan, on which
the Four Seasons Overall Project has been and continues to be developed.
“Site 3” means the real property designated as such on the Cotai Plan.
“Site 3 Agreement” means all agreements regarding the development of a casino
resort on Site 3.
“Site 5 & 6” means the real property designated as such on the Cotai Plan, on
which the VOL Casino Hotel Resort Project has been and continues to be
developed.
“Site 7” means the real property designated as such on the Cotai Plan.
“Site 8” means the real property designated as such on the Cotai Plan.
“SMBC” is defined in the preamble.
“Solvent” means, with respect to any Person, that as of the date of
determination both (a) (i) the then fair saleable value of the property of such
Person is (A) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (B) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (b) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
“Specified Equity Contribution” has the meaning set forth in the definition of
Consolidated Adjusted EBITDA.
“Specified FF&E” means any furniture, fixtures, equipment and other personal
property that is financed or refinanced with the proceeds from an FF&E Facility,
including each and every item or unit of equipment acquired with the proceeds
thereof, each and every item or unit of equipment acquired by substitution or
replacement thereof; all parts, components, attachments, accessions,
accessories, manuals, installation kits and other items pertaining to such
property; all documents (including all warehouse receipts, dock receipts, bills
of lading and the like); all
61

--------------------------------------------------------------------------------

licenses (other than Gaming Licenses and the IP License), manufacturers’ and
other warranties, guarantees, service contracts and related rights and interests
covering all or any portion of such property (including any rights in any
third-party developed software or firmware (it being understood that if the
Company or any of its Affiliates makes any addition, improvement or modification
to any such third-party developed software or firmware, such third-party
developed software or firmware shall not be disqualified from being “Specified
FF&E”, but such addition, improvement, or modification shall not be considered
“Specified FF&E” to the extent that either (i) the Company of such Affiliate
retains ownership of such improvement or modification or (ii) the applicable
software license otherwise permits the Company or any Affiliate to retain such
ownership), any trademark licenses and any other intellectual property solely
related to any such property or other items of Specified FF&E); and to the
extent not otherwise included, all proceeds (including insurance and
condemnation proceeds) of any of the foregoing and all accessions to,
substitutions and replacements for, and the rents, profits and products of, each
of the foregoing (including cash collateral and collateral accounts) and such
other collateral reasonably determined by the Administrative Agent in its
reasonable discretion. Specified FF&E may not be financed with the proceeds of
any borrowings made under this Agreement (other than temporary funding with the
proceeds of FF&E Deposit Loans, provided such Loans are reimbursed with proceeds
of loans under the relevant FF&E Facility, and other than costs related to
transportation, installation and sales taxes).
“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (a) Indebtedness of the Company
or any other Loan Party in respect of industrial revenue or development bonds or
financings, (b) workers’ compensation liabilities of the Company or any other
Loan Party, (c) the obligations of third party insurers of the Company or any
other Loan Party arising by virtue of the laws of any jurisdiction requiring the
third party insurers, (d) obligations with respect to Capital Leases or
Operating Leases of the Company or any other Loan Party, (e) performance,
payment, deposit or surety obligations of the Company or any other Loan Party,
in any case if required by Legal Requirement (including if required by any
Governmental Instrumentality or otherwise necessary in order to obtain any
Permit related to any Project) or in accordance with custom and practice in the
industry, (f) Legal Requirements in connection with the development of any
Project and (g) for general corporate purposes of the Company or any other Loan
Party.
“St. Regis Hotel” means the hotel and mixed use tower (designated as tower “5B”)
on Site 5 & 6 that is currently contemplated to be St. Regis branded.
“St. Regis Hotel Management Agreement” means the operation, maintenance and
management agreements (together with all related and associated agreements),
entered into between VOL and Starwood Asian Pacific Hotels & Resorts Pte Ltd. or
another hotel management company reasonably satisfactory to the Administrative
Agent, which provides for the operation, maintenance and management of the St.
Regis Hotel by Starwood Asian Pacific Hotels & Resorts Pte Ltd. or an Affiliate
thereof, or such other hotel management company.
“Subsidiary” means, with respect to any Person, (a) any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
62

--------------------------------------------------------------------------------

directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof and (b) any partnership or limited liability company of which more than
50% of such entities’ capital accounts, distribution rights, general or limited
partnership interests or membership interests are owned or controlled directly
or indirectly by such Person or one of more other Subsidiaries of that Person or
a combination thereof.
“Supplements to Gaming Sub-Concession Contract” means (i) the Memorandum from
Macau SAR (executed by The Secretary for Economy and Finance), dated
December 23, 2002, pursuant to which the Gaming Sub-Concession Contract was
deemed no longer dependent on the Primary Gaming Concession Contract, (ii) the
letter dated December 19, 2002, executed by the government of Macau SAR,
authorizing the transfer of rights under the concession agreement to the Company
pursuant to the terms of the Gaming Sub-Concession Contract, and (iii) the
letter dated December 19, 2002, executed by the government of Macau SAR,
confirming its rights and obligations with respect to the Gaming Sub-Concession
Contract.
“Supplier Joint Venture” means any Person that supplies or provides materials or
services to any Loan Party or any contractor in relation to any Project and in
which a Loan Party or one of its Restricted Subsidiaries have Investments.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Lender” means BOC, in its capacity as Swing Line Lender.
“Swing Line Loans” is defined in subsection 2.1A(iii).
“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, substantially in the form of Exhibit A-3 annexed hereto (as such
promissory note may be amended, endorsed or otherwise modified from time to
time), evidencing the aggregate Indebtedness of the Borrower to the Swing Line
Lender resulting from outstanding Swing Line Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.
“Swing Line Sublimit” means $100,000,000.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, or any successor thereto, and if such Person shall for any reason
no longer perform the function of a securities rating agency, S&P shall be
deemed to refer to any other rating agency designated by the Borrower with the
written consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed).
“Tax” or “Taxes” means any and all present or future taxes, duties, levies,
imposts, assessments, deductions, withholdings or other similar charges imposed
by any Governmental Instrumentality, whether computed on a separate,
consolidated, unitary, combined or other basis, and any interest, fines,
penalties or additions to tax with respect to the foregoing.
63

--------------------------------------------------------------------------------

“Tax Distributions” is defined in subsection 7.5(iv).
“Term Loan” means the Initial Term Loans and any New Term Loans.
“Term Loan Dollar Lender” means a Lender that has made Term Loans or has a New
Term Loan Commitment denominated in Dollars, as set forth on Schedule 2.1 (as
may be modified pursuant to any transaction in accordance with subsection 2.9).
Notwithstanding anything to the contrary in this Agreement, no Term Loan Dollar
Lender shall be obligated to fund (i) in an amount exceeding the amount set
forth for such Term Loan Dollar Lender on Schedule 2.1 and (ii) in any currency
other than Dollars.
“Term Loan Exposure” means, with respect to any Lender as of any date of
determination, the outstanding principal amount of the Term Loans made by that
Lender; provided that, for purposes of the foregoing, the Term Loans of each
Term Loan HK Dollar Lender and each Term Loan Pataca Lender shall be expressed
in Dollars using the applicable 2015 Joinder Date FX Rate, 2016 Restatement Date
FX Rate or Closing Date FX Rate for the Initial Term Loans.
“Term Loan Facility” means, collectively, (i) all Loans made under
subsection 2.1A(i) of the 2014 Credit Agreement and the 2015 Joinder Agreement
in each case as amended by the 2016 Amendment Agreement and (ii) the New Initial
Term Loans.
“Term Loan HK Dollar Lender” means a Lender that has made Term Loans or has a
New Term Loan Commitment denominated in HK Dollars, as set forth on Schedule 2.1
(as may be modified pursuant to any transaction in accordance with subsection
2.9). Notwithstanding anything to the contrary in this Agreement, no Term Loan
HK Dollar Lender shall be obligated to fund (i) in an amount exceeding the
amount set forth for such Term Loan HK Dollar Lender on Schedule 2.1 and (ii) in
any currency other than HK Dollars.
“Term Loan Lender” means each Term Loan Dollar Lender, Term Loan HK Dollar
Lender and Term Loan Pataca Lender.
“Term Loan Maturity Date” means the Initial Term Loan Maturity Date and the New
Term Loan Maturity Date of any Series of New Term Loans, as applicable.
“Term Loan Note” means a promissory note of the Borrower payable to any Lender,
substantially in the form of Exhibit A-1 annexed hereto (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from
outstanding Term Loans, and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof.
“Term Loan Pataca Lender” means a Lender that has made Term Loans or has a New
Term Loan Commitment denominated in Patacas, as set forth on Schedule 2.1 (as
may be modified pursuant to any transaction in accordance with subsection 2.9).
Notwithstanding anything to the contrary in this Agreement, no Term Loan Pataca
Lender shall be obligated to fund (i) in an amount exceeding the amount set
forth for such Term Loan Pataca Lender on Schedule 2.1 and (ii) in any currency
other than Patacas.
64

--------------------------------------------------------------------------------

“Termination Date” means the date on which all payment Obligations then due and
payable have been repaid in full in cash, all Letters of Credit have been
terminated or expired (or been cash collateralized or otherwise secured on terms
and conditions satisfactory to the Issuing Lender of such Letter of Credit) and
all Commitments shall have terminated.
“TL Percentage” means, relative to any Lender, the applicable percentage (based
on the aggregate Term Loans of such Lender expressed in Dollars using the
applicable 2015 Joinder Date FX Rate, 2016 Restatement Date FX Rate or Closing
Date FX Rate) relating to Term Loans set forth opposite its name on Schedule 2.1
hereto (as may be modified pursuant to any transaction in accordance with
subsection 2.9) under the Term Loan column or set forth in an Assignment
Agreement under the Term Loan column, as such percentage may be adjusted from
time to time pursuant to Assignment Agreements executed by such Lender and its
assignee Lender and delivered pursuant to subsection 10.1B or by cancellations
and terminations of Term Loans in accordance with subsection 10.1I.
“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Lender for any amount drawn
under any Letter of Credit, but not yet so applied), plus (b) the aggregate
principal amount of all outstanding Swing Line Loans, plus (c) the Letter of
Credit Usage.
“Tower” is defined in subsection 7.10(xxiii).
“Transaction Costs” means the fees, costs and expenses payable by the Borrower
on or before the 2016 Restatement Date in connection with this Agreement, the
Amendment Agreements, the other Loan Documents, and the Credit Extensions
hereunder.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that if, with respect to any UCC financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Collateral
Agent pursuant to the applicable Loan Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each Loan
Document and any UCC financing statement relating to such perfection or effect
of perfection or non-perfection.
“Undisclosed Administration” means in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar officer by a supervisory authority or regulator under
or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.
“United States” or “U.S.” means the United States, its fifty states and the
District of Columbia.
“UOB” is defined in the preamble.
65

--------------------------------------------------------------------------------

“US Collateral Account Agreement” means the Deposit Account Control
Agreement(s), to be entered into among any Loan Party and the Administrative
Agent, in substantially the form of Exhibit E-4 hereto.
“USD Livrança” means that certain promissory note substantially in the form of
Exhibit E-12, regarding the Loans executed by the Borrower, and endorsed by each
Guarantor, in favor of the Collateral Agent.
“Usufruct Agreements” means the usufruct agreements related to the minority
shareholders of the Company and the Company’s Subsidiaries, which minority
equity interest is required by Legal Requirements of Macau SAR.
“Venetian Macao Casino” means the ownership of the casino and the operation and
maintenance by the Company of the casino and gaming space, located within the
Venetian Macao Resort Project, and the purchase of associated gaming machines,
utensils and equipment.
“Venetian Macao Convention Center” means the ownership, operation and
maintenance by the Cotai Subsidiary of a convention center located on land
leased under the Venetian Macao Land Concession Contract and adjacent to the
Venetian Macao Resort Project.
“Venetian Macao Land Concession Contract” means the land concession contract, as
published in the Official Bulletin on April 18, 2007, as amended as published in
the Official Bulletin on October 29, 2008, on June 5, 2013 and on October 22,
2014, entered into between Macau SAR, the Cotai Subsidiary, Cotai Strip Lot 2
Apart Hotel (Macau) Limited and the Company pursuant to which Macau SAR has
leased Sites 1, 2 and 3 to the Cotai Subsidiary and the Cotai Subsidiary has
transferred, by way of a deed, the Casino unit (as defined therein) to the
Company, and Unit D (as defined therein) to Cotai Strip Lot 2 Apart Hotel
(Macau) Limited, and the total areas of Sites 1, 2 and 3 were changed and a
certain area has reverted to the public domain of the Macau SAR, through
Dispatches of the Secretary for Transport and Public Works, and on which the
Venetian Macao Overall Project and the Four Seasons Macao Overall Project have
been substantially built and on which a casino resort on Site 3 is currently
being built.
 “Venetian Macao Mall” means the ownership, operation and maintenance of a
retail complex as part of the Venetian Macao Resort Project by the Cotai
Subsidiary.
“Venetian Macao Overall Project” means the Venetian Macao Casino, the Venetian
Macao Resort Project, the Venetian Macao Convention Center and the Venetian
Macao Mall and related parts of the Venetian Macao complex, including the energy
center and the area generally referred to as the arena; other than any such
component that has been sold in a Permitted Asset Disposition pursuant to the
terms hereof.
“Venetian Macao Resort Project” means the ownership, operation and maintenance
by the Cotai Subsidiary of an approximately 3,000 suite luxury hotel resort
located on Site 1, which is leased to the Cotai Subsidiary pursuant to the
Venetian Macao Land Concession Contract.
“V-HK” means V-HK Services Limited, a Hong Kong corporation.
“VOL” means Venetian Orient Limited, a Macau corporation.
66

--------------------------------------------------------------------------------

“VOL Casino” means the ownership by VOL and the operation and maintenance by the
Company of the casino and gaming space located within the VOL Casino Hotel
Resort Project, and the purchase of associated gaming machines, utensils and
equipment.
“VOL Casino Hotel Resort Project” means the VOL Casino, casino hotel resorts and
retail complexes developed on Site 5 & 6 owned, operated and maintained (other
than any casino and gaming areas therein which shall be operated by the Company)
by VOL.
“VOL Land Concession Contract” means the land concession contract, as published
in the Official Bulletin on May 12, 2010, entered into between Macau SAR, VOL
and the Company pursuant to which Macau SAR has leased Site 5 & 6 and Tropical
Garden to VOL and the Company has been commissioned with the operation of the
VOL Casino.
“Wing Lung” is defined in the preamble.
“Withholding Agent” is defined in subsection 2.7C(ii).
1.2          Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement.
Except as otherwise expressly provided in this Agreement (including the last
sentence of this subsection 1.2), all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with GAAP.
Financial statements and other information required to be delivered by the
Borrower to Lenders pursuant to clauses (ii), (iii), (iv) and (xiii) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(v)) except for those exceptions from
GAAP that are called for by the requirements of those sections. Calculations in
connection with the definitions, covenants and other provisions of this
Agreement shall utilize accounting principles and policies in conformity with
those used to prepare the financial statements referred to in the first sentence
of subsection 5.3. For the purposes of this Agreement, “consolidated” with
respect to any Person shall mean, unless expressly stated to be otherwise, such
Person consolidated with its Restricted Subsidiaries and shall not include any
Excluded Subsidiary; provided that the parties acknowledge that such definition
of “consolidated” is not in accordance with GAAP. For the avoidance of doubt,
any obligations of a Person under a lease (whether existing now or entered into
in the future) that is not (or would not be) required to be classified and
accounted for as a Capital Lease on a balance sheet of such Person under GAAP as
in effect on the date hereof shall not be treated as Capital Lease as a result
of (x) the adoption of changes in GAAP after such date or (y) changes in the
application of GAAP after such date.
1.3          Other Definitional Provisions and Rules of Construction.
A.          Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
B.          References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.
67

--------------------------------------------------------------------------------

C.          The use in any of the Loan Documents of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
D.          References to a Potential Event of Default or Event of Default as
“continuing” shall mean that such Potential Event of Default or Event of Default
has not been either (i) remedied or (ii) waived in writing.
E.          Any reference to any agreement or instrument shall be deemed to
include a reference to such agreement or instrument as assigned, amended,
supplemented or otherwise modified from time to time, unless such assignment,
amendment, supplement or modification is prohibited by subsection 7.13 (to the
extent applicable).
1.4          Exchange Rates.
Not later than 1:00p.m. (Macau SAR time) on each Recalculation Date, the
Administrative Agent shall (i) determine the Exchange Rate as of such
Recalculation Date with respect to Patacas and HK Dollars to be used for
calculating the Dollar Equivalent and (ii) give notice thereof to the Lenders
and the Borrower. The Exchange Rate so determined shall become effective on the
relevant Recalculation Date, shall remain effective until the next succeeding
Recalculation Date, and shall for all purposes of this Agreement (other than any
provision expressly requiring the use of a 2014 Restatement Date FX Rate, 2015
Joinder Date FX Rate, 2016 Restatement Date FX Rate, Closing Date FX Rate or a
current Exchange Rate) be the Exchange Rate employed in converting any amounts
between Dollars and Patacas or HK Dollars, as the case may be.
For purposes of determining compliance under Section 7 with respect to any
amount in Patacas or HK Dollars, as the case may be, such amount shall be deemed
to equal the Dollar Equivalent thereof at the Exchange Rate in effect at the
time of such incurrence. Notwithstanding anything else in this Agreement, the
maximum amount of Indebtedness, Liens, Investments and other basket amounts that
the Company, the Borrower and the Restricted Subsidiaries may incur under
Section 7 shall not be deemed to be exceeded, with respect to any outstanding
Indebtedness, Liens, Investments and other basket amounts, solely as a result of
fluctuations in the exchange rate of currencies. When calculating capacity for
the incurrence of additional Indebtedness, Liens, Investments and other basket
amounts by the Company, the Borrower and the Restricted Subsidiaries under
Section 7 the exchange rate of currencies shall be measured as of the date of
calculation.
Section 2.          Amounts and Terms of Commitments and Loans.
2.1          Commitments; Making of Loans; the Register; Notes.
68

--------------------------------------------------------------------------------

A.          Commitments. Subject to the terms and conditions of this Agreement,
each Lender hereby severally agrees to maintain or make the Loans described in
this subsection 2.1.A.
(i)          (a)  Existing Term Loans. The parties hereto acknowledge the making
of the Non-Extended Initial Term Loans and the Extended Initial Term Loans under
the 2014 Credit Agreement (the “Existing Term Loans”). As provided in the 2016
Amendment Agreement, the Existing Term Loans shall continue as outstanding under
this Agreement in the form of Non-Extended Initial Term Loans in aggregate
outstanding principal amounts on the 2016 Restatement Date equal to (x)
USD196,449,592.64, (y) HKD565,302,834.08 and (z) MOP0.00 and Extended Initial
Term Loans in aggregate outstanding principal amounts on the 2016 Restatement
Date of (x) USD1,131,152,257.46, (y) HKD11,595,576,877.03 and (z)
MOP3,934,966,355.36.  No amounts paid or prepaid with respect to Existing Term
Loans may be reborrowed.
(b)          New Initial Term Loans. Each New Initial Term Loan Lender severally
agrees to make a New Initial Term Loan to the Borrower on the 2016 Restatement
Date in an amount equal to its New Initial Term Commitment. No amounts paid or
prepaid with respect to New Initial Term Loans may be reborrowed.
(ii)          Revolving Loans. From time to time on any Business Day occurring
on or after the 2014 Restatement Date but prior to the Revolving Loan Commitment
Termination Date, each Revolving Loan Lender agrees that it will severally make
loans (relative to such Lender, its “2014 Restatement Date Revolving Loans”) as
follows:
(a)          in the case of each Revolving Loan Dollar Lender, in an amount
equal to such Lender’s RL Percentage of the aggregate amount of the borrowing of
the 2014 Restatement Date Revolving Loans requested by the Borrower to be made
on such day;
(b)          in the case of each Revolving Loan HK Dollar Lender, in an amount
equal to such Lender’s RL Percentage of the aggregate amount of the borrowing of
the 2014 Restatement Date Revolving Loans requested by the Borrower to be made
on such day, in HK Dollars based on the 2014 Restatement Date FX Rates for the
conversion of Dollars into HK Dollars; and
(c)          in the case of each Revolving Loan Pataca Lender, in an amount
equal to such Lender’s RL Percentage of the aggregate amount of the borrowing of
the 2014 Restatement Date Revolving Loans requested by the Borrower to be made
on such day, in Patacas based on the 2014 Restatement Date FX Rates for the
conversion of Dollars into Patacas.
On the terms and subject to the conditions hereof, the Borrower may from time to
time borrow, prepay and reborrow Revolving Loans. No Revolving Loan Lender shall
be permitted or required to make any Revolving Loan if, after giving effect
thereto, the aggregate outstanding principal amount of all Revolving Loans of
such Revolving Loan Lender, together with such Lender’s RL Percentage of the
Letter of Credit Usage, would exceed such Lender’s RL Percentage of the then
existing Revolving Loan Commitment
69

--------------------------------------------------------------------------------

Amount and in no event shall the Total Utilization of Revolving Loan Commitments
at any time exceed the Revolving Loan Commitments then in effect. Each Lender’s
Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Loan Commitments shall be
repaid in full no later than that date. All Loans made or committed to be made
under this subsection, collectively, the “Revolving Credit Facility”.
(iii)          Swing Line Loans. At any time prior to the Revolving Loan
Commitment Termination Date, subject to the terms and conditions hereof, Swing
Line Lender hereby agrees to make loans (the “Swing Line Loans”) to the
Borrower, in Dollars, HK Dollars or Patacas as requested by the Borrower, in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided, that
after giving effect to the making of any Swing Line Loan, in no event shall the
Total Utilization of Revolving Loan Commitments exceed the Revolving Loan
Commitments then in effect. Amounts borrowed pursuant to this
subsection 2.1A(iii) may be repaid and reborrowed during the period prior to the
Revolving Loan Commitment Termination Date. The Swing Line Lender’s Revolving
Loan Commitment shall expire on the Revolving Loan Commitment Termination Date
and all Swing Line Loans and all other amounts owed hereunder with respect to
the Swing Line Loans shall be paid in full no later than such date.
B.          Borrowing Mechanics. Loans made on any Funding Date (other than
Revolving Loans made pursuant to subsection 3.3B for the purpose of reimbursing
any Issuing Lender for the amount of a drawing under a Letter of Credit issued
by it, and Swing Line Loans which shall be governed by the provisions of
subsection 2.10), shall be in an aggregate minimum amount of (x) $15,000,000 and
integral multiples of $5,000,000 in excess of that amount in the case of Term
Loans and (y) $1,000,000 and integral multiples of $500,000 in the case of
Revolving Loans; it being understood that each amount set forth in the foregoing
clauses (x) and (y) shall apply to the requested aggregate amount of all Term
Loans or Revolving Loans, as applicable, to be made on such Funding Date
(calculated using the Dollar Equivalent (based on the applicable 2014
Restatement Date FX Rate, 2015 Joinder Date FX Rate, 2016 Restatement Date FX
Rate or Closing Date FX Rate) in the case of Loans denominated in HK Dollars and
Patacas).
Whenever the Borrower desires that Lenders make Term Loans, the Borrower shall
deliver to the Administrative Agent a Borrowing Notice with respect to such Term
Loans. Each such Borrowing Notice must be received by the Administrative Agent
prior to 11:00 a.m., Macau SAR time, at least five Business Days prior to the
requested Funding Date (or such shorter period acceptable to the Administrative
Agent) and must specify (i) the amount of Term Loans to be borrowed, (ii) the
requested Funding Date, (iii) whether such Term Loans that are denominated in
Dollars shall be Base Rate Loans or Eurodollar Rate Loans and (iv) in the case
of Eurodollar Rate Loans and HIBOR Rate Loans, the length of the initial
Interest Period therefor. Each relevant Lender will make the amount of its share
of each borrowing as is required hereunder available to the Administrative Agent
in immediately available Dollars, Patacas or HK Dollars, as applicable.
Whenever the Borrower desires that Lenders make Revolving Loans (other than
Revolving Loans made pursuant to subsection 3.3B for the purpose of reimbursing
any Issuing
70

--------------------------------------------------------------------------------

Lender for the amount of a drawing under a Letter of Credit issued by it, and
Swing Line Loans which shall be governed by the provisions of subsection 2.10),
it shall deliver to the Administrative Agent a Borrowing Notice no later than
11:00a.m. Macau SAR time at least five Business Days in advance of the proposed
Funding Date. The Borrowing Notice shall specify (i) the proposed Funding Date
(which shall be a Business Day), (ii) the amount of Revolving Loans requested,
(iii) whether such Revolving Loans that are denominated in Dollars shall be Base
Rate Loans or Eurodollar Rate Loans, and (iv) in the case of any Loans requested
to be made as Eurodollar Rate Loans and in the case of the HIBOR Rate Loans, the
initial Interest Period requested therefor. Each relevant Lender will make the
amount of its share of each borrowing as is required pursuant to and subject to
the applicable requirements of this Section 2 available to the Administrative
Agent in immediately available Dollars, Patacas or HK Dollars, as applicable.
The Borrower shall notify the Administrative Agent prior to the funding of any
such Revolving Loans in the event that any of the matters to which the Borrower
is required to certify in the applicable Borrowing Notice is no longer true and
correct as of the applicable Funding Date, and the acceptance by the Borrower of
the proceeds of any such Revolving Loans shall constitute a recertification by
the Borrower, as of the applicable Funding Date, as to the matters to which the
Borrower is required to certify in the applicable Borrowing Notice.
Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Borrowing
Notice for a Eurodollar Rate Loan or a HIBOR Rate Loan shall be irrevocable on
and after the related Interest Rate Determination Date, and the Borrower shall
be bound to make a borrowing in accordance therewith; provided that in the case
of the initial borrowing on the 2016 Restatement Date, the Borrower may revoke
such notice if any condition set forth in subsection 7 of the 2016 Amendment
Agreement will not, in the Borrower’s judgment, be satisfied or waived on or
prior to the date on which the Lenders would fund such borrowing, and the
Borrower shall pay any breakage and other costs incurred in connection with any
such revocation in accordance with subsection 2.6D.
C.          Lending of Funds. All Loans under this Agreement shall be made by
the Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in that other Lender’s obligation to make a Loan requested
hereunder nor shall the Commitment of any Lender to make the particular type of
Loan requested be increased or decreased as a result of a default by any other
Lender in that other Lender’s obligation to make a Loan requested hereunder.
Promptly after receipt by the Administrative Agent of a Borrowing Notice
pursuant to subsection 2.1B, the Administrative Agent shall notify each Lender
of the proposed borrowing. Each applicable Lender shall make the amount of its
Loan available to the Administrative Agent not later than 11:00a.m. (Macau SAR
time) on the applicable Funding Date (or, for purposes of the initial funding
(i) on the 2014 Restatement Date only, such other time agreed to by the
Administrative Agent and the Borrower and notified in writing to the Revolving
Loan Lenders, or (ii) on the 2016 Restatement Date only, such other time agreed
to by the Administrative Agent and the Borrower and notified in writing to the
New Initial Term Loan Lenders), in same day funds in Dollars, Patacas or HK
Dollars, as applicable, by wire transfer (together with the applicable SWIFT
confirmation) at the applicable Payment and Funding Office, and the
Administrative Agent shall make such funds in the case of Term Loans and
Revolving Loans, available no later than 1:00p.m. (Macau SAR time) on the
applicable Funding Date (or, for purposes of the initial funding (i) on the 2014
Restatement Date only, such other time agreed to
71

--------------------------------------------------------------------------------

by the Administrative Agent and the Borrower and notified in writing to the
Revolving Loan Lenders, or (ii) on the 2016 Restatement Date only, such other
time agreed to by the Administrative Agent and the Borrower and notified in
writing to the New Initial Term Loan Lenders) by depositing such Term Loans and
Revolving Loans, to the account or accounts as directed by the Borrower.
Unless the Administrative Agent shall have been notified by any Lender prior to
the Funding Date for any Loans that such Lender does not intend to make
available to the Administrative Agent the amount of such Lender’s Loan requested
on such Funding Date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such Funding Date and
the Administrative Agent may, in its sole discretion, but shall not be obligated
to, make available to the Borrower a corresponding amount on such Funding Date.
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Funding Date until the date such amount is paid to the
Administrative Agent, at the customary rate set by the Administrative Agent for
the correction of errors among banks for three Business Days and thereafter at
the Base Rate. If such Lender does not pay such corresponding amount forthwith
upon Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent together with interest thereon,
for each day from such Funding Date until the date such amount is paid to the
Administrative Agent, at the rate payable under this Agreement for Base Rate
Loans. Nothing in this subsection 2.1C shall be deemed to relieve any Lender
from its obligation to fulfill its Commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder.
D.          The Register.
(i)          The Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain, as agent for the Borrower, at its address referred to in
subsection 10.9, a register for the recordation of the names and addresses of
Lenders and the Commitments and Loans of each Lender from time to time (the
“Register”). The Register, as in effect at the close of business on the
preceding Business Day, shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
(ii)          The Administrative Agent shall record, or shall cause to be
recorded, in the Register the Commitment and the Loans (in accordance with the
provisions of subsection 10.1, and, for any Loans or Commitments denominated in
HK Dollars or Patacas, including the Dollar Equivalent amount of such Loans and
Commitments calculated using the 2014 Restatement Date FX Rate, 2015 Joinder
Date FX Rate, 2016 Restatement Date FX Rate or the Closing Date FX Rate, as
applicable) from time to time of each Lender, and each repayment or prepayment
in respect of the principal amount of the Loans of each Lender (and any
cancellations of Term Loans pursuant to and in accordance with the terms and
conditions of subsection 10.1I). Any such recordation shall be conclusive and
binding on the Borrower and each Lender, absent manifest error; provided that
failure to make any such recordation, or any
72

--------------------------------------------------------------------------------

error in such recordation, shall not affect any Lender’s Commitments or the
Obligations of any Loan Party in respect of any applicable Loans.
(iii)          Each Lender shall record on its internal records (including the
Notes held by such Lender) the amount of each Loan made by it and each payment
in respect thereof. Any such recordation shall be conclusive and binding on the
Borrower, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitments or the Obligations of any Loan Party in respect of any applicable
Loans; and provided, further that in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.
(iv)          The Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been accepted by the Administrative Agent and
recorded in the Register as provided in subsections 10.1B(ii) or 10.1I(vi), as
applicable. Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Loan shall be owed to the Lender listed in the Register
as the owner thereof, and any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.
E.          Notes. The Borrower agrees that, upon request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to such Lender’s Percentage of the original
applicable Commitment. The Borrower hereby irrevocably authorizes each Lender to
make (or cause to be made) appropriate notations on the grid attached to such
Lender’s Note (or on any continuation of such grid), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal amount of,
and the interest rate and Interest Period applicable to the Loans evidenced
thereby. Such notations shall, to the extent not inconsistent with notations
made by the Administrative Agent in the Register, be conclusive and binding on
each obligor absent manifest error; provided, however, that the failure of any
Lender to make any such notations shall not limit or otherwise affect any
Obligations of any Loan Party.
2.2          Interest on the Loans.
A.          Rate of Interest. Subject to the provisions of subsections 2.6 and
2.7, each Loan shall bear interest on the unpaid principal amount thereof from
the date made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to (i) in the case of Revolving Loans (but not including
Swing Line Loans) or Term Loans denominated in Dollars, the Adjusted Eurodollar
Rate or the Base Rate, or (ii) in the case of Revolving Loans (but not including
Swing Line Loans) or Term Loans denominated in Patacas or HK Dollars, the HIBOR
Rate. The applicable basis for determining the rate of interest with respect to
any Loan shall be selected by the Borrower initially at the time a Borrowing
Notice is given with respect to such Loan pursuant to subsection 2.1B, and the
basis for determining the interest rate with
73

--------------------------------------------------------------------------------

respect to any Loan may be changed from time to time pursuant to
subsection 2.2D. If on any day a Loan is outstanding with respect to which
notice has not been delivered to the Administrative Agent in accordance with the
terms of this Agreement specifying the applicable basis for determining the rate
of interest, then for that day that Loan shall bear interest determined by
reference to the Base Rate. Subject to the provisions of subsections 2.2E, 2.6G
and 2.7, the Loans shall bear interest at a rate per annum as follows:
(a)          if a Base Rate Loan, then from the date of funding of such Loan at
the sum of the Base Rate plus the Applicable Margin for such Loans; or
(b)          if a Eurodollar Rate Loan, then from the date of funding of such
Loan at the sum of the Adjusted Eurodollar Rate plus the Applicable Margin for
such Loans; or
(c)          if a HIBOR Rate Loan, then from the date of funding of such Loan at
the sum of the HIBOR Rate plus the Applicable Margin for such Loans; or
(d)          if a Swing Line Loan, then from the date of funding of such Loan at
the sum of either (i) in the case of Swing Line Loans denominated in Dollars,
the Adjusted Eurodollar Rate for an Interest Period of one month or (ii) in the
case of Swing Line Loans denominated in HK Dollars or Patacas, the HIBOR Rate
for an Interest Period of one month, in each case plus the Applicable Margin for
Revolving Loans.
All Eurodollar Rate Loans and HIBOR Rate Loans shall bear interest from and
including the first day of the applicable Interest Period to (but not including)
the last day of such Interest Period at the interest rate determined as
applicable to such Eurodollar Rate Loan or HIBOR Rate Loan.
B.          Interest Periods. In connection with each Eurodollar Rate Loan or
HIBOR Rate Loan, the Borrower may, pursuant to the applicable Borrowing Notice
or Conversion/Continuation Notice, as the case may be, select an interest period
(each an “Interest Period”) to be applicable to such Loan, which Interest Period
shall be, at the Borrower’s option, either a one, two, three or six month period
(or, with the consent of all relevant Lenders, nine or twelve months, or a
period of less than one month if all relevant Lenders consent to such period);
provided that:
(i)          the initial Interest Period for any Eurodollar Rate Loan or HIBOR
Rate Loan shall commence on the Funding Date in respect of such Loan, in the
case of a Loan initially made as a Eurodollar Rate Loan or HIBOR Rate Loan, or
on the Business Day specified in the applicable Conversion/Continuation Notice,
in the case of a Loan converted to a Eurodollar Rate Loan or HIBOR Rate Loan;
(ii)          in the case of immediately successive Interest Periods applicable
to a Eurodollar Rate Loan or HIBOR Rate Loan continued as such pursuant to a
Conversion/Continuation Notice, each successive Interest Period shall commence
on the day on which the next preceding Interest Period expires;
(iii)         if an Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that, if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the
74

--------------------------------------------------------------------------------

month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day;
(iv)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
subsection 2.2B(v), end on the last Business Day of a calendar month;
(v)         no Interest Period with respect to any portion of the Loans shall
extend beyond the Maturity Date for such Loans;
(vi)        no Interest Period shall extend beyond a date on which the Borrower
is required to make a scheduled payment of principal of the Loans unless the sum
of (a) the aggregate principal amount of Loans that are Base Rate Loans plus
(b) the aggregate principal amount of Loans that are Eurodollar Rate Loans or
HIBOR Rate Loans with Interest Periods expiring on or before such date plus
(c) the excess of the Commitments then in effect over the aggregate principal
amount of the Loans then outstanding, equals or exceeds the principal amount
required to be paid on the Loans or the permanent reduction of the Commitments
that is scheduled to occur on such date;
(vii)       there shall be no more than 12 Interest Periods outstanding at any
time;
(viii)      in the event the Borrower fails to specify an Interest Period for
any Eurodollar Rate Loan or HIBOR Rate Loan in the applicable Borrowing Notice
or Conversion/Continuation Notice, the Borrower shall be deemed to have selected
an Interest Period of one month; and
(ix)         notwithstanding the above, for any Eurodollar Rate Loan or HIBOR
Rate Loan made on a day that is not the last Business Day of a calendar month,
the Borrower may select an Interest Period that shall commence on the Funding
Date in respect of such Loan and expire on the last Business Day of such
calendar month and thereafter revert to the Interest Period selected in
compliance with the other provisions of this subsection 2.2B, including, without
limitation, subsection 2.2B(v).
C.          Interest Payments. Subject to the provisions of subsection 2.2E,
interest on each Loan shall be payable in arrears (in the same currency as such
Loan made to the Borrower) on each Interest Payment Date with respect to such
Loan, shall be payable in arrears upon any prepayment of that Loan, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid, and
shall be payable in arrears at maturity of the Loans, including final maturity
of the Loans.
D.          Conversion or Continuation. Subject to the provisions of
subsection 2.6, the Borrower shall have the option (i) to convert at any time
all or any part of its outstanding Loans equal to $5,000,000 (or $1,000,000 in
the case of Revolving Loans) and integral multiples of $1,000,000 in excess of
that amount from Loans bearing interest at a rate determined by reference to one
basis to Loans bearing interest at a rate determined by reference to an
alternative basis or (ii) upon the expiration of any Interest Period applicable
to a Eurodollar Rate Loan or HIBOR Rate Loan, to continue all or any portion of
such Loan equal to
75

--------------------------------------------------------------------------------

$3,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Loan or HIBOR Rate Loan, it being understood that each amount
set forth in the foregoing clauses (i) and (ii) shall apply to the requested
aggregate amount of such conversion or continuation, as applicable, to be so
converted or continued (calculated using the Dollar Equivalent (based on the
applicable 2014 Restatement Date FX Rate, 2015 Joinder Date FX Rate, 2016
Restatement Date FX Rate or Closing Date FX Rate, as applicable) in the case of
Loans denominated in HK Dollars and Patacas); and that in connection with a
conversion or continuation of a Loan denominated in HK Dollars or Patacas which
originally met the requirements of clause (i) or (ii) but no longer does solely
due to fluctuation in exchange rates, such Loan shall be deemed to satisfy the
requirements of clause (i) or (ii) as applicable. For the avoidance of doubt, a
Eurodollar Rate Loan may be converted into a Base Rate Loan prior to the
expiration date of an Interest Period applicable thereto; provided that the
Borrower shall pay any breakage and other costs incurred in connection with any
such conversion in accordance with subsection 2.6D.
The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 11:00a.m. (Macau SAR time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least five Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to a
Eurodollar Rate Loan, or a continuation of a Eurodollar Rate Loan or HIBOR Rate
Loan). A Conversion/Continuation Notice shall specify (i) the proposed
conversion/continuation date (which shall be a Business Day), (ii) the amount
and type of the Loan to be converted/continued, (iii) the nature of the proposed
conversion/continuation, (iv) in the case of a conversion to a Eurodollar Rate
Loan, or a continuation of a Eurodollar Rate Loan or HIBOR Rate Loan, the
requested Interest Period and (v) in the case of a conversion to a Eurodollar
Rate Loan, or a continuation of a Eurodollar Rate Loan or a HIBOR Rate Loan,
that no Potential Event of Default or Event of Default has occurred and is
continuing or, if a Potential Event of Default or Event of Default has occurred
and is continuing, the Borrower has not been notified in writing by the
Administrative Agent that it may not continue such Eurodollar Rate Loan or HIBOR
Rate Loan. In lieu of delivering the above-described Conversion/Continuation
Notice, the Borrower may give the Administrative Agent telephonic notice by the
required time of any proposed conversion/continuation under this
subsection 2.2D; provided that such notice shall be promptly confirmed in
writing by delivery of a Conversion/Continuation Notice to the Administrative
Agent on or before the proposed conversion/continuation date. Upon receipt of
written or telephonic notice of any proposed conversion/continuation under this
subsection 2.2D, the Administrative Agent shall promptly transmit such notice by
telefacsimile or telephone to each Lender.
Neither the Administrative Agent nor any Lender shall incur any liability to the
Borrower in acting upon any telephonic notice referred to above that the
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other Person authorized to act on behalf of the Borrower
or for otherwise acting in good faith under this subsection 2.2D, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans in accordance with this Agreement pursuant to any
such telephonic notice the Borrower shall have effected a conversion or
continuation, as the case may be, hereunder.
76

--------------------------------------------------------------------------------

Except as otherwise provided in subsections 2.6B, 2.6C, 2.6F and 2.6G, a
Conversion/Continuation Notice for conversion to, or continuation of, a
Eurodollar Rate Loan or a HIBOR Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and the Borrower shall be bound to effect a conversion or continuation in
accordance therewith.
E.          Default Rate. Upon the occurrence and during the continuation of any
Event of Default, all overdue amounts other than fees then due and payable
hereunder, shall thereafter bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable upon demand at a rate that is 2% per annum in excess of the interest
rate otherwise payable under this Agreement with respect to the applicable Loans
(and, in the case of any fees, at a rate which is 2% per annum in excess of the
interest rate otherwise payable under this Agreement for Base Rate Loans);
provided that, in the case of Eurodollar Rate Loans and HIBOR Rate Loans, upon
the expiration of the Interest Period in effect at the time any such increase in
the interest rate is effective such Eurodollar Rate Loans and HIBOR Rate Loans
shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable under this Agreement for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this
subsection 2.2E is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.
F.          Computation of Interest. Interest on the Loans shall be computed on
the basis of (i) a 360-day year, in the case of Eurodollar Rate Loans, and
(ii) a 365-day year, in respect of Base Rate Loans and HIBOR Rate Loans, in each
case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, (i) the date of the making of such
Loan or the first day of an Interest Period applicable to such Loan or, with
respect to a Term Loan during any period when such Term Loans may be assigned
through a Settlement Service, the last Interest Payment Date with respect to
such Term Loan or, with respect to a Base Rate Loan being converted from a
Eurodollar Rate Loan or a HIBOR Rate Loan, the date of conversion of such
Eurodollar Rate Loan or HIBOR Rate Loan to such Base Rate Loan, as the case may
be, shall be included, and (ii) the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan or a HIBOR Rate
Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate Loan
or HIBOR Rate Loan, or, with respect to a Term Loan during any period when such
Term Loans may be assigned through a Settlement Service, the current Interest
Payment Date with respect to such Term Loan, as the case may be, shall be
excluded; provided that if a Loan is repaid on the same day on which it is made,
one day’s interest shall be paid on that Loan.
2.3          Fees.
A.          Commitment Fees. Each of the Company and, on and after the Closing
Date, the Borrower agrees to pay to the Administrative Agent, for distribution
to each Revolving Loan Lender in proportion to that Lender’s Pro Rata Share,
commitment fees for the period from and including September 11, 2011 to and
excluding the Revolving Loan Commitment Termination Date equal to (x) the
average of the daily excess of the Revolving Loan Commitments over the
77

--------------------------------------------------------------------------------

sum of (A) the aggregate principal amount of outstanding Revolving Loans but not
the Letter of Credit Usage plus (B) the Letter of Credit Usage multiplied by
(y) 0.50% per annum, such commitment fees to be calculated on the basis of a
360-day year and the actual number of days elapsed, to be paid to each Revolving
Loan Lender in the same currency as its Revolving Loan Commitment and to be
payable quarterly in arrears on each Quarterly Date, commencing on the first
such date to occur after September 11, 2011, and on the Revolving Loan
Commitment Termination Date.
B.          Annual Administrative Fee. The Borrower agrees to pay to the
Administrative Agent an annual administrative fee in the amount and at the times
set forth in the Agent’s Fee Letter.
C.          Collateral Agent’s Annual Fee. The Borrower agrees to pay to the
Collateral Agent an annual fee in the amount and at the times set forth in the
Agent’s Fee Letter.
D.          Other Fees. The Borrower agrees to pay to the Agents and Arrangers
such other fees in the amounts and at the times as may be mutually agreed by
them in writing.
2.4          Repayments, Prepayments and Reductions in Commitments; General
Provisions Regarding Payments.
The Borrower shall repay, in full, the unpaid principal amount of each Loan (in
the same currencies as the Loans made to the Borrower) upon the applicable
Maturity Date therefor. Prior thereto, payments and prepayments of the Loans
shall or may be made as set forth below.
A.          Scheduled Payments of Term Loans.
(i)          (a) The Borrower shall make principal payments on the Non-Extended
Initial Term Loans that constituted “Extended Initial Term Loans” under the 2014
Credit Agreement in the relevant currency in installments on each Quarterly Date
for Term Loans in the aggregate amount equal to the percentage of the initial
aggregate principal amount of such Non-Extended Initial Term Loans outstanding
as of the 2016 Restatement Date as set forth below:
Amortization Date
Non-Extended Initial Term Loan
Installment Percentage
June 30, 2017
2.50%
September 30, 2017
2.50%
December 31, 2017
2.50%
March 31, 2018
2.50%
June 30, 2018
5.00%
September 30, 2018
5.00%
December 31, 2018
5.00%
March 31, 2019
5.00%
June 30, 2019
12.00%
September 30, 2019
12.00%
December 31, 2019
12.00%
March 31, 2020
34.00%

 
78

--------------------------------------------------------------------------------

(b)          The Borrower shall make principal payments on the Non-Extended
Initial Term Loans that constituted “Series A New Term Loans” under the 2014
Credit Agreement in the relevant currency in installments on each Quarterly Date
for Term Loans in the aggregate amount equal to the percentage of the initial
aggregate principal amount of such Non-Extended Initial Term Loans outstanding
as of the 2016 Restatement Date as set forth below:
 
Amortization Date
Non-Extended Initial Term Loan
Installment Percentage
June 30, 2018
2.50%
September 30, 2018
2.50%
December 31, 2018
2.50%
March 31, 2019
2.50%
June 30, 2019
5.00%
September 30, 2019
5.00%
December 31, 2019
5.00%
March 31, 2020
5.00%
June 30, 2020
12.00%
September 30, 2020
12.00%
December 31, 2020
12.00%
March 30, 2021
34.00%

 
(ii)          The Borrower shall make principal payments on the Extended Initial
Term Loans and the New Initial Term Loans in the relevant currency in
installments on each Quarterly Date for Term Loans in the aggregate amount equal
to the percentage of the initial aggregate principal amount of the Extended
Initial Term Loans and the New Initial Term Loans outstanding as of the 2016
Restatement Date as set forth below:
 
Amortization Date
Extended Initial Term Loan and
New Initial Term Loan
Installment Percentage
March 31, 2020
2.50%
June 30, 2020
2.50%
September 30, 2020
2.50%
December 31, 2020
2.50%
March 31, 2021
5.00%
June 30, 2021
5.00%
September 30, 2021
12.50%
December 31, 2021
12.50%
March 31, 2022
20.00%
May 31, 2022 (the “Extended Initial Term
Loan Maturity Date” and the
“New Initial Term Loan Maturity Date”)
35.00%

 
79

--------------------------------------------------------------------------------

; provided, that the scheduled installments of principal of the Term Loans above
shall be reduced in connection with any voluntary or mandatory prepayments of
the Term Loans in accordance with subsection 2.4B(iv) or any cancellations in
accordance with subsection 10.1I, and the final installment payable by the
Borrower in respect of the Term Loans shall be in an amount, if such amount is
different from that specified above, sufficient to repay all amounts owing by
the Borrower under this Agreement with respect to the Term Loans.
Notwithstanding the foregoing, with respect to any Term Loans which are
cancelled pursuant to and in accordance with subsection 10.1I, each of the
installments of principal payments of the Term Loans due after the date of such
cancellation (including the final principal payment on the applicable Term Loan
Maturity Date) shall be cancelled on a pro rata basis.
B.          Prepayments and Unscheduled Reductions in Commitments.
(i)          Voluntary Prepayments. The Borrower may, upon not less than one
Business Day’s prior written or telephonic notice given to the Administrative
Agent by 11:00a.m. (Macau SAR time), in the case of Base Rate Loans (other than
Swing Line Loans denominated in Patacas or HK Dollars), five Business Days’ (or,
on any day prior to the 60th day following the 2016 Restatement Date, in case of
a voluntary prepayment of Non-Extended Initial Term Loans, two Business Days’)
prior written or telephonic notice given to the Administrative Agent by
11:00a.m. (Macau SAR time), in the case of Eurodollar Rate Loans and HIBOR Rate
Loans, and upon written or telephonic notice given to the Administrative Agent
by 11:00a.m. (Macau SAR time) on the date of such prepayment with respect to
Swing Line Loans denominated in HK Dollars, and in each case, if given by
telephone, promptly confirmed in writing to the Administrative Agent (which
original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each Lender), at any time and from
time to time prepay any Loans on any Business Day in whole or in part in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount (or in the case of Swing Line Loans, in an aggregate
minimum amount of $500,000, and in integral multiples of $100,000 in excess of
that amount); provided, however, that with respect to any Eurodollar Rate Loan
or a HIBOR Rate Loan not prepaid on the expiration of the Interest Period
applicable thereto the Borrower shall pay any amount payable pursuant to
subsection 2.6D. Notice of prepayment having been given as aforesaid, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein in the currency in which such
loans were made to the Borrower unless such notice is in connection with a
refinancing of the Loans in which case such notice may be conditioned upon
consummation of such refinancing. Any such voluntary prepayment shall be applied
as specified in subsection 2.4B(iv).
(ii)          Voluntary Reductions of Commitments. The Borrower may, upon not
less than five Business Days’ prior written or telephonic notice confirmed in
writing to the Administrative Agent (which original written or telephonic notice
Administrative Agent will promptly transmit by telefacsimile or telephone to
each Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving Loan
Commitments in an amount up to the amount by which the Revolving Loan
Commitments exceed the Total Utilization of Revolving Loan Commitments at the
time of such proposed termination or reduction; provided that any such partial
reduction of such Commitments shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of
80

--------------------------------------------------------------------------------

$1,000,000 in excess of that amount. The Borrower’s notice to the Administrative
Agent shall designate the date (which shall be a Business Day) of such
termination or reduction and the amount of any partial reduction, and such
termination or reduction of such Commitments shall be effective on the date
specified in the Borrower’s notice and shall reduce such Commitment of each
Lender proportionately to its Pro Rata Share; provided, that if such
cancellation is in connection with a refinancing of all or a part of Commitments
then outstanding, such date shall be the date on which such refinancing is
consummated if such date is different than the date specified in the Borrower’s
notice. Any such voluntary reduction of the Commitments shall be applied as
specified in subsection 2.4B(iv).
(iii)         Mandatory Prepayments. The Loans shall be prepaid in the amounts
and under the circumstances set forth below, all such prepayments to be applied
as set forth below or as more specifically provided in subsection 2.4B(iv):
(a)          Prepayments From Net Asset Sale Proceeds. If any Asset Sale is
consummated, then no later than the fifth Business Day following the date of
receipt by any Loan Party of any Net Asset Sale Proceeds in respect of such
Asset Sale (other than Net Asset Sale Proceeds from any Asset Sale (other than
the sale of the Venetian Macao Mall, Four Seasons Macao Mall or Four Seasons
Macao Resort Project (including any complementary suites comprising a portion
thereof)) to the extent such Net Asset Sale Proceeds are reinvested in the
business of the Loan Parties within 12 months of receipt), the Borrower shall
prepay the Loans in an aggregate amount equal to such Net Asset Sale Proceeds
(except that, in the case of Net Asset Sale Proceeds received from Permitted
Asset Dispositions constituting the sale (including by way of the sale of equity
interests in the applicable entities) of the Venetian Macao Mall, Four Seasons
Mall or Four Seasons Macao Resort Project (including any complementary suites
comprising a portion thereof), if the Company makes a dividend with the proceeds
thereof in accordance with subsection 7.5(ii), such prepayments shall only be
required in an amount not less than 75% of the Net Asset Sale Proceeds received
in respect of such Permitted Asset Disposition); provided that no such
prepayment or reinvestment shall be required with respect to any Asset Sales if
at the time such prepayment would otherwise be due (A) no Event of Default or
Potential Event of Default has occurred and is continuing or will result from
such Asset Sale, and (B) the Consolidated Leverage Ratio is, prior to giving
effect to such prepayment, less than 4.0:1.0; provided further that the amount
of any prepayment otherwise required pursuant to the foregoing provisions of
this subsection 2.4B(iii)(a) shall be reduced by an amount equal to the lesser
of (x) the Permitted Bond Ratable Share of such amount and (y) the amount of the
related Net Asset Sale Proceeds which are required by the provisions of the
Permitted Bonds, Permitted Pari Passu Secured Refinancing Debt, Other Loans or
any other Indebtedness permitted to be incurred pursuant to subsections 7.1(xx)
and 7.1(xxi) (collectively, the “Pari Passu Indebtedness”) to be applied or
offered to be applied to the redemption or retirement of Pari Passu
Indebtedness; provided that to the extent such Net Asset Sale Proceeds are not
so applied to retire or redeem Pari Passu Indebtedness after an offer to do so
has been made (“Excess Asset Sale Proceeds”), such Excess Asset Sale Proceeds
shall be applied to repay Loans in accordance with this subsection 2.4B(iii)(a).
For purposes of this subsection 2.4B(iii)(a), (a) no Net Asset Sale Proceeds
shall be deemed to have been received by a Loan Party as a result of any Asset
Sale of a complementary
81

--------------------------------------------------------------------------------

accommodation, apartment or condominium units at any Project (including any sale
of equity in connection with the sale or disposition of such apartments,
accommodations or units) until such time as the final payment for such Asset
Sale is received (and is not contractually subject to return or refund) by a
Loan Party, and (b) no prepayment shall be required with respect to Net Asset
Sale Proceeds received as a result of Asset Sales of complementary
accommodations, apartment or condominium units at any Project (including any
sale of equity in connection with the sale or disposition of such apartments,
accommodations or units) until the aggregate amount of such Net Asset Sale
Proceeds with respect to the applicable Project is in excess of $10,000,000
since the prior prepayment made with respect to Net Asset Sale Proceeds received
as a result of Asset Sales of complementary accommodations, apartment or
condominium units at such Project (including the above-described equity sales),
and in no event shall any prepayments with respect to Net Asset Sale Proceeds
received as a result of Asset Sales of complementary accommodations, apartment
or condominium units at any Project (including the above-described equity sales)
be required to be made more frequently than once per calendar month.
(b)          Prepayments from Net Loss Proceeds. Subject to subsection 6.4C, the
terms of the Gaming Concession Contract and applicable law, no later than the
date on which Net Loss Proceeds are required to be applied to prepayment of
Loans pursuant to the last sentence of this subsection 2.4B(iii)(b), the
Borrower shall prepay the Loans in an amount equal to such Net Loss Proceeds;
provided, however, so long as no Event of Default has occurred and is
continuing, the Borrower or another Loan Party may use such Net Loss Proceeds to
repair, restore and replace the property or asset with respect to which such Net
Loss Proceeds were paid in order to compensate the Borrower or such other Loan
Party for the Event of Loss which occurred thereto so long as such Net Loss
Proceeds are used for such purposes within 12 months of the Borrower’s receipt
of such Net Loss Proceeds (or, if committed for such use by the Borrower,
actually used for such purposes within 15 months of the Borrower’s receipt of
such Net Loss Proceeds); provided further that the amount of any prepayment
otherwise required pursuant to the foregoing provisions of this
subsection 2.4B(iii)(b) shall be reduced by an amount equal to the lesser of (x)
the Permitted Bond Ratable Share of such amount and (y) the amount of the
related Net Loss Proceeds which are required by the provisions of the Pari Passu
Indebtedness to be applied or offered to be applied to the prepayment,
redemption or retirement, as applicable, of Pari Passu Indebtedness; provided
that to the extent such Net Loss Proceeds are not so applied to retire or redeem
Permitted Bonds after an offer to do so has been made (“Excess Loss Proceeds”),
such Excess Loss Proceeds shall be applied to repay Loans in accordance with
this Section 2.4B(iii)(b). To the extent such Net Loss Proceeds are not so
reinvested, the Borrower will make a prepayment of the Loans within five
Business Days of the end of such 12-or-15 month period, as the case may be;
provided further, that no prepayment shall be required with any Net Loss
Proceeds from any Event of Loss that, taken together with all other Events of
Loss from and after the 2014 Restatement Date as to which the Net Loss Proceeds
were not used to prepay loans hereunder do not exceed $10,000,000 in the
aggregate, so long as such Net Loss Proceeds are reinvested in assets of the
Loan Parties used or useful in the business of the Loan Parties (which assets
shall be pledged as Collateral to support the Obligations) within 12 months of
the Borrower’s receipt of such Net Loss Proceeds.
82

--------------------------------------------------------------------------------

(c)          Prepayments from Net Termination Proceeds. No later than the fifth
Business Day following the date of receipt by the Company or any other Loan
Party of any Net Termination Proceeds, the Borrower shall prepay the Loans in an
aggregate amount equal to 100% of such Net Termination Proceeds; provided that
the amount of any prepayment otherwise required pursuant to the foregoing
provisions of this subsection 2.4B(iii)(c) shall be reduced by an amount equal
to the lesser of (x) the Permitted Bond Ratable Share of such amount and (y) the
amount of the related Net Termination Proceeds which are required by the
provisions of the Pari Passu Indebtedness to be applied or offered to be applied
to the prepayment, redemption or retirement, as applicable, of Pari Passu
Indebtedness; provided further that to the extent such Net Termination Proceeds
are not so applied to retire or redeem Permitted Bonds after an offer to do so
has been made (“Excess Termination Proceeds”), such Excess Termination Proceeds
shall be applied to repay Loans in accordance with this subsection 2.4B(iii)(c).
(d)          Prepayments Due to Incurrence of Debt. On the fifth Business Day
following the date of receipt by the Company or any other Loan Party of the Cash
proceeds (any such proceeds, net of underwriting discounts and commissions and
other reasonable fees, costs and expenses associated therewith, including
reasonable legal fees and expenses and any Taxes paid or payable as a result
thereof, being “Net Proceeds”) from the incurrence of any debt of the Company or
any other Loan Party (other than any debt expressly permitted under
subsection 7.1), the Borrower shall prepay the Loans in an aggregate amount
equal to 100% of such Net Proceeds.
(e)          Calculations of Net Proceeds Amounts; Additional Prepayments Based
on Subsequent Calculations. Concurrently with any prepayment of the Loans
pursuant to subsections 2.4B(iii)(a)-(d), the Borrower shall deliver to the
Administrative Agent an Officers’ Certificate demonstrating the calculation of
the amount (the “Net Proceeds Amount”) of the applicable Net Asset Sale
Proceeds, Net Loss Proceeds, Net Termination Proceeds or Net Proceeds, as the
case may be, that gave rise to such prepayment. In the event that the Borrower
shall subsequently determine that the actual Net Proceeds Amount was greater
than the amount set forth in such Officers’ Certificate, the Borrower shall
promptly make an additional prepayment of the Loans in an amount equal to the
amount of such excess, and the Borrower shall concurrently therewith deliver to
the Administrative Agent an Officers’ Certificate demonstrating the derivation
of the additional Net Proceeds Amount resulting in such excess.
(f)          [Reserved].
(g)          Prepayments Due to Reductions or Restrictions of Revolving Loan
Commitments. The Borrower shall from time to time prepay Swing Line Loans and/or
Revolving Loans to the extent necessary so that the Total Utilization of
Revolving Loan Commitments shall not at any time exceed the Revolving Loan
Commitments then in effect; provided that no prepayments shall be required
pursuant to this clause (g) due to fluctuations in the exchange rate of
currencies.
83

--------------------------------------------------------------------------------

(h)          Drawings on Conforming Parent L/Cs. In the event that any
Conforming Parent L/C Draw Event shall have occurred, the Administrative Agent
may draw down on each outstanding Conforming Parent L/C in its entirety. For the
avoidance of doubt, a Conforming Parent L/C Draw Event shall be in addition to
an Event of Default described in Section 8 and (i) the Administrative Agent
shall not be required to exercise any rights or remedy under Section 8 in order
to draw on the Conforming Parent L/Cs and (ii) any drawing on a Conforming
Parent L/C shall not be deemed to be a waiver of any Event of Default.
Notwithstanding the foregoing, at the request of the Borrower, the
Administrative Agent shall release any Conforming Parent L/C or a portion
thereof in its possession to the Borrower, provided that each of the following
conditions shall have been satisfied: (i) no Conforming Parent L/C Draw Event
shall have occurred and be continuing, (ii) the Borrower shall at such time be
in compliance with subsection 7.6 and shall have been in compliance therewith
for the preceding four consecutive quarters (without giving effect to any such
Conforming Parent L/C or a portion thereof or any substitute equity contribution
by Parent or its Affiliates), (iii) no Event of Default or Potential Event of
Default shall have occurred and be continuing and (iv) since the last day of the
preceding calendar year, no event or change shall have occurred that caused, in
any case or in the aggregate, a Material Adverse Effect.
(i)          [Reserved].
(j)          [Reserved].
(k)          [Reserved].
(iv)          Application of Prepayments.
(a)          Application of Voluntary Prepayments by Type of Loan and Order of
Maturity. Any voluntary prepayments pursuant to subsection 2.4B(i) shall be
applied (1) as specified by the Borrower with respect to Revolving Loans or
Swing Line Loans in the applicable notice of prepayment and (2) on a pro rata
basis (in accordance with subsection 2.4B(iv)(c)) with respect to Term Loans or,
at the option of the Borrower, applied to the Non-Extended Initial Term Loans on
a pro rata basis (in accordance with subsection 2.4B(iv)(c)); provided that in
the event the Borrower fails to specify the Loans to which any such prepayment
shall be applied, such prepayment shall be applied first to repay outstanding
Swing Line Loans and Revolving Loans to the full extent thereof on a pro rata
basis and second to repay outstanding Term Loans on a pro rata basis (in
accordance with subsection 2.4B(iv)(c)).
(b)          Application of Mandatory Prepayments by Type of Loans. Any amount
(the “Applied Amount”) required to be applied as a mandatory prepayment of the
Term Loans pursuant to subsections 2.4B(iii)(a)-(e) or (h) shall be applied to
first prepay the Term Loans on a pro rata basis to the full extent thereof,
provided that, until the date that is 270 calendar days after the 2016
Restatement Date and so long as no Event of Default has occurred and is
continuing, the Borrower may elect to apply such prepayments first to prepay the
Non-Extended Initial Term Loans on a pro rata basis before prepaying the
Extended Initial Term Loans or the New Initial Term Loans, and second, to the
extent of
84

--------------------------------------------------------------------------------

any remaining portion of the Applied Amount, to prepay the Revolving Loans pro
rata to the full extent thereof (without any reduction of Revolving Loan
Commitments).
(c)          Application of Prepayments of Term Loans to the Scheduled
Installments of Principal Thereof. Any prepayments of the Term Loans pursuant to
subsection 2.4B(i) or 2.4B(iii)(a)-(e) or (h) shall be applied to the scheduled
installments thereof (including the final principal payment on the applicable
Term Loan Maturity Date) on a pro rata basis.
(d)          [Reserved].
(e)          Application of Prepayments to Base Rate Loans, Eurodollar Rate
Loans and HIBOR Rate Loans. Considering Loans being prepaid separately, any
prepayment thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans or HIBOR Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by the Borrower pursuant to subsection 2.6D.
C.          General Provisions Regarding Payments.
(i)          Manner and Time of Payment. All payments by the Borrower of
principal, interest, fees and other Obligations hereunder and under the Notes
shall be made in Dollars, Patacas or HK Dollars, based on each Lender’s
Percentage of outstanding Term Loans and Revolving Loans in each such currency
(or, with respect to commitment fees under subsection 2.3A, each Lender’s
Percentage of the Commitments under the applicable Facility in the currency of
such Commitments), in same day funds, without defense, setoff or counterclaim,
free of any restriction or condition, and delivered to the Administrative Agent
not later than 11:00a.m. (Macau SAR time) on the date due (or, if necessary, on
the next preceding Business Day) at the applicable Payment and Funding Office
for the account of Lenders; for purposes of computing interest and fees, funds
received by the Administrative Agent after that time on such due date shall be
deemed to have been paid by the Borrower on the next succeeding Business Day.
The Borrower hereby authorizes the Administrative Agent to charge its accounts
with Administrative Agent in order to cause timely payment to be made to the
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).
(ii)         Application of Payments to Principal and Interest. All payments in
respect of the principal amount of any Loan shall include payment of accrued
interest on the principal amount being repaid or prepaid, and all such payments
shall be applied to the payment of interest before application to principal.
(iii)        Apportionment of Payments. Aggregate principal and interest
payments in respect of Loans shall be apportioned among all outstanding Loans
proportionately to the Lenders’ respective Pro Rata Shares (subject to
subsection 2.12). The Administrative Agent (or its agent or sub-agent appointed
by it) shall promptly distribute to each Lender, at its primary address set
forth on Schedule 2.1 or at such other address as such Lender may request in
writing, its Pro Rata Share of all such payments received by the Administrative
Agent, and the
85

--------------------------------------------------------------------------------

commitment fees of such Lender and all other amounts due to such Lender, when
received by the Administrative Agent pursuant to subsection 2.3 (subject to
subsection 2.12). Notwithstanding the foregoing provisions of this
subsection 2.4C(iii), if, pursuant to the provisions of subsection 2.6C, any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or Market
Disruption Lender or if any Affected Lender or Market Disruption Lender makes
Base Rate Loans or Alternate HK Dollar Rate Loans in lieu of its Pro Rata Share
of any Eurodollar Rate Loans or HIBOR Rate Loans, the Administrative Agent shall
give effect thereto in apportioning payments received thereafter.
(iv)        Payments on Business Days. Subject to the provisos set forth in the
definition of “Interest Period” as they may apply to Revolving Loans, whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be.
(v)         Notation of Payment. Each Lender agrees that before disposing of any
Note held by it, or any part thereof (other than by granting participations
therein), that Lender will make a notation thereon of all Loans evidenced by
that Note and all principal payments previously made thereon and of the date to
which interest thereon has been paid; provided that the failure to make (or any
error in the making of) a notation of any Loan made under such Note shall not
limit or otherwise affect the obligations of the Borrower hereunder or under
such Note with respect to any Loan or any payments of principal or interest on
such Note.
2.5          Use of Proceeds.
A.          Revolving Loans. The proceeds of the 2014 Restatement Date Revolving
Loans, including any Swing Line Loans, shall be applied by the Borrower (i) to
fund the ongoing development of the VOL Casino Hotel Resort Project, (ii) to
fund the development on Site 3 and (iii) for working capital and other general
corporate purposes of the Loan Parties, including to make any investment or
payment not specifically prohibited by the terms of the Loan Documents and to
pay the Transaction Costs.
B.          Term Loans. (a) The proceeds of the Existing Term Loans were applied
by the Borrower in accordance with the 2014 Credit Agreement and (b) the
proceeds of the New Initial Term Loans shall be applied by the Borrower for
working capital and general corporate purposes of the Loan Parties including to
make any investment or payment not otherwise specifically prohibited by the
terms of the Loan Documents.
C.          New Term Loans and New Revolving Loans. The proceeds of the New Term
Loans and New Revolving Loans, if any, shall be applied by the Borrower for
working capital and general corporate purposes of the Loan Parties including to
make any investment or payment not otherwise specifically prohibited by the
terms of the Loan Documents.
D.          Margin Regulations. No portion of the proceeds of any borrowing
under this Agreement shall be used by the Company or any of its Subsidiaries or
any of their Affiliates in any manner that would cause the borrowing or the
application of such proceeds to violate
86

--------------------------------------------------------------------------------

Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.
E.          Sanctions. No portion of the proceeds of any borrowing under this
Agreement shall be used by the Company or any of its Subsidiaries (or, to the
actual knowledge of the Company or any of its Subsidiaries, any of their
Affiliates) for business activities relating to Cuba, Sudan, Iran, Myanmar
(Burma), Syria, North Korea or Libya. No portion of the proceeds of any
borrowing under this Agreement shall be used by the Company or any of its
Subsidiaries (or, to the actual knowledge of the Company or any of its
Subsidiaries, any of their Affiliates) for business activities that are
prohibited by sanctions, restrictions or embargoes imposed by the United
Nations, the European Union, the United States Treasury Department’s Office of
Foreign Assets Control, HM Treasury of the United Kingdom, the Hong Kong
Monetary Authority, the Monetary Authority of Singapore, the Ministry of
Economy, Trade and Industry of Japan, the Department of Foreign Affairs and
Trade of Australia and/or the Reserve Bank of Australia. This includes, in
particular (but without limitation) business activities involving Persons or
entities named on any sanctions lists issued by any of the aforementioned bodies
(each such Person or entity being a “Restricted Party”). Furthermore,
notwithstanding any provision herein to the contrary, no Issuing Lender shall
have any obligation to issue a Letter of Credit where the beneficiary thereof is
a Restricted Party or has direct or indirect activities with a Restricted Party.
2.6          Special Provisions Governing Eurodollar Rate Loans and HIBOR Rate
Loans.
Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans or HIBOR
Rate Loans as to the matters covered:
A.          Determination of Applicable Interest Rate. As soon as practicable
after 1:00p.m. (Macau SAR time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans or HIBOR Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Borrower and each Lender.
B.          Inability to Determine Applicable Interest Rate. In the event that
the Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans or HIBOR Rate
Loans, that by reason of circumstances affecting the interbank Eurodollar or HK
Dollar market adequate and fair means do not exist for ascertaining the interest
rate applicable to such Loans on the basis provided for in the definition of
Adjusted Eurodollar Rate or HIBOR Rate, as the case may be, the Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrower and each Lender of such determination, whereupon
(i) no Loans may be made as, or converted to, Eurodollar Rate Loans or HIBOR
Rate Loans, as the case may be, until such time as Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise
87

--------------------------------------------------------------------------------

to such notice no longer exist and (ii) any Borrowing Notice or
Conversion/Continuation Notice given by the Borrower with respect to the Loans
denominated in Dollars in respect of which such determination was made shall be
deemed to be made with respect to Base Rate Loans.
C.          Illegality or Impracticability of Eurodollar Rate Loans or HIBOR
Rate Loans. In the event that it becomes unlawful for a Lender to make, maintain
or continue its Commitments or Loans, as contemplated by this Agreement, as a
result of compliance by such Lender in good faith with any Change in Law (or
would conflict with any treaty, order, policy, rule or regulation (including any
regulation set forth by the Nevada Gaming Authority or any other gaming
authority with jurisdiction over the gaming business of the Company) having the
force of law), then, and in any such event, such Lender shall be an “Affected
Lender” and it shall promptly give notice (by telefacsimile or by telephone
confirmed in writing) to the Borrower and the Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). Thereafter (i) if the same is unlawful for such Affected Lender,
the obligation of such Affected Lender to make Loans as, or to convert Loans to,
Eurodollar Rate Loans, HIBOR Rate Loans and Base Rate Loans, as the case may be,
shall be suspended until such notice shall be withdrawn by the Affected Lender
(which such Affected Lender shall do at the earliest practicable date), (ii) if
it becomes unlawful for such Affected Lender to maintain its outstanding Loans,
such Affected Lender’s obligation to maintain its outstanding Loans (the
“Affected Loans”) shall, subject to subsection 2.8A, be terminated, its
Commitments shall be terminated and its RL Percentage and/or TL Percentage, as
applicable, shall be reduced to zero, in each case, at the earlier to occur of
the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law (being no earlier than the last day of
any applicable grace period permitted by law), whereupon such Affected Lender
shall receive a prepayment in the amount of its outstanding Loans and cease to
be a Lender under this Agreement, and (iii) the Borrower shall promptly pay to
the Administrative Agent such additional amounts of cash as reasonably requested
by any Issuing Lender or the Swing Line Lender to be held as security for the
Borrower’s reimbursement Obligations in respect of Letters of Credit and Swing
Line Loans then outstanding (such amount not to exceed such Affected Lender’s
obligations under subsection 2.10D, subsection 3.1C or subsection 3.3C). Except
as provided in the immediately preceding sentence, nothing in this
subsection 2.6C shall affect the obligation of any Lender other than an Affected
Lender to make or maintain Loans as, or to convert Loans to, Eurodollar Rate
Loans or HIBOR Rate Loans in accordance with the terms of this Agreement.
D.          Compensation For Breakage or Non-Commencement of Interest Periods.
The Borrower shall compensate each Lender, upon written request by that Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by that
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans or HIBOR Rate Loans and any loss, expense or liability sustained by that
Lender in connection with the liquidation or re-employment of such funds) which
that Lender may sustain: (i) if for any reason (other than a default by that
Lender) a borrowing of any Eurodollar Rate Loan or HIBOR Rate Loan does not
occur on a date specified therefor in a Borrowing Notice or a telephonic request
for borrowing, as applicable, or a borrowing of any Eurodollar Rate Loan or
HIBOR Rate Loan does not occur as a result of the revocation by the Borrower of
the related Borrowing Notice pursuant to subsection 2.6F, or a conversion to or
continuation of any Eurodollar Rate Loan or HIBOR Rate Loan does not occur
88

--------------------------------------------------------------------------------

on a date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation, (ii) if any prepayment (including any
prepayment pursuant to subsection 2.4B(i) and subsection 2.4B(iii)) or other
principal payment (including pursuant to an assignment of Revolving Loans on any
Increased Amount Date pursuant to Section 2.12) or any conversion of any of its
Eurodollar Rate Loans or HIBOR Rate Loans occurs on a date prior to the last day
of an Interest Period applicable to that Loan, (iii) if any prepayment of any of
its Eurodollar Rate Loans or HIBOR Rate Loans is not made on any date specified
in a notice of prepayment given by the Borrower, or (iv) as a consequence of any
other default by the Borrower in the repayment of its Eurodollar Rate Loans or
HIBOR Rate Loans when required by the terms of this Agreement. If at any time
any prepayment is required that would give rise to any compensation pursuant to
this subsection 2.6D under clause (ii) of the preceding sentence, and no
Potential Event of Default or Event of Default has occurred and is continuing,
then at the Borrower’s option upon five Business Days’ notice to the
Administrative Agent, the applicable prepayment amount may be deposited
irrevocably into the Prepayment Account in lieu of payment to the applicable
Lenders. Such funds shall be held in the Prepayment Account until the last day
of the applicable Interest Period, at which time the amount deposited in the
Prepayment Account shall be further disbursed to the applicable Lenders. The
deposit of amounts into the Prepayment Account shall not constitute a prepayment
of principal and all principal to be prepaid using the proceeds from such
account shall continue to accrue interest at the then applicable interest rate
until actually prepaid.
E.          Booking of Eurodollar Rate Loans or HIBOR Rate Loans. Any Lender may
make, carry or transfer Eurodollar Rate Loans or HIBOR Rate Loans at, to, or for
the account of any of its branch offices or the office of an Affiliate of that
Lender, provided that as of the date of any such change in any Lender’s booking
office for its Commitments or Loans hereunder or the effective date of any such
assignment to an Affiliate of such Lender, such Lender or Affiliate is not
entitled to claim an amount in excess of that which would have been payable to
or for the account of original branch of such Lender or such Lender, as the case
may be, in respect of Included Taxes pursuant to subsection 2.7C(i) (but without
prejudice to any obligation of the Borrower under this Agreement with respect to
such Included Taxes occurring after the date of such change or assignment).
F.          Market Disruption. If within one Business Day after the Interest
Rate Determination Date for any Interest Period with respect to any Eurodollar
Rate Loans or HIBOR Rate Loans the Administrative Agent receives notifications
from any Lender, or Lenders, holding more than 50% of the aggregate principal
amount of Loans (any such Lender or Lenders, “Market Disruption Lenders”) that
the cost to it or them of obtaining matching deposits in the London interbank
market or the Hong Kong interbank market, respectively, would be in excess of
the Adjusted Eurodollar Rate or the HIBOR Rate, as the case may be (a “Market
Disruption Event”), then, the rate of interest for such Loans for such Interest
Period shall be calculated in the manner set forth in clauses (1) and (2) of the
next sentence. Upon receipt of notification from the Market Disruption Lenders,
the Administrative Agent shall notify the Borrower in writing (which notice
shall identify the Market Disruption Lenders) of the occurrence of such Market
Disruption Event, and thereafter the Borrower may by telephonic notice to the
Administrative Agent, at any time prior to the Business Day next preceding the
date of such Borrowing or the first day of such Interest Period, as the case may
be, revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or
 
89

--------------------------------------------------------------------------------

HIBOR Rate Loans, as applicable, or, failing that, will be deemed to have
converted such request into a request for a Borrowing of (1) in the case of
Loans denominated in Dollars, Base Rate Loans and (2) in the case of Loans
denominated in HK Dollars or Patacas, Loans at the HIBOR Rate determined as the
arithmetic mean of the rates quoted by Reference Banks in accordance with clause
(b) in the definition of HIBOR Rate (or if the HIBOR Rate which gave rise to the
Market Disruption Event was already determined in such manner, at the Alternate
HK Dollar Rate) in the amount specified therein. If a Market Disruption Event
occurs and the Administrative Agent or the Borrower so requires, the
Administrative Agent and the Borrower shall enter into negotiations (for a
period of not more than 30 days) with a view to agreeing as substitute basis for
determining the rate of interest for Eurodollar Rate Loans or HIBOR Rate Loans,
as the case may be). Any alternative basis so agreed between the Administrative
Agent and the Borrower shall, with the prior consent of all Lenders and the
Borrower, be binding on all parties hereto.
G.          Eurodollar Rate Loans and HIBOR Rate Loans After Default. After the
occurrence of and during the continuation of a Potential Event of Default or an
Event of Default, (i) if so notified by the Administrative Agent, the Borrower
may not elect to have a Loan be made or maintained as, or converted to, a
Eurodollar Rate Loan or a HIBOR Rate Loan (provided that, if such notice has
been given by the Administrative Agent, such HIBOR Rate Loan shall bear interest
at the Alternate HK Dollar Rate), after the expiration of any Interest Period
then in effect for that Loan and (ii) subject to the provisions of
subsection 2.6D, any Borrowing Notice or Conversion/Continuation Notice given by
the Borrower with respect to a requested borrowing or conversion/continuation
that has not yet occurred shall be deemed made with respect to Base Rate Loans.
2.7          Increased Costs; Capital Adequacy; Taxes.
A.          Compensation for Increased Costs and Taxes. Subject to the
provisions of subsection 2.7C (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any Change in Law:
(i)          subjects such Lender (or its applicable lending office or (as the
case may be) any of its direct or indirect parents) to any additional Tax (other
than any (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
(ii)          imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender or (as the case may be) any of its direct or indirect
parents (other than any such reserve or other requirements with respect to
Eurodollar Rate Loans or HIBOR Rate Loans that are reflected in the definition
of Adjusted Eurodollar Rate or HIBOR Rate, respectively); or
90

--------------------------------------------------------------------------------

(iii)          imposes any other condition (other than with respect to a Tax
matter) on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or the interbank Eurodollar or HK Dollar market;
and the result of any of the foregoing is to increase the cost to such Lender or
(as the case may be) any of its direct or indirect parents of agreeing to make,
making or maintaining Eurodollar Rate Loans or HIBOR Rate Loans hereunder, or to
reduce any amount received or receivable by such Lender (or its applicable
lending office or (as the case may be) any of its direct or indirect parents)
with respect thereto; then, in any such case, the Borrower shall promptly pay to
such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
subsection 2.7A, which statement shall be prima facie evidence of the matters
set forth therein. Notwithstanding anything to the contrary herein, the Borrower
shall not be required to compensate any Lender pursuant to this subsection 2.7A
for any Taxes, costs or reduced amounts incurred more than twelve (12) months
prior to the date that such Lender notifies the Borrower of the circumstances
giving rise to such Taxes or increased costs or reduction in amounts received or
receivable by such Lender and of such Lender’s intention to claim compensation
therefor (except that, if the circumstances giving rise to such Taxes, increased
costs or reductions are retroactive in effect, then the twelve-month period
referred to above shall (if the period of retroactive effect includes any period
prior to the first day of such twelve month period) be extended to include the
period of retroactive effect thereof).
B.          Capital Adequacy Adjustment. If any Lender (which term shall include
the Issuing Lender for purposes of this subsection 2.7B) shall have determined
that any Change in Law regarding capital adequacy has or would have the effect
of reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Commitments or participations in Letters of Credit or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender, or such controlling corporation could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
five Business Days after receipt by the Borrower from such Lender of the
statement referred to in the next sentence, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or (as
the case may be) or such controlling corporation on an after-tax basis for such
reduction. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such additional amounts, which statement shall
be conclusive and binding upon all parties hereto absent manifest error;
provided that (A) the Borrower shall not be required to compensate a Lender
pursuant to this subsection 2.7B for any amount incurred more than 270 days
prior to the date of the written demand therefor, and (B) the limitation in (A)
shall not apply to any claim arising out of the retroactive application of any
Change in Law giving rise to such loss, expense or liability.
91

--------------------------------------------------------------------------------

C.          Taxes; Withholding; Etc.
(i)          Payments to Be Free and Clear. All sums payable by or on account of
any  obligation of the Borrower or any other Loan Party under this Agreement and
the other Loan Documents to any Agent or any Lender shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than an Excluded Tax) imposed, levied,
collected, withheld or assessed by or within (a) the United States or any
political subdivision in or of the United States or (b) Macau SAR or any
political subdivision in or of Macau SAR or (c) any other jurisdiction from or
to which a payment is made or deemed made by or on behalf of the Borrower or by
any federation or organization of which the United States or any such
jurisdiction is a member at the time of payment, all such non-excluded Taxes
being hereinafter collectively referred to as “Included Taxes”.
(ii)         Withholding of Taxes. If the Borrower or any other Person is
required by law to make any deduction or withholding on account of any such
Included Tax from any sum paid or payable by or on account of any obligation of
the Borrower or any other Loan Party to the Administrative Agent or any Lender
under any of the Loan Documents (each, as applicable, a “Withholding Agent”),
then:
(a)         the applicable Withholding Agent or the Administrative Agent shall
be entitled to make such deduction or withholding;
(b)         the applicable Withholding Agent or the Administrative Agent shall
timely pay the full amount deducted or withheld to the relevant Governmental
Instrumentality in accordance with the applicable law; and
(c)         the sum payable by the applicable Withholding Agent shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment (including any deduction, withholding or
payment on amounts paid pursuant to this subsection 2.7C(ii)), the
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made.
(iii)        Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Instrumentality pursuant to subsection
2.7C, such Loan Party shall deliver to the Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority.
(iv)        Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Instrumentality in accordance with the
applicable law any Other Taxes.
(v)         Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Administrative Agent and each Lender, within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes imposed on the Administrative Agent or such Lender, as the case may
be (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this subsection 2.7C), and
92

--------------------------------------------------------------------------------

any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Instrumentality. A certificate setting
forth in reasonable detail the basis and calculation of the amount of such
payment or liability delivered to the Borrower by a Lender or the Administrative
Agent (as applicable) on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error.
(vi)        Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 Business Days after written demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.1, and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable and paid by the
Administrative Agent in connection with any Loan Document, and any reasonably
expenses arising therefore or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Instrumentality. A certificate setting forth in reasonable detail the basis and
calculation of the amount of such payment or liability delivered to the any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph.
(vii)       Status of Lenders. Any Lender that is entitled to an exemption from
or reduction of any Included Taxes imposed on payments made pursuant to the Loan
Documents shall deliver to the Administrative Agent for transmission to the
Borrower, promptly upon request to such Lender by the Borrower, such properly
completed and executed documentation provided by the Borrower and prescribed by
applicable law and such other information reasonably requested that is necessary
to reduce or eliminate such Tax. Notwithstanding the foregoing, no Lender shall
be obligated to provide any documentation pursuant to this subsection 2.7C(vii)
if such Lender is not legally able to do so.
(a)          If a payment made to any Lender under this Agreement or any other
Loan Document would be subject to U.S. federal withholding tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the
Internal Revenue Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
subsection 2.7C(vii)(a), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
93

--------------------------------------------------------------------------------

(viii)      Treatment of Certain Refunds. If a Lender or the Administrative
Agent receives or anticipates, in its sole discretion, that it will ultimately
receive or otherwise benefit from a refund that it determines, in its sole
discretion, is in respect of any Taxes as to which it has been indemnified by
the Borrower or with respect to which the Borrower has paid additional amounts
pursuant to subsection 2.7C(ii), it shall within 30 days from the date of such
receipt pay over the amount of such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this subsection 2.7C with respect to Taxes giving rise to such refund) net
of all reasonable out-of-pocket expenses of such Lender or the Administrative
Agent and without interest (other than interest paid by the relevant taxation
authority with respect to such refund); provided that the Borrower, upon request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to the Borrower (plus any penalty, interest or other charges imposed by the
relevant taxing authority) to the Administrative Agent or any Lender in the
event the Administrative Agent or such Lender is required to repay such refund.
Notwithstanding anything to the contrary in this subsection 2.7C, in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this subsection 2.7C(viii), the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Taxes subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such
Taxes had never been paid. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or other
information relating to its Taxes which it deems confidential) to the Borrower
or any other Person.
(ix)         Survival. Each party’s obligations under this subsection 2.7C shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
this Agreement and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
(x)          For purposes of determining withholding Taxes imposed under FATCA,
from and after the 2016 Restatement Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).


2.8          Obligation of Lenders to Mitigate; Replacement of Lenders.
A.          Each Lender and Issuing Lender agrees that, as promptly as
practicable after the officer of such Lender or Issuing Lender responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender or Issuing Lender to become an
Affected Lender or that would entitle such Lender or Issuing Lender to receive
payments under subsection 2.7 or subsection 3.6 it will, to the extent not
inconsistent with the internal policies of such Lender or Issuing Lender and any
applicable legal or regulatory restrictions, use reasonable efforts (i) to make,
issue, fund or maintain the Commitments of such Lender or Issuing Lender or the
affected Loans or Letters of Credit of such Lender or Issuing Lender through
another lending or letters of credit office of such Lender or Issuing Lender or
94

--------------------------------------------------------------------------------

(ii) take such other measures as such Lender or Issuing Lender may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender or Issuing Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
or Issuing Lender pursuant to subsection 2.7 would be materially reduced and if,
as determined by such Lender or Issuing Lender in its sole discretion, the
making, issuing, funding or maintaining of such Commitments or Loans or Letters
of Credit through such other lending or Letters of Credit office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect, in any material respect, such Commitments or Loans or Letters
of Credit or the interests of such Lender or Issuing Lender; provided that such
Lender or Issuing Lender will not be obligated to utilize such other lending or
Letters of Credit office pursuant to this subsection 2.8A if such Lender or
Issuing Lender would incur incremental expenses as a result of utilizing such
other lending office as described in clause (i) above unless the Loan Parties
agree in writing to pay all such incidental costs on or prior to the date such
costs would be incurred by such Lender. A certificate as to the amount of any
such expenses payable by the Borrower pursuant to this subsection 2.8A (setting
forth in reasonable detail the basis for requesting such amount) submitted by
such Lender or Issuing Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive absent manifest error. Each Lender and Issuing Lender
agrees that it will not request compensation under subsection 2.7 unless such
request would be consistent with such Lender’s or Issuing Lender’s general
practice in such regard at such time.
B.          Notwithstanding the foregoing, if any Lender becomes (x) an Affected
Lender, (y) a Market Disruption Lender or (z) entitled to receive any additional
amounts pursuant to subsection 2.7A, 2.7B, or 2.7C(ii), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
subsection 10.1, including as a condition precedent to such assignment,
(i) Administrative Agent’s consent to the assignee unless not otherwise required
by subsection 10.1 and (ii) payment by the Borrower of the registration fee set
forth in subsection 10.1B(i), if applicable), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment, or an Affiliate of the Company to the extent such Affiliate is
permitted as an Eligible Assignee); provided that (i) such Lender shall have
received irrevocable payment in full in cash of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, and accrued fees
and all other Obligations and other amounts payable to it hereunder (including
amounts payable pursuant to Section 2.6D) from the assignee or the Borrower (or
such lesser amount agreed to by the parties) and (ii) such assignee would,
immediately after such assignment, not be entitled to receive any additional
amounts pursuant to subsection 2.7C(ii) hereof (or, alternatively, would be
entitled to receive reduced additional amounts pursuant to subsection 2.7C(ii)
hereof than such assignor would have received but for such assignment).
2.9          Incremental Facilities.
A.          The Borrower may by written notice to the Co-Syndication Agents and
the Administrative Agent elect to request from time to time (i) prior to the
Revolving Loan Commitment Termination Date, an increase to the existing
Revolving Loan Commitments (any such increase, the “New Revolving Loan
Commitments”) and/or (ii) the establishment of one
95

--------------------------------------------------------------------------------

or more new term loan commitments (the “New Term Loan Commitments”), denominated
in Dollars, HK Dollars and/or Patacas pursuant to the terms of this Agreement,
in an amount, together with the aggregate principal amount of all Permitted
Bonds outstanding pursuant to subsection 7.1(xx), not in excess of the sum of
(x) $2,000,000,000 in the aggregate minus the aggregate principal amount of the
New Initial Term Loans funded on the 2016 Restatement Date plus (y) the amount
of any New Term Loan Commitments the net cash proceeds of which are used solely
to repay in whole or in part any Term Loans and, in each case, not less than
$25,000,000 individually (and/or the equivalent thereof in HK Dollars and/or
Patacas) (or such lesser amount which shall be approved by the Administrative
Agent), which amount set forth in such notice may be a proposed range of new
commitments that otherwise comply with the foregoing requirements. Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that the New Revolving Loan Commitments or New Term Loan
Commitments, as the case may be, shall be effective, which shall be a date not
less than 10 Business Days (or such shorter time as is agreed upon by the
Administrative Agent) after the date on which such notice is delivered to each
Co-Syndication Agent and the Administrative Agent. When available, the
Administrative Agent will deliver a notice to the Borrower and each Lender
setting forth the identity of each Lender or other Person that is an Eligible
Assignee or any other Person (other than a natural Person) approved by the
Borrower (each, a “New Term Loan Lender” or a “New Revolving Loan Lender”, as
applicable) to which the Administrative Agent has allocated any portion of such
New Revolving Loan Commitments or New Term Loan Commitments and the amounts of
such allocations, and in the case of each notice to any Revolving Loan Lender,
the respective interests in such Revolving Loan Lender’s Revolving Loans, in
each case subject to the assignments contemplated by this Section; provided that
any Lender approached to provide all or a portion of the New Revolving Loan
Commitments or New Term Loan Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Loan Commitment or New Term Loan
Commitment.
B.          Such New Revolving Loan Commitments or New Term Loan Commitments
shall become effective as of such Increased Amount Date; provided that (1) no
Potential Event of Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Revolving Loan Commitments
or New Term Loan Commitments and the related Credit Extensions; (2) both before
and after giving effect to the effectiveness of any Series of New Term Loan
Commitments or New Revolving Loan Commitments, the Consolidated Leverage Ratio
shall not be greater than 3.5:1.0; (3) both before and after giving effect to
the making of any Series of New Term Loans, each of the conditions set forth in
Section 4.2 shall be satisfied; (4) the Borrower shall be in pro forma
compliance with each of the covenants set forth in Section 7.6 as of the last
day of the most recently ended Fiscal Quarter after giving effect to such New
Revolving Loan Commitments or New Term Loan Commitments; (5) the New Revolving
Loan Commitments or New Term Loan Commitments shall be effected pursuant to one
or more Joinder Agreements executed and delivered by the Borrower and the
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in subsection 2.7C(vii); (6) the
Borrower shall make any payments required pursuant to subsection 2.6D in
connection with the New Revolving Loan Commitments or New Term Loan Commitments;
and (7) the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction. Any New Term Loans made on an Increased
Amount Date shall be designated a separate series (a “Series”) of New Term
96

--------------------------------------------------------------------------------

Loans for all purposes of this Agreement (all New Term Loans or New Term Loan
Commitments of any Series, a “New Term Loan Facility”).
C.          On any Increased Amount Date on which New Revolving Loan Commitments
are effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Loan Lenders shall assign to each of the New Revolving
Loan Lenders, and each of the New Revolving Loan Lenders shall purchase from
each of the Revolving Loan Lenders, at the principal amount thereof (together
with accrued interest), such interests in the Revolving Loans outstanding on
such Increased Amount Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans will be held
by existing Revolving Loan Lenders and New Revolving Loan Lenders ratably in
accordance with their Revolving Loan Commitments after giving effect to the
addition of such New Revolving Loan Commitments to the Revolving Loan
Commitments, (b) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Loan Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(c) each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Loan Commitment and all matters relating thereto.
D.          On any Increased Amount Date on which any New Term Loan Commitments
of any Series are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each New Term Loan Lender of such Series shall make a Loan
to the Borrower (a “New Term Loan”) in an amount equal to its New Term Loan
Commitment of such Series, and (ii) each New Term Loan Lender of such Series
shall become a Lender hereunder with respect to the New Term Loan Commitment of
such Series and the New Term Loans of such Series made pursuant thereto.
Proceeds of any Series of New Term Loans shall be deposited in an account
designated by the Borrower.
E.          The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the applicable Joinder Agreement, identical to the Extended Initial Term Loans
and the New Initial Term Loans. The terms and provisions of the New Revolving
Loans and New Revolving Loan Commitments shall be identical to the Revolving
Credit Facility (except that customary arrangement or commitment fees payable to
one or more arrangers (or their affiliates) of the New Revolving Loan
Commitments may be different than those paid with respect to the Revolving
Credit Facility). In any event (i) the weighted average life to maturity of all
New Term Loans of any Series shall be no shorter than the remaining weighted
average life to maturity of the Extended Initial Term Loans and the New Initial
Term Loans, (ii) the applicable New Term Loan Maturity Date of each Series shall
be no earlier than the final maturity of the Term Loans, (iii) the rate of
interest and any applicable original issue discount applicable to the New Term
Loans of each Series shall be determined by the Borrower and the applicable new
Lenders and shall be set forth in each applicable Joinder Agreement. Each
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Co-Syndication Agents and the Administrative
Agent, to effect the provision of this subsection 2.9.
2.10          Swing Line Loans.
97

--------------------------------------------------------------------------------

A.          Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.
B.          Whenever the Borrower desires that the Swing Line Lender make a
Swing Line Loan, the Borrower shall deliver to the Administrative Agent a
Borrowing Notice no later than 11:00 a.m. (Macau SAR time) one Business Day
prior to the proposed Funding Date.
C.          The Swing Line Lender shall make the amount of its Swing Line Loan
available to Administrative Agent not later than 3:00p.m. (Macau SAR time) on
the applicable Funding Date by wire transfer (together with the applicable SWIFT
confirmation) of same day funds in Dollars, Patacas or HK Dollars, as the case
may be, where and as directed by the Borrower. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified in subsection 4.2,
the Administrative Agent shall make the proceeds of such Swing Line Loans
available to the Borrower on the applicable Funding Date by causing an amount of
same day funds in Dollars, Patacas or HK Dollars, as the case may be, equal to
the proceeds of all such Swing Line Loans received by the Administrative Agent
from the Swing Line Lender to be credited to the account of the Borrower at the
Payment and Funding Office, or such other office of the Administrative Agent as
may be designated in writing to the Borrower in the case of Swing Line Loans
denominated in Patacas or HK Dollars.
D.          With respect to any outstanding Swing Line Loans, if (i) such Swing
Line Loans shall be outstanding for more than four Business Days, (ii) any Event
of Default or Potential Event of Default shall occur and be continuing on a date
such Swing Line Loans are outstanding, or (iii) the Swing Line Lender delivers
to the Administrative Agent (with a copy to the Borrower), no later than
11:00a.m. (Macau SAR time) at least one Business Day in advance of the proposed
Funding Date, a notice (which shall be deemed to be a Borrowing Notice given by
Borrower) requesting that each Lender holding a Revolving Loan Commitment make
Revolving Loans that are Base Rate Loans to the Borrower on such Funding Date in
an amount equal to the Dollar Equivalent of the amount of such outstanding Swing
Line Loans (in each case, the “Refunded Swing Line Loans”), then (x) in the case
of the foregoing clauses (i) and (ii), the Swing Line Lender shall be deemed to
have delivered a Borrowing Notice in accordance with clause (iii) and (y) the
Administrative Agent shall notify the Borrower and each Revolving Loan Lender of
the amount requested, each Revolving Loan Lender shall deposit in an account
specified by the Swing Line Lender its Pro Rata Share of the amount so requested
in same day funds and such funds shall be applied by the Swing Line Lender to
repay the Refunded Swing Line Loans. Anything contained in this Agreement to the
contrary notwithstanding, (1) the proceeds of such Revolving Loans made by the
Lenders other than the Swing Line Lender shall be immediately delivered by the
Administrative Agent to the Swing Line Lender (and not to the Borrower) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, the Swing Line Lender’s Pro Rata
Share of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by Swing Line Lender to the Borrower in the
amount of the Dollar Equivalent of such Pro Rata Share, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of the Swing
Line Lender but shall instead constitute part of the Swing Line Lender’s
outstanding Revolving Loans to the Borrower and shall be due under the Revolving
Loan Note issued by the Borrower to the Swing Line Lender. The
98

--------------------------------------------------------------------------------

Borrower hereby authorizes the Administrative Agent and the Swing Line Lender to
charge the Borrower’s accounts with the Administrative Agent and the Swing Line
Lender (up to the amount available in each such account) in order to immediately
pay the Swing Line Lender the amount of the Refunded Swing Line Loans to the
extent the proceeds of such Revolving Loans made by Lenders holding Revolving
Loan Commitments, including the Revolving Loans deemed to be made by the Swing
Line Lender, are not sufficient to repay in full the Refunded Swing Line Loans.
If any portion of any such amount paid (or deemed to be paid) to the Swing Line
Lender should be recovered by or on behalf of the Borrower from the Swing Line
Lender in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Lenders.
Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swing Line Loans pursuant to the preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swing Line Lender, any Loan Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Potential Event of Default or Event of Default; (C) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of any Loan Party; (D) any breach of this Agreement or any other Loan
Document by any party thereto; or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; and (2) the Swing
Line Lender shall not be obligated to make any Swing Line Loans (A) if it has
elected not to do so after the occurrence and during the continuation of a
Potential Event of Default or Event of Default or (B) at a time when any Lender
is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements satisfactory to it and the Borrower to eliminate the Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Line Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.
2.11          Refinancing Amendments. The Borrower may obtain, from any Lender
or any Affiliates thereof or any other Person (other than a natural Person),
Credit Agreement Refinancing Indebtedness in respect of all or any portion of
the Loans or Commitments then outstanding under this Agreement (which for
purposes of this subsection 2.11 will be deemed to include any then outstanding
New Term Loans, New Term Loan Commitments, New Revolving Loans, New Revolving
Loan Commitments, Other Loans or Other Commitments), in the form of Other Loans
or Other Commitments in each case pursuant to a Refinancing Amendment. Any Other
Loans may participate on a pro rata basis or on a less than pro rata basis (but
not on a greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Refinancing Amendment, and such Credit
Agreement Refinancing Indebtedness may have such pricing and optional prepayment
terms as may be agreed by the Borrower and the lenders thereof. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
or waiver on the date thereof of each of the conditions set forth in subsection
4.2 and, to the extent reasonably requested by the Administrative Agent, receipt
by the Administrative Agent of customary legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements generally consistent with
those delivered on the 2016 Restatement Date under subsection 7 of the 2016
Amendment Agreement (which in the case of legal opinions, take into account
changes to such legal opinions resulting from a change in law, change in fact or
change
99

--------------------------------------------------------------------------------

to counsel’s form of opinion reasonably satisfactory to the Administrative
Agent). Each Credit Agreement Refinancing Indebtedness incurred under this
subsection 2.11 shall (i) be in an aggregate principal amount that is not less
than $50,000,000 (or $10,000,000, in the case of revolving loans) and (ii) (x)
with respect to any Other Loans or Other Commitments in the case of any
Revolving Loans or Revolving Loan Commitments being refinanced, will have a
maturity date that is not prior to the Revolving Loan Maturity Date and (y) with
respect to any Other Loans or Other Commitments in the case of any Term Loans
being refinanced, will have a maturity date that is not prior to the applicable
Term Loan Maturity Date of, and will have a weighted average life to maturity
that is not shorter than, the Term Loans being refinanced; provided that the
terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
lenders thereof and applicable only during periods after the applicable Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained. Any Refinancing Amendment may
provide for the issuance of letters of credit for the account of the Borrower or
other Loan Parties or the provision to the Borrower of swing line loans pursuant
to any Other Commitments established thereby, in each case, on terms
substantially equivalent to the terms applicable to Letters of Credit and Swing
Line Loans with the existing Revolving Credit Facility. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement and the other Loan Documents may be
amended pursuant to a Refinancing Amendment without the consent of any other
Lenders to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Loans and/or Other Commitments). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this subsection 2.11 and the Lenders
hereby expressly authorize the Administrative Agent to enter into any such
Refinancing Amendment. This subsection 2.11 shall supersede any other provisions
in this Agreement (including subsections 2.7 and subsection 10.6) to the
contrary.
2.12          Defaulting Lender. Notwithstanding anything to the contrary
contained herein, if any Lender becomes a Defaulting Lender, then during any
Default Period with respect to such Defaulting Lender, such Defaulting Lender
shall be deemed not to be a “Lender” for purposes of voting on any matters
(including, but not limited to, any amendment, waiver or consent, provided that
such Defaulting Lender’s consent shall be required in connection with any
amendment, waiver, consent or other modification of this Agreement that would to
the extent that such modification would increase the amount of or extend the
maturity of such Defaulting Lender’s Commitments hereunder) with respect to any
provision of the Loan Documents that requires the approval of Requisite Lenders
or all affected lenders. During any Default Period with respect to a Defaulting
Lender (a) fees shall cease to accrue on the unfunded portion of the commitment
of such Defaulting Lender pursuant to subsection 2.3; (b) to the extent
permitted by applicable law, any amounts that would otherwise be payable to such
Defaulting Lender with respect to its Loans and Commitments under the Loan
Documents (including, without limitation, voluntary and mandatory prepayments,
interest and fees) may, in lieu of being distributed to such
100

--------------------------------------------------------------------------------

Defaulting Lender, at the written direction of the Borrower to the
Administrative Agent, be retained by the Administrative Agent and applied in the
following order of priority: first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent and to collateralize
indemnification and reimbursement obligations of such Defaulting Lender in an
amount reasonably determined by the Administrative Agent, second, to the payment
of any amounts owing by such Defaulting Lender to the Swing Line Lender, third,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Lender, fourth, to the funding of any Loan in respect of which the Defaulting
Lender has failed to fund its portion thereof as required by this Agreement,
fifth, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
the Defaulting Lender as a result of the Defaulting Lender’s breach of its
obligations under this Agreement, and sixth, to the payment of the Term Loans
and Revolving Loans of other Lenders (but not to the Loans of such Defaulting
Lender) as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender; (c) (i) such Defaulting Lender’s Revolving Loan Commitment
and outstanding Revolving Loans and such Defaulting Lender’s Pro Rata Share of
the Letter of Credit Usage shall be excluded for purposes of calculating the
Revolving Loan commitment fee payable to Lenders in respect of any day during
any Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Revolving Loan commitment fee
pursuant to subsection 2.3 with respect to such Defaulting Lender’s Revolving
Loan Commitment in respect of any Default Period with respect to such Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (ii) such Defaulting Lender’s New Term Loan Commitments and outstanding Term
Loans shall be excluded for purposes of calculating the Term Loan commitment fee
payable to Lenders in respect of any day during any Default Period with respect
to such Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender); and (d) the Total Utilization of Revolving Loan Commitments
as at any date of determination shall be calculated as if such Defaulting Lender
had funded all Defaulted Loans of such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto. No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this subsection 2.12,
performance by Borrower of its obligations hereunder and the other Loan
Documents shall not be excused or otherwise modified as a result of any Lender
becoming a Defaulting Lender or the operation of this subsection 2.12. The
rights and remedies against a Defaulting Lender under this subsection 2.12 are
in addition to other rights and remedies which Borrower may have against such
Defaulting Lender as a result of it becoming a Defaulting Lender and which
Administrative Agent or any Lender may have against such Defaulting Lender with
respect thereto. Notwithstanding the foregoing, nothing contained in this
subsection 2.12 shall alter in any way the Borrower’s obligations to repay any
Defaulting Lender for Loans that it has actually funded. The Administrative
Agent shall not be required to ascertain or inquire as to the existence of any
Funds Defaulting Lender or Insolvency Defaulting Lender.
2.13          Removal of Defaulting Lender. Anything contained herein to the
contrary notwithstanding, in the event that (i) any Lender shall become a
Defaulting Lender, (ii) the Default Period for such Defaulting Lender shall
remain in effect, and (iii) such Defaulting
101

--------------------------------------------------------------------------------

Lender shall fail to cure the default as a result of which it has become a
Defaulting Lender within five Business Days after Borrower’s request that it
cure such default; then, with respect to each such Defaulting Lender (the
“Terminated Lender”), the Borrower may, by giving written notice to the
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Loans and its Commitments, if any, in full to
one or more Eligible Assignees (each a “Replacement Lender”) in accordance with
the provisions of subsection 10.1 and the Borrower shall pay the fees, if any,
payable thereunder in connection with any such assignment from an Insolvency
Defaulting Lender, and the Funds Defaulting Lender (if not also an Insolvency
Defaulting Lender) shall pay the fees, if any, payable thereunder in connection
with any such assignment from such Defaulting Lender; provided, (x) on the date
of such assignment, the Replacement Lender shall, unless otherwise agreed by
such Terminated Lender, pay to such Terminated Lender an amount equal to the sum
of (1) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Terminated Lender, (2) an amount equal to all
unreimbursed drawings that have been funded by such Terminated Lender, together
with all then unpaid interest with respect thereto at such time and (3) an
amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to subsection 2.3; (y) on the date of such
assignment, Borrower shall pay any amounts payable to such Terminated Lender
pursuant to subsection 2.6D and subsection 2.7 or otherwise then due and payable
to such Terminated Lender under any Loan Document as if it were a prepayment;
provided, Borrower may not make such election with respect to any Terminated
Lender that is also an Issuing Lender unless, prior to the effectiveness of such
election, Borrower shall have caused each outstanding Letter of Credit issued
thereby to be cancelled or issued by a new Issuing Lender. Upon the prepayment
of all amounts owing to any Terminated Lender and the termination of such
Terminated Lender’s Commitments, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender as a Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with subsection 10.1. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with subsection 10.1 on
behalf of a Terminated Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to subsection 10.1. For the avoidance of doubt, any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.
Section 3.          Letters of Credit.
3.1          Issuance of Letters of Credit and Lenders’ Purchase of
Participations Therein.
A.          Letters of Credit. The Borrower may request, in accordance with the
provisions of this subsection 3.1, from time to time during the period from the
Closing Date to but excluding the Revolving Loan Commitment Termination Date,
that an Issuing Lender issue
102

--------------------------------------------------------------------------------

Letters of Credit for the account of the Borrower or another Loan Party for the
purposes specified in the definitions of Commercial Letters of Credit and
Standby Letters of Credit. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Borrower herein
set forth, the Issuing Lenders shall issue such Letters of Credit in accordance
with the provisions of this subsection 3.1; provided that the Borrower shall not
request that any Issuing Lender issue (and no Issuing Lender shall issue):
(i)          any Letter of Credit if, after giving effect to such issuance, the
Total Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitments then in effect;
(ii)         any Letter of Credit if, after giving effect to such issuance, the
Letter of Credit Usage would exceed $300,000,000;
(iii)        any Standby Letter of Credit having an expiration date later than
the earlier of (a) the Revolving Loan Commitment Termination Date and (b) the
date which is one year from the date of issuance of such Standby Letter of
Credit (unless the Issuing Lender agrees to issue a Letter of Credit with an
expiration date which is more than one year from the date of its issuance);
provided that the immediately preceding clause (b) shall not prevent any Issuing
Lender from agreeing that a Standby Letter of Credit will automatically be
extended for one or more successive periods not to exceed one year each unless
such Issuing Lender elects not to extend for any such additional period; and
provided, further that such Issuing Lender shall elect not to extend such
Standby Letter of Credit if it has knowledge that an Event of Default has
occurred and is continuing at the time such Issuing Lender must elect whether or
not to allow such extension;
(iv)        any Commercial Letter of Credit having an expiration date (a) later
than the earlier of (X) the date which is 30 days prior to the Revolving Loan
Commitment Termination Date and (Y) the date which is 180 days from the date of
issuance of such Commercial Letter of Credit or (b) that is otherwise
unacceptable to the applicable Issuing Lender in its reasonable discretion; or
(v)         any Letter of Credit denominated in a currency other than Dollars,
HK Dollars or Patacas;
provided further, that if any Revolving Loan Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue any Letter of Credit unless such
Issuing Lender has entered into arrangements reasonably satisfactory to it and
the Borrower to eliminate the Issuing Lender’s risk with respect to the
participation in Letters of Credit of the Defaulting Lender, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the Letter of Credit
Usage.
B.          Mechanics of Issuance.
(i)          Notice of Issuance. Whenever the Borrower desires the issuance of a
Letter of Credit, it shall deliver to the Administrative Agent an Issuance
Notice no later than 11:00 a.m. (Macau SAR time) at least three Business Days
(in the case of Standby Letters of Credit) or five Business Days (in the case of
Commercial Letters of Credit), or in each case such shorter period as may be
agreed to by the Issuing Lender in any particular instance, in advance of
103

--------------------------------------------------------------------------------

the proposed date of issuance. The Issuance Notice shall specify (a) the
proposed date of issuance (which shall be a Business Day), (b) whether the
Letter of Credit is to be a Standby Letter of Credit or a Commercial Letter of
Credit, (c) the currency and face amount of the Letter of Credit, (d) the
expiration date of the Letter of Credit, (e) the name and address of the
beneficiary, (f) either the verbatim text of the proposed Letter of Credit or
the proposed terms and conditions thereof, including a precise description of
any documents to be presented by the beneficiary which, if presented by the
beneficiary prior to the expiration date of the Letter of Credit, would require
the Issuing Lender to make payment under the Letter of Credit and (g) the
applicable Issuing Lender; provided that the Issuing Lender, in its reasonable
discretion, may require changes in the text of the proposed Letter of Credit or
any such documents; and provided, further, that no Letter of Credit shall
require payment against a conforming draft to be made thereunder on the same
business day (under the laws of the jurisdiction in which the office of the
Issuing Lender to which such draft is required to be presented is located) that
such draft is presented if such presentation is made after 10:00 a.m. (in the
time zone of such office of the Issuing Lender) on such business day.
The Borrower shall notify the applicable Issuing Lender (and the Administrative
Agent, if Administrative Agent is not such Issuing Lender) prior to the issuance
of any Letter of Credit in the event that any of the matters to which the
Borrower is required to certify in the applicable Issuance Notice is no longer
true and correct as of the proposed date of issuance of such Letter of Credit,
and upon the issuance of any Letter of Credit the Borrower shall be deemed to
have re-certified, as of the date of such issuance, as to the matters to which
the Borrower is required to certify in the applicable Issuance Notice.
(ii)         Determination of Issuing Lender. Upon receipt by the Administrative
Agent of an Issuance Notice pursuant to subsection 3.1B(i) requesting the
issuance of a Letter of Credit, the Administrative Agent shall deliver a copy of
such Issuance Notice to all Issuing Lenders, requesting that the applicable
Issuing Lender issue such Letter of Credit. Subject to satisfaction or waiver of
the conditions contained in subsection 4.3, the Lender so requested to issue
such Letter of Credit shall promptly issue such Letter of Credit, and shall be
the Issuing Lender with respect thereto.
(iii)        Issuance of Letter of Credit. Upon satisfaction or waiver (in
accordance with subsection 10.6) of the conditions set forth in subsection 4.3,
the applicable Issuing Lender shall issue the requested Letter of Credit in
accordance with the Issuing Lender’s standard operating procedures.
(iv)        Notification to Lenders. Upon the issuance of any Letter of Credit
the applicable Issuing Lender shall promptly notify the Administrative Agent and
each other Revolving Loan Lender of such issuance, which notice shall be
accompanied by a copy of such Letter of Credit. Promptly after receipt of such
notice (or, if Administrative Agent is the Issuing Lender, together with such
notice), the Administrative Agent shall notify each Lender of the amount of such
Lender’s respective participation in such Letter of Credit, determined in
accordance with subsection 3.1C.
(v)         Reports to Lenders. Within 15 days after the end of each calendar
quarter ending after the Closing Date, so long as any Letter of Credit shall
have been outstanding during
104

--------------------------------------------------------------------------------

such calendar quarter, each Issuing Lender shall deliver to the Administrative
Agent a report setting forth for such calendar quarter the daily aggregate
amount available to be drawn under the Letters of Credit issued by such Issuing
Lender that were outstanding during such calendar quarter.
C.          Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Revolving Loan
Lender shall be deemed to, and hereby agrees to, have irrevocably purchased from
the Issuing Lender a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Revolving Loan Lender’s Pro Rata
Share of the maximum amount which is or at any time may become available to be
drawn thereunder.
3.2          Letter of Credit Fees.
The Borrower agrees to pay the following amounts with respect to Letters of
Credit issued hereunder:
(i)          with respect to each Standby Letter of Credit, (a) without
duplication of any amounts payable to the Issuing Lender pursuant to the Agent’s
Fee Letter, a fronting fee, payable directly to the applicable Issuing Lender
for its own account, equal to 0.25% per annum of the daily amount available to
be drawn under such Standby Letter of Credit (or such lesser amount agreed by
the Issuing Lender) and (b) a letter of credit fee, payable to the
Administrative Agent for the account of Lenders, equal to the product of (y) the
Applicable Margin then in effect for Eurodollar Loans that are Revolving Loans
and (z) the daily maximum amount available to be drawn under such Standby Letter
of Credit, each such fronting fee or letter of credit fee to be payable in
arrears on and to (but excluding) each Quarterly Date and, if applicable, on the
date of any termination or expiration of such Standby Letter of Credit and
computed on the basis of a 360-day year for the actual number of days elapsed;
(ii)         with respect to each Commercial Letter of Credit, (a) without
duplication of any amounts payable to the Issuing Lender pursuant to the Agent’s
Fee Letter, a fronting fee, payable directly to the applicable Issuing Lender
for its own account, equal to 0.25% per annum of the daily amount available to
be drawn under such Commercial Letter of Credit (or such lesser amount agreed by
the Issuing Lender) and (b) a letter of credit fee, payable to the
Administrative Agent for the account of Lenders, equal to the product of (y) the
Applicable Margin then in effect for Eurodollar Loans that are Revolving Loans,
and (z) the daily maximum amount available to be drawn under such Commercial
Letter of Credit, each such fronting fee or letter of credit fee to be payable
in arrears on and to (but excluding) each Quarterly Date and, if applicable, on
the date of any termination or expiration of such Commercial Letter of Credit
and computed on the basis of a 360-day year for the actual number of days
elapsed; and
(iii)        with respect to the issuance, amendment or transfer of each Letter
of Credit and each payment of a drawing made thereunder (without duplication of
the fees payable under clauses (i) and (ii) above), documentary and processing
charges payable directly to the applicable Issuing Lender for its own account in
accordance with such Issuing Lender’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.
105

--------------------------------------------------------------------------------

For purposes of calculating any fees payable under clauses (i) and (ii) of this
subsection 3.2, the daily amount available to be drawn under any Letter of
Credit shall be determined in Dollars (with the amount available to be drawn
under each Letter of Credit denominated in HK Dollars or Patacas to be converted
into Dollars for purposes of this subsection 3.2 at the 2014 Restatement Date FX
Rate) as of the close of business on any date of determination. Promptly upon
receipt by the Administrative Agent of any amount described in clause (i)(b) or
(ii)(b) of this subsection 3.2, the Administrative Agent shall distribute to
each Lender its Pro Rata Share of such amount.
3.3          Drawings and Reimbursement of Amounts Paid Under Letters of Credit.
A.          Responsibility of Issuing Lender With Respect to Drawings. In
determining whether to honor any drawing under any Letter of Credit by the
beneficiary thereof, the Issuing Lender shall be responsible only to examine the
documents delivered under such Letter of Credit with reasonable care so as to
ascertain whether they appear on their face to be in accordance with the terms
and conditions of such Letter of Credit.
B.          Reimbursement by the Borrower of Amounts Paid Under Letters of
Credit. In the event an Issuing Lender has determined to honor a drawing under a
Letter of Credit issued by it, such Issuing Lender shall immediately notify the
Borrower and the Administrative Agent, and the Borrower shall reimburse such
Issuing Lender on or before the Business Day immediately following the date on
which such drawing is honored (the “Reimbursement Date”) in an amount in Dollars
and in same day funds equal to the Dollar Equivalent of the amount of such
honored drawing. In the case of any such payment in Dollars of a Letter of
Credit denominated in another currency, the Issuing Lender shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof. Anything contained in this Agreement to the contrary
notwithstanding, unless the Borrower shall have notified Administrative Agent
and such Issuing Lender prior to 3:00 p.m. (Macau SAR time) on the date such
drawing is honored that the Borrower intends to reimburse such Issuing Lender
for the amount of such honored drawing with funds other than the proceeds of
Revolving Loans, the Borrower shall be deemed to have given a timely Borrowing
Notice to the Administrative Agent requesting the Revolving Loan Lenders to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the Dollar Equivalent of the amount of such honored drawing
and the Revolving Loan Lenders shall, on the Reimbursement Date, make Revolving
Loans that are Base Rate Loans in an amount equal to the Dollar Equivalent of
the amount of such honored drawing, the proceeds of which shall be applied
directly by Agent to reimburse such Issuing Lender for the amount of such
honored drawing; and provided, further, that if for any reason proceeds of
Revolving Loans are not received by such Issuing Lender on the Reimbursement
Date in an amount equal to the Dollar Equivalent of the amount of such honored
drawing, the Borrower shall reimburse such Issuing Lender, on demand, in an
amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this subsection 3.3B shall be deemed to relieve any Lender
from its obligation to make Revolving Loans on the terms and conditions set
forth in this Agreement, and the Borrower shall retain any and all rights it may
have against any Lender resulting from the failure of such Lender to make such
Revolving Loans under this subsection 3.3B.
106

--------------------------------------------------------------------------------

C.          Payment by Lenders of Unreimbursed Amounts Paid Under Letters of
Credit.
(i)          Payment by Lenders. In the event that the Borrower shall fail for
any reason to reimburse any Issuing Lender as provided in subsection 3.3B in an
amount equal to the Dollar Equivalent of the amount of any drawing honored by
such Issuing Lender under a Letter of Credit issued by it, such Issuing Lender
shall promptly notify each other Revolving Loan Lender of the unreimbursed
amount of such honored drawing and of such other Revolving Loan Lender’s
respective participation therein based on such Revolving Loan Lender’s Pro Rata
Share. Each Revolving Loan Lender shall make available to such Issuing Lender an
amount equal to its respective participation, in Dollars and in same day funds,
at the office of such Issuing Lender specified in such notice, not later than
1:00 p.m. (Macau SAR time) on the first business day (under the laws of the
jurisdiction in which such office of such Issuing Lender is located) after the
date notified by such Issuing Lender. In the event that any Revolving Loan
Lender fails to make available to such Issuing Lender on such business day the
amount of such Lender’s participation in such Letter of Credit as provided in
this subsection 3.3C, such Issuing Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon at the rate
customarily used by such Issuing Lender for the correction of errors among banks
for three Business Days and thereafter at the Base Rate. Nothing in this
subsection 3.3C shall be deemed to prejudice the right of any Lender to recover
from any Issuing Lender any amounts made available by such Lender to such
Issuing Lender pursuant to this subsection 3.3C in the event that it is
determined by the final judgment of a court of competent jurisdiction that the
payment with respect to a Letter of Credit by such Issuing Lender in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of such Issuing Lender.
(ii)         Distribution to Lenders of Reimbursements Received From the
Borrower. In the event any Issuing Lender shall have been reimbursed by other
Lenders pursuant to subsection 3.3C(i) for all or any portion of any drawing
honored by such Issuing Lender under a Letter of Credit issued by it, such
Issuing Lender shall distribute to each other Lender which has paid all amounts
payable by it under subsection 3.3C(i) with respect to such honored drawing such
other Lender’s Pro Rata Share of all payments subsequently received by such
Issuing Lender from the Borrower in reimbursement of such honored drawing when
such payments are received. Any such distribution shall be made to a Lender at
its primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Lender may request.
D.          Interest on Amounts Paid Under Letters of Credit.
(i)          Payment of Interest by the Borrower. The Borrower agrees to pay to
each Issuing Lender, with respect to drawings honored under any Letters of
Credit issued by it, interest on the amount paid by such Issuing Lender in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by the Borrower (including any
such reimbursement out of the proceeds of Revolving Loans pursuant to
subsection 3.3B) at a rate equal to (a) for the period from the date such
drawing is honored to but excluding the Reimbursement Date, the rate then in
effect under this Agreement with respect to Revolving Loans that are Base Rate
Loans and (b) thereafter, a rate which is 2% per annum in excess of the rate of
interest otherwise payable under this Agreement with respect
107

--------------------------------------------------------------------------------

to Revolving Loans that are Base Rate Loans. Interest payable pursuant to this
subsection 3.3D(i) shall be computed on the basis of a 365-day year for the
actual number of days elapsed in the period during which it accrues and shall be
payable on demand or, if no demand is made, on the date on which the related
drawing under a Letter of Credit is reimbursed in full.
(ii)         Distribution of Interest Payments by Issuing Lender. Promptly upon
receipt by any Issuing Lender of any payment of interest pursuant to
subsection 3.3D(i) with respect to a drawing honored under a Letter of Credit
issued by it, (a) such Issuing Lender shall distribute to each other Lender, out
of the interest received by such Issuing Lender in respect of the period from
the date such drawing is honored to but excluding the date on which such Issuing
Lender is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to
subsection 3.3B), the amount that such other Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period pursuant to subsection 3.2 if
no drawing had been honored under such Letter of Credit, and (b) in the event
such Issuing Lender shall have been reimbursed by other Lenders pursuant to
subsection 3.3C(i) for all or any portion of such honored drawing, such Issuing
Lender shall distribute to each other Lender which has paid all amounts payable
by it under subsection 3.3C(i) with respect to such honored drawing such other
Lender’s Pro Rata Share of any interest received by such Issuing Lender in
respect of that portion of such honored drawing so reimbursed by other Lenders
for the period from the date on which such Issuing Lender was so reimbursed by
other Lenders to but excluding the date on which such portion of such honored
drawing is reimbursed by the Borrower. Any such distribution shall be made to a
Lender at its primary address set forth below its name on the appropriate
signature page hereof or at such other address as such Lender may request.
3.4          Obligations Absolute.
The obligation of the Borrower to reimburse each Issuing Lender for drawings
honored under the Letters of Credit issued by it and to repay any Revolving
Loans made by Lenders pursuant to subsection 3.3B and the obligations of Lenders
under subsection 3.3C(i) shall be unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:
(i)          any lack of validity or enforceability of any Letter of Credit;
(ii)         the existence of any claim, set-off, defense or other right which
the Borrower or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Lender or other Lender or any other Person or, in
the case of a Lender, against the Borrower, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or one of its
Affiliates and the beneficiary for which any Letter of Credit was procured);
(iii)        any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
108

--------------------------------------------------------------------------------

(iv)        payment by the applicable Issuing Lender under any Letter of Credit
against presentation of a draft or other document which does not substantially
comply with the terms of such Letter of Credit;
(v)         any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Company or the Borrower;
(vi)        any breach of this Agreement or any other Loan Document by any party
thereto;
(vii)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or
(viii)      the fact that an Event of Default or a Potential Event of Default
shall have occurred and be continuing;
provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).
3.5          Indemnification; Nature of Issuing Lenders’ Duties.
A.          Indemnification. In addition to amounts payable as provided in
subsection 3.6, the Borrower hereby agrees to protect, indemnify, pay and save
harmless each Issuing Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) which such Issuing Lender may incur
or be subject to as a consequence, direct or indirect, of (i) the issuance of
any Letter of Credit by such Issuing Lender, other than as a result of (a) the
gross negligence or willful misconduct of such Issuing Lender as determined by a
final judgment of a court of competent jurisdiction or (b) subject to the
following clause (ii), the wrongful dishonor by such Issuing Lender of a proper
demand for payment made under any Letter of Credit issued by it or (ii) the
failure of such Issuing Lender to honor a drawing under any such Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority (all
such acts or omissions herein called “Governmental Acts”).
B.          Nature of Issuing Lenders’ Duties. As between the Borrower and any
Issuing Lender, the Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit issued by such Issuing Lender by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Lender shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit
109

--------------------------------------------------------------------------------

to comply fully with any conditions required in order to draw upon such Letter
of Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of such Issuing Lender,
including any Governmental Acts, and none of the above shall affect or impair,
or prevent the vesting of, any of such Issuing Lender’s rights or powers
hereunder.
In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5B, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to the Borrower.
Notwithstanding anything to the contrary contained in this subsection 3.5, the
Borrower shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.
3.6          Increased Costs and Taxes Relating to Letters of Credit.
Subject to the provisions of subsection 2.7C (which shall be controlling with
respect to the matters covered thereby), in the event that any Issuing Lender or
Lender or (as the case may be) any of their direct or indirect parents shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any Change in Law, or any
determination of a court or governmental authority, in each case that becomes
effective after the date hereof:
(i)          subjects such Issuing Lender or Lender (or its applicable lending
or letter of credit office or (as the case may be) any of its direct or indirect
parents) to any additional Tax (other than any Excluded Tax or an Included Tax
which is indemnified under subsection 2.7C) with respect to the issuing or
maintaining of any Letters of Credit or the purchasing or maintaining of any
participations therein or any other obligations under this Section 3, whether
directly or by such being imposed on or suffered by any particular Issuing
Lender;
(ii)         imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement in respect of any Letters
of Credit issued by any Issuing Lender or participations therein purchased by
any Lender or (as the case may be) any of its direct or indirect parents; or
(iii)        imposes any other condition (other than with respect to a Tax
matter) on or affecting such Issuing Lender or Lender (or its applicable lending
or letter of credit office or
110

--------------------------------------------------------------------------------

(as the case may be) its direct and indirect parents) regarding this Section 3
or any Letter of Credit or any participation therein;
and the result of any of the foregoing is to increase the cost to such Issuing
Lender or Lender or (as the case may be) any of its direct or indirect parents
of agreeing to issue, issuing or maintaining any Letter of Credit or agreeing to
purchase, purchasing or maintaining any participation therein or to reduce any
amount received or receivable by such Issuing Lender or Lender (or its
applicable lending or letter of credit office or (as the case may be) any of its
direct or indirect parents) with respect thereto; then, in any case, the
Borrower shall promptly pay to such Issuing Lender or Lender or (as the case may
be) any of its direct or indirect parents, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts as may be
necessary to compensate such Issuing Lender or Lender or (as the case may be)
any of its direct and indirect parents for any such increased cost or reduction
in amounts received or receivable hereunder. Such Issuing Lender or Lender or
(as the case may be) any of its direct and indirect parents shall deliver to the
Borrower a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Issuing Lender or Lender or (as
the case may be) any of its direct and indirect parents under this
subsection 3.6, which statement shall be prima facie evidence of the matters set
forth therein.
Section 4.          Conditions to Credit Extensions.
The obligations of Lenders and Issuing Lenders to make Credit Extensions
hereunder are subject to the satisfaction (or waiver) of the following
conditions.
4.1          Conditions to the Occurrence of the 2016 Restatement Date.
The effectiveness of this amendment and restatement of the 2014 Credit Agreement
in the form of this Agreement is subject to the satisfaction of the conditions
precedent set forth in subsection 7 of the 2016 Amendment Agreement.
4.2          Additional Conditions to Loans on or after the 2014 Restatement
Date.
The obligations of Lenders to make Term Loans and Revolving Loans, and the
obligation of the Swing Line Lender to make Swing Line Loans, on or after the
2014 Restatement Date on any Funding Date are subject to the satisfaction (or
waiver) of the following further conditions precedent:
A.          Borrowing Request. Administrative Agent shall have received before
that Funding Date, in accordance with the provisions of subsection 2.1B, an
originally executed Borrowing Notice signed by the chief executive officer, the
chief financial officer, Senior Vice President-Finance, Vice President-Finance,
or the treasurer of the Borrower or by any executive officer of the Borrower
designated by any of the above-described officers on behalf of the Borrower in a
writing delivered to the Administrative Agent.
B.          Fees. Solely with respect to the initial Funding Date, the Borrower
shall have paid to the Arrangers and the Administrative Agent, for distribution
(as appropriate) to the Lenders, the fees payable on the initial Funding Date
referred to in subsection 2.3 and all other reasonable and documented costs,
expenses and fees owing to any Arranger or any Agent.
111

--------------------------------------------------------------------------------

C.          [Reserved].
D.          Representations and Warranties; Other Conditions. As of such Funding
Date:
(i)          The representations and warranties contained herein and in the
other Loan Documents shall be true and correct in all material respects on and
as of that Funding Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date;
(ii)         No event shall have occurred and be continuing or would result from
the consummation of the borrowing contemplated by such Borrowing Notice that
would constitute an Event of Default or a Potential Event of Default;
(iii)        [Reserved];
(iv)        No order, judgment or decree of any court, arbitrator or
Governmental Instrumentality shall purport to enjoin or restrain any Lender from
making the Loans to be made by it on that Funding Date; and
(v)         The making of the Loans requested on such Funding Date shall not
violate any law applicable to the Loan Parties or Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.
E.          [Reserved].
4.3          Conditions to Letters of Credit.
The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Lender is obligated to issue such Letter of Credit) on or after the 2014
Restatement Date is subject to the following conditions precedent:
A.          Issuance Notice. On or before the date of issuance of such Letter of
Credit, the Administrative Agent shall have received, in accordance with the
provisions of subsection 3.1B(i), an originally executed Issuance Notice, in
each case signed by the chief executive officer, the chief financial officer,
the Senior Vice President-Finance, the Vice President-Finance or the treasurer
of the Borrower or by any executive officer of the Borrower designated by any of
the above-described officers on behalf of the Borrower in a writing delivered to
the Administrative Agent, together with all other information specified in
subsection 3.1B(i) and such other documents or information as the applicable
Issuing Lender may reasonably require in connection with the issuance of such
Letter of Credit.
B.          Other Conditions Precedent. On the date of issuance of such Letter
of Credit, all conditions precedent described in subsection 4.2 shall be
satisfied to the same extent as if the issuance of such Letter of Credit were
the making of a Loan.
C.          Issuing Lender Policy. The issuance of such Letter of Credit shall
not violate the applicable Issuing Lender’s internal policies regarding the
issuance of letters of credit
112

--------------------------------------------------------------------------------

(including such Issuing Lender’s internal policies regarding issuing Letters of
Credit used in connection with financing costs and expenses relating to
Casinos).
Section 5.          Representations and Warranties.
In order to induce the Lenders and Issuing Lenders to enter into this Agreement
and to make Credit Extensions, each of the Company and the Borrower represent
and warrant to each Lender that, on the 2016 Restatement Date and on each
Funding Date, each of the following statements are true and correct.
5.1          Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.
A.          Organization and Powers. Each of the Loan Parties is a corporation,
limited liability company or other entity duly organized, validly existing and
in good standing (to the extent such concept exists in the relevant
jurisdiction) under the laws of its jurisdiction of organization as specified in
Schedule 5.1A annexed hereto. Each of the Loan Parties has all requisite
corporate, limited liability company or other entity power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents and the other
Operative Documents to which it is a party and to carry out the transactions
contemplated thereby.
B.          Qualification and Good Standing. Each of the Loan Parties is
qualified to do business and in good standing in every jurisdiction (to the
extent such concept exists in the relevant jurisdiction) where its assets are
located and wherever necessary to carry out its business and operations,
including registration of each Loan Party that is a Macau company with the Macau
Companies Registry, except in jurisdictions where the failure to be so qualified
or in good standing has not had and would not reasonably be expected to have a
Material Adverse Effect.
C.          Ownership of the Company. The equity interests in the Company are
duly authorized, validly issued and (if applicable) fully paid and nonassessable
and, as of the 2016 Restatement Date, none of such equity interests constitute
Margin Stock. As of the 2016 Restatement Date, Schedule 5.1C correctly sets
forth the ownership of the Company.
D.          Subsidiaries. As of the 2016 Restatement Date, all of the
Subsidiaries of the Company are identified in Schedule 5.1D annexed hereto.
Schedule 5.1D may be supplemented from time to time pursuant to the provisions
of subsection 6.1(xvi). The equity interests of each of the Subsidiaries of the
Company identified in Schedule 5.1D annexed hereto (as so supplemented) are duly
authorized, validly issued and (if applicable), fully paid and nonassessable and
none of such equity interests constitutes Margin Stock. Each of the Restricted
Subsidiaries of the Company identified in Schedule 5.1D annexed hereto (as so
supplemented) is a corporation, limited liability company or other entity duly
organized, validly existing and in good standing (to the extent such concept
exists in the relevant jurisdiction) under the laws of its respective
jurisdiction of organization set forth therein, has all requisite corporate,
limited liability company or other power and authority to own and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted, and is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to
113

--------------------------------------------------------------------------------

carry out its business and operations, in each case except where failure to be
so qualified or in good standing or a lack of such corporate power and authority
has not had and would not reasonably be expected to have a Material Adverse
Effect. Schedule 5.1D annexed hereto (as so supplemented) correctly sets forth
the ownership of each of the Subsidiaries of the Company as of the date hereof.
E.          Rights to Acquire Equity. As of the date hereof, there are no
options, warrants, convertible securities or other rights to acquire any equity
interests in the Company or any other Loan Party.
F.          Conduct of Business. The Loan Parties are engaged only in the
businesses permitted to be engaged in pursuant to subsection 7.12.
5.2          Authorization of Borrowing, etc.
A.          Authorization of Documents. The execution, delivery and performance
of the Loan Documents and the Material Contracts have been duly authorized by
all necessary corporate or other entity action on the part of each Loan Party
that is a party thereto.
B.          No Conflict. The execution, delivery and performance by the Loan
Parties of the Loan Documents and the Material Contracts to which they are
parties and the consummation of the transactions contemplated by the Loan
Documents and the Material Contracts do not and will not (i) violate any
provision of (a) any Legal Requirement applicable to the Company or any of its
Subsidiaries, (b) the Organizational Documents of the Company or any of its
Subsidiaries or (c) any order, judgment or decree of any Governmental
Instrumentality binding on the Company or any of its Subsidiaries, (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of the Company or any of its
Subsidiaries (including such obligations pursuant to the Gaming Concession
Contract and each Land Concession Contract), (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of the
Company or any of its Subsidiaries (other than any Liens created under any of
the Loan Documents in favor of the Collateral Agent on behalf of Lenders and any
Liens granted on the Land Concession Contract and the real property covered by
such contract in favor of the Concession Guarantor), or (iv) require any
approval of any Person under any Contractual Obligation of the Company or any of
its Subsidiaries except for such approvals or consents which will be obtained on
or before the 2016 Restatement Date, or are not yet required to be obtained
pursuant to such Contractual Obligation and which the Company has no reason to
believe cannot be obtained when required, and disclosed in writing to Lenders,
and except in the cases of clauses (i), (ii), (iii) and (iv) for such
violations, conflicts, approvals and consents the failure of which to obtain
would not reasonably be expected to have a Material Adverse Effect.
C.          Governmental Consents. Other than as set forth on Schedule 5.2, the
execution, delivery and performance by the Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any federal, state or
other governmental authority or regulatory body.
114

--------------------------------------------------------------------------------

D.          Binding Obligation. Each of the Loan Documents and the Material
Contracts has been duly executed and delivered by the Loan Parties that are
parties thereto and is the legally valid and binding obligation of the Loan
Parties, enforceable against such Loan Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability, whether brought in a
proceeding in equity or at law.
5.3          Financial Condition and Financial Plan.
All financial statements delivered to the Lenders on the Closing Date pursuant
to Section 4.1Y of the 2011 Credit Agreement (other than pro forma statements)
were prepared in conformity with GAAP (except as described in Section 1.2) and
fairly presented, in all material respects, the financial position (on a
consolidated basis) of the entities described in such financial statements as at
the respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. As of the Closing
Date, except for obligations under the Operative Documents, the Loan Parties did
not (and did not following the funding of the initial Loans) have any Contingent
Obligation, contingent liability or liability for taxes, long-term lease or
forward or long-term commitment that was not reflected in the foregoing
financial statements or the notes thereto and which in any such case was
material in relation to the business, operations, properties, assets or
financial condition of the Loan Parties taken as a whole. Each Financial Plan
provided to the Arrangers was prepared by the Company on the basis of good faith
estimates and assumptions believed by the Company to be reasonable at the time
made.
5.4          No Material Adverse Change; No Default.
A.          No Material Adverse Change. Except as disclosed in writing to the
Administrative Agent prior to the date of this Agreement, since December 31,
2012, no event or change has occurred that has caused or evidences, either in
any case or in the aggregate, a Material Adverse Effect.
B.          No Default. No default or event of default (x) by a Loan Party under
any Indebtedness of any Loan Party in an aggregate principal amount in excess of
$100,000,000 (other than the Obligations) or (y) by a Loan Party under any
Material Contract (in the case of Material Contracts and other than the Gaming
Concession Contract and any Land Concession Contract only, except for defaults
and events of default which would not reasonably be expected to have a Material
Adverse Effect) has occurred and is continuing, or will be caused by the
borrowings to be made on the Funding Date to which this representation refers.
C.          Existing Defaults. No Potential Event of Default or Event of Default
has occurred and is continuing.
D.          Other Breaches, Defaults, etc. No breach or default has occurred by
the Macau SAR, the Borrower, the Company or a Loan Party of any material
obligation under the Gaming Concession Contract or the Land Concession Contract.
To the Company’s knowledge, no
115

--------------------------------------------------------------------------------

breach or default has occurred by any party other than the Borrower, the
Company, the Macau SAR or a Loan Party under any Material Contract (other than
the Gaming Concession Contract and the Land Concession Contract, which are
covered by the preceding sentence and not this sentence), in each case unless
the same could not reasonably be expected to have a Material Adverse Effect.
5.5          Title to Properties; Liens; Real Property.
A.          Title to Properties; Liens. The Company and its Subsidiaries have
(i) good marketable fee simple title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property) and (iii) good title to (in the case of all other
personal property), all of their respective material properties and assets
reflected in the financial statements referred to in subsection 5.3 or in the
most recent financial statements delivered pursuant to subsection 6.1, in each
case except for assets disposed of since the date of such financial statements
in the ordinary course of business or as otherwise permitted under
subsection 7.7. Except as permitted by this Agreement, all such properties and
assets are held free and clear of Liens.
B.          Real Property. As of the 2016 Restatement Date, Schedule 5.5 annexed
hereto contains a true, accurate and complete list of (i) each Property of the
Company or any other Loan Party and (ii) all material leases, subleases or
assignments of leases (together with all amendments, modifications, supplements,
renewals or extensions of any thereof) affecting real estate or real properties
owned, leased, used or operated by the Company or any other Loan Party
(exclusive of any retail and restaurant leases) regardless of whether the
Company or such Loan Party is the landlord or tenant (whether directly or as an
assignee or successor in interest) under such lease, sublease or assignment. As
of the 2016 Restatement Date, each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and the Company and
the Borrower do not have knowledge of any material default that has occurred and
is continuing thereunder, and each such agreement constitutes the legally valid
and binding obligation of the applicable Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles except to the
extent that the failure of such agreement to be in full force and effect could
not reasonably be expected to have a Material Adverse Effect. Each Property, the
material Easements thereto and the current use thereof comply in all material
respects with all applicable Legal Requirements and with all Insurance
Requirements. No taking or voluntary conveyance of all or part of any Property,
or any interest therein or right accruing thereto or use thereof, as the result
of, or in settlement of, any condemnation or other eminent domain proceeding by
any Governmental Instrumentality affecting any Project has been commenced or, to
the Company’s or Borrower’s knowledge, is contemplated with respect to all or
any portion of any Property or Easement or for the relocation of roadways
providing access thereto except, in each case, as could not, individually or
collectively, reasonably be expected to have a Material Adverse Effect. Except
as disclosed in writing by the Company and the Borrower to the Administrative
Agent from time to time, there are no current, pending or, to the knowledge of
the Company or the Borrower, proposed special or other assessments for public
improvements or otherwise affecting any Property or Easement, nor are there any
contemplated improvements thereto that may result in such special or other
assessments, in any case that could reasonably be expected to
116

--------------------------------------------------------------------------------

result in a Material Adverse Effect. As of the 2016 Restatement Date, there are
no outstanding options to purchase or rights of first refusal or restrictions on
transferability affecting any material portion of the Property or the material
Easements (other than those set forth in the Four Seasons Macao Operation,
Maintenance and Management Agreement, the St. Regis Hotel Management Agreement
and the Sheraton Hotel Management Agreement or any replacement thereof, or any
relevant Land Concession Contract or arising by mandatory operation of law).
Except as could not, individually or collectively, reasonably be expected to
have a Material Adverse Effect, no building or structure relating to or
comprising a portion of any Project or any appurtenance thereto or equipment
thereon, or the use, operation or maintenance thereof, violates any restrictive
covenant or encroaches on any easement or on any property owned by others.
5.6          Litigation; Adverse Facts.
Except as set forth on Schedule 5.6, as of the 2016 Restatement Date there are
no actions, suits, proceedings, arbitrations or governmental investigations
(whether or not purportedly on behalf of the Company or any of its Subsidiaries)
at law or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign (including any Environmental Claims) that are pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries or any property of the Company or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Without prejudice to subsection 5.21, there are no
actions, suits, proceedings, arbitrations or governmental investigations
(whether or not purportedly on behalf of the Company or any of its Subsidiaries)
at law or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign (including any Environmental Claims) that are pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries or any property of the Company or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any of its Subsidiaries
(i) is in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
5.7          Payment of Taxes.
Except to the extent permitted by subsection 6.3 or as set forth on
Schedule 5.7, and except as would not reasonably be expected to result in a
Material Adverse Effect, all Tax returns and reports of the Company or any other
Loan Party required to be filed by such Person have been timely filed, all taxes
shown on such Tax returns to be due and payable and all material assessments,
fees and other governmental charges upon the Company or any other Loan Party and
upon their respective properties, assets, income, businesses and franchises
which are due and payable have been paid when due and payable, except Taxes or
assessments that are
117

--------------------------------------------------------------------------------

being contested in good faith by appropriate proceedings in accordance with
subsection 6.3 and for which the Company, the Borrower or any other Loan Party,
as the case may be, has set aside on its books adequate reserves in accordance
with GAAP or the IFRS, as applicable. The Company and the Borrower know of no
material Tax assessment against the Company or any other Loan Party except for
those for which reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP or the IFRS, as applicable, shall have been
made or provided therefor.
5.8          Performance of Agreements; Materially Adverse Agreements; Material
Contracts.
A.          None of the Company or any other Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, no condition exists
that, with the giving of notice or the lapse of time or both, would constitute
such a default, except where the consequences of such default or defaults, if
any, would not reasonably be expected to have a Material Adverse Effect.
B.          Schedule 5.8 contains a true, correct and complete list of all the
Material Contracts in effect on the 2016 Restatement Date. As of the 2016
Restatement Date, except as set forth on Schedule 5.8, all such Material
Contracts are, to the knowledge of the Borrower and the Company, in full force
and effect and no material defaults currently exist thereunder.
5.9          Governmental Regulation.
None of the Company or any other Loan Party is subject to regulation under the
Public Utility Holding Company Act of 2005 or the Federal Power Act or required
to register under the Investment Company Act of 1940 or subject to regulation
under any other U.S. federal or state, or Macau SAR statute or regulation which,
in each case, would limit its ability to incur Indebtedness other than as is
addressed by the Gaming Concession Contract, the Land Concession Contracts and
Macau Gaming Law, or which may otherwise render all or any portion of the
Obligations unenforceable. Incurrence of the Obligations under the Loan
Documents complies with all applicable provisions of Gaming Concession Contract
and the Land Concession Contracts.  To the extent applicable, each Loan Party is
in compliance, in all material respects, with the (i) Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto,
(ii) Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) and (iii) any Anti-Bribery and
Conflict of Interest Laws. No part of the proceeds of the Loans will be used,
directly or indirectly, by any Loan Party for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the Foreign Corrupt Practices Act.
5.10          Securities Activities.
118

--------------------------------------------------------------------------------

A.          Neither the Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.
B.          No part of the proceeds of any Credit Extension made to any Loan
Party will be used to purchase or carry any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock or for
any other purpose that, in each case, violates Regulation T, U or X of the Board
of Governors.
5.11          Employee Benefit Plans.
A.          Except as could not reasonably be expected to cause a Material
Adverse Effect, the Company, each of its Subsidiaries and each of their
respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the regulations thereunder with respect
to each Employee Benefit Plan, and have performed all their obligations under
each Employee Benefit Plan. Each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Code is so qualified.
B.          No ERISA Event has occurred or is reasonably expected to occur which
has resulted or would be reasonably likely to result in a Material Adverse
Effect.
C.          Except to the extent required under Section 4980B of the Code or as
set forth on Schedule 5.11, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of the Company, any of its Subsidiaries or any of their
respective ERISA Affiliates that could reasonably be expected to result in a
Material Adverse Effect.
D.          As of the most recent valuation date for any Pension Plan, the
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed $50,000,000.
E.          As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of the Company,
its Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, does not exceed $50,000,000.
5.12          No Fees or Commissions.
No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby (other than fees
payable to Agents and Lenders under subsection 2.3 and the Amendment
Agreements), and each of the Company and the Borrower hereby indemnifies Lenders
against, and agrees that it will hold Lenders harmless from, any claim, demand
or liability for any such broker’s or finder’s fees alleged to have been
incurred in connection herewith or therewith and any expenses (including
reasonable fees,
119

--------------------------------------------------------------------------------

expenses and disbursements of counsel) arising in connection with any such
claim, demand or liability.
5.13          Environmental Protection.
Except as set forth in Schedule 5.13 annexed hereto or as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:
(i)          neither the Company nor any of its Subsidiaries nor any of their
respective Properties or operations relating to any Project are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to (a) any Environmental Law, (b) any Environmental Claim, or
(c) any Hazardous Environmental Activity;
(ii)          there are, and to the Borrower’s and the Company’s knowledge, have
been, no conditions, occurrences, or Hazardous Environmental Activities on any
of the Properties which could reasonably be expected to form the basis of an
Environmental Claim against the Company or any of its Subsidiaries;
(iii)          neither the Company nor any of its Subsidiaries nor, to the
Borrower’s knowledge, any predecessor of the Borrower or any of its Subsidiaries
has filed any notice under any Environmental Law indicating past or present
treatment of Hazardous Materials at any Property, and none of the Company’s or
any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of Hazardous Materials (or wastes derived
therefrom) in a manner which would result in liability to the Company or any of
its Subsidiaries;
(iv)          the Projects are (other than the Cotai Strip Infrastructure
Project) in compliance in all material respects with Environmental Laws,
including without limitation the Environmental Mitigation Plan;
(v)          to the Borrower’s and the Company’s knowledge, all factual
information provided by the Company and its Subsidiaries to ERM in connection
with the Environmental Assessment are true and correct in all material respects;
and
(vi)          compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws is not reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect.
Notwithstanding anything in this subsection 5.13 to the contrary, no event or
condition has occurred or is occurring with respect to the Company or any of its
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Environmental Activity, including any matter
disclosed on Schedule 5.13, which individually or in the aggregate has had or
could reasonably be expected to have a Material Adverse Effect.
5.14          Employee Matters; Acts of God.
Except as disclosed in writing by the Company and the Borrower to the
Administrative Agent from time to time, neither the business nor the Properties
of the Company or its
120

--------------------------------------------------------------------------------

Subsidiaries, is affected by any fire, explosion, accident, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy, or other casualty
or other event of force majeure, that could reasonably be expected to have a
Material Adverse Effect. Except as disclosed in writing by the Company and the
Borrower to the Administrative Agent from time to time, there are no strikes,
lockouts, stoppages, slowdowns or other labor disputes against the Company or
its Subsidiaries pending or, to the knowledge of the Company, threatened that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect. Hours worked by and payment made to employees of the
Company and its Subsidiaries have not been in violation of any applicable Legal
Requirement, except for violations that would not reasonably be expected to have
a Material Adverse Effect, and all payments due from the Company and its
Subsidiaries on account of employee health and welfare insurance that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Company.
5.15          Solvency.
The Loan Parties, taken as a whole, are and, upon the incurrence of any
Obligations by such Loan Party on any date on which this representation is made,
will be, Solvent.
5.16          Matters Relating to Collateral.
A.          Creation, Perfection and Priority of Liens. The execution and
delivery of the Collateral Documents by the Loan Parties, together with the
actions taken on or prior to the 2016 Restatement Date pursuant to the 2014
Credit Agreement, the 2015 Joinder Agreement and the Amendment Agreements, are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, as security for the Obligations, subject to exceptions
contained herein, in the Security Agreement and the other Collateral Documents,
a valid and perfected First Priority Lien on all of the Collateral, and all
filings and other actions necessary to perfect and maintain the perfection and
priority status of such Liens have been duly made or taken and remain in full
force and effect, other than the filing of any UCC financing statements
delivered to the Collateral Agent for filing (but not yet filed), the
registration of each Floating Charge with the Macau Companies Registry in
respect of each business ‘establishment’ maintained by any Loan Party from time
to time, the filing of the Pledge Over Intellectual Property with the Trademark
Bureau of the Economy Department of Macau SAR and the Pledge over Gaming
Equipment and Utensils with the Macau Companies Registry, the delivery of
certain notices and receipt of certain acknowledgements as contemplated by any
supplements to the Macau Collateral Account Agreements in respect of accounts
opened by any Loan Party from time to time, the delivery of certain notices,
receipt of certain acknowledgements and receipt of certain Contract Consents as
contemplated by the Assignment of Rights and as permitted hereunder not to be
obtained, and the periodic filing of UCC continuation statements in respect of
UCC financing statements filed by or on behalf of the Collateral Agent. As of
the 2016 Restatement Date, no filing, recordation, re-filing or re-recording
other than those listed on Exhibit Q is necessary to perfect and maintain the
perfection of the interest, title or Liens of the Collateral Documents or the
Assignment of Reinsurances.
B.          Filings and Recordations. No authorization, approval or other action
by, and no notice to or filing with, any Governmental Instrumentality is
required for either (i) the pledge or
121

--------------------------------------------------------------------------------

grant by the Loan Parties of the Liens purported to be created in favor of the
Collateral Agent pursuant to any of the Collateral Documents or (ii) the
exercise by the Collateral Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or the Assignment of Reinsurances or created or provided
for by applicable law), except for filings or recordings contemplated by
subsection 5.16A or as set forth in Schedule 5.16B.
C.          Absence of Third-Party Filings. Except such as may have been filed
in favor of the Administrative Agent or the Collateral Agent as contemplated by
subsection 5.16A or filed to perfect a Permitted Lien, no effective UCC
financing statement, fixture filing or other instrument similar in effect
covering all or any part of the Collateral is on file in any filing or recording
office.
D.          Information Regarding Collateral. All information supplied to the
Administrative Agent or the Collateral Agent by or on behalf of any Loan Party
with respect to any of the Collateral (in each case taken as a whole with
respect to any particular Collateral) is accurate and complete in all material
respects.
5.17          Sufficiency of Interests, Project Documents and Permits.
A.          Sufficiency. Other than those services to be performed and materials
to be supplied that can be reasonably expected to be commercially available when
and as required, the Company owns (or holds under lease) all of the materials,
has obtained or contracted to obtain all services and has entered into all
documents and agreements necessary as of the date this representation is made or
deemed made to develop, construct, complete, own and operate the Projects (other
than the Cotai Strip Infrastructure Project), each in accordance with all Legal
Requirements. All conditions precedent to the obligations of the respective
parties (other than any Loan Party) under the Material Contracts have been
satisfied, except for such conditions precedent the failure of which to be
satisfied as of the date this representation is made or deemed made could not
reasonably be expected to have a Material Adverse Effect.
B.          Permits. All material Permits in connection with the transactions
contemplated hereby and the initial Credit Extensions hereunder and in respect
of the ownership, operation and maintenance of the Casinos and the approvals and
consents required under the Gaming Concession Contract and the Land Concession
Contracts required to have been obtained by the 2014 Restatement Date are listed
on Schedule 5.17B.
5.18          Excluded Subsidiaries.
Other than as set forth on Schedule 5.18, as of the date hereof, none of the
Excluded Subsidiaries owns or leases any assets (real or personal, tangible or
intangible (including intellectual property rights)) that are material to the
business and operation of the Company.
5.19          Accuracy of Information.
None of the factual information (other than appraisals, projections, pro forma
financial information and forward looking statements and statements of a general
economic nature as to which no representation is made under this subsection),
taken as a whole, furnished by or on
122

--------------------------------------------------------------------------------

behalf of any Loan Party in writing to any Arranger, the Administrative Agent,
the Issuing Lender or any Lender for inclusion in the Confidential Information
Memorandum delivered to the Lenders, at the time such information was so
furnished, contained any untrue statement of a material fact or omitted to state
any material fact necessary to make such information, taken as a whole, not
misleading.
5.20          Leasehold Title to the Sites.
A.          (i) The Company has good leasehold title to the Sands Macao Site and
the Venetian Macao Casino, subject to the terms of the applicable land
concessions, (ii) the Cotai Subsidiary has good leasehold title to Site 1 and
Site 2 (excluding the Venetian Macao Casino and Unit D (as defined in the
Venetian Macao Land Concession Contract)), subject to the terms of the
applicable land concession and (iii) VOL has good leasehold title to Site 5 & 6,
subject to the terms of the applicable land concession. The Loan Parties own all
of the material property interests and have entered into all documents and
agreements necessary to develop, construct, complete, own and operate the
Projects (other than the Cotai Strip Infrastructure Project) in accordance with
all Legal Requirements and as contemplated in the Loan Documents, other than
those services to be performed and materials and equipment to be supplied and/or
constructed that can be reasonably expected to be commercially available when
and as required. For the avoidance of doubt, this Section is not intended to
address Permits, as the representations regarding Permits are addressed under
subsection 5.17.
B.          As of the 2014 Restatement Date and as of each Funding Date
thereafter, the Land Concession Contracts create a valid and subsisting
provisional or definitive, as the case may be, leasehold interest in the
Property leased under such contracts by the Company, the Cotai Subsidiary and
VOL, as applicable, subject only to Permitted Liens.
5.21          Specified Proceedings.
A.          [Reserved].
B.          The Company, the Parent, SCL and their respective Affiliates have
implemented and will maintain an anti-corruption compliance program and system
of internal controls reasonably designed to detect and deter corrupt conduct by
or on behalf of the Borrower, the Company, the Parent, SCL and their respective
Affiliates and that, in all material respects, follows and is substantially
consistent with international standards reflected in the Organization for
Economic Co-operation and Development Good Practice Guidance on Internal
Controls, Ethics, and Compliance. Such program includes and will continue to
include, among other elements, comprehensive and periodic training of all
personnel responsible for interacting with Government Officials or for engaging
third party consultants, vendors, and joint venture and other business partners;
due diligence on such third party consultants, vendors, and partners; and clear
and auditable procedures relating to political and charitable contributions and
the provision of gifts, entertainment, travel, hospitality, or other benefits to
Government Officials.
5.22          Gaming Uses.
123

--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that no proceeds of the Revolving
Loans will be used for the purpose of equipping or fitting out the Casinos or
any other casino in the Projects, including, without limitation, the purchase of
any gaming equipment and utensils.
Section 6.          Affirmative Covenants.
The Company and the Borrower covenant and agree with each Lender and each Agent
that, until the Termination Date, the Company and the Borrower shall (and shall
cause each Loan Party to) perform all covenants set forth in this Section 6.
6.1          Financial Statements and Other Reports.
The Company will maintain a system of accounting established and administered in
accordance with sound business practices to permit preparation of financial
statements in conformity with GAAP. The Company will deliver to the
Administrative Agent (which will promptly deliver to the Lenders):
(i)          [Reserved];
(ii)         Quarterly Financials: as soon as available and in any event within
50 days after the end of each Fiscal Quarter (other than the fourth Fiscal
Quarter):
(a)         the consolidated balance sheets of the Loan Parties as at the end of
such Fiscal Quarter and the related consolidated statements of income, changes
in equity and cash flows of the Loan Parties for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and certified by the Chief Financial Officer or Senior Vice
President-Finance of the Company, on behalf of the Company, that they fairly
present, in all material respects, the financial condition of the Loan Parties
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments; and
(b)         [Reserved];
(iii)        Year-End Financials: as soon as available and in any event within
90 days after the end of each Fiscal Year:
(a)         the consolidated balance sheets of the Company and its Subsidiaries
as at the end of such Fiscal Year and the related consolidated statements of
income, changes in equity and cash flows of the Company and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, all in reasonable detail and
certified by the Chief Financial Officer or Senior Vice President-Finance of the
Company, on behalf of the Company, that they fairly present, in all material
respects, the financial condition of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated and which include supplemental consolidating information
relating to the
124

--------------------------------------------------------------------------------

Company, its Restricted Subsidiaries and its Excluded Subsidiaries on which the
Company’s independent certified public accountants will make the report
described in clause (iii)(d) below;
(b)         if different than the financial statements referred to in clause (a)
above, the consolidated balance sheets of the Loan Parties as at the end of such
Fiscal Year and the related consolidated statements of income, changes in equity
and cash flows of the Loan Parties for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year
covered by such financial statements, all in reasonable detail and certified by
the Chief Financial Officer or Senior Vice President-Finance of the Company, on
behalf of the Company, that they fairly present, in all material respects, the
financial condition of the Loan Parties as at the dates indicated and the
results of their operations and their cash flows for the periods indicated;
(c)         [Reserved]; and
(d)         in the case of such consolidated financial statements specified in
clause (a) above, a report thereon of Deloitte & Touche Tohmatsu – Sociedade de
Auditores or other independent certified public accountants of recognized
international standing selected by the Borrower and reasonably satisfactory to
the Administrative Agent, which report shall be unqualified as to scope of
audit, shall express no doubts about the ability of the Persons covered thereby
to continue as a going concern, and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of the Company and its Subsidiaries, as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP (except as otherwise disclosed in such financial
statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards in the United States of America. In addition, with
regard to the supplemental consolidating information, such report will state
that such information has been subjected to the auditing procedures applied in
the audit of the consolidated financial statements and is fairly stated in all
material respects in relation to the consolidated financial statements taken as
a whole;
(iv)        Officers’ and Compliance Certificates: together with each delivery
of financial statements of the Company and its Subsidiaries (or Restricted
Subsidiaries, as the case may be) pursuant to clauses (ii) and (iii) above,
(a) an Officers’ Certificate of the Company stating that the signers, on behalf
of the Company, have reviewed the terms of this Agreement and have made, or
caused to be made under their supervision, a review in reasonable detail of the
transactions and condition of the Company and its Subsidiaries during the
accounting period covered by such financial statements and that such review has
not disclosed the existence during or at the end of such accounting period, and
that the signers do not have knowledge of the existence as at the date of such
Officers’ Certificate, of any condition or event that constitutes an Event of
Default or Potential Event of Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action the Borrower or any other Loan Party has taken, are taking and
propose to take with respect thereto; and (b) a
125

--------------------------------------------------------------------------------

Compliance Certificate demonstrating in reasonable detail compliance during and
at the end of the applicable accounting periods with the restrictions contained
in Section 7;
(v)         Reconciliation Statements: if, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements referred to in subsection 5.3, the consolidated
financial statements delivered pursuant to clauses (ii), (iii) or (xiii) of this
subsection 6.1 will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such clauses had
no such change in accounting principles and policies been made, then
(a) together with the first delivery of financial statements pursuant to
clauses (ii), (iii) or (xiii) of this subsection 6.1 following such change,
consolidated financial statements of the Company and its Subsidiaries (or
Restricted Subsidiaries, as the case may be) for (y) the current Fiscal Year to
the effective date of such change and (z) the two full Fiscal Years immediately
preceding the Fiscal Year in which such change is made, in each case prepared on
a pro forma basis as if such change had been in effect during such periods, and
(b) together with each delivery of financial statements for the Company and its
Subsidiaries (or Restricted Subsidiaries, as the case may be) pursuant to
clauses (ii), (iii) or (xiii) of this subsection 6.1 following such change, a
written statement of the chief accounting officer or chief financial officer of
the Company setting forth the differences (including any differences that would
affect any calculations relating to the financial covenants set forth in
subsection 7.6) which would have resulted if such financial statements had been
prepared without giving effect to such change;
(vi)        Accountants’ Certification: together with each delivery of
consolidated financial statements pursuant to clause (iii) (a) above, a written
statement by the independent certified public accountants giving the report
thereon (a) stating, in connection with their audit examination, nothing has
come to their attention that would lead them to believe that any condition or
event that constitutes an Event of Default or Potential Event of Default
in-so-far as they are related to accounting matters exists, if such a condition
or event has come to their attention, specifying the nature and period of
existence thereof; provided that such accountants shall not be liable directly
or indirectly by reason of any failure to obtain knowledge of any such Event of
Default or Potential Event of Default that would not be disclosed in the course
of their audit examination, and (b) stating that based on their audit
examination nothing has come to their attention that causes them to believe
either or both that the information contained in the certificates delivered
therewith pursuant to clause (iv) above is not correct or that the matters set
forth in the Compliance Certificates delivered therewith pursuant to
clause (iv)(b) above for the applicable Fiscal Year are not stated in accordance
with the terms of this Agreement insofar as they relate to accounting matters,
provided that such accountants shall not be liable directly or indirectly by
reason of any failure to obtain knowledge of any such Event of Default or
Potential Event of Default that would not be disclosed in the course of their
audit examination;
(vii)       Accountants’ Reports: promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all final reports
submitted to the Company by independent certified public accountants in
connection with each annual, interim or special audit of the consolidated
financial statements of the Company and its Subsidiaries made by such
accountants, including any comment letter submitted by such accountants to
management in connection with their annual audit;
126

--------------------------------------------------------------------------------

(viii)      Filings, Press Releases and Other Financial Reports: promptly upon
their becoming available (unless otherwise publicly available on SCL’s, Hong
Kong Stock Exchange’s or SEC’s website), copies of (a) all financial statements,
reports, notices and proxy statements sent or made available generally by the
Company or any of its Subsidiaries to their respective security holders, (b) all
regular and periodic reports and all registration statements (other than on Form
S-8 or a similar form in Hong Kong) and prospectuses, if any, filed by the
Company or any of its Subsidiaries with any securities exchange or with the
United States Securities and Exchange Commission, or any similar Governmental
Instrumentality, (c) all press releases and other statements made available
generally by the Loan Parties to the public concerning material developments in
the business of the Company and its Subsidiaries and (d) to the extent prepared,
any financial statements and reports concerning any Subsidiaries of the Company
not delivered pursuant to clauses (ii) or (iii) above that are generally made
available to the public;
(ix)         Events of Default, etc.: promptly upon any officer of any Loan
Party obtaining knowledge (a) of any condition or event that constitutes an
Event of Default or Potential Event of Default, or becoming aware that any
Lender has given any notice (other than to the Administrative Agent) or taken
any other action with respect to a claimed Event of Default or Potential Event
of Default, (b) that any Person has given any notice to any Loan Party or taken
any other action with respect to a claimed default or event or condition of the
type referred to in subsection 8.2, (c) of any condition or event that would be
required to be disclosed by the Company with the Hong Kong Stock Exchange if the
Company were required to make such disclosures in a current report under
applicable Hong Kong securities laws, or (d) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, an Officers’ Certificate specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given or action taken by any such Person and the nature of such claimed Event of
Default, Potential Event of Default, default, event or condition, and what
action the Company or any other Loan Party has taken, is taking and proposes to
take with respect thereto;
(x)          Litigation or Other Proceedings: (a) subject to confidentiality
requirements that apply as a matter of law or regulation, promptly upon any
officer of any Loan Party obtaining knowledge of (X) the non-frivolous
institution of, or threat of, any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration against or affecting the Company or any other Loan Party, or any
property of the Company or any other Loan Party (collectively, “Proceedings”)
not previously disclosed in writing by the Borrower to Lenders or (Y) any
material development in any Proceeding that, in any case:
(1)          has a reasonable likelihood of giving rise to a Material Adverse
Effect; or
(2)          seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby;
127

--------------------------------------------------------------------------------

written notice thereof together with such other information as may be reasonably
available to the Company and the other Loan Parties to enable the Lenders and
their counsel to evaluate such matters; and (b) within twenty days after the end
of each Fiscal Quarter, a schedule of all Proceedings involving an alleged
liability of, or claims against or affecting, the Company or any of its
Subsidiaries equal to or greater than $35,000,000, and promptly after request by
the Administrative Agent such other information as may be reasonably requested
by the Administrative Agent to enable the Administrative Agent and its counsel
to evaluate any of such Proceedings;
(xi)         ERISA Events: promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the Borrower or any of its ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto;
(xii)        ERISA Notices: with reasonable promptness, copies of (a) each
Schedule SB (Actuarial Information) to the annual report (Form 5500 Series)
filed by the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan;
(b) all notices received by the Company or any of its ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (c) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;
(xiii)       Financial Plans: as soon as practicable and in any event no later
than 60 days after the end of each Fiscal Year, a consolidated plan and
financial forecast for the Loan Parties for such Fiscal Year and each subsequent
Fiscal Year through the latest Maturity Date (the “Financial Plan” for such
Fiscal Years), including (a) forecasted consolidated balance sheets and
forecasted consolidated statements of income and cash flows of the Company and
its Restricted Subsidiaries for such Fiscal Years attributable to all Projects
(other than the Cotai Strip Infrastructure Project), but excluding the results
of the Excluded Casinos (this exclusion includes all of the assets, liabilities,
income, changes in equity and cash flow associated with the Excluded Casinos),
together with a pro forma Compliance Certificate as of December 31st of the next
ensuing Fiscal Year and an explanation of the assumptions on which such
forecasts are based, and (b) such other information and projections for such
Fiscal Years as any Lender may reasonably request;
(xiv)       Insurance: as soon as practicable and in any event within 30 days
after the end of each Fiscal Year, a report in form and substance reasonably
satisfactory to the Administrative Agent outlining all material insurance
coverage maintained as of the date of such report by the Loan Parties and all
material insurance coverage planned to be maintained by the Loan Parties in the
immediately succeeding Fiscal Year, and a certification from the Company that
all premiums due and owing in respect of any material insurance policies that
are due and owing have been fully paid;
(xv)        Board of Directors: with reasonable promptness, written notice of
any change in the members of the Board of Directors of SCL or the Company;
128

--------------------------------------------------------------------------------

(xvi)       New Subsidiaries: promptly (or, with respect to Excluded
Subsidiaries, in the time frame set forth in subsection 6.11A) upon any Person
becoming a Subsidiary of the Company (other than a Subsidiary of an Excluded
Subsidiary), a written notice setting forth with respect to such Person (a) the
date on which such Person became a Subsidiary of the Company and (b) all of the
data required to be set forth in Schedule 5.1D with respect to all Subsidiaries
of the Company (it being understood that such written notice shall be deemed to
supplement Schedule 5.1D for all purposes of this Agreement);
(xvii)      Material Contracts: promptly, and in any event within ten Business
Days after any Material Contract described in clauses (a) and (b) of the
definition thereof of the Company or any other Loan Party is terminated or
amended in a manner that is materially adverse to the Company or any other Loan
Party or any new Material Contract described in clauses (a) and (b) of the
definition thereof is entered into, or upon becoming aware of any material
default by any party under such Material Contract, a written statement
describing such event with copies of such material amendments or new contracts,
and an explanation of any actions being taken with respect thereto;
(xviii)     Search Reports: As promptly as practicable after the date of
delivery to the Administrative Agent of any UCC financing statement or similar
instrument delivered by any Loan Party pursuant to subsection 6.11, copies of
completed UCC searches, Real Estate Registry Collateral searches, and/or
Commercial and Moveable Property Registry Collateral searches, as applicable,
evidencing the proper filing, recording and indexing of all such UCC financing
statements and other instruments and listing all other effective financing
statements and similar instruments that name such Loan Party as debtor, together
with copies of all such filings not previously delivered to the Administrative
Agent by or on behalf of such Loan Party;
(xix)        Notices under Operative Documents: (1) promptly upon receipt,
copies of all notices provided to the Company or its Subsidiaries (a) pursuant
to any Material Contracts relating to material defaults and (b) pursuant to the
Gaming Concession Contract or any Land Concession Contract other than in the
ordinary course and (2) promptly upon execution and delivery thereof, copies of
all amendments to any FF&E Documents (other than in the ordinary course);
(xx)         Concession Proceedings and Notices: to the extent not required by
another clause of this subsection 6.1, promptly upon receipt, copies of all of
the following received by the Company or any of its Subsidiaries: (a) notice of
any default or consultations with Macau SAR as contemplated by paragraph A2 of
the Gaming Concession Consent in relation to any termination, rescission,
potential termination or potential rescission of the Gaming Concession Contract,
(b) notice of any default or consultations with Macau SAR as contemplated by
paragraph C of the Land Concessions Consent regarding the Land Concession
Contracts in relation to any termination or rescission thereof, (c) notice of
any replacement or reinstatement of the Company or any unilateral discharge of
the Gaming Concession Contract under article 79 of the Gaming Concession
Contract, (d) notice of any negotiations with Macau SAR pursuant to article 83
of the Gaming Concession Contract, (e) any notice from Macau SAR pursuant to
clause 3 of article 80 of the Gaming Concession Contract, (f) any notice from
Macau SAR pursuant to clause 4 of article 80 of the Gaming Concession Contract,
or (g) notice of any seizure, dissolution, redemption or rescission pursuant to
Chapter V of Law No 16/2001; and
129

--------------------------------------------------------------------------------

provide further information to the Administrative Agent regarding any
proceedings relating thereto;
(xxi)        Material Adverse Effect: promptly, upon obtaining knowledge
thereof, provide to the Administrative Agent written notice of any other event
or development which could reasonably be expected to have a Material Adverse
Effect;
(xxii)       Valuations: within 60 days after the end of each Fiscal Year,
deliver to the Administrative Agent a “desk top” appraisal of all real property
Collateral prepared by HVS International (or other appraisal firm reasonably
acceptable to the Administrative Agent) in form, scope and substance reasonably
satisfactory to the Administrative Agent; and
(xxiii)      Other Information: with reasonable promptness, such other
information and data with respect to the Company or any of its Subsidiaries as
from time to time may be reasonably requested by any Lender.
6.2          Corporate Existence, etc.
The Company will, and will cause each other Loan Party to, at all times preserve
and keep in full force and effect (i) their corporate, limited liability company
or other existence and (ii) all rights and franchises material to its business;
provided, however, that the Company and any other Loan Party may merge,
consolidate, liquidate or dissolve as permitted pursuant to subsection 7.7 of
this Agreement and provided, further, that neither the Company nor any other
Loan Party shall be required to preserve any such right or franchise if the
management or Board of Directors of such Loan Party (or the managing member
thereof, if applicable) shall determine (and shall so notify the Administrative
Agent), that the preservation thereof is no longer desirable in the conduct of
the business of such Loan Party and that the loss thereof is not disadvantageous
in any material respect to the Company, any other Loan Party or the Lenders.
6.3          Payment of Taxes and Claims; Tax Consolidation.
A.          The Company will, and will cause each other Loan Party to, pay all
material Taxes, assessments and other governmental charges imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty accrues thereon, and all material claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such charge or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (1) such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP or
IFRS, as applicable, shall have been made therefor and (2) in the case of a
charge or claim which has or may become a Lien against any of the Collateral,
such contest proceedings conclusively operate to stay the sale of any portion of
the Collateral to satisfy such charge or claim.
B.          The Company will not, nor will it permit any other Loan Party to,
file or consent to the filing of any combined, unitary or consolidated income
Tax return with any Person (other than a Loan Party) unless the Company and/or
each other Loan Party, as applicable, shall have
130

--------------------------------------------------------------------------------

entered into, a tax sharing agreement with such Person, in form and substance
reasonably satisfactory to the Administrative Agent (it being understood that
compliance by any Person with information reporting obligations in respect of
the Company shall not constitute the filing by the Company of a combined,
unitary or consolidated income tax Return with such Person).
C.          The Company shall use commercially reasonable efforts to minimize
the Section 951(a) Income generated by the operations of the Loan Parties.
D.          If and to the extent that the Company or any other Loan Party makes
a payment or distribution to any direct or indirect shareholder or member other
than the Company or another Loan Party with respect to Taxes that are
attributable to an Excluded Subsidiary or any Subsidiary thereof, then the
Company will promptly cause such Excluded Subsidiary to reimburse the Company or
such other Loan Party for such Taxes; provided, however, that such reimbursement
shall not be required to the extent that the amount of such reimbursement is
treated as an Investment permitted under subsection 7.3.
6.4          Maintenance of Properties; Insurance; Application of Net Loss
Proceeds.
A.          Maintenance of Properties. The Company will, and will cause each
other Loan Party to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of the Company and each other Loan Party and from
time to time will make or cause to be made all appropriate repairs, renewals and
replacements thereof except to the extent that the Company determines in good
faith not to maintain, repair, renew or replace such property if such property
is no longer desirable in the conduct of their business and the failure to do so
is not disadvantageous in any material respect to the Loan Parties or the
Lenders. The Company will operate each Project at standards of operation at
least equivalent to the standards of operation of the Sands Macao Casino on the
2014 Restatement Date (or, if higher, in accordance with prudent industry
practices in Macau SAR and in a manner not inconsistent with any Gaming
License), in compliance with the terms of the Gaming Concession Contract, and in
compliance with the terms of any applicable Land Concession Contract.
B.          Insurance. The Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Company and each other Loan Party as
may from time to time customarily be carried or maintained under similar
circumstances by corporations of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for corporations similarly situated in the industry.
Without limiting the generality of the foregoing, the Company will maintain or
cause to be maintained at all times after the 2014 Restatement Date the
insurance coverages set forth on Exhibit O on the 2014 Restatement Date.
C.          Application of Net Loss Proceeds. If Net Loss Proceeds are received
by any Loan Party, the Company shall apply any Net Loss Proceeds in accordance
with subsection 2.4B(iii)(b) hereof.
131

--------------------------------------------------------------------------------

6.5          Inspection; Lender Meeting.
A.          Inspection Rights. The Company shall, and shall cause each other
Loan Party to, permit any authorized representatives designated by any Lender to
visit and inspect any of the properties of the Loan Parties, to inspect, copy
and take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their officers
and independent public accountants, if requested by the Administrative Agent
(provided that any designated representatives of the Company may, if they so
choose, be present at or participate in any such discussion), all upon
reasonable notice and at such reasonable times during normal business hours and
as often as may reasonably be requested and the Company shall be responsible for
all of the reasonable expenses of the Administrative Agent and the Lenders in
connection with such inspections; provided that so long as no Event of Default
has occurred and is continuing, such inspections shall be limited to twice in
any calendar year.
B.          Lender Meeting. The Company will, upon the request of the
Administrative Agent or Requisite Lenders, participate in a meeting of the
Co-Syndication Agents, the Administrative Agent and the Lenders once during each
Fiscal Year to be held at the Parent’s corporate offices, or the Company’s
corporate offices if requested by the Lenders (or at such other location as may
be agreed to by the Company and the Administrative Agent) at such time as may be
agreed to by the Company and the Administrative Agent.
6.6          Compliance with Laws, etc.; Permits.
A.          The Company shall and shall cause each other Loan Party, and shall
use commercially reasonable efforts to cause all other Persons on or occupying
any Properties to, comply with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Instrumentality (including all
Environmental Laws, and any money laundering laws or regulations), noncompliance
with which could reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Effect. The Company shall and shall cause each
other Loan Party to only engage in activities permitted by their respective
Organizational Documents.
B.          The Company shall, and shall cause each other Loan Party to, from
time to time obtain, maintain, retain, observe, keep in full force and effect
and comply in all material respects with the terms, conditions and provisions of
all Permits as shall now or hereafter be necessary under applicable laws except
any thereof the noncompliance with which could not reasonably be expected to
have a Material Adverse Effect.
6.7          Environmental Covenant.
A.          Compliance with Environmental Law.
(i)          Except as provided in Section 6.7A(ii), the Projects (other than
the Cotai Strip Infrastructure Project) shall at all times (after the
commencement of and during construction, and during operation) comply in all
material respects with (x) Environmental Laws and (y) the Environmental
Mitigation Plan, except for such instances of noncompliance that could not
reasonably be expected to have a Material Adverse Effect.
132

--------------------------------------------------------------------------------

(ii)          In the event and to the extent that the Equator Principles
applicable to the Projects (other than the Cotai Strip Infrastructure Project)
materially change after the date of this Agreement, upon the Administrative
Agent’s written notice to the Borrower of such changes, the Borrower and the
Company agree that they will use commercially reasonable efforts under the
circumstances to cause such Projects to comply in a commercially reasonable time
frame with any such material changes to the Equator Principles; provided
however, that in the event the Borrower and the Company cannot comply with the
changes to the Equator Principles without expending greater than commercially
reasonable efforts under the circumstances, then the Borrower and the Company
need not attempt to comply with such changes to the Equator Principles, except
that in such event the Borrower and the Company shall in their reasonable
discretion mitigate any such noncompliance with such changes.
B.          [Reserved].
C.          Environmental Disclosure. The Company will deliver to the
Administrative Agent and Lenders:
(i)          Environmental Audits and Reports. As soon as practicable following
receipt thereof (or receipt by any Loan Party), copies of all material
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of the Company or any of its Restricted
Subsidiaries or by independent consultants, governmental authorities or any
other Persons, with respect to significant environmental matters at any Property
or with respect to any Environmental Claims.
(ii)          Notice of Certain Releases, Remedial Actions, Etc. Promptly upon
the occurrence thereof, written notice describing in reasonable detail (a) any
material Release or material noncompliance with Environmental Law required to be
reported to any Government Instrumentality under any applicable Environmental
Laws, (b) any remedial action taken by the Company, any Loan Party or any other
Person in response to (1) any Hazardous Environmental Activities the existence
of which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(2) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, or (c) any
noncompliance with the Environmental Mitigation Plan; provided, however, that as
to immaterial noncompliance, the Company may provide such written notice in the
auditing procedures identified in the Environmental Mitigation Plan.
(iii)         Written Communications Regarding Environmental Claims, Releases,
Etc. As soon as practicable following the sending or receipt thereof by the
Company or any of its Restricted Subsidiaries, a copy of any and all written
communications with respect to (a) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (b) any material Release required to be reported to any
Government Instrumentality, and (c) any request for information from any
Governmental Instrumentality that suggests such agency is investigating whether
Company or any of its Restricted Subsidiaries may be potentially responsible for
costs arising out of any Hazardous Materials Activity.
133

--------------------------------------------------------------------------------

(iv)        Notice of Certain Proposed Actions Having Environmental Impact.
Prompt written notice describing in reasonable detail (a) any proposed
acquisition of stock, assets, or property by the Company or any of its
Restricted Subsidiaries that could reasonably be expected to (1) expose the
Company or any of its Restricted Subsidiaries to, or result in, Environmental
Claims that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (2) affect the ability of the Company or
any of its Restricted Subsidiaries to maintain full force and effect all
material Permits required under any Environmental Laws for their respective
operations and (b) any proposed action to be taken by the Company or any of its
Restricted Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject the Company or any of its Restricted
Subsidiaries to any material additional obligations or requirements under any
Environmental Laws that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
(v)         Annual Reports. Within ninety (90) days after the end of each Fiscal
Year of the Company, an annual monitoring report assessing compliance with the
Environmental Mitigation Plan, the applicable Environmental Laws, and
subsection 6.7A or, as the case may be, detailing any non-compliance, and
setting out the action being taken to correct such non-compliance.
(vi)        Other Information. With reasonable promptness, such other documents
and information as from time to time may be reasonably requested by the
Administrative Agent in relation to any matters disclosed pursuant to this
subsection 6.7.
D.          Company’s Remedial Actions Regarding Environmental Laws and
Hazardous Environmental Activities. The Company shall promptly undertake, and
shall cause each of its Restricted Subsidiaries promptly to undertake, any and
all investigations, studies, sampling, testing, abatement, cleanup, removal,
remediation or other response actions reasonably necessary to remove, remediate,
clean up or abate any Hazardous Environmental Activity on, under or about any
Property to the extent required by Environmental Laws, including without
limitation (i) any material violation of any Environmental Laws or that presents
a material risk of giving rise to an Environmental Claim or (ii) any violation
of the Environmental Mitigation Plan. In the event Company or any of its
Restricted Subsidiaries undertake any such action, the Company or such
Restricted Subsidiary shall conduct and complete such action in compliance in
all material respects with all applicable Environmental Laws except when, and
only to the extent that, the Company’s or such Restricted Subsidiary’s liability
with respect to such Hazardous Environmental Activity is being contested in good
faith by the Company or such Restricted Subsidiary.
E.          Actions with Respect to Environmental Claims and Violations of
Environmental Laws. The Company shall promptly take, and shall cause each of its
Restricted Subsidiaries promptly to take, any and all actions necessary to
(a) cure any violation of applicable Environmental Laws by the Company or its
Restricted Subsidiaries and (b) make an appropriate response to any
Environmental Claim against the Company or any of its Restricted Subsidiaries
and discharge any obligations it may have to any Person thereunder.
F.          Actions with Respect to Categorization of the Projects. Except where
accompanied by material compliance with all applicable Environmental Laws,
neither the
134

--------------------------------------------------------------------------------

Borrower, the Company nor any Restricted Subsidiary shall take any action, enter
into any transaction, agreement or proposal or otherwise cause or permit any
third person to take any action, that could reasonably be expected to result in
a change in the categorization (as determined by ERM or other qualified
independent consultant reasonably acceptable to the Borrower and Arranger or
Administrative Agent) of (1) the Sands Macao Casino or the Sands Macao Podium
Expansion Project from a Category “C” project under the Equator Principles to a
Category “B” or “A” project thereunder, (2) any other Project (or combination
thereof) (other than the Cotai Strip Infrastructure Project) from a Category “B”
project under the Equator Principles to a “Category A” project thereunder.
6.8          Material Contracts.
A.          Compliance with Obligations. The Company shall, and shall cause each
other Loan Party to, comply, duly and promptly, in all material respects with
its respective obligations and enforce all of its respective rights under
(i) the Gaming Concession Contract (including, without limitation, compliance
with the suitability requirements of Article 26 of the Gaming Concession
Contract, obtaining approvals required by Article 30 thereof prior to related
party transactions and Article 37 thereof regarding work inspections at the
times specified therein, and maintaining all required guarantees pursuant to
Articles 61, 62 or 63 thereof or otherwise), each Land Concession Contract and
the IP License and (ii) all Material Contracts described in clause (a) and (b)
of the definition thereof except in the case of this clause (ii), where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect.
B.          Contract Consents. The Company (i) shall cause each Person party to
a Material Contract listed in clause (b) of the definition thereof, and (ii)
shall use commercially reasonable efforts to cause each Person party to any
Material Contract described in clause (c) of the definition thereof, to deliver
a Contract Consent to the Administrative Agent regarding the collateral
assignment of such Material Contract, upon execution of such Material Contract
or within a reasonable period of time thereafter; provided that the Company may
decline to cause or to use commercially reasonable efforts to cause to be
delivered Contract Consents for Material Contracts comprising up to 20% of the
value of all Contracts deemed “Material Contracts” solely due to clauses (b) and
(c) of the definition thereof; provided further, that no Contract Consent shall
be required in respect of any hotel management agreement until the property
subject to such hotel management agreement has been opened to the general
public.
6.9          Discharge of Liens.
A.          Removal by the Company. In the event that, notwithstanding the
covenants contained in subsection 7.2, a Lien which is not a Permitted Lien may
encumber any Collateral or any portion thereof, the Company shall promptly (and
shall cause its Subsidiaries to promptly) discharge or cause to be discharged by
payment to the lien or Lien claimant or promptly secure removal by bonding,
guaranty, deposit or otherwise within 60 days after the date of notice thereof;
provided that compliance with the provisions of this subsection 6.9 shall not be
deemed to constitute a waiver of the provisions of subsection 7.2. The Company
shall exhibit to the Administrative Agent upon request all receipts or other
satisfactory evidence of payment, bonding, deposit of taxes, assessments, Liens
or any other item which may cause any such Lien to be filed against any
Collateral. Each Loan Party shall fully preserve the Lien and
135

--------------------------------------------------------------------------------

the priority of each Collateral Document without cost or expense to the
Administrative Agent, the Collateral Agent or the Lenders.
B.          Removal by the Agent. If any Loan Party fails to promptly discharge,
remove or bond off any such Lien or mechanics’ or materialmen’s claim of Lien as
described above, which is not being contested by a Loan Party in good faith by
appropriate proceedings promptly instituted and diligently conducted, within 60
days after the receipt of notice thereof, then the Administrative Agent may, but
shall not be required to, procure the release and discharge of such Lien,
mechanics’ or materialmen’s claim of Lien and any judgment or decree thereon,
and in furtherance thereof may, in its sole discretion, effect any settlement or
compromise with the lienor or Lien claimant or post any bond or furnish any
security or indemnity as the Administrative Agent, in its sole discretion, may
elect. In settling, compromising or arranging for the discharge of any Liens
under this subsection, the Administrative Agent shall not be required to
establish or confirm the validity or amount of the Lien. The Borrower agrees
that all costs and expenses expended or otherwise incurred pursuant to this
subsection 6.9 (including reasonable attorneys’ fees and disbursements) by the
Administrative Agent shall be paid by the Borrower in accordance with the terms
hereof.
6.10          Further Assurances.
A.          Assurances. Without expense or cost to the Administrative Agent, the
Collateral Agent, or the Lenders, the Company shall, and shall cause each other
Loan Party to, from time to time hereafter, execute, acknowledge, file, record,
do and deliver all and any further acts, deeds, conveyances, mortgages, deeds to
secure debt, security agreements, hypothecations, pledges, charges, assignments,
financing statements and continuations thereof, notices of assignment,
transfers, certificates, assurances and other instruments as the Administrative
Agent or the Collateral Agent may from time to time reasonably require in order
to carry out more effectively the purposes of this Agreement or the other Loan
Documents, including to subject any items of Collateral, intended to now or
hereafter be covered, to the Liens created by the Collateral Documents, to
perfect and maintain such Liens (including the priority thereof), and to assure,
convey, assign, transfer and confirm unto the Collateral Agent the property and
rights hereby conveyed and assigned or intended to now or hereafter be conveyed
or assigned or which any Loan Party may be or may hereafter become bound to
convey or to assign to the Administrative Agent or the Collateral Agent or for
carrying out the intention of or facilitating the performance of the terms of
this Agreement, or any other Loan Documents or for filing, registering or
recording this Agreement or any other Loan Documents or to clarify or confirm
any documents delivered or required to be delivered hereunder or thereunder.
Promptly upon a reasonable request Company shall, and shall cause each other
Loan Party to, execute and deliver, and hereby authorizes the Collateral Agent
to execute and file in the name of such Loan Party, to the extent the Collateral
Agent may lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments to evidence more effectively the Liens of the
Collateral Documents upon the Collateral. In addition, promptly upon the
creation of any new corporate enterprise of any Loan Party, the applicable
Floating Charge shall be registered with the Macau Companies Registry with
regard to such new corporate enterprise.
B.          Filing and Recording Obligations. Each of the Company and, from and
after the 2014 Restatement Date, the Borrower shall pay or cause to be paid all
filing, registration and
136

--------------------------------------------------------------------------------

recording fees and all expenses incidental to the execution and acknowledgment
of or enforcement under any Loan Document, including any instrument of further
assurance described in subsection 6.10A, and shall pay or cause to be paid all
mortgage recording taxes, transfer taxes, general intangibles taxes and
governmental stamp and other taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution, delivery, filing, recording
or registration of or enforcement under any Collateral Document or any other
Loan Document or, to the extent applicable, the Assignment of Reinsurances, or
any leases or subleases entered into in connection with any Project (except to
the extent already recorded) or memoranda thereof, including any instrument of
further assurance described in subsection 6.10A, or by reason of its interest
in, or measured by amounts payable under, the Notes, any Collateral Document or
any other Loan Document or, to the extent applicable, the Assignment of
Reinsurances, including any instrument of further assurance described in
subsection 6.10A, and shall pay all stamp taxes and other taxes required to be
paid on the Notes or any other Loan Document or, to the extent applicable, the
Assignment of Reinsurances, but excluding in the case of each Lender and the
Administrative Agent, Taxes imposed on its income by a jurisdiction under the
laws of which it is organized or in which its principal executive office is
located or in which its applicable lender office for funding or booking its
Loans hereunder is located. If Borrower fails to make or cause to be made any of
the payments described in the preceding sentence within 15 days after notice
thereof from the Administrative Agent (or such shorter period as is necessary to
protect the loss of or diminution in value of any Collateral by reason of tax
foreclosure or otherwise, as determined by the Administrative Agent, in its sole
discretion) accompanied by documentation verifying the nature and amount of such
payments, the Administrative Agent may (but shall not be obligated to) pay the
amount due and each of the Company and the Borrower shall reimburse all amounts
in accordance with the terms hereof.
C.          Further Security Upon Project Progress. In addition to all other
requirements of this subsection 6.10, the Company shall, and shall cause the
other Loan Parties to, (i) with respect to any space within a Project associated
with any casino referred to under Article 42 of the Gaming Concession Contract
(if so permitted pursuant to the respective Land Concession Contract), create a
horizontal property, register such horizontal property at the Macau Real Estate
Registry on a provisional basis first and on a definitive basis subsequently,
and cause ownership of the unit designated as a casino of such horizontal
property to be transferred to the Company as soon as reasonably practicable and
a Mortgage to be created over such unit (except if such Property is already
subject to a Mortgage)), pursuant to which the Lenders are granted a Lien on
such unit subject only to Permitted Liens; (ii) promptly upon the transfer by
the Cotai Subsidiary to the Company of a unit of a horizontal property
designated as a gaming area and/or casino associated with the Four Seasons Macao
Overall Project, grant to the Collateral Agent, for the benefit of the Secured
Parties, a collateral assignment of the Company’s rights in the Venetian Macao
Land Concession Contract that were acquired by the Company as the result of the
Company’s acquisition of such unit, such collateral assignment to be in form and
substance reasonably satisfactory to the Administrative Agent (provided that the
obligations referred to in this section shall be deemed satisfied if such
collateral assignment is included in the Land Security Assignment executed by
the Company on the Closing Date); and (iii) carry out as soon as reasonably
practicable definitive registration with the Macau Real Estate Registry in
respect of each land grant under any Land Concession Contract and each unit of
horizontal property designated as a casino or gaming area by the Macau Gaming
Authority on any Project (other
137

--------------------------------------------------------------------------------

than the Cotai Strip Infrastructure Project) in which the Company or any other
Loan Party has an interest upon the issuance of an Occupation Certificate
for the related Project.
D.          Final Registration. The Company shall use its commercially
reasonable efforts to (i) obtain and maintain or cause the Cotai Subsidiary to
maintain the Occupation Certificates issued for the Casinos (other than the VOL
Casino) and (ii) obtain and maintain or cause VOL to obtain and maintain an
Occupation Certificate for the VOL Casino. The Company shall use its
commercially reasonable efforts (it being understood that the realization of
such efforts may require the cooperation of the developer of any applicable
Other Resort Project), at all times after the provisional registration of any
property of any Loan Party (or, in the case of any gaming area to be developed
in any Other Resort Project as to which clause (y) of the definition of Other
Resort Projects applies, if earlier, upon any Investment being made pursuant to
Section 7.3 in an Excluded Subsidiary developing the related Other Resort
Project, or any Casino Operation Land Concession Contract being entered into
pertaining to the Site to which such Other Resort Project relates), to cause an
Occupation Certificate to be issued regarding such property, and to cause such
registration to become “definitive”, as soon as practicable.
E.          Gaming Area Classification. (i) The Company shall use its
commercially reasonable efforts to maintain the designation of each area within
any Project where gaming activities are conducted as a “gaming area” by the
Macau Gaming Authority and use its commercially reasonable efforts to ensure
that no space shall be designated as a “casino” at or within any Project (other
than the specified gaming area within the Venetian Macao Casino) for purposes of
the Macau SAR’s reversion/reclamation rights under the Gaming Concession
Contract. (ii) In no event shall clause (i) above be enforceable against the
Macau SAR.
F.          Subdivision. As promptly as possible upon obtaining any Land
Concession Contract therefor, if the Property comprises or shall comprise any
casino or gaming area, the Company shall, and shall cause the other Loan Parties
to (if permitted by the relevant Land Concession Contract) create a horizontal
property in the Property such that each such unit part of such horizontal
property comprising any casino or gaming area may be separately mortgaged,
conveyed and otherwise dealt with as a separate legal lot or parcel. Each of the
Company and the Borrower acknowledges that this Agreement contemplates the
creation of one or more separate legal units for such casinos and gaming areas
(if permitted by the relevant Land Concession Contract).
G.          Costs of Defending and Upholding the Lien. The Administrative Agent
or the Collateral Agent may, upon at least five days’ prior notice to the
Borrower, (i) appear in and defend any action or proceeding, in the name and on
behalf of the Administrative Agent, the Collateral Agent or the Lenders in which
the Administrative Agent, the Collateral Agent or any Lender is named or which
the Administrative Agent in its sole discretion determines is reasonably likely
to materially adversely affect any Collateral, any Collateral Document, the Lien
thereof or any other Loan Document and (ii) institute any action or proceeding
which the Administrative Agent or the Collateral Agent reasonably determines
should be instituted to protect the interest or rights of the Collateral Agent
and the Lenders in any Collateral or under any Loan Document. The Borrower
agrees that all reasonable costs and expenses expended or otherwise incurred
pursuant to this subsection (including reasonable attorneys’ fees and
disbursements) by the Administrative Agent or the Collateral Agent shall be paid
by the
138

--------------------------------------------------------------------------------

Borrower or reimbursed to the Administrative Agent or the Collateral Agent, as
the case may be, promptly after demand.
H.        Costs of Enforcement. Each of the Company and the Borrower agrees to
bear and shall pay or reimburse the Administrative Agent, the Collateral Agent
and the Lenders in accordance with the terms of subsection 10.2 for all sums,
costs and expenses incurred by the Administrative Agent or the Collateral Agent
and the Lenders (including reasonable attorneys’ fees and the expenses and fees
of any receiver or similar official) of or incidental to the collection of any
of the Obligations, any foreclosure (or transfer in lieu of foreclosure) of this
Agreement, any Collateral Document or any other Loan Document or, to the extent
applicable, the Assignment of Reinsurances or any sale of all or any portion of
the Collateral.
I.          [Reserved].
6.11       Future Subsidiaries or Restricted Subsidiaries.
A.        Execution of Guaranty and Collateral Documents. In the event that any
Person becomes a Subsidiary of the Company (other than a Subsidiary of an
Excluded Subsidiary), the Company will promptly notify Administrative Agent of
that fact (provided that if such Person is an Excluded Subsidiary, then the
Company is required to notify the Administrative Agent of such fact as follows:
(a) if such fact occurs during any of the first three calendar quarters of any
given year, within 45 days of the close of the calendar quarter during which
such fact occurs; or (b) if such fact occurs during the last calendar quarter of
any given year, within 90 days of the close of such calendar quarter), and
(i) in such event (provided such Subsidiary is not an Excluded Subsidiary) or
(ii) in the event that any Excluded Subsidiary becomes a Restricted Subsidiary
pursuant to subsection 6.11C, the Company will cause such Restricted Subsidiary,
promptly upon such designation (a) to execute and deliver to the Collateral
Agent a supplement to the Guaranty, the Security Agreement, the Livranças, and
the Livranças Side Letter, (b) to execute and deliver to the Collateral Agent an
Assignment of Rights, a Macau Collateral Account Agreement, an Assignment of
Insurances, a Pledge Over Intellectual Property Rights (if such Person is
organized under the laws of Macau SAR), a Floating Charge, and if such new
Restricted Subsidiary has any interests in real property, a Land Security
Assignment, a Mortgage and a Power of Attorney, in each case, notarized, stamped
and in appropriate form for filing or registering with the government of Macau
SAR if applicable, (c) to the extent applicable, to deliver an Assignment of
Reinsurances from each insurer of such Person and (d) to take all such further
actions and execute all such further documents and instruments as may be
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a valid and perfected First Priority Lien on all of the assets of such
Restricted Subsidiary which constitute Collateral.
B.         Subsidiary Charter Documents, Legal Opinions, Etc. In the case of any
new Restricted Subsidiary being acquired, formed, or designated pursuant to
subsection 6.11A, the Company shall deliver to the Administrative Agent,
together with such Loan Documents, (i) certified copies of such new Restricted
Subsidiary’s Organizational Documents, together with a good standing certificate
or foreign law equivalent, if any, from the jurisdiction of its incorporation or
formation (as applicable) and, to the extent generally available, a certificate
or other evidence of good standing as to payment of any applicable franchise or
similar taxes from
139

--------------------------------------------------------------------------------

the appropriate taxing authority of such jurisdiction, or, in the case of each
Macau corporation, a certificate issued by each of the Macau Companies Registry,
the Courts of Macau SAR and the Tax Department of Macau SAR (together with an
English translation) confirming that such Person exists and is operating and
that no bankruptcy or other proceedings customarily covered by such certificate
have been filed against such Person, each to be dated a recent date prior to
their delivery to the Administrative Agent, (ii) a copy of such new Restricted
Subsidiary’s Bylaws or limited liability company agreement, as applicable, (or,
in the case of a Macau entity, Usufruct Agreement) certified by its corporate
secretary or an assistant secretary (or their equivalent) as of a recent date
prior to their delivery to the Administrative Agent, (iii) a certificate
executed by the secretary or an assistant secretary of such new Restricted
Subsidiary as to (a) the fact that the attached resolutions of the Shareholders
General Meeting and/or Board of Directors and/or Declaration from the
Director(s) or managing member, as applicable, of such new Restricted Subsidiary
approving and authorizing the execution, delivery and performance of such Loan
Documents are in full force and effect and have not been modified or amended and
(b) the incumbency and signatures of the officers of such new Restricted
Subsidiary executing such Loan Documents, and (iv) an opinion of counsel to such
new Restricted Subsidiary, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, as to (a) the due organization and, to the
extent available, good standing of such new Restricted Subsidiary, (b) the due
authorization, execution and delivery by such new Restricted Subsidiary of such
Loan Documents, (c) the enforceability of such Loan Documents against such new
Restricted Subsidiary, (d) such other matters (including matters relating to the
creation and perfection of Liens in any Collateral pursuant to such Loan
Documents) as the Administrative Agent may reasonably request, all of the
foregoing to be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.
C.          Designation of Excluded Subsidiaries as Restricted Subsidiaries. The
Company may designate (by providing written notice of such designation to the
Administrative Agent) any Excluded Subsidiary (including any Additional
Development Excluded Subsidiaries) to be a Restricted Subsidiary under this
Agreement; provided that (i) no Potential Event of Default or Event of Default
has occurred or would occur as a result of such designation, (ii) all
requirements of subsections 6.10C, 6.11A and 6.11B are met, (iii) such
designation could not reasonably be expected to cause a Material Adverse Effect
to occur, (iv) prior to such designation, the Administrative Agent has been
afforded a reasonable opportunity to review (a) any shareholder agreements or
similar instruments relating to such Excluded Subsidiary (in the event such
Excluded Subsidiary is not wholly-owned) and is reasonably satisfied with the
rights held by any minority shareholder therein, and (b) any management
agreements or similar arrangements relating to such Excluded Subsidiary and
related non-disturbance agreements with the hotel management company party
thereto, and is reasonably satisfied with the terms of such arrangements (the
Administrative Agent hereby agreeing that it will execute and deliver such
satisfactory non-disturbance agreements), including that such agreements shall
be in full force and effect with no material defaults thereunder, (v) there
shall be no Liens on any assets of such Excluded Subsidiary that would not
constitute Permitted Liens upon its designation as a Restricted Subsidiary, and
(vi) such Excluded Subsidiary shall have no Indebtedness as of the date of such
designation other than such Indebtedness as would be permitted pursuant to the
terms hereof.
6.12          [Reserved].
140

--------------------------------------------------------------------------------

6.13          [Reserved].
6.14          Actions Regarding Certain Excluded Subsidiaries.
A.          Excluded Bank Accounts. The Company shall promptly deposit all
revenue (net of On-Site Cash related to such Excluded Casino) associated with
the operation of the Excluded Casinos in the Excluded Bank Accounts and the
owner of the applicable development will not have any access to or rights with
respect to such revenue (nor any of the proceeds maintained in the Excluded Bank
Accounts) other than pursuant to the next sentence. The Company shall be
permitted, within 5 Business Days following the end of any calendar month, to
release all amounts on deposit in the Excluded Bank Accounts to the owner of the
applicable development; provided that at such time, the Company shall have
received full reimbursement for all operating and other expenses and liabilities
(including associated gaming taxes) paid by the Loan Parties prior to the date
of such release pursuant to subsection 6.14B and not paid with funds in the
Excluded Bank Accounts.
B.          Operating Expenses. Except as set forth in the following sentence,
all expenses and other costs in respect of the ownership, operation and
maintenance of the Excluded Casinos shall be paid, to the extent permitted by
applicable law, by the Person that owns the associated development (or another
Person that is not a Loan Party on its behalf) and, if operating costs and
expenses are required by applicable law to be paid by a Loan Party, shall be
paid solely from the Excluded Bank Accounts. To the extent that the proceeds in
the applicable Excluded Bank Accounts are insufficient to fund such operating
costs and expenses then due and payable, the Loan Parties shall (a) cause the
Person that owns the associated development (or another Person that is not a
Loan Party on its behalf) to promptly make deposits into the Excluded Bank
Accounts sufficient to cover all such costs and expenses, and/or (b) be deemed
to have utilized capacity to make Investments pursuant to an applicable clause
of subsection 7.3 to the extent of such costs and expenses (and the Company
shall be permitted to make such Investments), and/or (c) apply funds up to an
amount of no more than $5,000,000 at any one time unreimbursed, from other
sources to pay such costs and expenses, and in the case of clause (c) promptly
deliver a notice of such payment to the Person that owns the associated
development requesting immediate reimbursement to the Loan Parties in an amount
equal to any such expenses and costs paid, no later than 10 days after the
receipt of such notice by such owner; provided that this reimbursement
requirement will be deemed satisfied if an equal amount is deposited, within
such 10 day period, into the applicable Excluded Bank Account by any other
Person other than a Loan Party.
C.          Only Permitted Arrangements. Subject to the next sentence, at any
time prior to the designation, pursuant to subsection 6.11C, of an Additional
Development Excluded Subsidiary as a Restricted Subsidiary, no Loan Party will
(other than as permitted by subsection 7.3 and/or 7.17B) incur any liabilities
or obligations (or enter into any contractual arrangements giving rise thereto)
in respect of such Additional Development Excluded Subsidiary and such
Additional Development Excluded Subsidiary shall not incur any liabilities or
obligations (or enter into any contractual arrangements giving rise thereto) in
respect of the Excluded Casino Interests or on behalf of any Loan Party, other
than de minimis obligations and duties implied at law; provided that the sharing
of services among Loan Parties and Additional Development Excluded Subsidiaries
pursuant to agreements permitted pursuant to
141

--------------------------------------------------------------------------------

subsection 7.10(xx) shall be permitted hereunder. Notwithstanding anything in
this Agreement to the contrary, the Loan Parties shall assume no liabilities
(other than as permitted by the proviso to the preceding sentence,
subsection 7.3 and/or subsection 7.17B) in respect of any Additional Development
until the related Additional Development Excluded Subsidiary, as the case may
be, becomes a Loan Party, other than in respect of Excluded Casinos and Excluded
Casino Interests (i) to the extent required by Legal Requirements of Macau SAR
and the Gaming Concession Contract and (ii) following the receipt by the
Administrative Agent of reasonably satisfactory documentation evidencing
indemnification obligations from the applicable Additional Development Excluded
Subsidiary, of the Loan Parties for any and all losses, costs, expenses and
liabilities they may incur as a result of such assumption.
6.15          Intercompany Contribution Agreement.
Each Loan Party shall be a party to the Intercompany Contribution Agreement.
Each Loan Party that is a party to the Intercompany Contribution Agreement shall
make contributions to the equity of the Borrower and any other Loan Party as and
when required pursuant to the terms of the Intercompany Contribution Agreement.
Section 7.          Borrower’s Negative Covenants.
The Company and the Borrower covenant and agree with each Lender and each Agent
that, until the Termination Date, the Company and the Borrower shall (and shall
cause the other Loan Parties to) perform all of the covenants set forth in this
Section 7.
7.1          Indebtedness.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except
Indebtedness referred to below:
(i)          Indebtedness in respect of the Obligations (including any New
Revolving Loans and New Term Loans incurred pursuant to subsection 2.9);
(ii)         Indebtedness existing on the 2016 Restatement Date and set forth on
Schedule 7.1;
(iii)        Permitted Unsecured Indebtedness up to an aggregate principal
amount outstanding of $125,000,000; provided that if the Consolidated Leverage
Ratio is less than 3.5 to 1.0 after giving effect to each such incurrence of
Permitted Unsecured Indebtedness, such Permitted Unsecured Indebtedness shall be
unlimited in amount;
(iv)        the incurrence by any Loan Party of Permitted Unsecured Indebtedness
up to an aggregate principal amount outstanding at any time for all Loan Parties
of $50,000,000; provided that the Borrower or such Guarantor uses the proceeds
of such Indebtedness to finance Investments permitted hereunder in Excluded
Subsidiaries;
142

--------------------------------------------------------------------------------

(v)         Contingent Obligations permitted by subsection 7.4 and upon any
matured obligations actually arising pursuant thereto, the Indebtedness
corresponding to the Contingent Obligations so extinguished;
(vi)        Indebtedness owed to any Loan Party; provided that all such
intercompany Indebtedness shall be subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of a promissory note in
form and substance reasonably satisfactory to the Administrative Agent and/or an
intercompany subordination agreement in form and substance reasonably
satisfactory to the Collateral Agent;
(vii)       Indebtedness owed by any Loan Party to another Loan Party
constituting an Investment permitted under subsection 7.3; provided such
Indebtedness is evidenced by a promissory note in form and substance reasonably
satisfactory to the Administrative Agent and/or an intercompany subordination
agreement in form and substance reasonably satisfactory to the Collateral Agent;
(viii)      Shareholder Subordinated Indebtedness (including any such
Indebtedness incurred for purposes of contributing to Consolidated Adjusted
EBITDA as contemplated by the definition of Consolidated Adjusted EBITDA);
(ix)         to the extent that such incurrence does not result in the
incurrence by any Loan Party of any obligation for the payment of borrowed money
of others, Indebtedness of a Loan Party incurred solely in respect of (x)
performance bonds, completion guarantees, standby letters of credit or bankers’
acceptances, letters of credit in order to provide security for workers’
compensation claims, payment obligations in connection with self-insurance or
similar requirements, surety and similar bonds and statutory claims of lessors,
licensees, contractors, franchisees or customers, and (y) bonds securing the
performance of judgments or a stay of process in proceedings to enforce a
contested liability or in connection with any order or decree in any legal
proceeding; provided that such Indebtedness described in clause (x) was incurred
in the ordinary course of business of the Loan Parties and all such Indebtedness
pursuant to this subsection 7.1(ix) does not exceed in an aggregate principal
amount outstanding under this clause at any one time $130,000,000;
(x)          with regard to any Other Resort Project (and provided that the
Company shall not have utilized the provisions of subsection 7.3(xix) with
respect to the casino “shell” associated with such Other Resort Project), the
incurrence by the Borrower or the Company of Permitted Unsecured Indebtedness in
connection with the acquisition by SCL, the Company or any of their Affiliates
of such casino “shell” and related infrastructure (in lieu of cash reimbursement
of costs or other cash payments to the sellers or developers as consideration
for such “shell” and related infrastructure) in favor of the seller or developer
of such acquired property in an aggregate amount not to exceed $100,000,000 for
each such casino “shell” and related infrastructure;
(xi)         the incurrence by any Loan Party of Indebtedness (which may include
Capital Lease obligations, mortgage financings or purchase money obligations),
in each case incurred for the purpose of financing or refinancing all or any
part of the purchase price or cost of construction, installation and/or
improvement of property, plant or equipment used in the
143

--------------------------------------------------------------------------------

business of the Loan Parties or the construction, installation, purchase or
lease of real or personal property or equipment (including Specified FF&E)
(including any refinancings thereof), in an aggregate principal amount not to
exceed, at any time outstanding, $100,000,000 plus any Refinancing Fees;
(xii)        Indebtedness arising from any agreement entered into by any Loan
Party providing for indemnification, purchase price adjustment or similar
obligations, in each case, incurred or assumed in connection with an Asset Sale
permitted pursuant to subsection 7.7;
(xiii)       to the extent constituting Indebtedness, the contractual payments
required to be made from time to time to Macau SAR under the Land Concession
Contracts and the Gaming Concession Contract and Indebtedness associated with
any guarantees of such payments; provided that the Administrative Agent has
approved any such Land Concession Contracts and documents evidencing such
guarantees, including the amounts payable thereunder (such approval not to be
unreasonably withheld) as contemplated by the provisions hereof;
(xiv)      to the extent it constitutes Indebtedness, obligations under Hedging
Agreements that are incurred (a) with respect to any Indebtedness that is
permitted by the terms of this Agreement to be outstanding or (b) for the
purpose of fixing or hedging currency exchange rate risk with respect to any
currency exchanges and not for speculative purposes;
(xv)       the incurrence by any Loan Party of Permitted Subordinated
Indebtedness;
(xvi)      Indebtedness represented by FF&E Facilities entered into pursuant to
the terms hereof, which may include HVAC-related Indebtedness (and Contingent
Obligations in respect thereof) in an aggregate principal amount not to exceed
$500,000,000 at any time outstanding (plus any Refinancing Fees), reduced by any
permanent repayments of principal made thereon (except in connection with a
refinancing thereof);
(xvii)     Indebtedness consisting of obligations permitted pursuant to
subsection 7.17B(ii);
(xviii)    the incurrence by any Loan Party of other Indebtedness comprising
(a) Permitted Unsecured Indebtedness, (b) Indebtedness of a type permitted
pursuant to subsection 7.1(xi) (but in addition to the dollar limitations in
such subsection), and/or (c) Indebtedness of a type permitted pursuant to
clause 7.1(xvi) (but in addition to the dollar limitations in such subsection),
up to an aggregate principal amount outstanding at any time for all Loan Parties
of $50,000,000;
(xix)       the Company or the Borrower may from time to time issue senior
unsecured notes or senior notes secured by a second priority Lien on the
Collateral, and the Guarantors and the Borrower may issue unsecured guarantees
thereof or guarantees thereof secured by a second priority Lien on the
Collateral; provided that (i) the aggregate principal amount of notes issued
pursuant to this subsection 7.1(xix) does not exceed $1,000,000,000 at any time
outstanding, (ii) the maturity date of and the date any scheduled installment of
principal is due on such notes issued pursuant to this subsection 7.1(xix),
shall not be prior to the latest Maturity Date of any Loan at the time of
issuance of such notes and (iii) after giving pro forma effect to any such
issuance, the Consolidated Leverage Ratio is not greater than 3.5:1.0. The
144

--------------------------------------------------------------------------------

Collateral Agent is hereby authorized and directed to enter into an
intercreditor agreement in customary form, under then current market conditions
and reasonably satisfactory to it and amendments to the Collateral Agency
Agreement and the Collateral Documents as may be reasonably requested by the
Company in order to facilitate such an issuance of second priority secured
notes, which execution and delivery shall be conditioned upon receipt of the
Collateral Agent of such certifications, opinions of counsel and other
confirmations as the Collateral Agent may reasonably request;
(xx)        the Company or the Borrower may issue from time to time, and the
Guarantors and the Borrowers may guarantee, senior secured notes, senior secured
loans or any combination thereof (“Permitted Bonds”) that rank pari passu with
the Loans (“Permitted Bond Issuance”); provided that: (i) the maturity date of
such Permitted Bonds shall not be prior to the latest Maturity Date of any Loan
at the time of issuance of such Permitted Bonds, (ii) after giving pro forma
effect to any such issuance, the Consolidated Leverage Ratio is not greater than
3.5:1.0, (iii) in the case of any senior secured term loans incurred pursuant to
this subsection 7.1(xx), the weighted average life to maturity of such loans
shall be equal to or greater than the remaining weighted average life to
maturity of the Term Loans at the time of such incurrence and (iv) the aggregate
principal amount of Permitted Bonds issued pursuant to all such Permitted Bond
Issuances, together with all New Term Loan Commitments and all New Revolving
Loan Commitments, does not exceed $1,000,000,000 in the aggregate at any time
outstanding. Any holder of Indebtedness incurred pursuant to this subsection
7.1(xx) (or its representative or agent) shall accede to the Collateral Agency
Agreement; provided that, the parties to the Collateral Agency Agreement may
agree to amendments to the Collateral Agency Agreement to accommodate any such
holder of Indebtedness (or its representative or agent); provided further that
in the event that any such holder of Indebtedness does not agree to acceding to
the Collateral Agency Agreement, the Collateral Agent shall enter into an
amendment to the Collateral Agency Agreement or enter into another intercreditor
agreement in customary form under then current market conditions, in each case
in form and substance reasonably satisfactory to the Administrative Agent. In
addition, the Collateral Agent is hereby authorized and directed to enter into
any amendments to the Collateral Documents as may be reasonably requested by the
Borrower in order to facilitate such an issuance of Permitted Bonds, which
execution and delivery shall be conditioned upon receipt by the Collateral Agent
of such certifications, opinions of counsel and other confirmations as the
Collateral Agent may reasonably request; and
(xxi)       Credit Agreement Refinancing Indebtedness.
7.2          Liens and Related Matters.
A.          Prohibition on Liens. The Company and the Borrower shall not, and
shall not permit any other Loan Party to create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of the Company, the Borrower or such Loan Party, whether now owned
or hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the Uniform Commercial Code of any state or under any similar
recording or notice statute under any local or foreign law, except Permitted
Liens.
145

--------------------------------------------------------------------------------

B.          Equitable Lien in Favor of Lenders. If a Loan Party shall create or
assume any Lien upon any of its properties or assets, whether now owned or
hereafter acquired, other than Permitted Liens, such Loan Party shall make or
cause to be made effective provision whereby the Obligations will be secured by
such Lien equally and ratably with any and all other Indebtedness secured
thereby as long as any such Indebtedness shall be so secured; provided that,
notwithstanding the foregoing, this covenant shall not be construed as a consent
by Requisite Lenders to the creation or assumption of any such Lien which is not
a Permitted Lien.
C.          No Further Negative Pledges. Except with respect to specific
property encumbered to secure payment of particular permitted Indebtedness or
other obligations or leases or to be sold pursuant to an executed agreement with
respect to an Asset Sale, no Loan Party shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired other than (i) as provided
herein or in the other Loan Documents, (ii) as provided in an FF&E Facility and
the guarantees and collateral documents relating thereto, (iii) as contained in
the Gaming Concession Contract, the Gaming Concession Consent, the Land
Concession Contracts, the Land Concessions Consent or as otherwise required by
applicable law or any applicable rule or order of Macau SAR or the Macau Gaming
Authority, (iv) in any Non-Recourse Financing regarding an Excluded Casino
Interest, (v) by reason of customary non-assignment provisions in leases entered
into the ordinary course of business and consistent with past practices and any
leases permitted hereunder, (vi) provisions with respect to the disposition or
distribution of assets or property in joint venture agreements and other similar
agreements relating to the assets or property of such Joint Ventures or covered
by such joint venture agreements, (vii) restrictions on cash or other deposits
or net worth imposed by customers under contracts entered into in the ordinary
course of business, (viii) customary restrictions imposed by asset sale or stock
purchase agreements relating to a permitted Asset Sale or other sale of assets
by any Loan Party, (ix) as set forth in any agreement relating to Indebtedness
or other obligations permitted to be secured by Permitted Liens other than
Indebtedness permitted to be incurred pursuant to subsections 7.1 (vi) or (vii)
so long as such restrictions only extend to the assets secured by Permitted
Liens, (x) as set forth in any agreement relating to Indebtedness permitted
pursuant to subsections 7.1(xviii), (xix), (xx) and (xxi) hereof, and (xi) any
encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, extensions, refundings,
replacements or refinancings in whole or in part of the contracts, instruments
or obligations referred to in clauses (i) through (x) above (provided, that,
except in the case of clause (i), such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Company’s management, no more restrictive with
respect to the creation and assumption of Liens than those contained in the
restrictions as to the creation or assumption of Liens prior to such amendment,
modification, restatement, renewal, increase, supplement, extension, refunding,
replacement or refinancing).
D.          No Restrictions on Subsidiary Distributions and Investments. The
Company and the Borrower will not, and will not permit any other Loan Party to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Restricted
Subsidiary to (i) pay dividends or make any other distributions on any of their
Restricted Subsidiaries’ capital stock owned by a Loan Party, (ii) repay or
prepay any Indebtedness owed by such Restricted Subsidiary to any other Loan
Party, (iii) make loans or
146

--------------------------------------------------------------------------------

advances to, or investments in, any Loan Party, or (iv) transfer any of its
property or assets to the Borrower or the Company, other than in each case
(a) as provided herein or in the other Loan Documents, (b) as provided in any
FF&E Facility and any related collateral documents and guarantees, or in any
agreement relating to Permitted Subordinated Indebtedness, or in any
intercompany subordination agreement or Indebtedness permitted to be incurred
pursuant to subsection 7.1(iii) or (xi), (c) by reason of customary
non-assignment provisions in leases entered into the ordinary course of business
and consistent with past practices and any leases permitted hereunder,
(d) purchase money obligations for property or Capital Lease obligations for
property or equipment, including Specified FF&E, acquired or leased in the
ordinary course of business that impose restrictions of the nature set forth in
clause (iv) above on the property so acquired, (e) provisions with respect to
the disposition or distribution of assets or property in joint venture
agreements and other similar agreements relating to the assets or property of
such Joint Ventures or covered by such joint venture agreements,
(f) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business, (g) customary
restrictions imposed by asset sale or stock purchase agreements relating to a
permitted Asset Sale or other sale of assets by any Loan Party, (h) with respect
to restrictions of the type set forth in clause (iv) above, as set forth in any
agreement relating to Indebtedness permitted to be secured by Permitted Liens
other than Indebtedness permitted to be incurred pursuant to subsections 7.1
(vi) or (vii) so long as such restrictions only extend to the assets secured by
such Permitted Liens, (i) as set forth in any agreement relating to Indebtedness
permitted pursuant to subsections 7.1(xviii), 7.1(xix), 7.1(xx) and 7.1(xxi)
hereof, (j) as set forth in any agreement relating to indebtedness permitted to
be secured by a Permitted Lien pursuant to clause (xxi) of the definition
thereof, (k) any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, extensions,
refundings, replacements or refinancings in whole or in part of the contracts,
instruments or obligations referred to in clauses (a) through (i) above
(provided, that, except in the case of clause (a), such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company’s
management, no more restrictive with respect to such dividend and other payments
restrictions than those contained in the dividend or other payment restrictions
prior to such amendment, modification, restatement, renewal, increase,
supplement, extension, refunding, replacement or refinancing), or (l) as
contained in the Gaming Concession Contract, the Gaming Concession Consent, the
Land Concession Contracts, the Land Concessions Consent or as otherwise required
by any Legal Requirement of Macau SAR or the Macau Gaming Authority.
7.3          Investments; Joint Ventures; Formation of Subsidiaries.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to make or own any Investment in any Person, including any Joint Venture,
or otherwise form or create any Restricted Subsidiary, other than as set forth
in this Section 7.3:
(i)          the Loan Parties may make and own Investments in Cash Equivalents;
provided that proceeds of the Loans may not in any case be invested in Cash
Equivalents (other than Cash Equivalents described in clause (i) of the
definition thereof) denominated in any currency other than Dollars, Patacas
and/or HK Dollars; provided, further, that, if the Consolidated Leverage Ratio
at the time of the Investment is greater than or equal to 3.5 to 1.0, any
Investment made by a Loan Party in Cash Equivalents described in clause (i) of
the
147

--------------------------------------------------------------------------------

definition thereof shall be used by Sands FinCo to make investments in Cash
Equivalents of the types described in clauses (a) through (h) of the definition
thereof;
(ii)         Investments existing on the 2016 Restatement Date and described in
Schedule 7.3;
(iii)        Investments (including the formation or creation of a Subsidiary)
by any Loan Party in any other Loan Party;
(iv)        any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with this Agreement;
(v)         receivables owing to the Company or any other Loan Party if created
or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Company or such Loan Party
deems reasonable under the circumstances;
(vi)        payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business,
provided that any such advances in respect of an Excluded Casino shall only be
permitted if made from an Excluded Bank Account;
(vii)       the Loan Parties may invest in any Excluded Subsidiary, Joint
Venture or Supplier Joint Venture any cash or other property contributed to the
Loan Parties either (x) in exchange for common equity of the Company issued to
the Company’s direct or indirect parent, or (y) in the form of Shareholder
Subordinated Indebtedness by the Parent or any of its Affiliates or Related
Parties, in each case for such purpose;
(viii)      [Reserved];
(ix)         the Loan Parties may make Consolidated Capital Expenditures;
(x)          so long as no Potential Event of Default or Event of Default shall
have occurred and be continuing, the Loan Parties may make cash Investments in
Excluded Subsidiaries or Joint Ventures consisting of (a) Cash and Cash
Equivalents of up to $150,000,000 in the aggregate at any time outstanding and
(b) guarantees of up to $400,000,000 in the aggregate of Indebtedness of, or
performance by, any Excluded Subsidiaries or Joint Ventures, provided that the
Consolidated Leverage Ratio is less than 3.5 to 1.0 after giving effect to each
such Investment; provided further that notwithstanding the foregoing, the Loan
Parties may not make Investments in Joint Ventures pursuant to this clause (x)
in excess of $100,000,000 in the aggregate at any time outstanding;
(xi)         the Loan Parties may make Investments in Excluded Subsidiaries or
Joint Ventures, not to exceed $50,000,000 in the aggregate at any time
outstanding;
(xii)        Investments made by the Company in any Additional Development
Excluded Subsidiary or any Excluded Subsidiary or other Person owning the
development on
148

--------------------------------------------------------------------------------

Site 3, which result solely from such Excluded Subsidiary or other Person
receiving the Net Casino Cash Flow from an Excluded Bank Account as permitted
pursuant to the terms hereof;
(xiii)       any payment made by the Company or any other Loan Party related to
the operation or maintenance of an Excluded Casino which payment was made by a
Loan Party from a source other than an Excluded Bank Account; provided that
either (a) such Loan Party shall have been reimbursed for such payment within 10
days of such disbursement from sources other than cash or other assets of a Loan
Party or (b) such payment is otherwise permitted under this Section 7.3
(excluding the provisions of clause (xii) and this clause (xiii));
(xiv)       so long as no Potential Event of Default shall have occurred or be
continuing, and so long as the Consolidated Leverage Ratio is less than 3.5 to
1.0 after giving effect to each such Investment, the Loan Parties may make
Investments, including Investments in the Excluded Subsidiaries, in an aggregate
amount at any time outstanding not to exceed the sum of (1) $1,000,000,000, plus
50% of (2) (A) the Consolidated Net Income of the Loan Parties for the period
(taken as one accounting period) from the Closing Date to the end of the
Company’s most recently ended Fiscal Quarter for which internal financial
statements are available (or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit), less (B) the amount paid or to
be paid in respect of such period pursuant to subsection 7.5(iv) to shareholders
or members other than the Company, plus (3) without duplication, 100% of the
aggregate net cash proceeds received by the Company since the Closing Date from
capital contributions or the issue or sale of equity Securities (excluding any
such proceeds used for clause (vii) above or clause (xx) below) or debt
Securities of the Company that have been converted into or exchanged for such
equity Securities of the Company (other than equity Securities or such debt
Securities of the Company sold to a Loan Party), plus (4) to the extent not
otherwise included in the Loan Parties’ Consolidated Net Income, 100% of the
cash dividends or distributions or the amount of cash principal and interest
payments (other than dividends or payments received by the Loan Parties to pay
obligations of or related to the Additional Development Excluded Subsidiaries
(including for the payment of income taxes in respect thereof)) received since
the Closing Date by a Loan Party from any Excluded Subsidiary or in respect of
any Joint Venture in which an Investment was made pursuant to any clause of this
subsection 7.3 other than clause (xii), until the entire amount of the
Investment in such Excluded Subsidiary has been received, and 50% of such
amounts thereafter, less (5) on a Dollar-for-Dollar basis, the amount paid or to
be paid in respect of such period pursuant to subsection 7.5(xiii); provided in
each case that such cash proceeds have not been committed or used for any other
purpose; provided, further, however, that in the event that the Loan Parties
convert an Excluded Subsidiary to a Restricted Subsidiary, the Loan Parties may
add back to this clause the aggregate amount of any Investment in such
Subsidiary that was an Investment made pursuant to subsection 7.3 (other than
pursuant to clause (xii) above) at the time of such Investment;
(xv)        the Loan Parties may hold investments consisting of securities or
other obligations received in settlement of debt created in the ordinary course
of business and owing to the Loan Parties or in satisfaction of judgments;
149

--------------------------------------------------------------------------------

(xvi)       the Loan Parties may incur any Indebtedness permitted under
subsection 7.1 and any Contingent Obligation permitted under subsection 7.4 to
the extent such Indebtedness or Contingent Obligation constitutes an Investment;
(xvii)      any Loan Party may make loans or advances to employees or directors
or former employees or directors of any Loan Party in an amount not to exceed
$4,000,000 in the aggregate outstanding at any time;
(xviii)     the Loan Parties may make other Investments, not to exceed
$100,000,000 in the aggregate at any time outstanding;
(xix)       so long as no Potential Event of Default or Event of Default shall
have occurred and be continuing, with regard to each of Site 3, Site 7, and Site
8, the Loan Parties may make Investments of up to $200,000,000 at any time
outstanding per Site constituting a prepayment for the casino and showroom
and/or retail “shell” referred to below to an Excluded Subsidiary developing the
Other Resort Project to be located thereon; provided that (a) such Excluded
Subsidiary has obtained all permits and approvals necessary, at the time such
Investment is made, from Macau SAR to develop a casino resort on the applicable
Site consistent with the plans and specifications relevant to the gaming area to
be located within such Other Resort Project, and (b) at or prior to the time
such Investment is made, such Excluded Subsidiary has executed an agreement (and
a Contract Consent to the collateral assignment thereof to the Lenders), in form
and substance reasonably satisfactory to the Administrative Agent, to deliver to
the Company the gaming area and showroom and/or retail “shell” to be developed
within such Other Resort Project upon its completion, prior to an agreed date
certain, for no further consideration and free and clear of all Liens other than
Permitted Liens;
(xx)        the Loan Parties may make Investments out of the proceeds of the
substantially concurrent sale or issuance of equity Securities of the Company;
(xxi)       so long as no Potential Event of Default or Event of Default shall
have occurred and be continuing, the Loan Parties may make Investments in
Excluded Subsidiaries developing Other Resort Projects to be located on one or
more of Sites 3, 7, and 8 in the form of loans of up to $200,000,000 in the
aggregate at any one time outstanding; provided that the proceeds of such loans
are employed by such Excluded Subsidiaries for payment of costs and expenses in
connection with the development of such Other Resort Projects;
(xxii)      so long as no Potential Event of Default or Event of Default shall
have occurred and be continuing, the Loan Parties may make Investments in the
form of loans to Affiliates of the Loan Parties that are not Loan Parties,
provided that (a) such Indebtedness is incurred by such Affiliates for the
purpose of financing or refinancing the acquisition and/or equipping of ferry
vessels to provide ferry service to or from Macau, (b) such loans made by the
Loan Parties shall be secured on a first-priority basis by the assets so
acquired by such Affiliates, (c) the proceeds of any such loans may also be used
to repay indebtedness owing to third-parties and (d) the aggregate outstanding
principal amount of such loans, together with the maximum aggregate amount of
all Contingent Obligations then outstanding to Affiliates pursuant to
subsection 7.4(viii), shall at no time exceed $250,000,000;
150

--------------------------------------------------------------------------------

(xxiii)     Investments in lieu of Restricted Payments under subsections
7.5(vii), (viii) or (ix), provided that (i) the Company shall deliver an
Officer’s Certificate at the time of making any such Investment designating the
Restricted Payment subsection from which availability is being applied to make
such Investment, (ii) any such Investment shall reduce Restricted Payment
capacity under such subsection on a Dollar-for-Dollar basis by an amount equal
to such Investment, (iii) if such Investment is in the form of a Indebtedness,
such Indebtedness shall be non-recourse to the Company and the Restricted
Subsidiaries and (iv) if such Investment is in the form of equity there shall be
no further obligation by the Company or any Restricted Subsidiary to provide
funds (whether by way of a loan, equity contribution or otherwise) or otherwise
provide any credit support thereafter;
(xxiv)     Investments in (a) Site 7 and Site 8 and in Additional Developments
in an aggregate amount at any time outstanding not to exceed $1,000,000,000 and
(b) Site 3, including Investments to fund the development on Site 3 until its
completion;
(xxv)      Investments in restaurant, retail or entertainment venues in an
aggregate amount not to exceed $50,000,000 at any time outstanding;
(xxvi)     any Loan Party may contribute all of its right, title and interest in
and to the Other Resort Project on Site 3 to an Excluded Subsidiary;
(xxvii)    to the extent constituting Investments, the AH Transfer; and
(xxviii)   Investments to fund or transfer to any Excluded Subsidiary any
Capital Improvements.
Notwithstanding anything to the contrary in this subsection 7.3, any cash
Investments in the form of debt made in any Excluded Subsidiary shall be made in
the form of intercompany loans from a Loan Party to such Excluded Subsidiary
evidenced by a promissory note, which shall be pledged to the Collateral Agent
as Collateral for the Obligations.
7.4          Contingent Obligations.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to create or become or remain liable with respect to any Contingent
Obligation, except:
(i)          any Loan Party may become and remain liable with respect to
Contingent Obligations under Rate/FX Protection Agreements or other Hedging
Agreements;
(ii)         the Loan Parties may become and remain liable with respect to
Contingent Obligations (a) for Indebtedness permitted under subsection 7.1 to
the extent a Loan Party is permitted to incur such Indebtedness under
subsection 7.1 or (b) for other obligations of wholly-owned Restricted
Subsidiaries;
(iii)        the Loan Parties may become and remain liable for customary
indemnities under the Project Documents;
151

--------------------------------------------------------------------------------

(iv)        Investments permitted under subsection 7.3 to the extent they
constitute Contingent Obligations;
(v)         the Loan Parties may become liable for Contingent Obligations made
on behalf of Excluded Subsidiaries and Joint Ventures in an amount, when
aggregated (without duplication) with: (a) the amount of Investments made in
Cash and Cash Equivalents pursuant to subsection 7.3(x)(a), (b) the amount of
Contingent Obligations made on behalf of Affiliates pursuant to
subsection 7.4(viii), (c) the amount of Investments made in the form of loans to
Affiliates pursuant to subsection 7.3(xxii), and (d) all other Contingent
Obligations incurred pursuant to this clause, not to exceed $350,000,000 at any
time, so long as both before and after giving effect to the incurrence of such
Contingent Obligation, no Potential Event of Default or Event of Default has
occurred or is continuing; provided that, notwithstanding the foregoing, the
Loan Parties may not become liable for Contingent Obligations made on behalf of
Joint Ventures in excess of $75,000,000 in the aggregate;
(vi)        the Loan Parties may become and remain liable with respect to other
Contingent Obligations, provided that the maximum aggregate liability,
contingent or otherwise, of the Loan Parties in respect of all such Contingent
Obligations shall at no time exceed $20,000,000;
(vii)       Contingent Obligations for reimbursement of the Concession Guarantor
or other guarantors of payment under the Land Concession Guaranties and/or
Gaming Concession Guaranty; and
(viii)      the Loan Parties may become and remain liable with respect to
Contingent Obligations made on behalf of Affiliates of the Loan Parties that are
not Loan Parties, provided that (a) such Contingent Obligations support
Indebtedness incurred for the purpose of financing or refinancing the
acquisition and/or equipping of ferry vessels to provide ferry service to or
from Macau, (b) such Indebtedness is not owed to Loan Parties or any Affiliate
of any Loan Party, and (c) the maximum aggregate liability, contingent or
otherwise, of the Loan Parties in respect of all such Contingent Obligations,
together with all Investments made pursuant to subsection 7.3(xxii) then
outstanding, shall at no time exceed $250,000,000.
7.5          Restricted Payments.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to declare, order, pay, make or set apart any sum for any Restricted
Payment, except Restricted Payments referred to below:
(i)          the Loan Parties may make regularly scheduled or required payments
of interest (by capitalizing such interest, or, so long as no Potential Event of
Default or Event of Default shall have occurred and be continuing, in cash) in
respect of any Permitted Subordinated Indebtedness of the Loan Parties in
accordance with the terms of, and only to the extent required by the agreement
pursuant to which such Permitted Subordinated Indebtedness was issued;
(ii)         so long as no Potential Event of Default or Event of Default shall
have occurred and be continuing, the Company shall be permitted to pay dividends
with the Net Asset Sale Proceeds received from a Permitted Asset Disposition of
the Venetian Macao Mall, the Four
152

--------------------------------------------------------------------------------

Seasons Macao Mall, the Four Seasons Macao Resort Project or the St. Regis Hotel
(including any complementary suites or “apart-hotels” comprising a portion
thereof or any equity interests in the entity owning such complimentary suites
or “apart-hotels”) following the application of Net Asset Sale Proceeds to
prepay Loans and reduce commitments to the extent required by
subsection 2.4B(iii)(a);
(iii)        the Loan Parties may (i) redeem or repurchase any equity interests
in the Loan Parties held by minority shareholders or any Indebtedness of the
Company and its Subsidiaries to the extent such ownership by minority
shareholders is no longer required by any Legal Requirement imposed by Macau SAR
or any applicable Macau Gaming Authority in order to preserve a Gaming License,
including as required pursuant to Articles 25 and 26 of the Gaming Concession
Contract or (ii) replace a minority shareholder with another minority
shareholder;
(iv)        if, during any taxable year, the Parent (or any member of the
consolidated group of which the Parent is the common parent) has Section 951(a)
Income, the Company may make cash distributions to its common shareholders, in
an annual aggregate amount not to exceed (A) the amount of U.S. Federal income
tax payments made by the Parent (or any member of the consolidated group of
which the Parent is the common parent) in respect of Section 951(a) Income for
the corresponding taxable year, net of (B) applicable federal income credits
and/or deductions available to the Parent and any member of the consolidated
group of which the Parent is the common parent attributable to the operations of
the Loan Parties (any such distributions referred to herein as a “Tax
Distribution”); provided that such Tax Distributions shall be made during the
30-day period preceding the due date for the filing of any Tax return with
respect to which the Parent (or any member of the consolidated group of which
the Parent is the common parent) is required to make a payment described in this
Section 7.5(iv);
(v)         the Loan Parties may make Restricted Payments to other Loan Parties;
(vi)        to the extent such payments would be Restricted Payments, the
Company may make regularly scheduled or required payments to Macau SAR pursuant
to the Gaming Concession Contract and any Land Concession Contract in accordance
with the terms thereof as such are in effect on the 2016 Restatement Date or as
amended pursuant to the terms hereof;
(vii)       so long as no Potential Event of Default or Event of Default shall
have occurred and be continuing, the Company may make Restricted Payments (a) in
an amount of up to $500,000,000 (less, on a Dollar-for-Dollar basis, any
Investments made pursuant to subsection 7.3(xxiii) in lieu of such Restricted
Payment) in the aggregate in any Fiscal Year if, after giving effect to such
payment, the Consolidated Leverage Ratio is less than 4.0 to 1.0 but greater
than or equal to 3.5 to 1.0, and (b) in an unlimited amount if, after giving
effect to such payment, the Consolidated Leverage Ratio is less than 3.5 to 1.0;
(viii)      the Company may make Restricted Payments to SCL to enable SCL and/or
its Subsidiaries to pay amounts due under (a) Investments made in accordance
with subsection 7.3(xxii) or (b) loans incurred by SCL and/or its Subsidiaries
from third parties for the purpose of financing or refinancing the acquisition
and/or equipping of any ferry vessels to provide ferry service to or from Macau;
153

--------------------------------------------------------------------------------

(ix)         so long as no Potential Event of Default or Event of Default shall
have occurred and be continuing, the Loan Parties may make other Restricted
Payments in an amount not to exceed $5,000,000 (less, on a Dollar-for-Dollar
basis, any Investments made pursuant to subsection 7.3(xxiii) in lieu of such
Restricted Payment) in the aggregate, in any Fiscal Year;
(x)          in connection with any Specified Equity Contribution, the Company
may make a Restricted Payment within five Business Days after delivery of
financial statements for any Fiscal Quarter or Fiscal Year pursuant to
subsection 6.1 in an amount not to exceed the amount, if any, by which (A)
equity contributions made by the Parent or any of its Affiliates (other than any
Loan Party) to the Company (other than cash contributions (including, without
limitation, by way of subscription, “supplementary payments” or capital
contributions (whether or not resulting in additional paid in capital)) and/or
proceeds of Shareholder Subordinated Indebtedness incurred by the Company during
(or within 15 days after the end of) such Fiscal Quarter or the last Fiscal
Quarter of such Fiscal Year, exceeds (B) such Specified Equity Contribution;
(xi)         the Company may make Restricted Payments to SCL to enable SCL
and/or its Subsidiaries (a) to pay amounts due under loans or other obligations
incurred by SCL and/or its Subsidiaries or (b) to purchase all or any portion of
any outstanding loan, investment, equity or other obligation incurred or issued
by SCL and/or its Subsidiaries;
(xii)        so long as no Potential Event of Default or Event of Default shall
have occurred and be continuing, the Loan Parties may repay Indebtedness and
other obligations under the promissory notes listed in Schedule 7.5 (including
accrued and capitalized interest thereon) in an aggregate amount not to exceed
$1,300,000,000; and
(xiii)       the Loan Parties may make Restricted Payments in an amount not to
exceed the amount that could then be made as an Investment pursuant to
subsection 7.3(xiv).
7.6          Financial Covenants.
A.          Minimum Consolidated Interest Coverage Ratio. The Company and the
Borrower will not permit the Consolidated Interest Coverage Ratio as of the last
day of any Fiscal Quarter to be less than 2.5:1.0.
B.          Maximum Consolidated Leverage Ratio. The Company and the Borrower
shall not permit the Consolidated Leverage Ratio as of the last day of any
Fiscal Quarter set forth below to be greater than the ratio set forth opposite
such date:


Full Fiscal Quarter following the 2016
Amendment Agreement Effective Date
Maximum
Consolidated
Leverage Ratio
First through Third
4.00:1.0
Fourth and Thereafter
3.50:1.0



7.7          Restriction on Fundamental Changes; Asset Sales and Acquisitions.
154

--------------------------------------------------------------------------------

The Company and the Borrower shall not, and shall not permit any other Loan
Party to, alter the corporate, capital or legal structure (except with respect
to changes in corporate, capital or legal structure to the extent a Change of
Control does not occur as a result thereof) of any Loan Party, or merge or
consolidate, or liquidate, wind-up or dissolve itself (or suffer any liquidation
or dissolution), or convey, sell, abandon, lease or sub-lease (as lessor or
sublessor), license or sublicense, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business,
property or assets, whether now owned, leased, licensed or hereafter acquired
(other than inventory or goods in the ordinary course of business), or acquire
by purchase or otherwise all or substantially all the business, property or
fixed assets of, or stock or other evidence of beneficial ownership of, any
Person or any division or line of business of any Person, except:
(i)          as permitted under the terms of this Agreement or any other Loan
Document;
(ii)         the Loan Parties may dispose of obsolete, worn out or surplus
assets or assets no longer used or useful in the business of the Loan Parties in
each case to the extent in the ordinary course of business, provided that either
(i) such disposal does not materially adversely affect the value of the
Collateral or (ii) prior to or promptly following such disposal any such
property shall be replaced with other property of substantially equal utility
and a value at least substantially equal to that of the replaced property when
first acquired and free from any Liens other than Permitted Liens and by such
removal and replacement the Loan Parties shall be deemed to have subjected such
replacement property to the Lien of the Collateral Documents in favor of
Lenders, as applicable;
(iii)        the Loan Parties may incur Liens permitted under subsection 7.2;
(iv)        the Loan Parties may have an Event of Loss;
(v)         the Restricted Subsidiaries or the Borrower may issue equity
Securities to the Company or to any other Restricted Subsidiary or the Borrower,
and the Company, so long as such issuance would not trigger a Change of Control,
may issue equity Securities to any Person;
(vi)        the Loan Parties may (a) enter into leases or licenses to use in the
ordinary course of business with respect to any space (including residential use
with respect to any “complementary accommodations” or apartments) on or within a
Project or (b) be a party to any lease or license to use in effect on the 2016
Restatement Date, each of which lease of, or license to use, real property is
set forth on Schedule 7.7 hereto (as such lease may be amended, modified or
supplemented in accordance with the terms of this Agreement); provided that, in
the case of clause (a), (1) no Event of Default or Potential Event of Default
shall exist and be continuing at the time of such lease or license to use or
would occur after or as a result of entering into such lease or license to use
(or immediately after any renewal or extension thereof at the option of the Loan
Parties), (2) such lease or license to use will not materially interfere with,
impair or detract from the operation of the business of the Loan Parties,
(3) such lease or license to use is at a fair market rent as determined by the
Borrower or value (in light of other similar or comparable prevailing
transactions) and contains such other terms such that the lease or license to
use, taken as a whole, is commercially reasonable and fair to the Loan Parties
in light of prevailing or
155

--------------------------------------------------------------------------------

comparable transactions in other casinos, hotels, hotel attractions, convention
centers or shopping venues or other applicable venues, (4) no gaming or casino
operations may be conducted on any space that is subject to such lease or
license to use other than by the Company and only in accordance with the Gaming
Concession Contract and all other applicable Legal Requirements and compliance
by the Loan Parties with the other terms of this Agreement, (5) no lease may
provide that the Loan Parties may subordinate their fee, condominium or
leasehold interest to any lessee or any party financing any lessee (other than
lenders financing residential interests in “complementary accommodations” or
apartments, to the extent of the interest being financed), and (6) the tenant
under such lease or license to use shall (unless the applicable space is
“complementary accommodations” or an apartment) provide the Administrative Agent
on behalf of the Lenders with a Subordination, Non-Disturbance and Attornment
Agreement substantially in the form of Exhibit R hereto (unless the terms of
such lease are substantially identical or more favorable to the Loan Parties
than such Exhibit with regard to the matters set forth therein) with such
changes as Administrative Agent may approve, which approval shall not be
unreasonably withheld or delayed;
(vii)       any Restricted Subsidiary may be merged or consolidated with (or
liquidated or dissolved into) any other Guarantor or the Borrower;
(viii)      the Loan Parties may make Permitted Asset Dispositions; provided
that (a) no Event of Default or Potential Event of Default shall exist and be
continuing at the time of the consummation of such Permitted Asset Disposition
or would occur as a result thereof, (b) the Administrative Agent shall have
received reasonably satisfactory evidence that reciprocal easement arrangements,
condominium by-laws or deeds of mutual covenant, reasonably satisfactory in form
and substance to the Administrative Agent, shall have been entered into between
the Loan Parties and the purchaser of such Project or shall otherwise be
effective to govern such Project and run in favor of the Loan Parties as
reasonably required by the Administrative Agent, (c) the Administrative Agent
shall have received a certificate of the Company that such Permitted Asset
Disposition will not (other than to a de minimis extent) increase the risk of
any loss of or reversion under the Gaming Concession Contract or any relevant
Land Concession Contract, (d) in the case of Permitted Asset Dispositions
comprising any portion of the Venetian Macao Overall Project or the Four Seasons
Macao Overall Project (1) such sale could not reasonably be expected to
materially adversely impact the ability of the Company to obtain, or the timing
of the Company’s receipt of, (x) an Occupation Certificate regarding such
Projects or (y) the final registration of the Venetian Macao Land Concession
Contract and (2) except in the case of a Permitted Asset Disposition consisting
of a sale of the Four Seasons Macao Mall or the Venetian Macao Mall or any
complementary accommodations, there shall be no remaining material obligations
necessary to be fulfilled in order to obtain a final registration of the
Venetian Macao Land Concession Contract (other than obligations the satisfaction
of which are not affected by the lack of ownership or possession of the assets
sold in such Permitted Asset Disposition), and (e) the proceeds of any such
Permitted Asset Disposition shall be applied in accordance with the terms of
this Agreement;
(ix)         (a) subject to clause (4) of subsection 7.7(vi) above, the Borrower
may sell, lease, license or otherwise transfer assets to a Guarantor and any
Guarantor may sell, lease, license or otherwise transfer assets to any other
Guarantor or to the Borrower, and (b) the Loan
156

--------------------------------------------------------------------------------

Parties may sell, lease, license or otherwise transfer assets to Excluded
Subsidiaries and Joint Ventures on an arm’s-length basis or to the extent
permitted by subsection 7.3;
(x)         the Loan Parties may license or sublicense trademarks and trade
names in the ordinary course of business;
(xi)        licenses and sublicenses of intellectual property in the ordinary
course of business;
(xii)       the Loan Parties may sell or discount receivables in the ordinary
course of business;
(xiii)      sales, transfers and other dispositions permitted by subsections
7.10(xvii) and 7.10(xxiii);
(xiv)      the Cotai Subsidiary may, following the execution of a Casino
Operation Land Concession Contract between Macau SAR and the Cotai Subsidiary,
sell, transfer, assign or sublease or license to use such Casino Operation Land
Concession Contract to a developer or other Person pursuant to documentation,
and on terms and conditions (including (a) the full release of any further
obligations of any Loan Party pursuant to or under such Casino Operation Land
Concession Contract (except for customary or other reasonably appropriate
indemnities, in each case with respect to title representations, and except for
obligations arising by law relating to the Company’s operation or potential
operation of any casino or gaming area to be developed on the Site subject to
such Casino Operation Land Concession Contract or the Company’s ownership of the
casino/showroom/retail “shell” on such Site and the unit within such shell), and
(b) a sale price (or other cash reimbursement mechanism) payable by such
purchaser in cash, simultaneously with such transfer, in an amount at least
equal to all amounts previously expended by any Loan Party with regard to such
Casino Operation Land Concession Contract and all costs previously expended by
any Loan Party with respect to the development of the associated Property, other
than permitting fees, attorneys’ fees and expenses, architects’ fees and
expenses and other similar fees and expenses in an aggregate amount of less than
$5,000,000), reasonably satisfactory to the Administrative Agent, to allow such
developer or other Person to build, develop, own and operate an Other Resort
Project;
(xv)       the Loan Parties may convey, sell lease, license or otherwise dispose
of assets in transactions that do not constitute Asset Sales due to clause (iii)
in the parenthetical clause of the definition thereof;
(xvi)      subject to subsection 7.11, the Loan Parties may make Asset Sales of
assets having a fair market value not in excess of $40,000,000 in the aggregate;
provided in each case that (1) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof in the judgment
of the Company; and (2) at least 75% of the consideration received shall be cash
or Cash Equivalents; provided further that for purposes of clause (2), the
amount of any liabilities (as shown on the Company’s or any of its Restricted
Subsidiary’s most recent balance sheet) of the Company or any of its Restricted
Subsidiaries (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee of any such assets shall be
deemed to be cash;
157

--------------------------------------------------------------------------------

(xvii)     the Loan Parties may sell construction equipment having a fair market
value not in excess of $8,000,000 in the aggregate;
(xviii)    the Cotai Subsidiary or any other Loan Party may transfer, on terms
reasonably satisfactory to the Administrative Agent, immaterial portions of any
Site to the government of Macau SAR (so long as such transfer does not impair in
any material way the ability of the Loan Parties to construct, develop, open,
manage and/or operate any Project) upon the written request of the government of
Macau SAR and its stated intent to use such portions in connection with
infrastructure, roadway, utility easement, or other “public works” purposes;
(xix)       the Loan Parties may transfer any assets leased or acquired with
proceeds of any financing permitted under subsection 7.1 and secured by a
Permitted Lien to the lender or lessor providing such financing upon default,
expiration or termination of such financing;
(xx)        the Company or the Cotai Subsidiary may transfer its rights pursuant
to a Site 3 Agreement to a third party or Excluded Subsidiary;
(xxi)       the Loan Parties may sell or abandon immaterial assets not necessary
for the development, construction, operation or maintenance of any Project;
(xxii)      any Immaterial Subsidiary may be dissolved, liquidated or wound-up;
provided that prior to such event, any assets held by the entity to be so
dissolved, liquidated or wound up are distributed to another Loan Party, and
that no such event shall cause the equity interests in any surviving Loan Party
to be less than wholly-owned by the Company and/or another Loan Party;
(xxiii)     the Loan Parties may sell or transfer assets pursuant to a
sale-leaseback transaction permitted by subsection 7.8;
(xxiv)     any Loan Party may sell its interest in a Joint Venture or a Supplier
Joint Venture or in an Additional Development Excluded Subsidiary;
(xxv)      (a) any Loan Party may sell its interest in any Excluded Subsidiary;
provided any sale of an Excluded Subsidiary that is engaged in the ownership,
maintenance or operation of ferries that provide transportation to Macau shall
only be consummated so long as such sale would not be materially detrimental to
the business and operations of any Loan Party and otherwise would not and could
not reasonably be expected to result in a Material Adverse Effect and (b) any
Excluded Subsidiary that is a subsidiary of a Restricted Subsidiary may be
dissolved, liquidated or wound-up;
(xxvi)     any conveyance of horizontal property pursuant to subsection 7.18;
and
(xxvii)    any Loan Party may close any bank account in order to comply with the
Parent’s global compliance program; provided that the Administrative Agent shall
have received a certificate of an authorized officer of the Borrower to the
effect that the Parent’s global compliance program requires such closure.
7.8          Sales and Lease-Backs.
158

--------------------------------------------------------------------------------

The Company and the Borrower shall not, and shall not permit any other Loan
Party to become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) which any Loan Party has sold or transferred or is to sell or
transfer to any other Person or (ii) which any Loan Party intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by such Loan Party to any Person in connection with such
lease, except that any Loan Party may enter into sale-leaseback transactions
(a) with assets of a type or types otherwise permitted to be financed pursuant
to subsection 7.1(xi) or with an FF&E Facility (including with respect to HVAC
equipment) permitted by subsection 7.1(xvi) whether or not obtained by a Loan
Party with the proceeds of an FF&E Facility or otherwise, (b) in an aggregate
principal amount with respect to any such lease at any one time outstanding,
taken together with all Indebtedness outstanding under subsections 7.1(xi) and
7.1(xvi) (without duplication), not to exceed $600,000,000, and (c) on terms
reasonably satisfactory to the Administrative Agent, including the provisions
regarding tenor, rental amounts and other terms, and including, unless waived by
the Administrative Agent, concurrently with the execution by the lender or
lessee under such sale-leaseback transaction, the entering into of an
intercreditor, standstill, or similar agreement reasonably satisfactory in form
and substance to the Administrative Agent (it being understood that the
Administrative Agent shall have had a reasonable opportunity to review all such
documentation prior to its execution).
7.9         [Reserved].
7.10       Transactions with Shareholders and Affiliates.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to, enter into or permit to exist any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
the Company or with any Affiliate of the Company, except that the Loan Parties
may enter into and permit to exist:
(i)          transactions that are on terms that are not less favorable to such
Loan Party than those that might be obtained at the time from Persons who are
not such an Affiliate if the Company has delivered to the Administrative Agent
(1) with respect to any transaction involving an amount in excess of
$10,000,000, an Officers Certificate certifying that such transaction complies
with this subsection 7.10, or (2) with respect to any transaction involving an
amount in excess of $25,000,000, a resolution adopted by a majority of the
directors of the applicable Loan Party approving such transaction and an
Officers Certificate certifying that such transaction complies with this
subsection 7.10, at the time such transaction is entered into;
(ii)         management agreements in respect of portions of the VOL Casino
Hotel Resort Project with Affiliates of the Company so long as the financial
terms of such agreements are not more favorable to the applicable Affiliate than
the terms set forth on Schedule 7.10(ii) attached hereto;
(iii)        any employment, compensation, indemnification, noncompetition or
confidentiality agreement or arrangement entered into by a Loan Party with its
employees or
159

--------------------------------------------------------------------------------

directors in the ordinary course of business or as approved by a majority of the
members of the board of directors of such Loan Party in its reasonable
determination;
(iv)        loans or advances to employees of the Loan Parties permitted under
subsection 7.3(xvii);
(v)         transactions between or among Loan Parties not otherwise expressly
prohibited hereunder;
(vi)        transactions contemplated by each Project Document;
(vii)       Shareholder Subordinated Indebtedness to the extent otherwise
permitted by this Agreement;
(viii)      issuances of Securities by the Loan Parties;
(ix)        Investments in, and licenses and other agreements with, Joint
Ventures and Supplier Joint Ventures permitted hereunder;
(x)         (a) the operation of the Excluded Casinos (including payments to be
made pursuant to subsection 6.14B) in accordance with the terms hereof and of
the other Loan Documents, (b) the contemplated purchase by the Company of the
Excluded Casinos pursuant to the agreements referenced in subsection 7.17B(i)
and (c) agreements relating to the foregoing clauses (a) and (b);
(xi)        Investments permitted by subsection 7.3, Contingent Obligations
permitted by subsection 7.4 and Restricted Payments permitted by subsection 7.5
(including any payment permitted by subsection 7.5(xii));
(xii)       [Reserved];
(xiii)      reciprocal easement and other similar agreements (including
condominium rules) required or permitted to be entered into pursuant to the Loan
Documents;
(xiv)      (i) license agreements with an Excluded Subsidiary (including
licenses permitting an Excluded Subsidiary to use intellectual property of the
Loan Parties) and (ii) any other agreements with an Excluded Subsidiary not
specifically prohibited by subsection 7.17, provided the terms of such other
agreement under clause (ii) or any amendment to such agreement are no less
favorable to the Loan Parties than those that would have been obtained in a
comparable transaction by such Loan Party with an unrelated Person;
(xv)       any agreement not specifically prohibited hereunder by an Excluded
Subsidiary to pay management fees to a Loan Party directly or indirectly;
(xvi)      transactions permitted by subsection 7.7;
160

--------------------------------------------------------------------------------

(xvii)     the IP License and the transactions contemplated thereby (including
the transfer, from time to time, of intellectual property to Parent and/or its
Affiliates so long as the transferor retains or will obtain a license to use
such intellectual property);
(xviii)    purchases of materials or services from a Supplier Joint Venture by a
Loan Party in the ordinary course of business on arm’s length terms;
(xix)       transactions set forth on Schedule 7.10(xix);
(xx)        shared services arrangements and/or agreements among Loan Parties,
Additional Development Excluded Subsidiaries, and/or owners, developers or
managers of other projects on the Cotai Strip, so long as the liabilities and
obligations of any Loan Parties thereunder are on commercially reasonable terms
and do not represent more than such Loan Parties’ pro rata share of the services
provided as determined by the Loan Parties and certified to the Administrative
Agent;
(xxi)       [Reserved];
(xxii)      agreements and other arrangements entered into in connection with a
Permitted Equity Sale in order to facilitate such Permitted Equity Sale that are
either (i) required by the listing rules and procedures of the applicable
exchange on which any equity securities are listed in connection with such
Permitted Equity Sale or (ii) on terms which are not less favorable than arm’s
length terms;
(xxiii)     the transfer by the Company, the Cotai Subsidiary or VOL, as
applicable, of all or substantially all of the apartment, “apart hotel” or
“complementary accommodations” tower component of the Four Seasons Macau Resort
Project or the St. Regis Hotel (any such tower component, a “Tower”) and all or
any portion of any contractual rights or obligations relating to the
development, construction, maintenance or operation of such Tower (collectively,
the “AH Transfer”) to a wholly-owned Excluded Subsidiary (which transfer, in the
case of the Four Seasons Macau Resort Project, happened prior to the date
hereof), provided that (a) simultaneously with the first sale to a third-party
of shares in such Excluded Subsidiary and a “right of use” with respect to one
or more apartments or complementary accommodations (the “First Sale”), all of
the direct equity interests in such Excluded Subsidiary (other than the equity
interests covered by the First Sale so long as such sale is on arms-length
terms) shall be pledged to the Collateral Agent, on behalf of the Secured
Parties, as security for the Obligations pursuant to pledge documents that (1)
provide for the release of such pledge on equity interests that are sold to
third parties on arms-length terms and (2) are in all other respects reasonably
satisfactory to the Administrative Agent; (b) no later than the closing date of
the First Sale, the Administrative Agent shall have received reasonably
satisfactory evidence that a reciprocal easement arrangement reasonably
satisfactory in form an substance to the Administrative Agent shall have been
entered into between such Excluded Subsidiary and the owners of the other
components of the applicable Project; (c) in the case of the AH Transfer of the
applicable tower component of the St. Regis Hotel, such transfer must comply
with the requirements set forth in clause (c) of subsection 7.7(viii) above; (d)
the organizational documents of such Excluded Subsidiary shall be reasonably
satisfactory to the Administrative Agent; and (e) no later than the closing date
of the First Sale, the third-party manager of such tower or applicable portion
thereof
161

--------------------------------------------------------------------------------

(if any) shall have entered into a “subordination and non-disturbance agreement”
with the Collateral Agent on terms reasonably satisfactory to the Collateral
Agent (which reasonably satisfactory subordination and non-disturbance agreement
the Collateral Agent shall execute when requested to do so by the Company);
(xxiv)    any transaction for the exchange of amounts denominated in Dollars,
Hong Kong Dollars, Macau Patacas, Singapore Dollars or any other currency for
amounts denominated in any other currencies between the Company and any
Affiliate of the Company, SCL or Parent, if (1) no fees are payable by the
Company to such Affiliate and (2) the rate of exchange for such transaction is
determined as set forth on Schedule 7.10(xxiv);
(xxv)     transactions contemplated by subsection 7.18;
(xxvi)    the Shared Services Agreement, as in effect on the 2016 Restatement
Date or as amended, supplemented or modified;
(xxvii)   other transactions in an aggregate amount for all such transactions
not to exceed $5,000,000; and
(xxviii)  Investments and related transactions contemplated by clause (i) of the
definition of Cash Equivalents.
7.11          Disposal of Subsidiary Stock.
Except in connection with (i) a Restricted Payment permitted by
subsections 7.5(v) or (vii) or (ii) a transaction (including a liquidation,
dissolution, conveyance, sale, lease, transfer, or other disposition) permitted
by subsection 7.7(vii), (viii), (ix), (xv), (xvi) or (xxii), the Company shall
not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any shares
of capital stock or other equity Securities of any of their respective
Restricted Subsidiaries, except (i) to qualify directors if required by
applicable law, (ii) pursuant to mandatory minimum shareholder requirements in
accordance with Legal Requirements of Macau SAR and (iii) to the extent required
by any Legal Requirement imposed by Macau SAR or the Macau Gaming Authority or
any other applicable gaming Authority in order to preserve a material Gaming
License.
7.12          Conduct of Business.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to, engage in any business activity except those business activities
engaged in on the 2016 Restatement Date by such Person and any activity or
business incidental, related or similar thereto, or any business or activity
that is a reasonable extension, development or expansion thereof or ancillary
thereto, including any internet gaming, hotel, entertainment, recreation,
convention, trade show, meeting, retail sales, leasing, or other activity or
business designated to promote, market, support, develop, construct or enhance
the casino gaming, hotel, retail and entertainment mall and resort business
operated by the Loan Parties; provided that no Loan Party shall, outside of
Macau SAR, Hong Kong or the People’s Republic of China, engage in the business
of developing, operating or maintaining any hotel, casino, entertainment,
recreation, convention, trade show, meeting, or retail establishment or project
other than the Projects,
162

--------------------------------------------------------------------------------

activities reasonably related or ancillary thereto, and any activity that is a
reasonable extension, development or expansion thereof, or as otherwise
specifically set forth in this Agreement; provided further that, other than as
permitted hereunder with respect to the Excluded Casinos and Excluded Casino
Interests, the Borrower shall not (a) incur, directly or indirectly, any
Indebtedness or any other obligation or liability (other than ordinary course
liabilities including trade payables and franchise and tax liabilities)
whatsoever other than the Obligations and other Indebtedness permitted
hereunder; (b) create or suffer to exist any Lien upon any property or assets
now owned or hereafter acquired by it other than the Liens created under the
Collateral Documents to which it is a party and Permitted Liens; (c) engage in
any business or activity or own any assets other than performing its obligations
and activities incidental thereto under the Loan Documents and any other
agreements relating to Indebtedness permitted to be incurred hereunder, and
making Restricted Payments and Investments to the extent permitted by this
Agreement, entering into the Intercompany Contribution Agreement, any FF&E
Facility and activities related thereto; (d) other than as permitted hereunder,
consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person; (e) fail to hold itself out to the
public as a legal entity separate and distinct from all other Persons.
7.13       Certain Restrictions on Amending Certain Documents.
A.        Modifications of Material Contracts. The Company and the Borrower
shall not, and shall not permit any other Loan Party to, agree to any amendment
to (or enter into any letter or agreement of understanding with the government
of Macau SAR, or any representative thereof, with respect to any Land Concession
Contract or the Gaming Concession Contract that has the effect of materially
amending such Contract), or waive any of its material rights under, or assign or
transfer all or a portion of its rights under, any Material Contract described
in clauses (a) and (b) of the definition of Material Contract (it being
understood that any Material Contracts which are covered by clause B or F below
shall also be subject to the restrictions set forth therein) without, in each
case, obtaining the prior written consent of Requisite Lenders if in any such
case, such amendment or letter agreement of understanding or waiver could
reasonably be expected to have a Material Adverse Effect or otherwise adversely
affect the Lenders in any material respect, other than (i) entering into
transactions relating to FF&E Facilities permitted by subsection 7.13B, (ii)
entering into transactions relating to Land Concession Contracts and the sale
thereof and/or purchase of the related casinos or gaming areas contemplated by
subsection 7.7(xiv), together with agreements governing the Company’s operation
of such related casinos or gaming areas and (iii) the creation of horizontal
property in accordance with subsection 7.18.
B.        Documents Relating to Other Indebtedness. The Company and the Borrower
shall not, and shall not permit any other Loan Party to, (i) enter into any FF&E
Documents relating to FF&E Facilities other than as permitted by
subsection 7.1(xvi) and 7.1(xviii) and on terms reasonably satisfactory to the
Administrative Agent, including the provisions regarding maturity, collateral,
interest rates and other terms, and, unless waived by the Administrative Agent,
the Administrative Agent shall enter into an intercreditor, standstill, or
similar agreement reasonably satisfactory in form and substance to the
Administrative Agent with the agent or other representative under the credit
agreement or other similar documents governing an FF&E Facility (it being
understood that the Administrative Agent shall have had a reasonable opportunity
to review all such documentation prior to its execution) which agreement (to the
163

--------------------------------------------------------------------------------

extent any FF&E Deposit Loans are made) shall set forth procedures for releasing
Liens of the Secured Parties on Specified FF&E as and when any FF&E Deposit
Loans made to acquire such Specified FF&E are repaid and upon the use of a
minimum proportion of funds under such FF&E Facility to reimburse such FF&E
Deposit Loans, or (ii) amend or otherwise change the terms of any documents
governing Permitted Subordinated Indebtedness or Permitted Unsecured
Indebtedness (except in connection with a permitted refinancing or repayment
thereof) or permit the termination thereof (other than in accordance with the
terms thereof), or make any payment consistent with an amendment thereof or
change thereto (except in connection with a defeasance or permitted refinancing
or repayment thereof), if the effect of such amendment or change, together with
all other amendments or changes made, is to make the terms, covenants and
defaults applicable to such Indebtedness generally more restrictive, taken as a
whole, than the terms, covenants and defaults applicable to the Loan Documents
(other than with respect to the payment of interest and fees or any original
issue discount with respect to such Indebtedness) or to confer any additional
material rights on the holders of the Indebtedness or obligations evidenced
thereby (or a trustee or other representative on their behalf) which would be
materially adverse to the Lenders.
C.          [Reserved].
D.          [Reserved].
E.          Consents. The Company and the Borrower shall not, and shall not
permit any other Loan Party to, agree to any amendment to (or enter into any
letter or agreement of understanding with any relevant counterparty with respect
to any Contract Consent, the Gaming Concession Consent and the Land Concessions
Consent that has the effect of materially amending such Contract Consent, Gaming
Concession Consent or Land Concessions Consent, as applicable), or waive any of
its material rights under, or assign or transfer all or a portion of its rights
(other than to another Loan Party with respect to the Gaming Concession Consent
and/or the Land Concessions Consent) under, any Contract Consent, the Gaming
Concession Consent and the Land Concessions Consent without obtaining the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed).
F.          Four Seasons Macao Operation, Maintenance and Management Agreement.
The Company and the Borrower shall not, and shall not permit any other Loan
Party to, enter into any Four Seasons Macao Operation, Maintenance and
Management Agreement after the 2016 Restatement Date unless such agreement is on
terms satisfactory to the Administrative Agent, evidenced by the Administrative
Agent’s prior written consent, not to be unreasonably withheld or delayed after
being afforded a reasonable period of review.
7.14          [Reserved].
7.15          Casino and Gaming Restrictions.
A.          Concession Contract Inventory of Properties. The Company and the
Borrower shall include in any inventory or any update thereof required pursuant
to Article 44 of the Gaming Concession Contract only those items which either
(i) have historically been included in the inventory or such updates or (ii)
are, in the Company’s reasonable belief, required by a
164

--------------------------------------------------------------------------------

Legal Requirement to be so included or (iii) are otherwise reasonably approved
by the Collateral Agent.
B.          Casino and Gaming Zone Areas. (i) At any time after a change in
Macau Gaming Laws permitting the designation of “gaming areas” (as opposed to
“casinos”) as referenced in subsection 6.10E, the Company and the Borrower shall
not designate, and shall use commercially reasonable efforts not to permit the
designation of, any area (other than that portion of Site 1 identified as
comprising the Venetian Macao Casino) as a “casino” for purposes of the Gaming
Concession Contract, and to the extent any such designation is required or made,
will use commercially reasonable efforts to limit the extent of such areas so
designated as “casinos”. To the extent that no such designation exists, the
Company and the Borrower will use commercially reasonable efforts to limit the
Macau SAR’s reversion/reclamation rights under the Gaming Concession Contract.
(ii) In no event shall clause (i) above be enforceable against the Macau SAR.
C.          Junkets. The Company and the Borrower shall not, and shall not
permit any other Loan Party to enter into or permit to subsist any arrangement
with any gaming junket-tour promoters, directors or cooperators unless any such
arrangements are in material compliance with the requirements of the Gaming
Concession Contract and all other applicable Legal Requirements except for such
instances of non-compliance which would not reasonably be expected to have a
Material Adverse Effect and the Company shall monitor the activities of such
Persons in regard to such arrangements and shall take all reasonable measures to
ensure the compliance of such Persons with such arrangements.
7.16          Fiscal Year.
No Loan Party shall change its Fiscal Year-end from December 31.
7.17          Excluded Subsidiaries.
A.          The Company and the Borrower shall not permit, and shall not allow
any other Loan Party to permit, at any time (i) any Excluded Subsidiary to have
any Indebtedness other than Indebtedness which is non-recourse to the Loan
Parties (except as permitted herein) or (ii) any Excluded Subsidiary to acquire
any assets from any Loan Party other than as permitted by the provisions of this
Agreement, including the provisions described under subsections 7.3, 7.7 and
7.10.
B.          No Loan Party shall purchase, own, operate or maintain an Excluded
Casino except in accordance with the provisions set forth in this
subsection 7.17B as follows:
(i)          the Company shall be permitted to acquire an ownership interest in
the Excluded Casino from an Additional Development Excluded Subsidiary or an
Excluded Subsidiary or other Person developing Site 3 for nominal consideration
on terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent (or retain such ownership interest when transferring Site 3
and/or the development thereon to an Excluded Subsidiary or other Person),
165

--------------------------------------------------------------------------------

(ii)          (x) the Company shall be permitted to own the gaming assets and
other assets located in the Excluded Casino, so long as no Loan Party shall have
any liability for the purchase price therefor and, for so long as the Excluded
Subsidiary developing, constructing or operating the Additional Development or
development on Site 3 in which such Excluded Casino is located remains an
“Excluded Subsidiary” (or the other Person developing, constructing or operating
the development on Site 3 is not a Loan Party), neither the Collateral Agent,
the Lenders nor any other Secured Party (in its capacity as such) shall have a
security interest in the associated Excluded Casino Interest (or the related
Excluded Bank Accounts), and (y) the Excluded Subsidiary may request the
Company, and the Company shall be permitted to, grant a lien on the Excluded
Casino Interest (other than any Excluded Bank Account comprising a portion of
such Excluded Casino Interest) in favor of the lender or the lenders under a
Non-Recourse Financing so long as the beneficiary of such lien enters into
agreements with the Company (including the related collateral documents) on
terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent (it being agreed that arrangements on substantially the
same terms as those described on Schedule 7.17 shall be deemed satisfactory to
the Administrative Agent) (including, without limitation, an acknowledgment from
the beneficiary of such lien that it shall have no recourse to any Loan Party
(other than to the specific assets comprising the applicable Excluded Casino
Interest),
(iii)        all revenue associated with the Excluded Casino shall be segregated
from all other cash and revenue of the Loan Parties and shall (to the extent
required hereunder) be deposited into Excluded Bank Accounts,
(iv)        a Loan Party may incur or otherwise become liable for liabilities or
obligations associated with the ownership, operation or maintenance of the
Excluded Casinos, including the liabilities associated with the land concession
contract for the Site or other property on which any such Excluded Casino is
located, or the Excluded Subsidiaries or their respective operations, so long as
(x) such obligations are owed to the Macau Gaming Authority pursuant to the
Gaming Concession Contract as a result of the operation of the associated
Excluded Casino or (y) such obligations are associated with the operation of the
Excluded Casino and, in accordance with applicable law, must be obligations or
liabilities of the Company, in which case such obligations and liabilities shall
be paid in accordance with clause (v) below and subsection 6.14 (it being
understood any payments so made from assets of any Loan Party other than the
Excluded Bank Accounts must be permitted by, and shall be deemed to utilize, a
specific clause of subsection 7.3),
(v)         all expenses and other costs in respect of the ownership, operation
and maintenance of the Excluded Casinos (and the assets located therein)
required by applicable law to be paid by the Company shall be paid solely from
the Excluded Bank Accounts; provided that to the extent that the proceeds in the
Excluded Bank Accounts are insufficient to fund such costs and expenses, the
Excluded Subsidiaries shall be required (unless the Loan Parties are deemed to
have made an Investment as permitted under subsection 6.14B(b) or the Loan
Parties use funds under subsection 6.14(B(c)), in accordance with
subsection 6.14B, to promptly make deposits into the Excluded Bank Accounts
sufficient to cover all such costs and expenses and, without duplication,
reimburse the Company for any such expenses and costs paid by the Loan Parties
from sources other than the Excluded Bank Accounts prior to the time that any
proceeds
166

--------------------------------------------------------------------------------

maintained in the Excluded Bank Accounts will be released to an Excluded
Subsidiary in accordance with such subsection 6.14B,
(vi)        prior to the date the Company or any other Loan Party could, under
applicable law, be obligated or be held liable in respect of any obligations
associated with an Excluded Casino, the applicable Excluded Subsidiary (or other
Person developing Site 3) and the Company shall have entered into an “indemnity
agreement” on terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent (it being agreed that arrangements on substantially the
same terms as those described on Schedule 7.17 shall be deemed satisfactory to
the Administrative Agent) which provides, among other things (A) the Company and
the other Loan Parties with complete indemnity from such Excluded Subsidiary (or
other Person developing Site 3) for any loss, claim or damage suffered by the
Company or such Loan Party in connection with owning, operating or maintaining
an Excluded Casino subject to customary and other reasonably appropriate
exceptions, (B) an acknowledgment by such Excluded Subsidiary or such other
Person (on behalf of itself, its assignees and its lenders) that all funds in
the Excluded Bank Accounts shall be used to satisfy all obligations and
liabilities of the Company and the other Loan Parties in respect of owning,
operating and maintaining such Excluded Casino prior to any funds being made
available to such Excluded Subsidiary or such other Person, and (C) an
acknowledgment by such Excluded Subsidiary or such other Person (on behalf of
itself, its assignees and its lenders) that it shall not have any recourse to
the Company or any other Loan Party or any of their respective assets (other
than to the Excluded Bank Accounts in accordance with the preceding clause (B)
or, solely in the case of a Non-Recourse Financing, any Excluded Casino Interest
pledged in favor of the lenders thereunder) for breach of contract, for failure
of the Company or any other Loan Party to satisfy any obligation in respect of
an Excluded Casino or otherwise, and
(vii)       all material arrangements between the Excluded Subsidiaries (or
other Person developing Site 3) and the Company (or any other Loan Party),
including arrangements in respect of the operation of gaming and casino spaces
outside of the Projects by the Company, shall be on terms reasonably
satisfactory to the Administrative Agent (it being agreed that arrangements on
substantially the same terms as those described on Schedule 7.17 shall be deemed
satisfactory to the Administrative Agent).
7.18       Horizontal Properties.
A.        Creation. The Loan Parties shall not subdivide, or create any
“horizontal properties” within, any Property owned by any of them other than in
connection with an AH Transfer unless: (a) the units comprising such horizontal
property are subject to an existing Mortgage and (b) the scope, characteristics,
and description of each unit comprising such horizontal property are consistent
with the terms of the Loan Documents. To the extent the requirements of this
subsection 7.18A are met, there shall be no restriction on the number of units
comprising such horizontal properties that may be so created within any Project.
B.         [Reserved].
C.         Capital Improvements. Any horizontal property consisting of (i) one
or more Capital Improvements not owned by the Company or any Restricted
Subsidiary or (ii) a Tower
167

--------------------------------------------------------------------------------

shall (upon satisfaction of the condition set forth in clause (b) of subsection
7.10(xxiii) in the case of the foregoing clause (ii)) be released from the lien
of the applicable Mortgage.
Section 8.          Events of Default.
If any of the following conditions or events set forth in this Section shall
occur (any such conditions or events collectively “Events of Default”):
8.1          Failure to Make Payments When Due.
Failure by the Borrower to pay any installment of principal on any Loan when
due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise within three Business Days
after the date due if such failure to pay is due to technical administrative
issues beyond the Borrower’s reasonable control; failure by the Borrower to pay
when due any amount payable to an Issuing Lender in reimbursement of any
drawings (or within three Business Days after the date due if such failure to
pay is due to technical administrative issues beyond the Borrower’s reasonable
control); or failure by the Borrower to pay any interest on any Loan or any fee
or any other amount due under this Agreement within five days after the date
due; or
8.2          Default under Other Indebtedness or Contingent Obligations.
(i)  Failure by any Loan Party to pay when due any principal of or interest on
or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in subsection 8.1 or any Non-Recourse
Financing) or Contingent Obligations relating to Indebtedness (other than with
respect to a Non-Recourse Financing) with an aggregate principal amount of
$100,000,000 or more, in each case beyond the end of any grace period provided
therefor; or (ii) breach or default by any Loan Party with respect to any other
material term of (a) one or more items of such Indebtedness or Contingent
Obligations relating to Indebtedness in the individual or aggregate principal
amounts referred to in clause (i) above or (b) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness or
Contingent Obligation(s), if the effect of such breach or default is, in the
case of clause (a) or (b) to cause, or to permit the holder or holders of that
Indebtedness or Contingent Obligation(s) (or a trustee on behalf of such holder
or holders) to cause, that Indebtedness or Contingent Obligation(s) to become or
be declared due and payable prior to its stated maturity or the stated maturity
of any underlying obligation, as the case may be in each case at the end of any
grace period provided therefor (upon the giving or receiving of notice, lapse of
time, both, or otherwise); or
8.3          Breach of Certain Covenants.
Failure of the Loan Parties to perform or comply with any term or condition
contained in subsection 2.5, 6.2, 6.4B, or 6.14 (in the case of subsection 6.14
only, provided such failure continues for a period of 10 days) or Section 7 of
this Agreement; or
168

--------------------------------------------------------------------------------

8.4          Breach of Warranty.
Any representation, warranty, certification or other statement made by any Loan
Party in any Loan Document or in any statement or certificate at any time given
by any Loan Party in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect on the date as of
which made; or
8.5          Other Defaults Under Loan Documents.
Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents (provided that
with respect to the Contract Consents, such term shall be for the benefit of the
Lenders or any Agent, as opposed to any other party thereto), other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after the earlier
of (x) an officer of the Company or such Loan Party becoming aware of such
default or (y) receipt by the Borrower of written notice from Administrative
Agent or any Lender of such default; or
8.6          Involuntary Bankruptcy; Appointment of Receiver, etc.
(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of any Loan Party in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect in any applicable jurisdiction, domestic or
foreign, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against any Loan Party under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect in any applicable jurisdiction, domestic or foreign, or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian,
conservator or other officer having similar powers over any Loan Party, or over
all or a substantial part of its property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of any Loan Party, for all or a substantial part of its
property; or a warrant of attachment, distraint, execution or similar process
shall have been issued against any substantial part of the property of any Loan
Party, and any such event described in this clause (ii) shall continue for 60
days unless dismissed, bonded or discharged; or
8.7          Voluntary Bankruptcy; Appointment of Receiver, etc.
(i) A Loan Party shall have an order for relief entered with respect to it or
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect in
any applicable jurisdiction, domestic or foreign, or shall consent to the entry
of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or a Loan Party shall
make any assignment for the benefit of creditors; or (ii) a Loan Party shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due and in each case a period of 30 days shall
have elapsed; or the Board
169

--------------------------------------------------------------------------------

of Directors of a Loan Party (or any committee thereof) or of its managing
member shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to in clause (i) above or this clause (ii); or
8.8          Judgments and Attachments.
Any money judgment, writ or warrant of attachment or similar process involving
in the aggregate at any time an amount in excess of $100,000,000 (in either case
not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has acknowledged coverage) shall be entered or filed against
any Loan Party or any of their respective assets and shall remain unpaid and
undischarged, unvacated, unbonded or unstayed for a period of 60 days (or in any
event later than five days prior to the date of any proposed sale thereunder);
or
8.9          Dissolution.
Any order, judgment or decree shall be entered against any Loan Party decreeing
the dissolution or split up of such Person (other than as permitted by
subsections 7.7(vii) or 7.7(xxii)) and such order shall remain undischarged or
unstayed for a period in excess of 30 days; or
8.10        Employee Benefit Plans.
There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in a Material
Adverse Effect; or
8.11        Change of Control.
A Change of Control shall occur; or
8.12        Failure of Loan Documents; Repudiation of Obligations.
At any time after the execution and delivery thereof, (i) any Loan Document
(other than the Collateral Documents and any Rate/FX Protection Agreement) for
any reason, other than the satisfaction in full of all Obligations, shall cease
to be in full force or effect (other than in accordance with its terms with
respect to any Loan Party or all Loan Parties), or shall be declared null and
void by a Governmental Instrumentality of competent jurisdiction with respect to
any Loan Party or all Loan Parties, (ii) (x) any Collateral Document (other than
the Assignment of Reinsurances) shall cease to be in full force and effect or
(y) the Assignment of Reinsurances shall cease to be in full force and effect
and is not replaced within 60 days thereafter (or if the insurance or
reinsurance with respect thereto is replaced, within 60 days after the date of
such replacement) (other than, in each of the foregoing clauses (x) and (y), by
reason of a release of Collateral thereunder in accordance with the terms hereof
or thereof, the satisfaction in full of the Obligations or any other termination
of such Collateral Document or the Assignment of Reinsurances in accordance with
the terms hereof or thereof) with respect to any Loan Party or all Loan Parties
or shall be declared null and void by a Governmental Instrumentality of
competent jurisdiction with respect to any Loan Party or all Loan Parties, or
the Collateral Agent shall not have or shall cease to have a valid and perfected
First Priority Lien in the Collateral
170

--------------------------------------------------------------------------------

(other than a de minimis portion thereof) for any reason other than the failure
of the Collateral Agent or any Lender to take any action within its control
except as otherwise contemplated in any Loan Document (provided that if any such
failure to provide a valid and perfected First Priority Lien is solely due to a
technical defect or procedural matter, the Borrower shall have five days to
remedy such technical defect or satisfy such procedural matter), (iii) any Loan
Party shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability prior to the
Termination Date, (iv) any relevant Governmental Instrumentality or any Loan
Party shall contest the validity, perfection or priority of the Liens granted
pursuant to any Loan Document in favor of the Collateral Agent, for benefit of
the Lenders (which contest, in the case of the government of Macau SAR, shall be
in writing and shall remain in effect for a period of 20 days), or (v) the
subordination provisions in the Permitted Subordinated Indebtedness or any other
instrument required under any provision of this Agreement to be subordinated to
the Obligations shall cease to be enforceable against the holder thereof; or
8.13        Default Under or Termination of Project Documents.
Except in connection with a refinancing, repayment or defeasance thereof as
permitted by the Loan Documents, any of the Material Contracts described in
clauses (a) or (b) of the definition thereof shall terminate or be terminated or
canceled or deemed invalid prior to its stated expiration date or fail to be in
full force and effect, or the Company or any of its Subsidiaries or any
counterparty thereto shall be in default (after the giving of any applicable
notice and the expiration of any applicable grace period) under any such
Material Contract (including the Gaming Concession Contract or any Land
Concession Contract); provided that any default by Macau SAR under the Gaming
Concession Contract or any such Land Concession Contract shall constitute an
Event of Default hereunder only to the extent Macau SAR is in default under a
material obligation thereunder; provided further that a default, termination,
cancellation or invalidity under any such Material Contract pursuant to
clause (a) or (b) of the definition thereof shall constitute an Event of Default
hereunder only to the extent such default, termination, cancellation or
invalidity, together with all other then current defaults under and terminations
of such Material Contracts could reasonably be expected to cause a Material
Adverse Effect; provided further, that a termination of any Material Contract
pursuant to clause (b) of the definition thereof shall not constitute an Event
of Default unless both (1) it is an Event of Default under the immediately
preceding proviso and (2) such breach or default shall continue unremedied for
forty-five (45) days after notice received by the Company from the
Administrative Agent or the Collateral Agent, and if the Company or the relevant
Loan Party fails to replace such Material Contract either within such forty-five
day period or as follows: (a) if the breach or default is by a Loan Party and is
reasonably susceptible to cure within one-hundred twenty (120) days but cannot
be cured within such forty-five (45) days despite the applicable Loan Party’s
good faith and diligent efforts to do so, the cure period shall be extended as
is reasonably necessary beyond such forty-five (45) day period (but in no event
longer than one-hundred twenty (120) days) if remedial action reasonably likely
to result in cure is promptly instituted within such forty-five (45) day period
and is thereafter diligently pursued until the breach or default is corrected,
and (b) if the breach is by a party other than a Loan Party, and the Company
provides written notice to the Administrative Agent during such forty-five (45)
day period that such Loan Party intends to replace such Material Contract and
(i) the applicable Loan Party obtains a replacement obligor or obligors
reasonably acceptable to the Administrative
171

--------------------------------------------------------------------------------

Agent for the affected party, (ii) the applicable Loan Party enters into a
replacement Material Contract with a counterparty reasonably satisfactory to the
Administrative Agent and on terms no less beneficial to the Company, the Loan
Parties and the Lenders in any material respect than the Project Document so
terminated within ninety (90) days of such termination, and (iii) such
termination, after considering any replacement counterparty and replacement
Project Document and the time required to implement such replacement, has not
had and would not reasonably be expected to have, a Material Adverse Effect; or
8.14        Default Under or Termination of Permits.
A Loan Party shall fail to observe, satisfy or perform, or there shall be a
violation or breach of, any of the terms, provisions, agreements, covenants or
conditions attaching to or under the issuance to such Person of any Permit,
(other than any Permits granted pursuant to the Gaming Concession Contract or
any Land Concession Contract which shall be subject to subsection 8.13 above and
subsection 8.18 below) or any such Permit or any provision thereof shall be
terminated, sequestered, suspended or otherwise fail to be in full force and
effect and shall not have been reinstated within 20 Business Days, or any
Governmental Instrumentality shall challenge or seek to revoke any such Permit
and shall not rescind such challenge or action with 20 Business Days if such
failure to observe, satisfy or perform or such violation, breach, termination,
sequestration, suspension or failure to be in full force and effect could
reasonably be expected to have a Material Adverse Effect; or
8.15        [Reserved].
8.16        Conforming Parent L/C.
Except as released as permitted under subsections 2.4B(iii)(h), any Conforming
Parent L/C shall cease to be in full force and effect at any time prior to
twenty-four months from and after the date of its delivery to the Administrative
Agent other than following a drawing in full by the Administrative Agent or, if
permitted under the definition of Conforming Parent L/C Draw Event, the
replacement of such Conforming Parent L/C with a common equity contribution in
the Company in the amount of the Conforming Parent L/C; or
8.17        Expropriation; Change in Law.
There shall have occurred after the 2016 Restatement Date (i) any
nationalization, expropriation, modification, suspension, confiscation (except
routine actions for rights-of-way and similar actions that do not and are not
reasonably expected to materially interfere with the construction or operation
of any Project) of the ownership or control of all of any material part of any
Project (other than the Cotai Strip Infrastructure Project) or any Site (other
than Site 3, Site 7 and Site 8) on which such Project is situated or any
material equity interests in the Company, the Cotai Subsidiary, the Borrower or
any other Loan Party that owns, operates or manages all or any portion of a
Project, including any seizure, dissolution, redemption or rescission pursuant
to Chapter V of Law No 16/2001 that in each case could reasonably be expected to
have a Material Adverse Effect, or (ii) the change in any tax law or imposition
of any income or other tax (including any expropriatory or confiscatory taxes)
by the government of Macau SAR on the operations of the Loan Parties, that could
reasonably be expected, in the judgment of the
172

--------------------------------------------------------------------------------

Requisite Lenders, as evidenced in a notice provided by them to the
Administrative Agent and the Company, to have a Material Adverse Effect, or
(iii) an extinguishment of any material rights benefiting, or imposition of any
material restrictions affecting, or change in any Legal Requirement of Macau SAR
governing, affecting or impacting, the Gaming Concession Contract or any Land
Concession Contract or any of the Projects that would reasonably be expected to
deprive the Lenders of any of their material rights or remedies in respect of
this Agreement or the other Loan Documents (including rights under the security
interests granted by or pursuant to this Agreement or the Collateral Documents
or the Assignment of Reinsurances), or (iv) any governmental act or series of
acts or change in any Legal Requirement of Macau SAR or delivery of any official
governmental notice which adversely affects, is inconsistent with, or
challenges, the independence of the Gaming Concession Contract from the Primary
Gaming Concession Contract (including the termination or revision of the
Supplement to Gaming Concession Contract), and which could reasonably be
expected, in the judgment of the Requisite Lenders, as evidenced in a notice
provided by them to the Administrative Agent and the Company, to have a Material
Adverse Effect; or
8.18        Loss of Concessions.
(i)          Any replacement or reinstatement of the Company, or any unilateral
discharge of the Gaming Concession Contract, or any temporary administrative
intervention, is made by Macau SAR pursuant to Article 79 of the Gaming
Concession Contract;
(ii)         Macau SAR takes any formal measure seeking the unilateral
dissolution of the Gaming Concession Contract pursuant to Article 80 thereof or
otherwise or Macau SAR gives notice pursuant to Article 80(3) of the Gaming
Concession Contract;
(iii)        the Administrative Agent considers the subject matter of any
negotiations required to be notified to it pursuant to subsection 6.1(xx)(d) is
such as could reasonably be expected to cause an entitlement of Macau SAR to
unilaterally dissolve the Gaming Concession Contract pursuant to Article 80
thereof;
(iv)        any consultations are commenced as contemplated by paragraph A2 of
the Gaming Concession Consent and the Administrative Agent has reasonably
determined that the likely result of such consultations will be (a) the taking
of action to terminate the Gaming Concession Contract or (b) an agreement to
terminate the Gaming Concession Contract;
(v)         Macau SAR takes any formal measure seeking forfeiture, termination
or rescission of any Land Concession Contract (other than (1) a Casino Operation
Land Concession Contract or (2) a Land Concession Contract covered by the Land
Concessions Consent); provided that if the Company or other Loan Party that
holds such Land Concession Contract appeals such formal measure taken by Macau
SAR, then the Requisite Lenders shall, based on a reasonable assessment of the
merits of such appeal and its likelihood of success in suspending or curing such
formal measure taken by Macau SAR, waive such Event of Default for a period of
time determined in the reasonable discretion of the Requisite Lenders (but, for
the avoidance of doubt, in the event that the Requisite Lenders, based on a
reasonable assessment of the merits of such appeal, do not conclude that such
appeal is likely to succeed in suspending or curing such
173

--------------------------------------------------------------------------------

formal measure taken by Macau SAR, then the Requisite Lenders shall not be
obligated to waive such Event of Default for any period of time);
(vi)        any transfer of equity interests in the Company is made or deemed
made without approval of the government of Macau SAR as required by Article 16
of the Gaming Concession Contract;
(vii)       Macau SAR gives any notice pursuant to paragraph C2 or C4 of the
Land Concessions Consent, provided that any such notice by Macau SAR shall not
constitute an Event of Default under this clause (vii) if: (A) at the time such
notice is given by Macau SAR, the Company or other applicable Loan Party is
entitled to a cure or grace period with respect to the default that Macau SAR
has notified the Collateral Agent of; (B) such notice is reasonably susceptible
of being suspended or such default is reasonably susceptible of cure by the
Company or such other applicable Loan Party within the shorter of (x) the
designated cure or grace period and (y) 30 days from the date the Collateral
Agent receives such notice from Macau SAR; (C) the Company or such other
applicable Loan Party is actively pursuing such cure; and (D) such default has
been cured by the Company or such other applicable Loan Party within the period
referred to in clause (B) above, provided, further, that, notwithstanding the
foregoing, an Event of Default shall have occurred under this clause (vii) upon
the giving of such notice by Macau SAR to the Collateral Agent if the effect of
the preceding proviso would materially adversely affect the Collateral Agent’s
rights under the Land Concessions Consent or would cause the Collateral Agent to
be unable to fulfill its obligations under the Land Concessions Consent or if
the occurrence of an Event of Default is necessary in order for the Collateral
Agent to take advantage of its cure rights set forth in the Land Concessions
Consent; or
(viii)      the Gaming Concession Contract shall no longer be in full force and
effect (including the Supplement to Gaming Concession Contract), or shall be
forfeited, terminated, rescinded, cancelled or deemed invalid, or any formal
measure shall be commenced seeking to claim the same;
provided, (A) in the case of clause (ii), to the extent Macau SAR designates any
cure or grace period in connection with any such notice, or (B) in the case of
clause (vi), to the extent Macau SAR designates any cure or grace period in
connection with any such event or action, or (C) in the case of clause (v) or
(viii), to the extent a formal measure under such clause is comprised of a
notice from Macau SAR to a Loan Party that specifically provides for a cure or
grace period in connection therewith, or if the Company or other applicable Loan
Party, in the case of each of clause (A),(B) and (C), is entitled to a grace or
cure period by contract or operation of law, no Event of Default shall be deemed
to have occurred under any of the clauses of this subsection 8.18 referred to in
clause (A), (B) or (C) due to such circumstances until such cure or grace period
has expired (if and for so long as (a) the circumstance, event or action giving
rise to any action or event enumerated in any such clause of this
subsection 8.18 is reasonably susceptible to cure by the Company or the
applicable Loan Party within the designated cure or grace period, (b) the
Company or the applicable Loan Party provides prompt notice to the
Administrative Agent that it intends to cure such event or action and provides
reasonably detailed information regarding the specific nature of such intended
cure, and (c) the Company or the applicable Loan Party is actively pursuing such
cure); or
174

--------------------------------------------------------------------------------

8.19        Loss of Performance Bond or Guaranty.
Any loss, termination (other than in accordance with its terms), suspension,
revocation, cancellation or invalidation of a guaranty or equivalent agreement
or instrument (including, without limitation, the Gaming Concession Guaranty and
each Land Concession Guaranty) in favor of Macau SAR in support of the
obligations of any Loan Party, in each case without replacement thereof within
60 days on terms, with a counterparty, and pursuant to documentation, reasonably
satisfactory in form and substance to the Administrative Agent (provided that
such 60-day period shall be deemed to terminate immediately upon the occurrence
of (a) any loss or revocation of the Gaming Concession Contract or any Land
Concession Contract, or (b) a Material Adverse Effect that remains uncured for a
period of 30 days, in each case caused by or arising out of such loss,
termination, suspension, revocation, cancellation, invalidation or
modification), or any call or drawing made by the Macau SAR under any such
guaranty or equivalent agreement or instrument; or
8.20        Loss of Leasehold Title.
Except as permitted by subsection 7.18, (i) the applicable Loan Party shall
cease to have a good and valid leasehold interest in and to any material portion
of the Sands Macao Site, Site 1 and Site 2 (excluding the Unit D (as defined in
the Venetian Macao Land Concession Contract)) and (ii) VOL shall cease to have a
good and valid leasehold interest in and to any material portion of Site 5 & 6
for the VOL Casino Hotel Resort Project, and, in each case, all material parcels
and subdivisions comprising thereof or located thereon, or, in each case, shall
cease to own the improvements for the purpose of owning, constructing,
maintaining and operating the Projects (other than the Cotai Strip
Infrastructure Project) in the manner contemplated by the Operative Documents;
THEN (i) upon the occurrence of any Event of Default, the Administrative Agent
may (or may cause the Collateral Agent to), or at the request of the Requisite
Lenders shall, deliver a written notice to the Borrower stating that an Event of
Default has occurred and, as of the date of such notice, is continuing (an
“Enforcement Notice”), (ii) upon the occurrence of any Event of Default
described in subsection 8.6 or 8.7, each of (a) the unpaid principal amount of
and accrued interest on the Loans, (b) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(whether or not any beneficiary under any such Letter of Credit shall have
presented, or shall be entitled at such time to present, the drafts or other
documents or certificates required to draw under such Letter of Credit), and
(c) all other Obligations shall automatically become immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by the Borrower, and the obligation of
each Lender to make any Loan, the obligation of the Issuing Lender to issue any
Letter of Credit and the right of any Lender to issue any Letter of Credit
hereunder shall thereupon terminate, and (iii) upon the occurrence and during
the continuation of any Event of Default not referenced in clause (ii), the
Administrative Agent shall, upon the written request or with the written consent
of Requisite Lenders, by written notice to the Borrower, declare all or any
portion of the amounts described in clauses (a), (b) and (c) above to be, and
the same shall forthwith become, immediately due and payable, and the obligation
of each Lender to make any Loan, the obligation of the Issuing Lender to issue
any Letter of Credit and the right of any Lender to issue any Letter of Credit
hereunder shall thereupon terminate;
175

--------------------------------------------------------------------------------

provided that the foregoing shall not affect in any way the obligations of
Lenders under subsection 3.3C(i).
Any amounts described in clause (b) above, when received by the Administrative
Agent, shall be held by the Administrative Agent pursuant to a cash collateral
arrangement reasonably satisfactory to the Administrative Agent. Notwithstanding
anything contained in the preceding paragraph, if at any time within 60 days
after an acceleration of the Loans pursuant to clause (ii) of such paragraph the
Borrower shall pay all arrears of interest and all payments on account of
principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
subsection 10.6, then Requisite Lenders, by written notice to the Borrower, may
at their option rescind and annul such acceleration and its consequences; but
such action shall not affect any subsequent Event of Default or Potential Event
of Default or impair any right consequent thereon. The provisions of this
paragraph are intended merely to bind Lenders to a decision which may be made at
the election of Requisite Lenders and are not intended, directly or indirectly,
to benefit the Borrower, and such provisions shall not at any time be construed
so as to grant the Borrower the right to require Lenders to rescind or annul any
acceleration hereunder or to preclude Administrative Agent or Lenders from
exercising any of the rights or remedies available to them under any of the Loan
Documents, even if the conditions set forth in this paragraph are met.
Section 9.          Agents and Arrangers.
9.1          Appointment.
A.          Appointment of the Administrative Agent. BOC is hereby confirmed to
act as Administrative Agent hereunder and under the other Loan Documents and
each Lender hereby confirms its authorization for the Administrative Agent to
act as its agent in accordance with the terms of this Agreement and the other
Loan Documents. The Administrative Agent agrees to act upon the express
conditions contained in this Agreement and the other Loan Documents, as
applicable. The provisions of this Section 9 (other than the second proviso to
the first sentence of subsection 9.6, the second sentence of subsection 9.5 and
the first sentence of subsection 9.7) are solely for the benefit of the
Administrative Agent and the Lenders; the Borrower shall have no rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties under this Agreement, the Administrative Agent shall act
solely by and on behalf of the Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for SCL, Parent, the Company or any of its Subsidiaries.
B.          Appointment of Collateral Agent. BOC has entered into the Collateral
Agency Agreement, whereby the Collateral Agent was appointed to act on behalf of
the Administrative Agent and the Lenders solely with respect to the Collateral.
Each Lender hereby confirms its authorization for the Administrative Agent, on
behalf of and for the benefit of Lenders, to enter
176

--------------------------------------------------------------------------------

into the Collateral Agency Agreement, and each Lender agrees to be bound by the
terms of the Collateral Agency Agreement.
(i)  Each and every right, power, privilege or duty expressed or intended by
this Agreement or any of the other Loan Documents to be exercised by or vested
in or conveyed to the Administrative Agent with respect to the Collateral shall
be exercisable by and vest in the Collateral Agent to the extent, and only to
the extent, necessary to enable the Collateral Agent to exercise such rights,
powers and privileges with respect to such Collateral and to perform such duties
with respect to such Collateral, and every covenant and obligation contained in
the Loan Documents and necessary to the exercise or performance thereof by the
Collateral Agent shall run to and be enforceable by either the Administrative
Agent or the Collateral Agent, and (ii) the provisions of this Section 9 and of
subsections 10.2 and 10.3 that refer to the Administrative Agent shall inure to
the benefit of the Collateral Agent and all references therein to the
Administrative Agent shall be deemed to be references to the Administrative
Agent and/or the Collateral Agent, as the context may require.
Should any instrument in writing from the Borrower or any other Loan Party be
required by the Collateral Agent for vesting in and confirming to it such
rights, powers, privileges and duties, the Borrower shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
promptly upon reasonable request by such Collateral Agent or the Administrative
Agent. In case any Collateral Agent, or a successor thereto, shall resign or be
removed, all the rights, powers, privileges and duties of such Collateral Agent,
to the extent permitted by law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Collateral Agent.
9.2          Powers and Duties; General Immunity.
A.          Powers; Duties Specified. Each Lender irrevocably authorizes the
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to the Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. The Administrative Agent hereby agrees to provide
any notices, reports, financial statements or other information required to be
delivered by the Company, the Borrower, or any other Loan Party pursuant to this
Agreement or any other Loan Document to the Lenders. The Administrative Agent
shall have only those duties and responsibilities that are expressly specified
in this Agreement and the other Loan Documents. The Administrative Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees. The Administrative Agent shall not have, by reason of
this Agreement or any of the other Loan Documents, a fiduciary relationship in
respect of any Lender; and nothing in this Agreement or any of the other Loan
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any of the other Loan Documents except as expressly set forth
herein or therein. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent, the Collateral Agent any such other sub-agent and to
the Affiliates of any such sub-agent, is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is
177

--------------------------------------------------------------------------------

used merely as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.
B.          No Responsibility for Certain Matters. The Administrative Agent
shall not be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any other Loan Document or for any representations, warranties,
recitals or statements made herein or therein or made in any written or oral
statements or in any financial or other statements, instruments, reports or
certificates or any other documents furnished or made by the Administrative
Agent to Lenders or by or on behalf of SCL, the Parent, the Company or any of
its Subsidiaries, any Lender or any person providing the Settlement Service to
the Administrative Agent or any Lender in connection with the Loan Documents and
the transactions contemplated thereby or for the financial condition or business
affairs of SCL, the Parent, the Company or any of its Subsidiaries, nor shall
the Administrative Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or the use of the Letters of Credit or as to the existence
or possible existence of any Event of Default or Potential Event of Default.
Anything contained in this Agreement to the contrary notwithstanding, the
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the Letter of Credit Usage or the component
amounts thereof.
C.          Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by the Administrative Agent under or in connection with
any of the Loan Documents except to the extent caused by the Administrative
Agent’s gross negligence or willful misconduct. The Administrative Agent shall
be entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection with this Agreement or any of the other
Loan Documents or from the exercise of any power, discretion or authority vested
in it hereunder or thereunder unless and until the Administrative Agent shall
have received instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under
subsection 10.6) and, upon receipt of such instructions from Requisite Lenders
(or such other Lenders, as the case may be), the Administrative Agent shall be
entitled to act or refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) the Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, including any Settlement
Confirmation or other communication issued by any Settlement Service, and shall
be entitled to rely and shall be protected in relying on opinions and judgments
of attorneys (including, without limitation, attorneys for SCL, the Parent, the
Company or any of its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under
subsection 10.6).
178

--------------------------------------------------------------------------------

D.          Administrative Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, the Administrative Agent in its
individual capacity as a Lender hereunder. With respect to its participation in
the Loans and the Letters of Credit, the Administrative Agent shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as though it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” or “Lenders” or any similar term shall, unless
the context clearly otherwise indicates, include the Administrative Agent in its
individual capacity. The Administrative Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust,
financial advisory or other business with SCL, the Parent, the Company and any
of its Subsidiaries as if it were not performing the duties specified herein,
and may accept fees and other consideration from SCL, the Parent, the Company
and any of its Subsidiaries for services in connection with this Agreement and
otherwise without having to account for the same to Lenders.
E.          Administrative Agent Determinations. To the extent the
Administrative Agent is entitled or required to make any determinations under
this Agreement, any Loan Document or any intercreditor agreement, the
Administrative Agent may (but shall not be required to) request instructions
from the Requisite Lenders.
F.          Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers under this Agreement or
under any other Loan Document by or through any one or more sub-agents
(including the Collateral Agent) appointed by the Administrative Agent, the
Collateral Agent and any such other sub-agent. The Administrative Agent, the
Collateral Agent and any such other sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of this
subsection 9.2 and of subsection 9.4 shall apply to any Affiliates of the
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.2 and of Section 9.4 shall apply to the Collateral Agent any such
other sub-agent and to the Affiliates of any such sub-agent, and shall apply to
their respective activities as sub-agent as if such sub-agent and Affiliates
were named herein. Notwithstanding anything herein to the contrary, with respect
to the Collateral Agent and each other sub-agent appointed by the Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of the Loan Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of Administrative Agent, and (iii) such sub-agent shall only have obligations to
the Administrative Agent and not to any Loan Party, Lender or any other Person
and no Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
179

--------------------------------------------------------------------------------

9.3          Representations and Warranties; No Responsibility for Appraisal of
Credit Worthiness.
Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of SCL, the Parent, the
Company and its Subsidiaries in connection with the making of the Loans and the
issuance of the Letters of Credit hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of SCL, the Parent,
the Company and its Subsidiaries. The Administrative Agent shall not have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and none of the Arrangers or the Agents shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
9.4          Right to Indemnity.
Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify,
defend and hold harmless the Administrative Agent, the Collateral Agent, each
other sub-agent to the extent the same shall not have been reimbursed by the
Borrower, and without limiting is obligation to do so, for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including counsel fees and disbursements) and
disbursements of every kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent, the Collateral Agent,
and any other sub-agent in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Loan Documents or otherwise
in its capacity as the Administrative Agent, Collateral Agent, or sub-agent in
any way relating to or arising out of this Agreement or the other Loan
Documents; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Administrative Agent’s,
Collateral Agent’s, or any other sub-agent’s gross negligence or willful
misconduct. If any indemnity furnished to the Administrative Agent, the
Collateral Agent, or any other sub-agent for any purpose shall, in the opinion
of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.
9.5          Successor Administrative Agent and Swing Line Lender.
The Administrative Agent may resign at any time by giving 30 days’ prior written
notice thereof to Lenders and the Borrower, and the Administrative Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to the Borrower and the Administrative Agent
and signed by Requisite Lenders. Upon any such notice of resignation or any such
removal, Requisite Lenders shall have the right, upon five Business Days’ notice
to the Borrower, to appoint a successor Administrative Agent (provided that (i)
such successor is or simultaneously therewith becomes a Lender, and (ii) so long
as no Potential Event of Default or Event of Default has occurred and is
continuing, such successor is reasonably acceptable to Borrower);
provided further, however, in the event Administrative Agent resigns,
Administrative Agent shall have the right to appoint an Affiliate of
180

--------------------------------------------------------------------------------

Administrative Agent as successor Administrative Agent without obtaining the
consent of Requisite Lenders. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring or removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. Any resignation or removal of BOC or
its successor as Administrative Agent pursuant to this Section shall also
constitute the resignation or removal of BOC or its successor as Swing Line
Lender, and any successor Administrative Agent appointed pursuant to this
Section shall, upon its acceptance of such appointment, become the successor
Swing Line Lender for all purposes hereunder. In such event (a) the Borrower
shall prepay any outstanding Swing Line Loans made by the retiring or removed
Administrative Agent in its capacity as Swing Line Lender, (b) upon such
prepayment, the retiring or removed Administrative Agent and Swing Line Lender
shall surrender any Swing Line Note held by it to the Borrower for cancellation,
and (c) the Borrower shall issue, if so requested by successor Administrative
Agent and Swing Line Loan Lender, a new Swing Line Note to the successor
Administrative Agent and Swing Line Lender, in the principal amount of the Swing
Line Sublimit then in effect and with other appropriate insertions.
9.6          Collateral Documents and Guaranty.
Each Lender hereby further authorizes the Collateral Agent, on behalf of and for
the benefit of Lenders, to enter into each Collateral Document, the Assignment
of Reinsurances and each Guaranty as secured party or beneficiary (as
applicable), and each Lender agrees to be bound by the terms of each Collateral
Document and Guaranty; provided that the Administrative Agent and the Collateral
Agent shall not (i) enter into or consent to any material amendment,
modification, termination or waiver of any provision contained in any Collateral
Document or Guaranty or the Assignment of Reinsurances, or (ii) release any
Collateral (except, in the case of clauses (i) and (ii), as otherwise expressly
permitted or required pursuant to the terms of this Agreement, the Collateral
Agency Agreement or the applicable Collateral Document or the Assignment of
Reinsurances), in each case without the prior consent of Requisite Lenders (or,
if required pursuant to subsection 10.6, all Lenders); provided further,
however, that, without further written consent or authorization from Lenders,
the Administrative Agent and the Collateral Agent may (and at the request of a
Loan Party shall) execute any documents or instruments necessary to (i) release
any Subsidiary from the Guaranty to the extent the stock of such Restricted
Subsidiary is sold, transferred or otherwise disposed of in a transaction
permitted under this Agreement or otherwise consented to by the Lenders in
accordance with subsection 10.6 or such Subsidiary ceases to be a Subsidiary or
becomes an Excluded Subsidiary, (ii) release any Lien encumbering any item of
Collateral that is the subject of a sale or other disposition of assets
permitted by this Agreement or required to be released by the terms of any other
Indebtedness secured by a Permitted Lien or pursuant to any intercreditor
arrangement entered into by the Administrative Agent and an agent or lender
under a FF&E Facility pursuant to the terms hereof or to which the Lenders have
otherwise consented in accordance with subsection 10.6, (iii) release any Lien
encumbering any item of Collateral in connection with the incurrence of
Indebtedness secured by a Lien on such Collateral permitted under clauses (xiv)
181

--------------------------------------------------------------------------------

and (xv) of the definition of Permitted Liens, (iv) subordinate the Liens of the
Collateral Documents to Liens permitted under clause (xxx) of the definition of
Permitted Liens and the documents creating such Liens and to implement and/or
create customary or reasonably appropriate arrangements and agreements in
connection with “apart-hotels”, “complementary accommodations” and apartments,
or (v) release any Lien on any bank account closed in order to comply with the
Parent’s global compliance program as permitted by subsection 7.7(xxvii). In
addition, in connection with the entering into of any such intercreditor
arrangement between the Administrative Agent and an agent or lender under a FF&E
Facility, the Administrative Agent may, without the consent of the Lenders
(other than such consent, if any, as may otherwise be required to enter into
such FF&E Facility or intercreditor agreement) enter into such modifications to
the Collateral Documents as are necessary to grant Liens on Specified FF&E in
favor of the lenders under the relevant FF&E Facility to the extent such Liens
are permitted hereunder, and to otherwise carry out the intent of this Agreement
in relation to such Liens. In connection with any disposition or release of any
Collateral pursuant to the terms of any Loan Document, at the Company’s request
and expense, the Collateral Agent shall (without recourse and without any
representation or warranty) execute and deliver to the Company such documents
(including UCC-3 termination statements) as the Company may reasonably request
to evidence or effect such disposition or release. Anything contained in any of
the Loan Documents to the contrary notwithstanding, the Company, the Collateral
Agent and each Lender hereby agree that (X) no Lender shall have any right
individually to realize upon any of the Collateral under any Collateral
Document, it being understood and agreed that all powers, rights and remedies
under the Collateral Documents, the Assignment of Reinsurances and each Guaranty
may be exercised solely by the Collateral Agent for the benefit of Lenders in
accordance with the terms thereof, and (Y) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale,
the Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and the Collateral Agent, as agent for and
representative of Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent
at such sale.
9.7          Intercreditor Agreements.
Each Lender hereby further authorizes, or confirms its authorization for, as
applicable, the Administrative Agent and the Collateral Agent, on behalf of and
for the benefit of Lenders, to enter into the Collateral Agency Agreement, the
First Lien Intercreditor Agreement, the Second Lien Intercreditor Agreement and
intercreditor agreements with any holders of any secured Indebtedness permitted
to be incurred hereunder or otherwise consented to by the Lenders in accordance
with subsection 10.6 and any amendments to the foregoing, and each Lender agrees
to be bound by the terms of the Collateral Agency Agreement and each such
intercreditor agreement or amendment. Notwithstanding the foregoing, and except
as contemplated by the Collateral Agency Agreement or this Agreement (including
under clauses (xix), (xx) and (xxi) of subsection 7.1 and the definitions of
Permitted Pari Passu Secured Refinancing Debt, Permitted Junior Secured
Refinancing Debt and Permitted Unsecured Indebtedness), the Administrative Agent
shall not enter into or consent to any amendment, modification, termination or
waiver of any provision contained in any such intercreditor agreement without
the prior consent of
182

--------------------------------------------------------------------------------

Requisite Lenders (or, if such amendment, modification, termination or waiver
would result in a change that under subsection 10.6 would require the consent of
all Lenders, then the prior consent of all Lenders).
9.8          [Reserved].
9.9          The Co-Syndication Agents.
Each Lender hereby authorizes each Co-Syndication Agent to act as its agent in
accordance with the terms of this Agreement and the other Loan Documents. Each
Co-Syndication Agent agrees to act upon the express conditions contained in this
Agreement and the other Loan Documents, as applicable. The provisions of this
subsection 9.9 are solely for the benefit of the Co-Syndication Agents and the
Lenders; the Borrower shall have no rights as a third party beneficiary of any
of the provisions thereof. Each Co-Syndication Agent shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement (or
any other Loan Document) other than those applicable to it in its capacity as a
Co-Syndication Agent (for so long as it is a Co-Syndication Agent), a Lender (to
the extent that it is a Lender hereunder) and as an Arranger (for so long as it
is an Arranger). Without limiting the foregoing, each Co-Syndication Agent does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency and trust with the Lenders or for the Company or any of
its Subsidiaries.
Section 10.          Miscellaneous.
10.1          Assignments and Participations in Loans.
A.          General. Subject to subsection 10.1B, each Lender shall have the
right at any time to (i) sell, assign or transfer to any Eligible Assignee, or
(ii) sell participations to any Eligible Assignee or any other Person (and in
the case of any other Person, with the approval of the Borrower) in all or any
part of its Commitments or any Loan or Loans made by it or its participations in
Letters of Credit or any other interest herein or in any other Obligations owed
to it; provided that no such sale, assignment or transfer described in
clause (i) above shall be effective unless and until an Assignment Agreement or
Settlement Confirmation effecting such sale, assignment or transfer shall have
been accepted by the Administrative Agent and recorded in the Register as
provided in subsection 10.1B(ii) and provided, further that no such sale,
assignment, transfer or participation of any participation in any Letter of
Credit may be made separately from a sale, assignment, transfer or participation
of a corresponding interest in the Commitment and the Loans of the Lender
effecting such sale, assignment, transfer or participation. Except as otherwise
provided in this subsection 10.1, no Lender shall, as between the Borrower and
such Lender, be relieved of any of its obligations hereunder as a result of any
sale, assignment or transfer of, or any granting of participations in, all or
any part of its Commitments or the Loans, the Letters of Credit or
participations therein, or the other Obligations owed to such Lender; and
provided further, that any such Eligible Assignee shall have complied with the
requirements of subsection 2.7 including subsection 2.7C(vii), and
provided further that the Eligible Assignee shall not be entitled to claim an
amount in excess of that which would be payable to or for the account of the
transferring Lender as of the effective date of any such sale, assignment or
transfer in respect of Included Taxes pursuant to subsection
183

--------------------------------------------------------------------------------

2.7C (but without prejudice to the right of any Lender or Affiliate to later
assert any obligation of the Borrower under this Agreement with respect to any
such Included Taxes occurring after the date of such sale, assignment or
transfer).
B.          Assignments.
(i)          Amounts and Terms of Assignments. Each Commitment, Loan,
participation in a Letter of Credit, or other Obligation may in whole or in
part (a) be assigned, in any amount to an Eligible Assignee that is a Lender, or
any Affiliate of any Lender or any Approved Fund, provided that the provisions
of this clause (a) shall not apply to any Affiliate of the Borrower to the
extent that such Affiliate becomes a Lender as a result of the provisions of
subsection 10.1I, (b) be assigned in an aggregate amount of not less than
$2,000,000 (or such lesser amount if contemporaneous assignments approved by
Administrative Agent in its sole discretion aggregating not less than $2,000,000
are being made by one or more Eligible Assignees which are Affiliates, provided
that related Approved Funds shall be treated as one assignor or assignee in
determining compliance with such minimum assignment amount) to any Eligible
Assignee that is not at such time a Lender, an Affiliate of a Lender or an
Approved Fund of a Lender with the giving of notice to the Borrower and the
Administrative Agent; provided that with respect to any assignment permitted by
this clause (b), so long as no Event of Default shall have occurred and be
continuing, the Borrower shall have provided prior consent to such assignment,
such consent not to be unreasonably conditioned, withheld or delayed and to be
deemed given unless the Borrower has notified the assigning Lender of its
objection to such proposed transfer within five (5) Business Days after its
receipt of a request for such consent or (c) with respect to assignments of Term
Loans to the Borrower or Affiliates of the Borrower pursuant to and in
accordance with the terms and conditions of subsection 10.1I, be assigned in an
aggregate amount of not less than the amount specified in subsection 10.1I(ii)
with the giving of prompt notice to the Administrative Agent. To the extent of
any such assignment in accordance with clause (a), (b) and (c) above, the
assigning Lender shall be relieved of its obligations with respect to its
Commitments, Loans, Letters of Credit or participations therein, or other
Obligations or the portion thereof so assigned. The assignor or assignee to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment Agreement, together with
a processing and recordation fee of $2,000 in respect of assignments, and in
each case such documentation or other information, if any, with respect to
Included Taxes as the assignee under such Assignment Agreement may be required
to deliver to the Administrative Agent pursuant to subsection 2.7C(vii);
provided, however, only one such fee shall be payable in connection with
simultaneous assignments to or by two or more related Approved Funds, and in the
event that the Administrative Agent, in its sole discretion, determines that the
Term Loans may be settled through a Settlement Service (defined below) pursuant
to subsection 10.1C, only a written or electronic confirmation of such
assignment issued by a Settlement Service (a “Settlement Confirmation”) shall be
delivered with respect to assignments settled through the Settlement Service. In
the case of any assignment to an Affiliate of the Company permitted pursuant to
the definition of Eligible Assignee, such Assignment Agreement may (but shall
not be required to), as mutually agreed by the assignor and the assignee,
contain a representation that the assignee has no MNPI. Upon such execution,
delivery, acceptance and recordation, from and after the Assignment Effective
Date, (y) the assignee thereunder shall be a party hereto and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment
184

--------------------------------------------------------------------------------

Agreement, shall have the rights and obligations of a Lender hereunder and
(z) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination of this Agreement under subsection 10.10B) and be released from its
obligations under this Agreement (and, in the case of an Assignment Agreement
or, if applicable, Settlement Confirmation covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto; provided that, anything contained in
any of the Loan Documents to the contrary notwithstanding, if such Lender is the
Issuing Lender with respect to any outstanding Letters of Credit such Lender
shall continue to have all rights and obligations of an Issuing Lender with
respect to such Letters of Credit until the cancellation or expiration of such
Letters of Credit and the reimbursement of any amounts drawn thereunder). The
Commitments hereunder shall be modified to reflect the Commitment of such
assignee and any remaining Commitment of such assigning Lender and, if any such
assignment occurs after the issuance of Notes hereunder, the assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Notes to the Administrative Agent for
cancellation, and thereupon new Notes shall be issued to the assignee and to the
assigning Lender, with appropriate insertions, to reflect the new Commitments
and/or outstanding Loans, as the case may be, of the assignee and the assigning
Lender. For the avoidance of doubt, an Affiliate of the Company (other than a
Subsidiary of the Company) may be an assignee pursuant to subsection 10.1B.
(ii)          Acceptance by the Administrative Agent; Recordation in Register.
Upon its receipt of (x) an Assignment Agreement executed by an assigning Lender
and an assignee representing that it is an Eligible Assignee or Eligible
Affiliate Purchaser, or (y) if applicable, a Settlement Confirmation
representing that the assignee is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) if applicable,
and any forms, certificates or other evidence with respect to income tax
withholding matters that such assignee may be required to deliver to the
Administrative Agent pursuant to subsection 2.7C(vii), the Administrative Agent
shall, if the Administrative Agent has consented to the assignment evidenced
thereby (to the extent such consent is required pursuant to
subsection 10.1B(i)), (a) accept such Assignment Agreement or, if applicable,
Settlement Confirmation by executing a counterpart thereof as provided therein
(which acceptance shall evidence any required consent of the Administrative
Agent to such assignment), (b) record the information contained therein in the
Register (on the same Business Day as it is received if received by 12:00p.m.
(Macau SAR time) and on the following Business Day if received after such time)
and (c) give prompt notice thereof to the Borrower. The Administrative Agent
shall maintain a copy of each Assignment Agreement and, if applicable,
Settlement Confirmation delivered to and accepted by it as provided in this
subsection 10.1B(ii). The date of such execution of a counterpart or recordation
of a transfer shall be referred to herein as the “Assignment Effective Date.”
C.          Settlement Service Mechanics. Except for assignments of Term Loans
pursuant to and in accordance with the terms and conditions of subsection 10.1I,
the Administrative Agent has the right, but not the obligation, to effectuate
assignments of Term Loans (other than New Term Loans) via an electronic
settlement system acceptable to the Administrative Agent as designated in
writing from time to time to the Lenders by the Administrative Agent (the
“Settlement Service”). At any time when the Administrative Agent elects, in its
sole discretion, to implement such Settlement Service, each such assignment
shall be effected by the assigning
185

--------------------------------------------------------------------------------

Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this subsection 10.1. Each assignor Lender and proposed assignee
shall comply with the requirements of the Settlement Service in connection with
effecting any transfer of Loans pursuant to the Settlement Service. The
Administrative Agent’s consent (but not the Borrower’s consent) shall be deemed
to have been granted to the extent required pursuant to subsection 10.1B(i) with
respect to any transfer effected through the Settlement Service. Assignments and
assumptions of Term Loans shall be effected by such manual execution until the
Administrative Agent notifies Lenders of the Settlement Service as set forth
herein. Assignments and assumptions of Revolving Loans and Revolving Loan
Commitments shall only be effected by manual execution and delivery to the
Administrative Agent of an Assignment Agreement at all times. Assignments made
pursuant to the foregoing provision shall be effective as of the Assignment
Effective Date. Notwithstanding anything herein or in any Assignment Agreement
to the contrary and so long as no Potential Event of Default or Event of Default
has occurred and is continuing, payments in respect of the settlement of an
assignment of any Term Loans during periods when assignments may be settled
through a Settlement Service (but not any Revolving Loan or Revolving Loan
Commitment) and with respect to all unpaid interest and commitment fees if any,
which have accrued on such Term Loans whether such interest and commitment fees
accrued before or after the applicable Assignment Effective Date, shall be made
in the manner provided for by the Settlement Service. Any and all fees payable
to the Settlement Service shall be paid by the assigning Lender and/or its
assignee which becomes a Lender hereunder and the Administrative Agent shall
have no responsibility whatsoever for payment thereof.
D.          Participations. The holder of any participation, other than an
Affiliate or an Approved Fund of the Lender granting such participation, shall
not be entitled to require such Lender to take or omit to take any action
hereunder except action directly affecting (i) the extension of the scheduled
final maturity date or any scheduled date for principal payments under
subsection 2.4A of any Loan allocated to such participation, (ii) a reduction of
the principal amount of or the rate of interest payable on any Loan allocated to
such participation, or (iii) releasing all or substantially all of the
Collateral, and all amounts payable by the Borrower hereunder (including amounts
payable to such Lender pursuant to subsections 2.6D and 2.7) shall be determined
as if such Lender had not sold such participation. The Borrower and each Lender
hereby acknowledge and agree that, solely for purposes of subsections 10.4 and
10.5, (a) any participation will give rise to a direct obligation of the
Borrower to the participant and (b) the participant shall be considered to be a
“Lender”.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to
186

--------------------------------------------------------------------------------

the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
E.          Assignments to Federal Reserve Banks and Trustees. In addition to
the assignments and participations permitted under the foregoing provisions of
this subsection 10.1, (i) any Lender may assign and pledge all or any portion of
its Loans, the other Obligations owed to such Lender, and its Notes to any
Federal Reserve Bank or other central bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank or (ii) any Lender may
pledge all or any portion of its Loans, Commitments, the other Obligations owed
to such Lender, and its Notes, to its creditors or to its trustee (solely in its
capacity as trustee) or other representative in support of its obligations to
such creditor or trustee; provided that (i) no Lender shall, as between the
Borrower and such Lender, be relieved of any of its obligations hereunder as a
result of any such assignment and pledge and (ii) in no event shall such Federal
Reserve Bank or other central bank or such creditor or trustee be considered to
be a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.
F.          Information. Each Lender may furnish any information concerning the
Company and its Subsidiaries in the possession of that Lender from time to time
to assignees and participants (including prospective assignees and
participants), subject to subsection 10.20.
G.          Representations of Lenders. Each Lender party hereto hereby
represents and warrants as of the 2016 Restatement Date, or as of the applicable
Assignment Effective Date, or as of the date of the Joinder Agreement pursuant
to which such Lender becomes a Lender hereunder that (i) it is an Eligible
Assignee or Eligible Affiliate Purchaser; (ii) it has experience and expertise
in the making of and/or investing in loans such as the Loans; and (iii) it will
make its Loans for its own account in the ordinary course and without a view to
distribution of such Loans within the meaning of the Securities Act or the
Exchange Act or other federal or state securities laws (it being understood
that, subject to the provisions of this subsection 10.1, the disposition of such
Loans or any interests therein shall at all times remain within its exclusive
control). Each Lender that becomes a party hereto pursuant to an Assignment
Agreement or, if applicable, a Settlement Confirmation shall be deemed to agree
that the representations and warranties of such Lender contained in
subsection 2(c) of such Assignment Agreement or, if applicable, Settlement
Confirmation are incorporated herein by this reference; provided that the
Borrower or any Affiliate of the Borrower that is an Eligible Affiliate
Purchaser shall only be required to make the representations and warranties set
forth in clause (i) of this subsection 10.1G, in addition to all other
representations and warranties of such Affiliate contained in the Auction
Assignment Agreement.
H.          Subject to Gaming Authorities. Notwithstanding anything to the
contrary in this subsection 10.1, the rights of the Lenders to make assignments
of, and grant participations in, any or all of its Commitments or any Loan or
Letter of Credit made or issued by it, or any interest therein, herein or in any
other Obligations owed to any such Lender, shall be subject to the approval of
any applicable gaming authorities, to the extent required by law and to the
extent failure to obtain such approval could jeopardize the Gaming License or
any other gaming licenses of the Company or any of its parents or Affiliates.
187

--------------------------------------------------------------------------------

I.          Assignments to Eligible Affiliate Purchasers.
(i)          Notwithstanding anything to the contrary contained in this
subsection 10.1 or any other provision of any Loan Document, any Eligible
Affiliate Purchaser may, pursuant to an Auction Assignment Agreement, purchase
Term Loans on the terms and conditions set forth in this subsection 10.1I and
the Outline of Auction Mechanics attached hereto as Exhibit T, so long as (v) no
Potential Event of Default or Event of Default has occurred and is continuing or
would result therefrom, (w) such Eligible Affiliate Purchaser agrees to, and
does in fact, on each Auction Purchase Effective Date, without receiving any
payment or other consideration from Borrower in exchange therefor (including any
accrued yet unpaid interest that may have been owing in respect of such
cancelled Term Loans) if such Eligible Affiliate Purchaser is an Affiliate of
the Borrower, (1) immediately and irrevocably cancel, forever discharge and, in
the case of an Eligible Affiliate Purchaser that is an Affiliate of the
Borrower, forgive, the Term Loans purchased by and assigned to it in each
Auction Loan Purchase for all purposes and (2) knowingly and voluntarily waive
and relinquish (a) all of its interests, rights and obligations as the owner of
such Term Loans and as a Lender under this Agreement and the other Loan
Documents for all purposes under this Agreement and the other Loan Documents and
(b) any rights it may have to invoke any such interests, rights and obligations
or the provisions of the this Agreement and the other Loan Documents with
respect to such Term Loans now or in the future, (x) such Eligible Affiliate
Purchaser purchases the Term Loans that are the subject of such Auction Loan
Purchase by transferring the agreed purchase price (including any accrued yet
unpaid interest owing in respect of such cancelled Term Loans through but not
including the applicable Auction Purchase Effective Date) directly to each
assigning Lender, and (y) such Eligible Affiliate Purchaser has delivered to
each of the Auction Manager and Borrower a certificate substantially in the form
of Exhibit U (the “Auction Certificate”), dated as of each Auction Purchase
Effective Date and signed by a duly authorized officer of such Eligible
Affiliate Purchaser, certifying to the matters set forth in clauses (v) – (x)
above.
(ii)         Any Eligible Affiliate Purchaser may provide notice to the Auction
Manager in the form of an Offer Document that it wishes to make one or more
offers (each, an “Offer”) to Lenders to purchase outstanding Term Loans, with
such Offer to be effected pursuant to Auction Assignment Agreements. Such
Eligible Affiliate Purchaser shall have the right to purchase the Term Loans at
a purchase price determined in accordance with the terms set forth in such Offer
Document; provided that the aggregate stated principal amount of all Term Loans
for which Offers are made in any Offer Document shall not be less than
$25,000,000; provided, further, that the aggregate stated principal amount of
all Term Loans assigned to any Eligible Affiliate Purchaser by a Lender pursuant
to this subsection 10.1I(ii) in response to the Offers contained in a single
Offer Document shall not be less than $1,000,000 in the aggregate for all
tranches of Term Loans Offered by such Lender in such Offer Document, which
amount shall be reduced to the extent necessary to reflect (1) the fact that
such assignment includes all Term Loans held by the assigning Lender and (2) the
proration of such Term Loans offered by the assigning Lender in the event a pro
rata allocation is made as contemplated in the Offer Document.
(iii)        In connection with any assignment pursuant to this subsection
10.1I, each of the assigning Lenders, on the one hand, and the Eligible
Affiliate Purchaser, on the other hand, shall acknowledge and agree that, as of
the Auction Purchase Effective Date, (A) each
188

--------------------------------------------------------------------------------

Auction Loan Purchase to which it is a party and the assignment related thereto
are being made pursuant to and in accordance with the terms and conditions of
this subsection 10.1I, (B) the Eligible Affiliate Purchaser shall either (i)
represent and warrant as of the Auction Purchase Effective Date that such
Eligible Affiliate Purchaser has no material non-public information (“MNPI”)
with respect to any Loan Party that both (x) has not been disclosed to the
applicable Lenders (other than because any such Lender does not wish to receive
MNPI with respect to any Loan Party) prior to such date and (y) could reasonably
be expected to have a material effect upon, or otherwise be material to, a
Lender’s decision to participate in any such assignment, or (ii) state that it
will not make such representation, (C) it has independently and without reliance
on the other party to the Auction Assignment Agreement made its own analysis and
determined to enter into the Auction Assignment Agreement and to consummate the
transactions contemplated thereby and (D) the other party shall have no
liability to it.
(iv)        By submitting an Offer Document, an Eligible Affiliate Purchaser
shall acknowledge and agree that it will make payment of the purchase price for
the purchased Term Loans, as may be accepted for payment pursuant to the Offer
Document, directly to the assigning Lender in accordance with the terms of the
Offer Document.
(v)         On each Auction Purchase Effective Date, the Eligible Affiliate
Purchaser shall without receiving any payment or other consideration from
Borrower in exchange therefor (including any accrued yet unpaid interest that
may have been owing in respect of such cancelled Term Loans), (i) immediately
and irrevocably cancel, forever discharge and, in the case of an Eligible
Affiliate Purchaser that is an Affiliate of the Borrower, forgive, the Term
Loans purchased by and assigned to it in each Auction Loan Purchase for all
purposes and (ii) knowingly and voluntarily waive and relinquish (y) all of its
interests, rights and obligations as the owner of such Term Loans and as a
Lender under this Agreement and the other Loan Documents for all purposes under
this Agreement and the other Loan Documents and (z) any rights it may have to
invoke any such interests, rights and obligations or the provisions of this
Agreement and the other Loan Documents with respect to such Term Loans now or in
the future. Such Eligible Affiliate Purchaser shall further acknowledge and
agree that the cancellation of the Term Loans purchased by and assigned to it in
each Auction Loan Purchase is an essential term of, and condition to, each
Auction Loan Purchase and the assignment by the assigning Lenders of any Term
Loans to such Eligible Affiliate Purchaser.
(vi)        Assignment of any Auction Loan Purchases shall be effective upon
receipt by the Auction Manager of a fully executed Auction Assignment Agreement
effecting the assignment thereof and upon receipt by Administrative Agent of a
copy thereof for recording in the Register. Each assignment shall be recorded in
the Register by Administrative Agent on the Business Day the Auction Assignment
Agreement is received by the Auction Manager, if received by 1:00 p.m. (Macau
SAR time), and on the following Business Day if received after such time. Prompt
notice thereof shall be provided to such Eligible Affiliate Purchaser and a copy
of such Auction Assignment Agreement shall be retained by Administrative Agent.
The date of such recordation of a transfer shall be referred to herein as the
“Auction Purchase Effective Date.”
(vii)       Each of the assigning Lenders and the Eligible Affiliate Purchaser
shall acknowledge and agree that, in addition to the purchase price of the
purchased Term Loans that
189

--------------------------------------------------------------------------------

has been agreed between such assigning Lender and such Eligible Affiliate
Purchaser, such Eligible Affiliate Purchaser shall pay directly to such
assigning Lender all unpaid interest, if any, accrued on the purchased Term
Loans to but excluding the Auction Purchase Effective Date applicable thereto.
No interest shall accrue or be payable on such purchased Term Loans from and
after the Auction Purchase Effective Date and any Term Loans owned by such
Eligible Affiliate Purchaser shall immediately upon receipt of such Term Loans
by such Eligible Affiliate Purchaser, without further action by any Person, be
deemed cancelled and no longer outstanding for all purposes of this Agreement
and all other Loan Documents (notwithstanding any provisions herein or therein
to the contrary), including, without limitation, (w) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document (including with respect to accrued interest), (x) the making of
any request, demand, authorization, direction, notice, consent or waiver under
this Agreement or any other Loan Document, (y) the providing of any rights to
such Eligible Affiliate Purchaser in its capacity as a Lender under this
Agreement or any other Loan Document or (z) the determination of Requisite
Lenders, or for any similar or related purpose, under this Agreement or any
other Loan Document, and no such purchased Term Loan may be further assigned,
transferred, contributed, conveyed or resold by such Eligible Affiliate
Purchaser. Without limiting the foregoing, such Eligible Affiliate Purchaser (in
its capacity as an Eligible Affiliate Purchaser) shall not, after the
consummation of the transactions contemplated by the Auction Assignment
Agreement, have or be entitled to any of the rights set forth in subsections
10.1B and 10.1D. Each of the Borrower and the Eligible Affiliate Purchaser shall
expressly consent to the provisions of this paragraph.
(viii)      For the avoidance of doubt, failure by the Eligible Affiliate
Purchaser to make any payment to a Lender required by an Auction Assignment
Agreement permitted by this subsection 10.I shall not constitute an Event of
Default under subsection 8.3. For the avoidance of doubt, any extinguishment of
any part of the Term Loans shall not affect any amendment or waiver which prior
to such extinguishment had been approved by or on behalf of the Requisite
Lenders in accordance with this Agreement.
(ix)        The provisions of this subsection 10.1I shall not require any
Eligible Affiliate Purchaser to undertake or consummate any Offer; provided that
to the extent an Eligible Affiliate Purchaser undertakes to consummate any
Offer, it shall, subject to the preceding conditions and the terms and
conditions contained in the applicable Offer, purchase (and take all the
necessary steps required herein to purchase) the principal amount of all validly
tendered Term Loans at a price not to exceed the Applicable Threshold Price and
in an aggregate amount up to the Maximum Offer Amount; provided, further, that
to the extent no Lenders have validly tendered any Term Loans requested in an
Offer or as otherwise agreed to by the Auction Manager, in its sole discretion,
such Eligible Affiliate Purchaser may revoke, withdraw or amend the Offer for
such Term Loans at least 24 hours before the Expiration Time. In addition, such
Eligible Affiliate Purchaser may extend the Expiration Time of an Offer at least
24 hours before the Expiration Time, provided, however, that only one extension
per Offer shall be permitted, which shall be for a period not exceeding five
Business Days. Furthermore, if such Eligible Affiliate Purchaser has amended an
Offer, the Auction Manager shall have the discretion to extend the applicable
Expiration Time, upon notification to such Eligible Affiliate Purchaser, for an
additional period to afford all Lenders the necessary time to consider such
amendments.
190

--------------------------------------------------------------------------------

(x)         All Term Loans assigned to an Eligible Affiliate Purchaser pursuant
to subsection 10.1I shall be, as set forth above, immediately cancelled and,
therefore, no Term Loans assigned to such Eligible Affiliate Purchaser pursuant
to and in accordance with the terms and conditions of this subsection 10.1I may
be further assigned, transferred, contributed, conveyed or resold by such
Eligible Affiliate Purchaser.
10.2        Expenses.
Whether or not the transactions contemplated hereby shall be consummated, the
Company agrees to pay promptly (i) all the actual and reasonable costs and
expenses of preparation of the Loan Documents and any consents, amendments,
waivers or other modifications thereto; (ii) all the costs of furnishing all
opinions by counsel for the Loan Parties (including any opinions requested by
Lenders as to any legal matters arising hereunder) and of the Company’s and the
Borrower’s performance of and compliance with all agreements and conditions on
its part to be performed or complied with under this Agreement and the other
Loan Documents including with respect to confirming compliance with
environmental, insurance and solvency requirements; (iii) the reasonable fees,
expenses and disbursements of counsel to the Arrangers, the Administrative
Agent, the Collateral Agent and the Co-Syndication Agents in connection with the
negotiation, preparation, execution and administration of the Loan Documents
(subject to the terms of the separate letter outlining the payment of legal fees
and costs and expenses) and the reasonable legal, engineering and other fees,
expenses and disbursements of counsel to the Administrative Agent and the
Collateral Agent in connection with any consents, amendments, waivers or other
modifications to any Loan Documents (whether or not effective or executed) and
any other documents or matters requested by the Company (with respect to the
negotiation, preparation and execution of the Amendment Agreements, subject to
subsection 14 of the 2014 Amendment Agreement and subsection 13 of the 2016
Amendment Agreement); (iv) all the actual costs and reasonable expenses of
creating and perfecting Liens in favor of the Collateral Agent on behalf of
Lenders pursuant to any Collateral Document, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, and
reasonable fees, expenses and disbursements of counsel to the Agents and of
counsel providing any opinions that the Administrative Agent, Collateral Agent
or Requisite Lenders may request in respect of the Collateral Documents or the
Liens created pursuant thereto; (v) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any auditors,
accountants or appraisers and any environmental or other consultants, advisors
and agents employed or retained by the Administrative Agent, Collateral Agent or
their respective counsel) of obtaining and reviewing any appraisals provided for
under any Loan Documents, any environmental audits or reports provided for under
subsection 6.7D; (vi) all the actual and reasonable costs and expenses incurred
in the custody or preservation of any of the Collateral; (vii) all other actual
and reasonable costs and expenses incurred by the Agents in connection with the
syndication of the 2014 Restatement Date Revolving Loan Commitments and the
negotiation, preparation and execution of the Loan Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (viii) after the occurrence of an Event of Default,
all costs and expenses, including reasonable attorneys’ fees and costs of
settlement, incurred by the Agents and the Lenders in enforcing any Obligations
of or in collecting any payments due from any Loan Party hereunder or under the
other Loan Documents by reason of such Event of Default (including in connection
with the sale of, collection from, or other
191

--------------------------------------------------------------------------------

realization upon any of the Collateral or the enforcement of any Loan Document)
or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings.
10.3        Indemnity.
A.          In addition to the payment of expenses pursuant to subsection 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
of the Company and the Borrower agrees to defend (subject to the Indemnitee’s
selection of counsel after consultation with the Borrower), indemnify, pay and
hold harmless the Administrative Agent, the Collateral Agent, the Co-Syndication
Agents, the Arrangers and Lenders and the officers, directors, employees,
agents, sub-agents, trustees, advisors and affiliates of the Administrative
Agent, the Collateral Agent, the Co-Syndication Agents, the Arrangers and
Lenders (collectively called the “Indemnitees”), from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that each of the
Company and the Borrower shall not have any obligation to any Indemnitee
hereunder with respect to any Indemnified Liabilities to the extent such
Indemnified Liabilities arise solely from the gross negligence or willful
misconduct of that Indemnitee as determined by a final judgment of a court of
competent jurisdiction (but this provisions shall not limit, negate or impair in
any way the obligations of any Loan Party to all other Indemnitees).
As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) the
Confidential Information Memorandum and other information supplied by the Loans
Parties, (ii) any Operative Documents or the transactions contemplated hereby or
thereby (including Lenders’ agreement to make the Loans hereunder or the use or
intended use of the proceeds thereof or the use or intended use of any thereof,
or any enforcement of any of the Loan Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty), (iii) the statements contained in the engagement
or commitment letter delivered by any Arranger, Agent or Lender to the Borrower
or the Company with respect thereto, or (iv) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of the Company or any of its Subsidiaries.
192

--------------------------------------------------------------------------------

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3A may be unenforceable in whole or in part
because they are violative of any law or public policy, each of the Company and,
from and after the 2014 Restatement Date, the Borrower shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.
B.          To the extent permitted by applicable law, no Loan Party shall
assert, and the Company (on its own behalf and on behalf of the other Loan
Parties) hereby waives, any claim against each Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and the Company (on its own behalf
and on behalf of the other Loan Parties) hereby waives, releases and agrees not
to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
10.4        Set-Off; Security Interest in Deposit Accounts.
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default each Lender is hereby authorized by the
Borrower at any time or from time to time, without notice to the Borrower or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts or the Excluded Bank Accounts) and any other
Indebtedness at any time held or owing by that Lender to or for the credit or
the account of the Borrower against and on account of the obligations and
liabilities of the Borrower to that Lender under this Agreement, the Letters of
Credit and participations therein and the other Loan Documents, including all
claims of any nature or description arising out of or connected with this
Agreement, the Letters of Credit and participations therein or any other Loan
Document, irrespective of whether or not (i) that Lender shall have made any
demand hereunder or (ii) the principal of or the interest on the Loans or any
amounts in respect of the Letters of Credit or any other amounts due hereunder
shall have become due and payable pursuant to Section 8 and although said
obligations and liabilities, or any of them, may be contingent or unmatured.
Effective as of the Closing Date, the Borrower hereby further grants to the
Collateral Agent and each Lender a security interest in all deposits and
accounts (other than any trust accounts or the Excluded Bank Accounts)
maintained with the Collateral Agent or such Lender as security for the
Obligations.
10.5        Ratable Sharing.
The Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms of this Agreement), by realization upon security,
through the exercise of any right
193

--------------------------------------------------------------------------------

of set-off or banker’s Lien, by counterclaim or cross action or by the
enforcement of any right under the Loan Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to that Lender hereunder or under the other
Loan Documents (collectively, the “Aggregate Amounts Due” to such Lender) which
is greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (i) notify Administrative Agent and each
other Lender of the receipt of such payment and (ii) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided that if
all or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of the Borrower or otherwise, those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
The Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s Lien, counterclaim or, subject to subsection 10.4, set-off with respect
to any and all monies owing by the Borrower to that holder with respect thereto
as fully as if that holder were owed the amount of the participation held by
that holder. The provisions of this subsection 10.5 shall not be construed to
apply to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the terms of this Agreement (including, without limitation, the
application of funds arising from the existence of a Defaulting Lender), (y) the
application of cash collateral provided for in the last proviso in subsection
3.1A or (z) any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Loans to any assignee or
participant, including pursuant to subsection 10.1I.
10.6        Amendments and Waivers.
A.          No amendment, modification, termination or waiver of any provision
of this Agreement or of the Notes or other Loan Documents (other than the
Contract Consents), and no consent to any departure by the Loan Parties
therefrom, shall in any event be effective without the written concurrence of
Requisite Lenders (or the Co-Syndication Agents, the Administrative Agent or the
Collateral Agent only if this Agreement or such Loan Document expressly so
provides); provided, that the Administrative Agent may, with the consent of the
Borrower only, amend, modify or supplement this Agreement or any other Loan
Document to cure any ambiguity, omission, mutual mistake among all parties
hereto or thereto, typographical error, defect or inconsistency; provided,
further:
(i)          that no amendment, modification, termination, waiver or consent
shall, unless approved in writing and signed by the Borrower, the Company and
each Lender that would be directly affected thereby, do any of the following:
reduce or forgive the principal of, or interest on, the Loans or any fees
hereunder (other than any waiver of any increase in the interest rate applicable
to any of the Loans pursuant to subsection 2.2E); unless expressly permitted by
any Loan Document, permit any Loan Party to assign or delegate any of its rights
or Obligations
194

--------------------------------------------------------------------------------

under the Loan Documents (other than the Contract Consents, the assignment or
delegation of rights under which are governed by the provisions of
subsection 7.13E); except as contemplated by subsection 2.11, change in any
manner the definition of “Pro Rata Share” or the definition of “Requisite
Lenders” (it being understood that, with the consent of Requisite Lenders,
additional extensions of credit pursuant to this Agreement may be included in
“Pro Rata Share” and “Requisite Lenders” on substantially the same terms as the
Term Loans, the Revolving Loan Commitments and the Revolving Loans); change in
any manner any provision of this Agreement which, by its terms, expressly
requires the approval or concurrence of all Lenders; postpone any date fixed for
the payment in respect of principal of, or interest on, the Loans or any fees
hereunder; release any Lien granted in favor of the Collateral Agent with
respect to 25% or more in fair market value of the Collateral other than in
accordance with the terms of the Loan Documents (it being understood that the
granting of additional Liens on Collateral is not a release of a Lien on such
Collateral); release any Guarantor from its obligations under the Guaranty,
other than in accordance with the terms of the Loan Documents; or change in any
manner the provisions contained in subsections 9.1, 10.5, 10.6 or 2.4C(iii)
(provided, that with respect to subsection 2.4C(iii), only the consent of each
Lender adversely affected thereby shall be required);
(ii)         that no amendment, modification, termination, waiver or consent
shall, unless approved in writing and signed by the Borrower and the Requisite
Class Lenders of each Class, do any of the following: alter the required
application of any repayments or prepayments as between Facilities pursuant to
Section 2.4 without the consent of the Requisite Class Lenders of each Facility
which is being allocated a lesser repayment or prepayment as a result thereof
(provided, the Requisite Lenders may waive, in whole or in part, any prepayment
so long as the application, as between Facilities, of any portion of such
prepayment which is still required to be made is not altered); or amend the
definition of “Requisite Class Lenders” (provided, with the consent of the
Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of such “Requisite Class Lenders” on substantially
the same basis as the Term Loans, the Revolving Loan Commitments and the
Revolving Loans are included on the Closing Date);
(iii)        that any such amendment, modification, termination, waiver or
consent which increases the amount of the Commitment for any Lender shall be
effective only if evidenced by a writing signed by or on behalf of such Lender;
and
(iv)        that any release of Liens on Collateral granted to the Collateral
Agent with respect to less than 25% in fair market value of the Collateral shall
only require the consent of the Requisite Lenders.
B.          In addition, (i) any amendment, modification, termination or waiver
of any of the provisions contained in Section 4 shall be effective only if
evidenced by a writing signed by or on behalf of the Administrative Agent and
Requisite Lenders, (ii) no amendment, modification, termination or waiver of any
provision of any Note shall be effective without the written concurrence of the
Lender which is the holder of that Note except that to the extent such
amendment, modification, termination or waiver would not otherwise require the
consent of all Lenders directly affected thereby, only the consent of the
Requisite Lenders shall be required hereunder, (iii) no amendment, modification,
termination or waiver of any provision of
195

--------------------------------------------------------------------------------

Section 9 or of any other provision of this Agreement which, by its terms,
expressly requires the approval or concurrence of the Administrative Agent shall
be effective without the written concurrence of the Administrative Agent, (iv)
no amendment, modification, termination or waiver of any provision hereof
relating to the Swing Line Sublimit or the Swing Line Loans shall be effective
without the written concurrence of the Swing Line Lender and (v) no amendment,
modification, termination or waiver of subsections 10.2 and 10.3 and this
subsection 10.6 directly affecting any Arranger or Co-Syndication Agent shall be
effective without the written concurrence of such Arranger or Co-Syndication
Agent.
C.         The Administrative Agent may, but shall have no obligation to, with
the concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this subsection 10.6 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by the Borrower, on the Borrower.
D.         Notwithstanding the foregoing, if any Lender does not agree to any
amendment hereunder requiring the consent of all Lenders directly affected
thereby and consented to by Lenders having or holding at least a majority of the
sum of the aggregate Loans and unused Commitment of all Lenders, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
subsection 10.1, including as a condition precedent to such assignment,
(i) Administrative Agent’s consent to the assignee unless not otherwise required
by subsection 10.1 and (ii) payment by the Borrower of the registration fee set
forth in subsection 10.1B(i), if applicable), all such Lender’s interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received irrevocable
payment in full in cash of an amount equal to the outstanding principal of its
Loans (or such lesser amount as agreed to by such Lender), accrued interest
thereon, and accrued fees and all other Obligations and other amounts payable to
it hereunder (including amounts payable pursuant to subsection 2.6D) from the
assignee or the Borrower and (ii) such assignment (together with any other
assignments pursuant to this subsection 10.6D or otherwise) will result in such
amendment being approved.
E.          Notwithstanding anything to the contrary contained in this
subsection 10.6, without the consent of any Lender, the Borrower, the Company
and the Administrative Agent may enter into any amendment, supplement or
modification to this Agreement and the other Loan Documents (including, without
limitation, any intercreditor agreement) necessary to implement the terms of any
(i) Refinancing Amendment in accordance with the terms of this Agreement and
(ii) amendment entered into pursuant to subsection 2.7C.
10.7        Borrower’s Obligations.
[Reserved].
196

--------------------------------------------------------------------------------

10.8        Independence of Covenants.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.
10.9        Notices.
A.         Notices Generally. Any notice or other communication herein required
or permitted to be given to SCL or a Loan Party, the Collateral Agent, the
Administrative Agent or Lender, shall be sent to such Person’s address as set
forth on Schedule 10.9 or in any other relevant Loan Document, and in the case
of any Lender, the address as indicated on Schedule 10.9 or otherwise indicated
to Administrative Agent in writing. Each notice hereunder shall be in writing
and may be personally served or sent by telefacsimile (except for any notices
sent to a Loan Party or the Administrative Agent) or Macau Postal Service,
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile, or three Business Days after depositing
it in the United States mail with postage prepaid and properly addressed;
provided, any such notice or other communication shall at the request of
Administrative Agent be provided to any sub-agent appointed pursuant to
subsection 9.2F hereto as designated by Administrative Agent from time to time.
B.          Electronic Communications.
(i)          Subject to subsection 10.20, notices and other communications to
the Agents and Lenders hereunder may be delivered or furnished by electronic
communication (including e mail and secure Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Lender pursuant to
Section 2 if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
197

--------------------------------------------------------------------------------

(ii)         Each Loan Party understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
(iii)        Any Approved Electronic Communications are provided “as is” and “as
available”. None of the Agents nor any of their respective officers, directors,
employees, agents, advisors or representatives (the “Agent Affiliates”) warrant
the accuracy, adequacy, or completeness of the Approved Electronic
Communications and each expressly disclaims liability for errors or omissions in
the Approved Electronic Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects is made by the Agent Affiliates in connection with
the Approved Electronic Communications.
(iv)        Each Loan Party, each Lender, the Issuing Lender and each Agent
agrees that Administrative Agent may, but shall not be obligated to, store any
Approved Electronic Communications in accordance with Administrative Agent’s
customary document retention procedures and policies.
Any notice given under or in connection with any Loan Document must be in
English or accompanied by an English translation. All other documents provided
under or in connection with any Loan Document must be in English or, if not in
English, and if so required by the relevant Agent, accompanied by a certified
English translation and, in this case, except with respect to the Foreign
Security Agreements, the English translation shall prevail unless the document
is a constitutional, statutory or other official document.
10.10      Survival of Representations, Warranties and Agreements.
A.         All representations, warranties and agreements made herein shall
survive the execution and delivery of this Agreement and the making of the Loans
and the issuance of the Letters of Credit hereunder.
B.         Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of the Borrower set forth in subsections 2.6D, 2.7,
3.6, 10.2, 10.3, 10.18, 10.19 and 10.25 and the agreements of Lenders set forth
in subsections 9.2C, 9.4, 10.5, 10.19 and 10.20 shall survive the payment of the
Loans and the reimbursement of any amounts drawn thereunder, and the termination
of this Agreement.
10.11      Failure or Indulgence Not Waiver; Remedies Cumulative.
No failure or delay on the part of the Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing
198

--------------------------------------------------------------------------------

under this Agreement and the other Loan Documents are cumulative to, and not
exclusive of, any rights or remedies otherwise available.
10.12      Marshalling; Payments Set Aside.
Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of the Borrower or any other party or against or in
payment of any or all of the Obligations. To the extent that the Borrower makes
a payment or payments to the Administrative Agent or Lenders (or to the
Administrative Agent for the benefit of Lenders), or Administrative Agent,
Collateral Agent or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
10.13      Severability.
In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
10.14      Obligations Several; Independent Nature of Lenders’ Rights.
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments or representations of any other
Lender hereunder. Nothing contained herein or in any other Loan Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement, subject to the
fourth sentence of subsection 9.6 and it shall not be necessary for any Lender
to be joined as an additional party in any proceeding for such purpose.
10.15      Headings.
Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
10.16      Applicable Law.
A.           ANY AND ALL RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
RESULTING FROM THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT THAT MAY BE EXERCISED
AGAINST, OR ENFORCED BY, THE
199

--------------------------------------------------------------------------------

MACAU SAR SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF MACAU SAR.
B.           EXCEPT AS SET OUT IN A. ABOVE, THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
10.17      Successors and Assigns.
This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders (it being understood that Lenders’ rights
of assignment are subject to subsection 10.1). Neither the Borrower’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
the Borrower without the prior written consent of all Lenders.
10.18      Consent to Jurisdiction and Service of Process.
A.         EACH PARTY TO THIS AGREEMENT IRREVOCABLY ACCEPTS GENERALLY AND
UNCONDITIONALLY THAT ALL JUDICIAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, BROUGHT BY
OR AGAINST THE MACAU SAR ARE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE COURTS OF MACAU SAR.
B.          EXCEPT AS SET OUT IN A. ABOVE, ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST THE COMPANY OR THE BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT (OTHER THAN THE CONSENTS), OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK OR ANY COMPETENT COURT OF
MACAU SAR. BY EXECUTING AND DELIVERING THIS AGREEMENT, THE COMPANY AND THE
BORROWER, FOR THEMSELVES AND IN CONNECTION WITH THEIR PROPERTIES, IRREVOCABLY
(i)          ACCEPT GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION
AND VENUE OF SUCH COURTS;
(ii)        WAIVE ANY DEFENSE OF FORUM NON CONVENIENS;
(iii)       AGREE THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE BORROWER OR THE COMPANY AT THEIR RESPECTIVE ADDRESSES PROVIDED IN ACCORDANCE
WITH SUBSECTION 10.9 OR TO SUCH PERSON’S AGENT FOR SERVICE OF PROCESS SET FORTH
IN SUBSECTION 10.18B;
200

--------------------------------------------------------------------------------

(iv)        AGREE THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER THE COMPANY AND THE BORROWER IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT;
(v)         AGREE THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE COMPANY OR THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION; AND
(vi)        AGREE THAT THE PROVISIONS OF THIS SUBSECTION 10.18 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
C.          Each Loan Party hereby irrevocably appoints Corporate Services
Company (the “Process Agent”), with an office on the date hereof at 80 State
Street, Albany, NY 12207-2543, as its agent to receive on its behalf and on
behalf of its Properties, service of copies of the summons and complaint and any
other process that may be served in any such action or proceeding. No less than
five (5) Business Days prior to the expiration of any such appointment in
respect of any Loan Party, the Company shall provide evidence reasonably
satisfactory to the Administrative Agent that such appointment has been renewed
or extended. Service upon the Process Agent shall be deemed to be personal
service on the Loan Parties and shall be legal and binding upon the Loan Parties
for all purposes notwithstanding any failure to mail copies of such legal
process to the Loan Parties, or any failure on the part of the Loan Parties to
receive the same. Nothing herein shall affect the right to serve process in any
other manner permitted by applicable law or any right to bring legal action or
proceedings in any other competent jurisdiction, including judicial or non
judicial foreclosure of real property interests which are part of the
Collateral. The Loan Parties further agree that the aforesaid courts of the
State of New York and of the United States of America for the Southern District
of New York shall have exclusive jurisdiction with respect to any claim or
counterclaim of the Loan Parties based upon the assertion that the rate of
interest charged by or under this Agreement or under the other Loan Documents is
usurious. To the extent permitted by applicable law, the Loan Parties further
irrevocably agree to the service of process of any of the aforementioned courts
in any suit, action or proceeding by the mailing of copies thereof by certified
mail, postage prepaid, return receipt requested, to the Loan Parties at the
addresses referenced in subsection 10.9, such service to be effective upon the
date indicated on the postal receipt returned from the Loan Parties.

10.19      Waiver of Jury Trial.
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER
201

--------------------------------------------------------------------------------

LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this transaction, including contract claims, tort claims, breach of
duty claims and all other common law and statutory claims. Each party hereto
acknowledges that this waiver is a material inducement to enter into a business
relationship, that each has already relied on this waiver in entering into this
Agreement, and that each will continue to rely on this waiver in their related
future dealings. Each party hereto further warrants and represents that it has
reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SUBSECTION 10.19 AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. In the event
of litigation, this Agreement may be filed as a written consent to a trial by
the court.
10.20      Confidentiality.
Each Agent (which term shall for the purposes of this subsection 10.20 include
the Arrangers), and each Lender (which term shall for the purposes of this
subsection 10.20 include the Issuing Lender) shall hold all non-public
information regarding the Borrower and its Affiliates and their businesses and
obtained by such Agent or such Lender pursuant to the requirements hereof in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of such nature and in accordance with safe and sound
banking or investment practices, it being understood and agreed by the Borrower
that, in any event, the Administrative Agent may disclose such information to
the Lenders and each Agent and each Lender may make (i) disclosures of such
information to other Lenders, each Agent, the other Loan Parties and SCL, (ii)
disclosures of such information to Affiliates of such Lender to its head office
and other branches of such Lender or Agent and to their respective agents and
advisors (and to other Persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this subsection 10.20), (iii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations (provided, such assignees, transferees, participants, counterparties
and advisors are advised of and agree to be bound by either the provisions of
this subsection 10.20 or other confidentiality provisions at least as
restrictive as this subsection 10.20), (iv) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Loan Parties and their respective Affiliates received by
such rating agency from any Agent or any Lender, (v) disclosures in connection
with the exercise of any remedies hereunder or under any other Loan Document and
(vi) disclosures required or
202

--------------------------------------------------------------------------------

requested by any governmental agency or representative thereof or by the NAIC or
pursuant to legal or judicial process; provided, to the extent permitted by
applicable law or court order, each Lender and each Agent shall notify Borrower
of any request by any governmental agency or representative thereof (other than
any such request in connection with any examination of the financial condition
or other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information. In addition, each Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents. This subsection
10.20 shall supersede all previous agreements between the parties hereto
relating to the confidentiality of information.
10.21      Usury Savings Clause.
Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Borrower shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Borrower to conform strictly to
any applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Borrower.
10.22      Counterparts; Effectiveness.
This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective as of the date hereof.
10.23      USA Patriot Act.
203

--------------------------------------------------------------------------------

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.
10.24      Electronic Execution of Assignments.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
10.25      Judgment Currency.
The obligations of the Borrower hereunder and under the other Loan Documents to
make payments in Dollars, in Patacas or in HK Dollars, as the case may be (the
“Obligation Currency”), shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against the
Borrower or any other Loan Party in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the equivalent in such Obligation Currency of such amount (determined
by the Administrative Agent pursuant to subsection 1.4 using the applicable
Exchange Rate with respect to such Obligation Currency), in each case, as of the
date immediately preceding the day on which the judgment is given (such Business
Day being hereinafter referred to as the “Judgment Currency Conversion Date”).
If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.
For purposes of determining the Dollar Equivalent, such amounts shall include
any premium and costs payable in connection with the purchase of the Obligation
Currency.
204

--------------------------------------------------------------------------------

10.26      English.
The English language shall be the only official and recognized language of this
Agreement. If for any reason a translation of this Agreement is required, such
translation shall in the event of any dispute be secondary to the original
English version which shall take precedence.
10.27      Gaming Authorities.
The Arrangers, the Administrative Agent and each Lender agree to cooperate with
the Macau Gaming Authority and any other applicable gaming authorities in
connection with the administration of their regulatory jurisdiction over the
Company and its Subsidiaries, including to the extent not inconsistent with the
internal policies of such Lender or Issuing Lender and any applicable legal or
regulatory restrictions the provision of such documents or other information as
may be requested by the Macau Gaming Authority or any other gaming authority
relating to the Arrangers, the Administrative Agent or any of the Lenders, or
the Company or any of its Subsidiaries, or to the Loan Documents.
Notwithstanding any other provision of the Agreement, the Borrower expressly
authorizes each Agent and Lender to cooperate with the Macau Gaming Authority
and such other gaming authorities as described above.
10.28      No Fiduciary Duty.
Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this subsection 10.28, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates. The Borrower and the Company agree, on behalf of themselves and the
other Loan Parties, that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and such Loan Party, its
stockholders or its affiliates, on the other. The Borrower and the Company
acknowledge and agree, on behalf of themselves and the other Loan Parties, that
(i) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Loan Party, its management, stockholders, creditors or any other Person.
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.
 
 
 
205

--------------------------------------------------------------------------------

 